TERM LOAN CREDIT AGREEMENT, dated as of December 20, 2013, among ARC DOCUMENT
SOLUTIONS, INC., a Delaware corporation (the “Borrower”), the Lenders party
hereto from time to time, and JPMORGAN CHASE BANK, N.A., as administrative agent
(in such capacity, the “Administrative Agent”). All capitalized terms used
herein and defined in Section 1 are used herein as therein defined.

W I T N E S S E T H:

WHEREAS, the Borrower has requested that the Lenders extend credit to the
Borrower in the form of the Initial Term Loans on the Effective Date in an
initial aggregate principal amount of $200,000,000.

WHEREAS, the proceeds of the Initial Term Loans will be used by the Borrower to
finance the Transactions.

WHEREAS, the applicable Lenders have indicated their willingness to lend on the
terms and subject to the conditions set forth herein.

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Lenders are willing to make available to the Borrower the respective credit
facilities provided for herein;

NOW, THEREFORE, IT IS AGREED:

SECTION 1. DEFINITIONS AND ACCOUNTING TERMS.

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:

“ABL Priority Collateral” shall have the meaning provided in the Intercreditor
Agreement.

“Additional Security Documents” shall have the meaning provided in Section 9.12.

“Administrative Agent” shall mean JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for the Lenders hereunder, and shall include any successor
to the Administrative Agent appointed pursuant to Section 12.09.

“Affiliate” shall mean, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Notwithstanding the foregoing,
no Lender listed on Schedule 1.01-A to the Disclosure Letter (nor any of their
respective Affiliates a majority of the voting Equity Interests of which are
owned directly or indirectly by a parent company of any such Lender) shall be
deemed to be an Affiliate of the Borrower or any Restricted Subsidiary.

“Agreement” shall mean this Term Loan Credit Agreement, as modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended, renewed, increased or restructured from time to time.

“Anti-Money Laundering Laws” shall have the meaning provided in Section 8.21.

“Anti-Terrorism Laws” shall have the meaning provided in Section 8.21.

“Applicable Excess Cash Flow Repayment Percentage” shall mean 50%; provided that
(i) if the Total Leverage Ratio as of the last day of the respective Excess Cash
Flow Payment Period is less than or equal to 3.25:1.00 but greater than
2.75:1.00, then the Applicable Excess Cash Flow Repayment Percentage shall be
25% and (ii) if the Total Leverage Ratio as of the last day of the respective
Excess Cash Flow Payment Period is less than or equal to 2.75:1.00, then the
Applicable Excess Cash Flow Repayment Percentage shall be 0%.



--------------------------------------------------------------------------------

“Applicable Margin” shall mean a percentage per annum equal to: (i) in the case
of Initial Term Loans maintained as (x) Base Rate Loans, 4.25%, and
(y) Eurodollar Loans, 5.25%; (ii) in the case of any Type of Incremental Term
Loan of a given Tranche that is not an Initial Term Loan, that percentage per
annum set forth in, or calculated in accordance with, Section 2.14 and the
respective Incremental Term Loan Commitment Agreement; and (iii) in the case of
any Type of Extended Term Loans of a given Tranche, that percentage per annum
set forth in the relevant Extension Offer accepted by the respective Extending
Term Lenders. Notwithstanding anything to the contrary contained above in this
definition, the Applicable Margin shall be increased as and to the extent
necessary to comply with Section 2.14(a) or 2.15(a), as the case may be.

“Asset Sale” shall mean (i) any sale, transfer or other disposition by the
Borrower or any of its Restricted Subsidiaries to any Person (including by way
of redemption by such Person) other than to a Credit Party of any asset
(including, any Equity Interests in another Person) and (ii) any issuance by any
Restricted Subsidiary of the Borrower of its Equity Interests to any Person
other than the Borrower or any Restricted Subsidiary thereof, but excluding
(x) any sale, transfer or other disposition of assets pursuant to Sections
10.02(i), (ii)(b) (to the extent such transactions are entered into the ordinary
course of business), (iii), (iv), (v), (vi), (vii), (viii), (ix), (x), (xi),
(xii), (xiii), (xv) and (xvi) and (y) any other sale, transfer or disposition
(for such purpose, treating any series of related sales, transfers or
dispositions as a single such transaction) that generates Net Sales Proceeds of
less than $2,500,000.

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit J (appropriately completed).

“Attributable Debt” shall mean, on any date of determination: (a) in respect of
any capital lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP; and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease.

“Authorized Financial Officer” of any Person shall mean the chief financial
officer, the vice-president finance, the treasurer or assistant treasurer of
such Person or, if there is no chief financial officer, vice-president of
finance, treasurer or assistant treasurer of such Person, any other senior
executive officer of such Person designated by the president of such Person as
being a financial officer authorized to deliver and certify financial
information under this Agreement.

“Authorized Officer” shall mean the chief executive officer, president, vice
president of finance, chief financial officer, treasurer, assistant treasurer,
or other similar officer of a Credit Party and, as to any document delivered on
the Effective Date, any secretary or assistant secretary of a Credit Party. Any
document delivered hereunder that is signed by an Authorized Officer of a Credit
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Authorized Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.

“Bank Product” means any one or more of the following financial products or
accommodations extended to the Borrower or its Restricted Subsidiaries by a Bank
Product Provider: (a) credit cards, (b) credit card processing services,
(c) debit cards, (d) stored value cards, (e) purchase cards (including so-called
“procurement cards” or “P-cards”), (f) cash management services, or
(g) transactions under Hedge Agreements.

“Bank Product Agreements” means those agreements entered into from time to time
by the Borrower or its Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products.

“Bank Product Provider” means Wells Fargo Bank, National Association or any of
its Affiliates.

“Bankruptcy Code” shall have the meaning provided in Section 11.05.

 

-2-



--------------------------------------------------------------------------------

“Base Rate” shall mean, at any time, the highest of (i) the Prime Lending Rate
at such time, (ii) 1/2 of 1% in excess of the overnight Federal Funds Rate at
such time, and (iii) the Eurodollar Rate for a Eurodollar Loan with a one-month
Interest Period commencing on such day plus 1.00% and. For purposes of this
definition, the Eurodollar Rate shall be determined using the Eurodollar Rate as
otherwise determined by the Administrative Agent in accordance with the
definition of Eurodollar Rate, except that (x) if a given day is a Business Day,
such determination shall be made on such day (rather than two Business Days
prior to the commencement of an Interest Period) or (y) if a given day is not a
Business Day, the Eurodollar Rate for such day shall be the rate determined by
the Administrative Agent pursuant to the preceding clause (x) for the most
recent Business Day preceding such day. Any change in the Base Rate due to a
change in the Prime Lending Rate, the Federal Funds Rate or such Eurodollar Rate
shall be effective as of the opening of business on the day of such change in
the Prime Lending Rate, the Federal Funds Rate or such Eurodollar Rate,
respectively.

“Base Rate Loan” shall mean each Loan that bears interest at a rate based on the
Base Rate.

“Board of Directors” means:

(1) with respect to a corporation, the board of directors of the corporation or
any committee thereof duly authorized to act on behalf of such board;

(2) with respect to a partnership, the board of directors of the general partner
of the partnership;

(3) with respect to a limited liability company, the managing member or members
or any controlling committee of managing members thereof; and

(4) with respect to any other Person, the board or committee of such Person
serving a similar function.

“Borrower” shall have the meaning set forth in the first paragraph of this
Agreement.

“Borrowing” shall mean the borrowing of one Type of Loan of a single Tranche
from all the Lenders having Commitments of the respective Tranche on a given
date (or resulting from a conversion or conversions on such date) having in the
case of Eurodollar Loans the same Interest Period; provided, that Base Rate
Loans incurred pursuant to Section 2.10(b) shall be considered part of the
related Borrowing of Eurodollar Loans.

“Business Day” shall mean (i) for all purposes other than as covered by clause
(ii) below, any day except Saturday, Sunday and any day which shall be in New
York, New York, a legal holiday or a day on which banking institutions are
authorized or required by law or other government action to close and (ii) with
respect to all notices and determinations in connection with, and payments of
principal and interest on, Eurodollar Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in U.S. dollar deposits in the London interbank Eurodollar market.

“Capital Expenditures” shall mean, with respect to any Person, all expenditures
by such Person which should be capitalized in accordance with generally accepted
accounting principles and, without duplication, the amount of Capitalized Lease
Obligations incurred by such Person; provided that the term “Capital
Expenditures” shall not include (i) expenditures made in connection with the
replacement, substitution, restoration, repair or improvement of assets to the
extent financed with (x) insurance proceeds paid on account of the loss of or
damage to the assets being replaced, substituted restored, repaired or improved
or (y) awards of compensation arising from the taking by eminent domain or
condemnation of the assets being replaced, in either case, to the extent that
such proceeds or awards are not required to be applied in accordance with
Section 5.02(e), (ii) the purchase price of equipment that is purchased
simultaneously with the trade-in of existing equipment solely to the extent that
the gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time,
(iii) the purchase of plant, property or equipment to the extent financed with
the proceeds of Asset Sales that are not required to be applied pursuant to
Section 5.02(c), (iv) expenditures that constitute operating lease expenses in
accordance with GAAP, (v) expenditures that constitute Permitted Acquisitions,
(vi) any capitalized interest expense reflected as additions to property, plant
or equipment in the consolidated balance sheet of the Borrower and its
Subsidiaries or (vii) any non-cash costs reflected as additions to property,
plant or equipment in the consolidated balance sheet of the Borrower and its
Subsidiaries.

 

-3-



--------------------------------------------------------------------------------

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under generally accepted accounting
principles, are or will be required to be capitalized on the books of such
Person, in each case taken at the amount thereof accounted for as indebtedness
in accordance with such principles.

“Cash Equivalents” means (1) (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States or Canada or issued by any
agency thereof and backed by the full faith and credit of the United States or
Canada, in each case maturing within 1 year from the date of acquisition
thereof, (b) marketable direct obligations issued or fully guaranteed by any
state of the United States or province of Canada or any political subdivision of
any such state or province any public instrumentality thereof maturing within 1
year from the date of acquisition thereof and, at the time of acquisition,
having one of the two highest ratings obtainable from either Standard & Poor’s
Rating Group (“S&P”) or Moody’s Investors Service, Inc. (“Moody’s”),
(c) commercial paper maturing no more than 270 days from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-1 from
S&P or at least P-1 from Moody’s, (d) certificates of deposit, time deposits,
overnight bank deposits or bankers’ acceptances maturing within 1 year from the
date of acquisition thereof issued by any bank organized under the laws of the
United States or Canada or any state or province thereof or the District of
Columbia or any United States or Canadian branch of a foreign bank having at the
date of acquisition thereof combined capital and surplus of not less than US
$250,000,000, (e) Deposit Accounts maintained with (i) any bank that satisfies
the criteria described in clause (d) above, or (ii) any other bank organized
under the laws of the United States or Canada or any state or province thereof
so long as the full amount maintained with any such other bank is insured by the
Federal Deposit Insurance Corporation or comparable organization in the relevant
jurisdiction, (f) repurchase obligations of any commercial bank satisfying the
requirements of clause (d) of this definition or recognized securities dealer
having combined capital and surplus of not less than US $250,000,000, having a
term of not more than seven days, with respect to securities satisfying the
criteria in clauses (a) or (d) above, (g) debt securities with maturities of six
months or less from the date of acquisition backed by standby letters of credit
issued by any commercial bank satisfying the criteria described in clause
(d) above, and (h) Investments in money market funds substantially all of whose
assets are invested in the types of assets described in clauses (a) through
(g) above; and (2) with respect to any Foreign Subsidiary, (a) investments of
the type and maturity described in clause (1) above of foreign commercial banks,
which investments or commercial banks (or the parents of such commercial banks)
have the ratings described in such clauses or reasonably equivalent ratings from
comparable foreign rating agencies (if available) and (b) other short-term
investments utilized by Foreign Subsidiaries in accordance with normal
investment practices for cash management of comparable tenure and credit quality
to those described in clause (1) above or other high quality short term
investments, in each case, customarily utilized in countries in which such
Foreign Subsidiary operates for short term cash management purposes.

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“CFC” shall mean a “controlled foreign corporation” within the meaning of
Section 957 of the Code.

“CFC Holdco” shall mean a Domestic Subsidiary of the Borrower that has no
material assets other than the equity interests of one or more CFCs.

 

-4-



--------------------------------------------------------------------------------

“Change in Law” shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation, implementation or application there of by
any Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority.

“Change of Control” shall mean, (a) at any time any “person” or “group” (within
the meaning of Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934),
shall have acquired “beneficial ownership” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934), of 30% or more on a fully diluted
basis of the voting or economic interest in the Equity Interests of the
Borrower; (b) the occurrence of any event or the existence of any circumstance
that constitutes “fundamental change” or “change of control” (or any similar
term) under the Existing Revolving Credit Agreement or documents governing any
other Indebtedness involving in excess of $10,000,000; or (c) the Borrower fails
to own and control, directly or indirectly, at least the percentage of the
equity interest of each other Credit Party, owned or controlled, directly or
indirectly, by the Borrower on the Effective Date.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean all of the “Collateral,” and “Mortgaged Property” or
other similar term referred to in the Security Documents and all of the other
property that is or is intended under the terms of the Security Documents to be
subject to Liens in favor of the Collateral Agent for the benefit of the Secured
Parties.

“Collateral Agent” shall mean the Administrative Agent (together with its
successors in such capacity in accordance with Section 12.09) acting as
collateral agent for the Secured Parties pursuant to the Security Documents.

“Commitment” shall mean any of the commitments of any Lender, i.e., an Initial
Term Loan Commitment or an Incremental Term Loan Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” shall have the meaning provided in Section 9.01(f).

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum dated December 2013.

“Consolidated Cash Interest Expense” shall mean, for any period, for the
Borrower and its Restricted Subsidiaries on a consolidated basis, the sum for
such period of (without duplication): (a) all cash interest expense plus (b) all
payments made under Interest Rate Protection Agreements and Other Hedging
Agreements to the extent not included in clause (a) of this definition; minus
(c) all payments received under interest rate Hedge Agreements; plus (d) the
portion of expense under capital leases that is treated as interest in
accordance with GAAP (to the extent not already included in clause (a) of this
definition).

“Consolidated Current Assets” shall mean, at any date, all amounts that would,
in conformity with GAAP, be set forth opposite the caption “total current
assets” (or any like caption) on a consolidated balance sheet of the Borrower
and its Restricted Subsidiaries at such date, excluding cash and Permitted
Investments and any tax related accounts with respect to prepaid taxes based on
income or profits.

“Consolidated Current Liabilities” shall mean, at any date, all amounts that
would, in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries at such date, excluding current
liabilities associated with payroll expense, the current portions of
Consolidated Indebtedness and Capitalized Lease Obligations and any tax related
accounts with respect to tax liability based on income or profits.

 

-5-



--------------------------------------------------------------------------------

“Consolidated EBITDA” means, with respect to the Borrower and its Restricted
Subsidiaries on a consolidated basis, for any Test Period, (i) the sum for such
Test Period of (without duplication): (a) Consolidated Net Income; and to the
extent already deducted in arriving at Consolidated Net Income: (b) Consolidated
Interest Expense, (c) provisions for taxes based on income, (d) total
depreciation expense, (e) total amortization expense, (f) any non-cash
non-recurring costs and expenses related to any transaction permitted under this
Agreement or the issuance of Equity Interests of the Borrower, (g) restructuring
and severance expenses disclosed in the Borrower’s periodic reports filed with
the SEC, and (h) other non-cash items reducing Consolidated Net Income
(excluding any such non cash item to the extent that it represents an accrual or
reserve for potential cash items in any future period or amortization of a
prepaid cash item that were paid in a prior period), minus (ii) other non-cash
items increasing Consolidated Net Income for such Test Period (excluding any
such non cash item to the extent it represents the reversal of an accrual or
reserve for potential cash item in any prior period), minus (iii) all cash
interest income, in each case, determined in accordance with GAAP to the extent
applicable to any of the foregoing.

“Consolidated Indebtedness” shall mean, at any time, an amount equal to the sum
of (without duplication) (i) all Indebtedness of the Borrower and its Restricted
Subsidiaries (on a consolidated basis) as would be required to be reflected as
debt or Capitalized Lease Obligations on the liability side of a consolidated
balance sheet of the Borrower and its Restricted Subsidiaries in accordance with
GAAP, (ii) all Indebtedness of the Borrower and its Restricted Subsidiaries of
the type described in clause (ii) of the definition of “Indebtedness” and
(iii) all Contingent Obligations of the Borrower and its Restricted Subsidiaries
in respect of Indebtedness of any third Person of the type referred to in
preceding clauses (i) and (ii); provided that the aggregate amount available to
be drawn (i.e., unfunded amounts) under all letters of credit, bankers’
acceptances, bank guaranties, surety bonds and similar obligations issued for
the account of the Borrower or any of its Restricted Subsidiaries (but
excluding, for avoidance of doubt, all unpaid drawings or other matured monetary
obligations owing in respect of such letters of credit, bankers’ acceptances,
bank guaranties, surety bonds and similar obligations which have not been paid
within three Business Days of becoming due) shall not be included in any
determination of “Consolidated Indebtedness.”

“Consolidated Interest Expense” shall mean, for any period, for the Borrower and
its Restricted Subsidiaries on a consolidated basis, the sum for such period of
(without duplication): (a) all interest, premium payments, debt discount, fees,
charges and related expenses in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets; plus (b) all payments made under Interest Rate Protection Agreements and
Other Hedging Agreements to the extent not included in clause (a) of this
definition; minus (c) all payments received under interest rate Hedge
Agreements; plus (d) the portion of rent expense under capital leases that is
treated as interest in accordance with GAAP (to the extent not already included
in clause (a) of this definition).

“Consolidated Net Income” means, for any period, for the Borrower and its
Restricted Subsidiaries on a consolidated basis, net income (or loss) determined
in accordance with GAAP for such period, but excluding (without duplication):
(a) any income (or loss) of any Person if such Person is not a Restricted
Subsidiary, except that the Borrower’s direct or indirect equity in the net
income of any such Person for such period shall be included in such computation
of net income (or loss) up to the aggregate amount of cash actually distributed
by such Person during such period to the Borrower or a Restricted Subsidiary as
a dividend or other distribution; and (b) net income of any Restricted
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions by such Restricted Subsidiary of that income is prohibited by
operation of the terms of its organizational documents or any document or Laws
applicable to such Restricted Subsidiary or by which such Restricted Subsidiary
is bound.

“Consolidated Net Working Capital” shall mean, as at any date of determination,
Consolidated Current Assets minus Consolidated Current Liabilities.

 

-6-



--------------------------------------------------------------------------------

“Contingent Obligation” shall mean, as to any Person, without duplication, any
obligation of such Person as a result of such Person being a general partner of
any other Person, unless the underlying obligation is expressly made
non-recourse as to such general partner, and any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent,
(i) to purchase any such primary obligation or any property constituting direct
or indirect security therefor, (ii) to advance or supply funds (x) for the
purchase or payment of any such primary obligation or (y) to maintain working
capital or equity capital of the primary obligor or otherwise to maintain the
net worth or solvency of the primary obligor, (iii) to purchase property,
securities or services primarily for the purpose of assuring the owner of any
such primary obligation of the ability of the primary obligor to make payment of
such primary obligation or (iv) otherwise to assure or hold harmless the holder
of such primary obligation against loss in respect thereof; provided, however,
that the term Contingent Obligation shall not include endorsements of
instruments for deposit or collection in the ordinary course of business. The
amount of any Contingent Obligation shall be deemed to be an amount equal to the
stated or determinable amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Control” shall have the meaning provided in the definition of “Affiliate.”

“Credit Card Processors” shall have the meaning provided in Section 10.01(xi).

“Credit Documents” shall mean this Agreement the Disclosure Letter and, after
the execution and delivery thereof pursuant to the terms of this Agreement, each
Note, the Guaranty, the Intercompany Subordination Agreement, the Security
Agreement, the Fee Letter and each other Security Document and each Incremental
Term Loan Commitment Agreement; provided, that, for the avoidance of doubt,
Secured Interest Rate Protection Agreements shall not constitute Credit
Documents.

“Credit Event” shall mean the making of any Loan.

“Credit Party” shall mean the Borrower and each Guarantor.

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any time of
determination (the “Reference Date”), an amount equal to, initially, $5,000,000,
plus the sum of:

(a) the cumulative amount of Excess Cash Flow (which amount shall not be less
than zero in any fiscal quarter) generated from and after December 31, 2013 to
the last day of the most recently completed fiscal year to the extent such
Excess Cash Flow was not applied in accordance with Section 5.02(d) hereof; plus

(b) to the extent not (A) included in clause (a) above or clause (c) below or
(B) already reflected as a return of capital with respect to such Investment for
purposes of determining the amount of such Investment, the aggregate amount of
all cash dividends and other cash distributions received by the Borrower or any
Restricted Subsidiary from any minority investments or Unrestricted Subsidiaries
during the period from and including the Business Day immediately following the
Effective Date through and including the Reference Date; plus

(c) to the extent not (A) included in clause (a) or (b) above or (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
repayments of principal received by the Borrower or any Restricted Subsidiary
from any minority investments or Unrestricted Subsidiaries during the period
from and including the Business Day immediately following the Effective Date
through and including the Reference Date in respect of loans or advances made by
the Borrower or any Restricted Subsidiary to such minority investments or
Unrestricted Subsidiaries; plus

(d) (i) to the extent not (A) included in clause (a) above, (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment or (C) required to be applied to
prepay Term Loans in accordance with Section 5.02(c), the aggregate amount of
all Net Sale Proceeds received by the Borrower or any Restricted Subsidiary in
connection with any Asset Sale permitted under Section 10.02 of its ownership
interest in any minority investment or Unrestricted Subsidiary during the period
from and including the Business Day immediately following the Effective Date
through and including the Reference Date; plus (ii) any Declined Proceeds of a
prepayment of Term Loans in accordance with Section 5.02(c) or (e); plus

 

-7-



--------------------------------------------------------------------------------

(e) in the event any Unrestricted Subsidiary originally designated as such
pursuant to Section 10.05(xix) becomes a Restricted Subsidiary or has been
merged, consolidated or amalgamated with or into, or transfers or conveys its
assets to, or is liquidated into, the Borrower or any Restricted Subsidiary, the
lesser of (a) the fair market value of the Investments of the Borrower and the
Restricted Subsidiaries in such Unrestricted Subsidiary at the time such
Unrestricted Subsidiary becomes a Restricted Subsidiary or at the time of such
merger, consolidation, amalgamation, transfer or liquidation (or of the assets
transferred or conveyed, as applicable) and (b) the fair market value of the
original Investments by the Borrower and the Restricted Subsidiaries in such
Unrestricted Subsidiary, in each case, as determined by the Borrower in good
faith; minus

(f) any Restricted Payments made utilizing a portion of the Cumulative Retained
Excess Cash Flow Amount pursuant to Section 10.03(vii), voluntary or optional
repayments of Junior Indebtedness made utilizing a portion of the Cumulative
Retained Excess Cash Flow Amount pursuant to Section 10.08(i)(A) or Investments
made utilizing a portion of the Cumulative Retained Excess Cash Flow Amount
pursuant to Section 10.05(xix), in each case, during the period commencing on
the Effective Date and ending on the Reference Date (and, for purposes of this
clause (f), without taking account of the intended usage of the Cumulative
Retained Excess Cash Flow Amount on such Reference Date in the contemplated
transaction).

“Declined Proceeds” shall have the meaning provided in Section 5.02(j).

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed to (i) fund all or
any portion of its Loans within one Business Day of the date such Loans were
required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable Default or Event of
Default, shall be specifically identified in such writing) has not been
satisfied or waived in writing by the Required Lenders prior to the date of
funding, or (ii) pay to the Administrative Agent or any Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, (b) has notified the Borrower or the Administrative Agent in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination (in good faith) that a
condition precedent to funding (which condition precedent, together with any
applicable Default or Event of Default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of any proceeding of the type described in Section 11.05,
or (ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender upon delivery of written notice of such determination
to the Borrower and each Lender.

“Deposit Account” shall have the meaning given to such term in the UCC.

 

-8-



--------------------------------------------------------------------------------

“Disclosing Party” shall have the meaning provided in Section 13.16.

“Disclosure Letter” means the disclosure letter, dated as of the Effective Date,
delivered by the Borrower to the Administrative Agent for the benefit of the
Lenders, as amended or otherwise modified from time to time.

“Disqualified Equity Interests” shall mean, with respect to any Person, any
Equity Interest of such Person which, by its terms (or by the terms of any
security into which it is convertible or for which it is redeemable or
exchangeable), or upon the happening of any event:

(1) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise,

(2) is convertible or exchangeable for Indebtedness or Disqualified Equity
Interests of such Person, or

(3) is redeemable at the option of the holder thereof, in whole or in part,

in each case prior to 91 days after the latest Maturity Date at the time of
determination; provided, however, that (i) only the portion of such Equity
Interest which so matures or is mandatorily redeemable, is so convertible or
exchangeable or is so redeemable at the option of the holder thereof prior to
such date shall be deemed to be a Disqualified Equity Interest, (ii) if such
Equity Interests are issued to any current or former employees or other service
providers or to any plan for the benefit of employees, directors, officers,
members of management or consultants (including any equity or incentive
compensation or benefit plan) of the Borrower or its Subsidiaries or by any such
compensation or plan to such current or former employees, other service
providers, directors, officers, members of management or consultants, such
Equity Interests shall not constitute Disqualified Equity Interests solely
because they may be required to be repurchased by such Person in order to
satisfy applicable statutory or regulatory obligations or as a result of such
current or former employee’s, other service provider’s, director’s, officer’s,
management member’s or consultant’s termination, death or disability, (iii) any
class of Equity Interests of such Person that by its terms authorizes such
Person to satisfy its obligations thereunder by delivery of Equity Interests
that are not Disqualified Equity Interests shall not be deemed to be
Disqualified Equity Interests, and (iv) Equity Interests will not constitute
Disqualified Equity Interests solely because of provisions giving holders
thereof the right to require repurchase or redemption upon an initial public
offering, “asset sale” or “change of control” occurring prior to such date if
either (x) such Equity Interests provide that the issuer thereof will not be
required to redeem any such Equity Interests pursuant to such provisions prior
to the repayment in full of the Obligations or (y) such redemption is permitted
hereunder. For purposes of this Agreement, the principal amount of any
Disqualified Equity Interests shall be deemed to be the liquidation preference
or the maximum fixed repurchase price, as the case may be.

“Dividend” shall mean any dividend or other distribution (whether in cash,
securities or other property (other than common Equity Interests of the
respective Person paying such dividend or distribution) with respect to any
Equity Interest of the Borrower or any of its Restricted Subsidiaries, or any
payment (whether in cash, securities or other property (other than common Equity
Interests of the respective Person paying such dividend or distribution))
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interest, or on account of any return of capital to the stockholders,
partners or members (or the equivalent Person thereof) of the Borrower or any of
its Restricted Subsidiaries.

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” shall mean each Subsidiary of the Borrower organized under
the laws of the United States, any state thereof or the District of Columbia.

“Earn-Outs” shall mean unsecured liabilities of a Credit Party arising under an
agreement to make any deferred payment as a part of the purchase price for a
Permitted Acquisition, including performance bonuses or consulting payments in
any related services, employment or similar agreement, in an amount that is
subject to or contingent upon the revenues, income, cash flow or profits (or the
like) of the underlying target.

 

-9-



--------------------------------------------------------------------------------

“Effective Date” shall mean the date on which all the conditions precedent in
Section 6 are satisfied (or waived in accordance with Section 13.12).

“Eligible Transferee” shall mean and include a commercial bank, an insurance
company, a finance company, a financial institution, any fund that invests in
loans or any other “accredited investor” (as defined in Regulation D of the
Securities Act), but excluding (i) natural Persons and (ii) the Borrower and its
Subsidiaries and Affiliates.

“Environmental Claims” shall mean any and all written administrative, regulatory
or judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or adjudicatory
proceedings arising pursuant to any Environmental Law or pursuant to any permit
issued, or any approval given, under any such Environmental Law (hereafter,
“Claims”), including (a) any and all Claims by governmental or regulatory
authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law, and (b) any and
all Claims by any third party seeking damages, contribution, indemnification,
cost recovery, compensation or injunctive relief in connection with alleged
injury or threat of injury to health, safety or the environment due to the
presence of Hazardous Materials.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on the
Borrower or any of its Restricted Subsidiaries, relating to the environment, the
effect of the environment on employee health, or the generation, use, treatment,
storage, handling, transportation or Release of, or exposure to, Hazardous
Materials, in each case as amended from time to time

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or remedial action required, by any Governmental
Authority or any third party, and which relate to any Environmental Claim.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equity Interests” of any Person shall mean any and all capital stock, shares,
interests, rights to purchase, warrants, options, participation or other
equivalents of or interest in (however designated) equity of such Person,
including any common stock, any preferred stock, any limited or general
partnership interest, any limited liability company membership interest;
provided that any instrument evidencing Indebtedness convertible or exchangeable
for Equity Interests shall not be deemed to be Equity Interests unless and until
such instruments are so converted or exchanged.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA),
trade or business (whether or not incorporated) which together with the Borrower
is deemed to be a “single employer” within the meaning of Section 414(b) or
(c) of the Code or, solely for purposes of Section 302 of ERISA, and/or
Section 412 of the Code, within the meaning of Section 414(b), (c), (m) or
(o) of the Code.

“Eurodollar Loan” shall mean each Loan designated as such by the Borrower at the
time of the incurrence thereof or conversion thereto.

 

-10-



--------------------------------------------------------------------------------

“Eurodollar Rate” shall mean, with respect to any Borrowing of Eurodollar Loans
for any Interest Period, (i) the higher of (a) the rate per annum (rounded
upward to the nearest 1/100th of 1%) determined by the Administrative Agent at
approximately 11:00 a.m. (London Time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the Reuters
Screen LIBOR01 for deposits in Dollar (or such other comparable page as may, in
the opinion of the Administrative Agent, replace such page for the purpose of
displaying such rates) for a period equal to such Interest Period; provided that
if the Reuters Screen LIBOR01 shall not be available for such Interest Period
(an “Impacted Interest Period”) then the LIBOR Rate shall be the Interpolated
Rate; provided however that to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
“Eurodollar Rate” shall be determined by reference to such other publicly
available service for displaying interest rates for Dollar deposits in the
London interbank market as may be selected by the Administrative Agent or, in
the absence of such availability, by reference to the rate at which Dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London, England time, on the date that is two Business Days prior to
the commencement of such Interest Period, and (b) with respect to Initial Term
Loans only, 1.00%, (ii) with respect to any Tranche of Incremental Term Loans,
such percentage as may be agreed to in the respective Incremental Term Loan
Commitment Agreement, and (iii) with respect to any Tranche of Extended Term
Loans, such percentage as may be agreed to in the relevant Extension Offer by
the respective Extending Term Lenders.

“Event of Default” shall have the meaning provided in Section 11.

“Excess Cash Flow” shall mean, for the applicable Excess Cash Flow Payment
Period,

(a) Consolidated EBITDA for that period; plus

(b) the amount, if any, by which the Consolidated Net Working Capital decreased
during such period, minus

(c) Consolidated Interest Expense for that period; minus

(d) (i) the aggregate amount of scheduled and mandatory payments made by the
Borrower or any Restricted Subsidiary that permanently reduce the principal
amount of outstanding Indebtedness for borrowed money (including such payments
with respect to Loans under Section 5.02(a)) and (ii) the aggregate amount of
scheduled and mandatory payments and voluntary prepayments made by the Borrower
or any Restricted Subsidiary that permanently reduce the principal component of
Capitalized Lease Obligations and any purchase money Indebtedness of the
Borrower and its Restricted Subsidiaries during such period other than, in
either case, (A) repayments financed with the proceeds of long-term
Indebtedness, (B) repayments using the Cumulative Retained Excess Cash Flow
Amount, (C) repayments financed with the Net Sale Proceeds from the issuance or
sale by the Borrower or any Restricted Subsidiary of its Equity Interests (other
than Disqualified Equity Interests), (D) repayments of any revolving credit
facility (except to the extent the commitments with respect thereto are
permanently reduced in connection with such repayments), (E) repayments under
Section 5.02(d) (on account of the existence of Excess Cash Flow) and
(F) principal repayments of the Loans to the extent that (and only to the extent
that) such repayments were made as a voluntary prepayment pursuant to
Section 5.01 hereof; minus

(e) the amount of Investments actually paid in cash by the Borrower and its
Restricted Subsidiaries permitted under Sections 10.05(iii) (to the extent
constituting Investments in Persons other than the Borrower and its Restricted
Subsidiaries and made after the Effective Date), (xii), (xiii), (xv), and (xvi),
in each case, other than to the extent (A) financed with the proceeds of
long-term Indebtedness, (B) financed using the Cumulative Retained Excess Cash
Flow Amount and (C) financed with the Net Sale Proceeds from the issuance or
sale by the Borrower or any Restricted Subsidiary of its Equity Interests (other
than Disqualified Equity Interests); minus

(f) the amount of Capital Expenditures actually paid in cash by the Borrower and
its Restricted Subsidiaries during that period other than (A) Capital
Expenditures financed with the proceeds of long-term Indebtedness (excluding,
however, revolving loans made under any revolving credit facility) and
(B) Capital Expenditures financed with the Net Sale Proceeds from the issuance
or sale by the Borrower or any Restricted Subsidiary of its Equity Interests
(other than Disqualified Equity Interests); minus

 

-11-



--------------------------------------------------------------------------------

(g) the amount of Restricted Payments permitted under Sections 10.03(iii),
(viii), (ix) and (x) during such period, period other than (A) Restricted
Payments financed with the proceeds of long-term Indebtedness (excluding,
however, revolving loans made under any revolving credit facility) and
(B) Restricted Payments financed using the Cumulative Retained Excess Cash Flow
Amount; minus

(h) all Taxes actually paid in cash by the Borrower or its Restricted
Subsidiaries during such period; minus

(i) any earn-out, indemnification, purchase price or similar adjustments paid in
cash in connection with any disposition or Investment permitted hereunder
(including any Permitted Acquisition); minus

(j) the amount paid in cash during such period on account of (A) items that were
accounted for as non-cash reductions of Consolidated Net Income or Consolidated
EBITDA and (B) reserves or amounts established in purchase accounting; minus

(k) the aggregate amount of all costs, fees and expenses (including prepayment
premiums) incurred in connection with the Transactions and any issuance or
offering of Equity Interests or Indebtedness, Permitted Acquisitions and other
Investments permitted under Section 10.05, permitted dispositions, financing or
refinancing transaction by the Borrower or any of its Restricted Subsidiaries on
or after the Effective Date, the issuance, repayment, refinancing, amendment or
modification of Indebtedness in each case whether or not successful, and any
actual or proposed amendment, waiver or modification to the terms of any such
transactions, in each case during such period to the extent paid in cash; minus

(l) an amount equal to the amount of extraordinary, unusual or non-recurring
cash losses, charges or expenses and cash losses during such period; minus

(m) the amount, if any, by which the Consolidated Net Working Capital increased
during such period; plus

(n) an amount equal to the amount of extraordinary, unusual or non-recurring
cash gains and cash gains during such period.

“Excess Cash Flow Payment Date” shall mean the date occurring 5 Business Days
after the earlier to occur of the date on which (x) the Borrower delivered its
financial statements to Lenders pursuant to Section 9.01(c) and (y) the date on
which the Borrower was required to deliver its financial statements to Lenders
pursuant to Section 9.01(c) (commencing with the fiscal year ending December 31,
2014).

“Excess Cash Flow Payment Period” shall mean the immediately preceding fiscal
year of the Borrower.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

“Excluded Property” shall have the meaning provided in the Security Agreement.

“Excluded Subsidiary” shall mean each (i) Domestic Subsidiary of a Foreign
Subsidiary that is a CFC and (ii) CFC Holdco.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 2 of the Guaranty and any other “keepwell, support or
other agreement” for the benefit of such Guarantor and any and all guarantees of
such Guarantor’s Swap Obligations by other Credit Parties) at the time the
Guaranty of such Guarantor, or a grant by such Guarantor of a security interest,
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or security interest is excluded in accordance
with the first sentence of this definition.

 

-12-



--------------------------------------------------------------------------------

“Excluded Taxes” shall mean, in the case of each Lender, the Administrative
Agent or any other recipient of any payment to be made by or on account of any
obligation of any Credit Party hereunder or under any other Credit Document,
(i) any Tax on such recipient’s net income or net profits (or a franchise Tax
imposed in lieu of a Tax on net income or net profits) imposed by a jurisdiction
as a result of such recipient being organized or having its principal office or
applicable lending office located in such jurisdiction or as the result of any
other present or former connection between such recipient and such jurisdiction
(other than any connections arising solely from such recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to and/or enforced any Credit Document, or sold or assigned
an interest in any Loan or any Credit Document), (ii) any branch profits Taxes
imposed pursuant to Section 884(a) of the Code, or any similar Tax, imposed by
any jurisdiction described in preceding clause (i), (iii) in the case of a
Foreign Lender (other than a Foreign Lender that becomes a party hereto pursuant
to Borrower’s request under Section 2.13), any United States federal withholding
Taxes imposed on amounts payable to such Foreign Lender pursuant to a law in
effect on the date such Foreign Lender becomes a party to this Agreement (or
designates a new lending office), except to the extent that such Foreign Lender
(or its assignor, if any) was entitled, immediately prior to the time of
designation of a new lending office (or assignment), to receive additional
amounts from a Credit Party with respect to such U.S. federal withholding Taxes
pursuant to Section 5.04, (iv) any withholding Taxes attributable to a Lender’s
failure to comply with Section 5.04(b) and (v) any U.S. federal withholding
Taxes imposed pursuant to FATCA.

“Executive Order” shall have the meaning provided in Section 8.21.

“Existing Indebtedness” shall have the meaning provided in Section 10.04(iv).

“Existing Revolving Credit Agreement” shall mean (i) that Credit Agreement (as
amended, restated or otherwise modified from time to time), dated as of
January 27, 2012, among the Borrower, Wells Fargo Bank, National Association, as
U.S. agent, Wells Fargo Capital Finance Corporation Canada as Canadian agent,
the lenders party thereto and the other parties thereto or (ii) any Permitted
Refinancing of the credit agreement referred to in clause (i).

“Extended Term Loans” shall have the meaning provided in Section 2.15.

“Extended Term Note” shall have the meaning provided in Section 2.05(a).

“Extending Term Lender” shall have the meaning provided in Section 2.15.

“Extension” shall have the meaning provided in Section 2.15(a).

“Extension Offer” shall have the meaning provided in Section 2.15.

“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the Borrower or the
Subsidiary of the Borrower selling such asset.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future Treasury regulations or official administrative interpretations thereof,
any agreements entered into pursuant to current Section 1471(b)(1) of the Code
(or any amended or successor version described above) and any intergovernmental
agreement (and any related law, treaty or other official guidance) implementing
the foregoing.

 

-13-



--------------------------------------------------------------------------------

“Federal Funds Rate” shall mean, for any period, a fluctuating interest rate
equal for each day during such period to the weighted average of the rates
(rounded upward to the nearest 1/100th of 1%) on overnight Federal Funds
transactions with members of the Federal Reserve System arranged by Federal
Funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent.

“Fee Letter” shall mean that certain (i) fee letter dated as of November 30,
2013 between J.P. Morgan Securities LLC and the Borrower and (ii) fee letter
dated as of November 30, 2013 between Wells Fargo Securities, LLC and the
Borrower.

“Fees” shall mean all amounts payable pursuant to or referred to in
Section 4.01.

“Foreign Lender” shall have the meaning provided in Section 5.04(b).

“Foreign Subsidiary” shall mean each Subsidiary of the Borrower that is not a
Domestic Subsidiary.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided that determinations made pursuant to
this Agreement in accordance with GAAP are subject (to the extent provided
therein) to Section 13.07(a).

“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state, provincial,
county, local or otherwise, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Guarantor” shall mean (i) each Subsidiary Guarantor, and (ii) with respect to
the payment and performance by each Specified Credit Party of its Secured
Obligations under its Guaranty with respect to all Swap Obligations, the
Borrower (determined before giving effect to Section 2 of the Guaranty).

“Guaranty” shall mean (i) the guaranty of the Guarantors substantially in the
form of Exhibit G-1 and (ii) each other guaranty and guaranty supplement
delivered pursuant to Section 9.12.

“Hazardous Materials” shall means (a) substances that are defined or listed in,
or otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity”, (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million; and (e) any other
chemical, material or substance, the exposure to, or Release of which is
prohibited, limited or regulated by any Governmental Authority pursuant to
applicable Environmental Law.

“Hedge Agreement” means a “swap agreement” as that term is defined in
Section 101(53B)(A) of the Bankruptcy Code.

 

-14-



--------------------------------------------------------------------------------

“Hedge Bank” means any Person that, at the time it enters into an Interest Rate
Protection Agreement permitted under Sections 9 and 10, is the Administrative
Agent or an Affiliate of the Administrative Agent, a Lender or an Affiliate of a
Lender, in its capacity as a party to such Interest Rate Protection Agreement.

“Incremental Commitment” shall mean an Incremental Term Loan Commitment.

“Incremental Commitment Requirements” shall mean, with respect to any provision
of Incremental Term Loan Commitments on an Incremental Term Loan Borrowing Date,
the satisfaction of each of the following conditions on any such date: (i) no
Default or Event of Default then exists or would result therefrom (for purposes
of such determination, assuming the relevant Loans in an aggregate principal
amount equal to the full amount of Incremental Term Loan Commitments then
provided had been incurred, and the proceeds of such Loans had been applied, on
any such date); provided that the Lenders providing Incremental Term Loan
Commitments the proceeds of which are to be used primarily to finance a
Permitted Acquisition may agree to waive this requirement as part of customary
“sungard” limitations; (ii) all of the representations and warranties contained
herein and in the other Credit Documents are true and correct in all material
respects at such time (it being understood that (x) any representation and
warranty that is qualified by materiality or Material Adverse Effect shall be
required to be true and correct in all respects and (y) any representation and
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects (or all respects, as the case may
be) as of such earlier date); provided that the Lenders providing the
Incremental Term Loan Commitments the proceeds of which are used primarily to
finance a Permitted Acquisition may agree to a subset of such representations
and warranties as a condition to such borrowing as part of customary “sungard”
limitations; (iii) the delivery by the Borrower to the Administrative Agent on
or prior to such date of an officer’s certificate executed by an Authorized
Financial Officer of the Borrower and certifying as to compliance with preceding
clauses (i) and (ii); (iv) the delivery by the Borrower to the Administrative
Agent on or prior to such date of an acknowledgement in form and substance
reasonably satisfactory to the Administrative Agent and executed by the Borrower
and each Subsidiary Guarantor, acknowledging that such Incremental Commitments
and all Loans to be incurred pursuant thereto shall constitute “Secured
Obligations” under the Security Agreement; (v) to the extent reasonably
requested by the Administrative Agent, the delivery by the Borrower to the
Administrative Agent of an opinion or opinions, in form and substance reasonably
satisfactory to the Administrative Agent, from counsel to the Credit Parties
dated such date, covering such of the matters set forth in the opinions of
counsel delivered to the Administrative Agent on the Effective Date pursuant to
Section 6.03 or as may otherwise be reasonably satisfactory to the
Administrative Agent; (vi) the delivery by the Borrower to the Administrative
Agent of such officer’s certificates, Board of Director resolutions and evidence
of good standing as the Administrative Agent shall reasonably request; and
(vii) the completion by the Borrower and the other Credit Parties by such date
of such other actions relating to any Mortgaged Property (or the Mortgages
entered into in connection therewith) as the Administrative Agent may reasonably
request in connection with such Incremental Commitments.

“Incremental Equivalent Debt” has the meaning specified in Section 10.04(xv).

“Incremental Term Loan” shall have the meaning provided in Section 2.14(a).

“Incremental Term Loan Borrowing Date” shall mean, with respect to each Tranche
of Incremental Term Loans, each date on which Incremental Term Loans of such
Tranche are incurred pursuant to the applicable Incremental Term Loan Commitment
Agreement and as otherwise permitted by Section 2.14.

“Incremental Term Loan Commitment” shall mean, for each Lender, any commitment
to make Incremental Term Loans provided by such Lender pursuant to Section 2.14,
in such amount as agreed to by such Lender in the respective Incremental Term
Loan Commitment Agreement and as set forth opposite such Lender’s name in
Schedule 1.01 to the Disclosure Letter (as modified in accordance with
Section 2.14) directly below the column entitled “Incremental Term Loan
Commitment,” as the same may be terminated pursuant to Section 4.02 or 11.

“Incremental Term Loan Commitment Agreement” shall mean each Incremental Term
Loan Commitment Agreement substantially in the form of Exhibit D (appropriately
completed) executed in accordance with Section 2.14.

“Incremental Term Loan Lender” shall have the meaning provided in
Section 2.14(b).

 

-15-



--------------------------------------------------------------------------------

“Incremental Term Loan Maturity Date” shall mean, for any Tranche of Incremental
Term Loans, the final maturity date set forth for such Tranche of Incremental
Term Loans in the respective Incremental Term Loan Commitment Agreement;
provided, that the final maturity date for all Incremental Term Loans of a given
Tranche shall be the same date.

“Incremental Term Note” shall have the meaning provided in Section 2.05(a).

“Indebtedness” shall mean, as to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes, or other similar instruments and
all reimbursement or other obligations in respect of letters of credit, bankers
acceptances, or other financial products, (c) all Capitalized Lease Obligations,
(d) all obligations or liabilities of others secured by a Lien on any asset of
such Person, irrespective of whether such obligation or liability is assumed,
(e) all obligations of such Person to pay the deferred purchase price of assets
(other than trade payables incurred in the ordinary course of business and
repayable in accordance with customary trade practices), (f) all obligations of
such Person owing under Hedge Agreements (which amount shall be calculated based
on the amount that would be payable by such Person if the Hedge Agreement were
terminated on the date of determination), (g) any Disqualified Equity Interests
of such Person, (h) all Contingent Obligations of such Person in respect of
Indebtedness of such Person or another Person of the types described in clauses
(a) through (g) above. For purposes of this definition, (i) the amount of any
Indebtedness represented by a guaranty or other similar instrument shall be the
lesser of the principal amount of the obligations guaranteed and still
outstanding and the maximum amount for which the guaranteeing Person may be
liable pursuant to the terms of the instrument embodying such Indebtedness, and
(ii) the amount of any Indebtedness described in clause (d) above shall be the
lower of the amount of the obligation and the fair market value of the assets of
such Person securing such obligation. The amount of any net obligations under
any Interest Rate Protection Agreement, Other Hedging Agreement or similar
agreement shall be the Swap Termination Value. Notwithstanding the foregoing,
Indebtedness shall not include (i) trade payables and accrued expenses incurred
by any Person in the ordinary course of business of such Person and (ii) any
Earn-Out obligation until such obligation becomes a non-contingent liability on
the balance sheet of such Person in accordance with GAAP

“Indemnified Person” shall have the meaning provided in Section 13.01(a).

“Indemnified Taxes” shall mean all Taxes, other than Excluded Taxes and Other
Taxes, imposed on or with respect to any payment made by or on account of any
obligation of any Credit Party under this Agreement or any other Credit
Document.

“Initial Term Loan” shall have the meaning provided in Section 2.01.

“Initial Term Loan Commitment” shall mean, for each Lender, the amount set forth
opposite such Lender’s name in Schedule 1.01 to the Disclosure Letter directly
below the column entitled “Initial Term Loan Commitment” as the same may be
terminated pursuant to Section 4.02 or 11.

“Initial Term Loan Maturity Date” shall mean December 20, 2018.

“Initial Term Note” shall have the meaning provided in Section 2.05(a).

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case of proceeding under the Bankruptcy Code with respect to any Credit Party,
(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Credit Party or with respect to a
material portion of its respective assets, (c) any liquidation, dissolution,
reorganization or winding-up of any Credit Party whether voluntary or
involuntary and whether or not involving insolvency or bankruptcy or (d) any
general assignment for the benefit of creditors or any other marshaling of
assets and liabilities of any Credit Party.

“Intellectual Property” shall have the meaning provided in Section 8.19.

 

-16-



--------------------------------------------------------------------------------

“Intercompany Subordination Agreement” means an intercompany subordination
agreement, dated as of even date with the Agreement, executed and delivered by
the Borrower, each of its Subsidiaries and the Administrative Agent in the form
of Exhibit L.

“Intercreditor Agreement” shall mean the intercreditor agreement, in the form
attached hereto as Exhibit F, to be dated the Effective Date, between the
Collateral Agent and the agent under the Existing Revolving Credit Agreement,
and acknowledged by the Credit Parties, as amended, modified, or otherwise
changed in accordance with the terms hereof and thereof.

“Interest Determination Date” shall mean, with respect to any Eurodollar Loan,
the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.

“Interest Expense Coverage Ratio” shall mean, for any Test Period, the ratio of
(a) Consolidated EBITDA for such period to (b) Consolidated Cash Interest
Expense for such Test Period; provided that for purposes of any calculation of
the Interest Expense Coverage Ratio pursuant to this Agreement, Consolidated
EBITDA and Consolidated Cash Interest Expense shall be determined on a pro forma
basis in accordance with Section 1.08.

“Interest Period” shall have the meaning provided in Section 2.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Interpolated Rate” means the rate per annum determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the Reuters Screen LIBOR01 for the longest period for which the
Reuters Screen LIBOR01 is available that is shorter than the Impacted Interest
Period; and (b) the Reuters Screen LIBOR01 for the shortest period (for which
the Reuters Screen LIBOR01 is available) that exceeds the Impacted Interest
Period, in each case, at such time.

“Investments,” shall have the meaning provided in Section 10.05.

“Lead Arrangers” shall mean J.P. Morgan Securities LLC and Wells Fargo
Securities, LLC, in their capacity as Joint Lead Arrangers and Book Running
Managers, and any successors thereto.

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee or sublessee in, to and under leases or subleases of land,
improvements and/or fixtures.

“Lender” shall mean each financial institution or other Person listed on
Schedule 1.01 to the Disclosure Letter, as well as any Person that becomes a
“Lender” hereunder pursuant to Section 2.13, 13.04(b) or 13.04(c).

“Lien” shall mean any mortgage, pledge, hypothecation, collateral assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any financing or
similar statement or notice filed under the UCC or any other similar recording
or notice statute, and any lease having substantially the same effect as any of
the foregoing).

“Loan” shall mean each Term Loan.

“Majority Lenders” of any Tranche shall mean those Non-Defaulting Lenders which
would constitute the Required Lenders under, and as defined in, this Agreement
if all outstanding Obligations under the other Tranches under this Agreement
were repaid in full and all Commitments with respect thereto were terminated.

“Margin Stock” shall have the meaning provided in Regulation U.

 

-17-



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean (a) a material adverse change in the
business, condition (financial or otherwise), operations, performance or
properties of Borrower and its Restricted Subsidiaries, taken as a whole, (b) a
material impairment of the ability of the Borrower and its Restricted
Subsidiaries, taken as a whole, to perform their respective obligations under
the Loan Documents, or (c) a material adverse effect upon (i) the enforceability
or priority of the Collateral Agent’s Liens with respect to a material portion
of the Collateral as a result of an action or failure to act on the part of the
Borrower or its Restricted Subsidiaries; or (ii) the ability of the
Administrative Agent and/or Collateral Agent to enforce or collect the
Obligations or to realize on a material portion of the Collateral.

“Material Contract” means, with respect to any Person, all contracts or
agreements, the loss of which could reasonably be expected to result in a
Material Adverse Effect.

“Maturity Date” shall mean, with respect to the relevant Tranche of Loans, the
Initial Term Loan Maturity Date or each Incremental Term Loan Maturity Date, as
the case may be; provided that, with respect to any Tranche of Extended Term
Loans, the Maturity Date with respect thereto shall be the final maturity date
as specified in the applicable Extension Offer accepted by the respective
Extending Term Lenders.

“Maximum Rate” shall have the meaning provided in Section 13.19.

“Minimum Borrowing Amount” shall mean $1,000,000.

“Minimum Tranche Amount” shall have the meaning provided in Section 2.15(b).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Mortgage” shall mean a mortgage, leasehold mortgage, debenture, deed of trust,
leasehold deed of trust, deed to secure debt, leasehold deed to secure debt, or
similar security instrument.

“Mortgage Policy” shall mean an ALTA Lender’s Title Insurance Policy (Form
2006).

“Mortgaged Property” shall mean any Real Property owned, leased or subleased by
the Borrower or any of its Restricted Subsidiaries which is encumbered (or
required to be encumbered) by a Mortgage pursuant to the terms hereof.

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate has, or
within the past five years has had, an obligation to contribute or has any
ongoing obligation with respect to withdrawal liability (within the meaning of
Title IV of ERISA).

“NAIC” shall mean the National Association of Insurance Commissioners.

“Net Debt Proceeds” shall mean with respect to any incurrence of Indebtedness
for borrowed money, the cash proceeds (net of underwriting discounts and
commissions, fees and other costs associated therewith, including those of
attorneys, accountants and other professionals) received by the respective
Person from the respective incurrence of such Indebtedness for borrowed money.

“Net Recovery Event Proceeds” shall mean, with respect to any Recovery Event,
the cash proceeds received by the respective Person in connection with such
Recovery Event, net of (i) costs, expenses and Taxes incurred in connection with
such Recovery Event, (ii) in the case of any Recovery Event regarding a
Non-Wholly Owned Subsidiary of the Borrower, the pro rata portion of such
proceeds that is contractually required (including pursuant to the
organizational documents of such Subsidiary) to be paid to third Persons holding
minority interests of such Subsidiary at the time of such Recovery Event (with
such portion not to exceed such third Person’s proportionate share of such
proceeds based on its relative holding of Equity Interests in such Subsidiary)
and (iii) any funded escrow established in connection with any such Recovery
Event (provided that to the extent that any amounts are released from such
escrow to the Borrower or a Restricted Subsidiary thereof, such amounts, net of
any related expenses, shall constitute Net Recovery Event Proceeds).

 

-18-



--------------------------------------------------------------------------------

“Net Sale Proceeds” shall mean, for any Asset Sale, the gross cash or Cash
Equivalent proceeds (including any cash or Cash Equivalents received by way of
deferred payment pursuant to a promissory note, receivable or otherwise, but
only as and when received) received from such sale of assets, net of (i) the
costs and expenses of such sale (including fees and commissions, payments of
unassumed liabilities relating to the assets sold), (ii) required payments of
any Indebtedness (other than Indebtedness secured pursuant to the Security
Documents) which is secured by the respective assets which were sold, (iii) in
the case of any Asset Sale consummated by a Non-Wholly Owned Subsidiary of the
Borrower, the portion of such proceeds that is contractually required (including
pursuant to such Subsidiary’s organizational documents) to be paid to third
Persons holding minority interests of such Subsidiary at the time of such Asset
Sale (with such portion not to exceed such third Person’s proportionate share of
such proceeds based on its relative holding of Equity Interests in such
Subsidiary), (iv) Taxes paid or reasonably estimated to be payable as a result
thereof, (v) any funded escrow established pursuant to the documents evidencing
any such sale or disposition to secure any indemnification obligations or
adjustments to the purchase price associated with any such sale or disposition
(provided that to the extent that any amounts are released from such escrow to
the Borrower or a Restricted Subsidiary thereof, such amounts, net of any
related expenses, shall constitute Net Sale Proceeds) and (vi) without
duplication of clause (v) above, the amount of any reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any Taxes deducted pursuant to clause (iv) above)
(x) related to any of the applicable assets and (y) retained by the Borrower or
any of its Restricted Subsidiaries including Pension Plan and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations (however, the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Sale Proceeds of such
Asset Sale occurring on the date of such reduction).

“Non-Consenting Lender” shall have the meaning provided in Section 2.13(a).

“Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

“Non-Guarantor Subsidiary” shall mean any Subsidiary of the Borrower that is not
a Subsidiary Guarantor.

“Non-Wholly Owned Subsidiary” shall mean each Subsidiary of the Borrower that is
not a Wholly-Owned Subsidiary.

“Not Otherwise Applied” shall mean, with reference to (i) the Cumulative
Retained Excess Cash Flow Amount or (ii) the amount of Net Sale Proceeds of
equity contributions to, or the sale of equity by, the Borrower received from
and after the Effective Date, in each case that is proposed to be applied to a
particular use or transaction permitted by this Agreement, that such amount has
not previously been (and is not simultaneously being) applied to anything other
than such particular use or transaction.

“Note” shall mean each Initial Term Note, each Incremental Term Note and each
Extended Term Note.

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

“Notice Office” shall mean the address as set forth on Schedule 13.03 to the
Disclosure Letter or such other office or person as the Administrative Agent may
hereafter designate in writing as such to the other parties hereto.

 

-19-



--------------------------------------------------------------------------------

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender pursuant to the terms of this Agreement or any
other Credit Document, including all amounts in respect of any principal,
premium, interest, penalties, fees, expenses, indemnification, reimbursements,
damages and other liabilities, and guarantees of the foregoing amounts
(including any interest, fees and expenses accruing subsequent to the filing of
a petition in bankruptcy, reorganization or similar proceeding at the rate
provided for in this Agreement or in the other Credit Documents, whether or not
such interest, fees or expenses are allowed claims under any such proceeding or
under applicable state, federal or foreign law); provided that the Obligations
do not include obligations under Secured Interest Rate Protection Agreements.

“OFAC” shall have the meaning provided in Section 8.21(a)(v).

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar arrangements, or
arrangements designed to protect against fluctuations in currency values or
commodity prices.

“Other Taxes” shall mean all present and future stamp or documentary Taxes or
any other excise or property Taxes arising from any payment made under any
Credit Document, or from the execution, delivery or enforcement of, or otherwise
with respect to, any Credit Document.

“Participant Register” shall have the meaning provided in Section 13.04(b).

“Patriot Act” shall have the meaning provided in Section 13.17.

“Payment Office” shall mean the office of the Administrative Agent set forth on
Schedule 13.03 to the Disclosure Letter or such other office as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

“Pension Plan” shall mean a pension plan as defined in Section 3(2) of ERISA
(other than a Multiemployer Plan) in respect of which the Borrower or an ERISA
Affiliate is, or in the past five years has been (or if such pension plan were
terminated, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA and that is subject to Title IV of ERISA or
Sections 412 or 430 of the Code or Section 302 of ERISA.

“Permitted Acquisition” shall have the meaning provided in Section 9.14.

“Permitted Encumbrance” shall mean, with respect to any Mortgaged Property, such
exceptions to title as are set forth in the Mortgage Policy delivered with
respect thereto, all of which exceptions must be acceptable to the
Administrative Agent in its reasonable discretion.

“Permitted Liens” shall have the meaning provided in Section 10.01.

 

-20-



--------------------------------------------------------------------------------

“Permitted Refinancing” shall mean, with respect to any Indebtedness, any
modification, refinancing, refunding, renewal, replacement or extension of any
such Indebtedness; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus fees (including original issue discount) and expenses
incurred in connection with such modification, refinancing, refunding, renewal,
replacement or extension, (b) such modification, refinancing, refunding,
renewal, replacement or extension at the time of incurrence has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the Weighted Average Life to
Maturity of, the Indebtedness being modified, refinanced, refunded, renewed,
replaced or extended, (c) at the time thereof, no Event of Default shall have
occurred and be continuing, and (d) (i) to the extent such Indebtedness being
modified, refinanced, refunded, renewed, replaced or extended is subordinated in
right of payment to the Secured Obligations, such modification, refinancing,
refunding, renewal, replacement or extension is subordinated in right of payment
to the Secured Obligations (x) on terms (taken as a whole) at least as favorable
to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
and (y) on terms reasonably satisfactory to the Administrative Agent, (ii) the
terms and conditions (including, if applicable, as to collateral but excluding
as to subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed, replaced or extended Indebtedness, taken as a
whole, are not materially less favorable to the Borrower and its Subsidiaries or
the Lenders than the terms and conditions of the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, taken as a whole; in each
case, as set forth in a certificate of an Authorized Officer of the Borrower
delivered to the Administrative Agent, (iii) such modification, refinancing,
refunding, renewal, replacement or extension is incurred by the Person who is
the obligor or guarantor of the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended, (iv) if the Indebtedness to be so
modified, refinanced, renewed, replaced or extended is unsecured, such
modification, refinancing, renewal, replacement or extension Indebtedness is
also unsecured and (v) if the Indebtedness to be so modified, refinanced,
refunded, renewed, replaced or extended is secured, such modification,
refinancing, refunding, renewal or extension Indebtedness is secured by the same
assets (and proceeds thereof).

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Plan” means an employee pension benefit plan (as defined in ERISA).

“Prime Lending Rate” shall mean the rate last quoted by the Administrative Agent
as the “Prime Rate” in the United States.

“Private-Side Lender” shall mean those Lenders willing to receive material
non-public information (within the meaning of the United States securities laws)
with respect to the Borrower, its Affiliates and any of their respective
Subsidiaries.

“Projections” shall mean the projections that are contained in the Lender
Presentation dated December 3, 2013 and that were prepared by or on behalf of
the Borrower in connection with the Transaction and delivered to the
Private-Side Lenders prior to the Effective Date.

“Public-Side Lenders” shall mean Lenders that are not Private-Side Lenders.

“Quarterly Payment Date” shall mean the last Business Day of each March, June,
September and December occurring after the Effective Date, commencing on
March 31, 2014.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Real Property Deliverables” shall mean:

(i) fully executed counterparts of Mortgages and corresponding UCC fixture
filings (if required pursuant to the law of the state where the Mortgaged
Property is located), in form and substance reasonably satisfactory to the
Collateral Agent, which Mortgages and UCC Fixture Filings (if required) shall
cover each Real Property owned or leased by the Borrower or any of its
Restricted Subsidiaries and designated as a “Mortgaged Property” on Schedule
8.12 to the Disclosure Letter, together with evidence that counterparts of such
Mortgages and UCC Fixture Filings (if required) have been delivered to the title
insurance company insuring the Lien of such Mortgage for recording;

 

-21-



--------------------------------------------------------------------------------

(ii) a Mortgage Policy relating to each Mortgage of the Mortgaged Property
referred to above, issued by a title insurer reasonably satisfactory to the
Administrative Agent, in an insured amount reasonably satisfactory to the
Administrative Agent and insuring the Collateral Agent that the Mortgage on each
such Mortgaged Property is a valid and enforceable first priority mortgage lien
on such Mortgaged Property, free and clear of all defects and encumbrances
except Permitted Liens, with each such Mortgage Policy (1) to be in form and
substance reasonably satisfactory to the Collateral Agent, (2) to include, to
the extent available in the applicable jurisdiction, supplemental endorsements
(including endorsements relating to usury, tax parcel, subdivision, zoning,
contiguity, variable rate, doing business, public road access, survey,
environmental lien, mortgage tax and so-called comprehensive coverage over
covenants and restrictions and for any other matters that the Administrative
Agent in its discretion may reasonably request), (3) to not include the
“standard” title exceptions with respect to a survey or an exception for
mechanics’ liens (it being understood and agreed that if the Mortgage Policy is
not delivered at Closing, then the Borrower shall use commercially reasonable
efforts to deliver a Mortgage Policy that does not have an exception for
mechanics’ liens and that in the event that such coverage is unavailable at
commercially reasonable rates in the applicable jurisdiction at the time of
issuance of the Mortgage Policy or the title company is unable or unwilling to
issue coverage over any notices of commencement, mechanics, materialmen or other
similar liens (“Mechanics’ Liens”) due to construction or other work (a
“Project”) affecting the Mortgaged Property, the Borrower shall (i) promptly
following the completion of such Project, deliver to the Collateral Agent an
officer’s certificate executed by the Borrower stating that the applicable
Credit Party’s payment obligations under the construction contracts for such
Project have been satisfied and (ii) within the applicable statutory period for
expiration of such Mechanics’ Liens after the delivery of the certificate
described in clause (i), deliver to the Collateral Agent (i) a title insurance
search and endorsement to the title insurance policy in form and substance
reasonably acceptable to the Collateral Agent, it being understood that (x) such
endorsed policy shall be free and clear of all Mechanics’ Liens and (y) the
Borrower shall deliver such documents, including lien waivers, releases and
terminations, as are reasonably requested by the Collateral Agent or the title
insurance company to release any such liens);

(iii) to induce the title company to issue the Mortgage Policies referred to in
clause (ii) above, such affidavits, certificates, information and instruments of
indemnification (including a so-called “gap” indemnification) as shall be
required by the title company, together with payment by the Borrower of all
Mortgage Policy premiums, search and examination charges, mortgage recording
taxes, fees, charges, costs and expenses required for the recording of such
Mortgages and issuance of such Mortgage Policies;

(iv) either: (i) a survey of each Mortgaged Property (and all improvements
thereon) (1) prepared by a surveyor or engineer licensed to perform surveys in
the state where such Mortgaged Property is located, (2) dated not earlier than
six months prior to the date of delivery thereof, (3) certified by the surveyor
(in a manner reasonably acceptable to the Administrative Agent) to the
Collateral Agent in its capacity as such and the title company and (4) complying
in all respects with the minimum detail requirements of the American Land Title
Association as such requirements are in effect on the date or preparation of
such survey or (ii) an existing ALTA survey, together with such other
documentation (including a so-called “no change” affidavit), in either instance,
sufficient for the title company to remove all standard survey exceptions from
the Mortgage Policy relating to such Mortgaged Property and issue the
endorsements required pursuant to the provisions of clause (ii) above;

(v) to the extent reasonably requested by the Administrative Agent, fully
executed landlord consents, estoppels, assignments and such other documentation
and certifications in each case as may be reasonably required by the Collateral
Agent or necessary in order to create a valid and perfected first priority Lien
against the applicable Mortgaged Property, and in each case, in form and
substance reasonably satisfactory to the Collateral Agent;

(vi) to the extent requested by the Administrative Agent, copies of all leases
and subleases in which the Borrower or any of its Restricted Subsidiaries holds
the lessor’s interest or other agreements relating to possessory interests, if
any; provided that, to the extent any of the foregoing affect such Mortgaged
Property, to the extent requested by the Administrative Agent and to the extent
permitted under such agreements, such agreements shall be subordinate to the
Lien of the Mortgage to be recorded against such Mortgaged Property, either
expressly by its terms or pursuant to a subordination, non-disturbance and
attornment agreement (with any such agreement being reasonably acceptable to the
Administrative Agent);

(vii) a “life of loan” Federal Emergency Management Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with notice
about special flood hazard area status and flood disaster assistance, duly
executed by the Borrower and any applicable Restricted Subsidiary) and, in the
event any improved parcel of Mortgaged Property is located in a special flood
hazard area as indicated in such “life of loan” Federal Emergency Management
Agency Standard Flood Hazard Determination), flood insurance satisfying the
requirements of Section 9.03(b) hereof; and

 

-22-



--------------------------------------------------------------------------------

(viii) from local counsel in each state in which a Mortgaged Property is
located, an opinion in form and substance reasonably satisfactory to the
Collateral Agent addressed to the Collateral Agent in its capacity as such, each
of the Lenders and the other Secured Parties.

“Recovery Event” shall mean the receipt by the Borrower or any of its Restricted
Subsidiaries of any cash insurance proceeds or condemnation awards payable
(i) by reason of theft, loss, physical destruction, damage, taking or any other
similar event with respect to any property or assets of the Borrower or any of
its Restricted Subsidiaries and (ii) under any policy of insurance required to
be maintained under Section 9.03 (in either case, excluding any business
interruption insurance proceeds).

“Refinanced Term Loans” shall have the meaning provided in Section 13.12(e).

“Refinancing” shall mean the redemption (by tender offer, discharge or
otherwise) in full of the Senior Notes or the making of provisions therefor
reasonably acceptable to the Lenders on the Effective Date.

“Register” shall have the meaning provided in Section 13.15.

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

“Regulation S-X” shall mean Regulation S-X of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor to all
or a portion thereof.

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof.

“Rejection Notice” shall have the meaning provided in Section 5.02(j).

“Release” shall mean disposing, discharging, injecting, spilling, pumping,
leaking, leaching, dumping, emitting, escaping, emptying, pouring, migrating or
the like, into or upon any land or water or air.

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Lender” shall have the meaning provided in Section 2.13.

“Replacement Term Loans” shall have the meaning provided in Section 13.12(e).

“Repricing Event” shall mean (i) the incurrence by the Borrower of any
Indebtedness (other than term loans having terms, including amortization,
customarily considered “tranche A” loans in the then current loan markets and
syndicated primarily to one or more commercial banking institutions, which terms
loans may, but are not required to, be incurred under a credit facility
containing additional provisions for revolving loans) (including the conversion
of the Initial Term Loans into, any new or replacement tranche of Term Loans)
bearing interest with an “effective yield” (taking into account, for example,
upfront fees, interest rate spreads, interest rate benchmark floors and original
issue discount assuming a four year average life, but excluding the effect of
any arrangement, structuring, syndication or other fees payable in connection
therewith that are not shared with all lenders or holders of such new or
replacement tranche of term loans) less than the “effective yield” applicable to
the Initial Term Loans subject to such event, the proceeds of which are used
substantially concurrently to prepay (or, in the case of a conversion, deemed to
prepay or replace), in whole or in part, the Initial Term Loans; provided that
the primary purpose of such prepayment, repayment or conversion was to reduce
the “effective yield” for the Initial Term Loans; provided, further that in no
event shall any prepayment or repayment of such loans in connection with
(x) borrowings under the Existing Revolving Credit or of revolving loans under
any other revolving credit facility permitted under this Agreement or (y) a
Change of Control, constitute, in either of the foregoing instances, a Repricing
Event or (ii) any amendment to this Agreement or any of the other Credit
Documents which reduces the “effective yield” applicable to the Initial Term
Loans (it being understood that any prepayment premium with respect to a
Repricing Event shall apply to any required assignment by a Non-Consenting
Lender in connection with any such amendment).

 

-23-



--------------------------------------------------------------------------------

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Pension Plan other than those events as to which the 30-day
notice period is waived under subsection .22, .23, .25, .27 or .28 of PBGC
Regulation Section 4043.

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders the sum of
whose outstanding Term Loans at such time represents at least a majority of all
outstanding Term Loans of Non-Defaulting Lenders at such time.

“Restricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of their respective Subsidiaries, that such cash or Cash
Equivalents (i) appear (or would be required to appear) as “restricted” on a
consolidated balance sheet of the Borrower or of any such Subsidiary (unless
such appearance is related to the Credit Documents or Liens created thereunder)
or (ii) are subject to any Lien in favor of any Person other than (A) those of
the Collateral Agent for the benefit of the Secured Parties and (B) Liens of the
type described in clauses (i) and (xvii) of Section 10.01.

“Restricted Payment” shall mean, as to any Person: (a) any Dividend or other
distribution by such Person (whether in cash, securities or other property) with
respect to any Equity Interests of such Person; (b) any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such Equity Interest; (c) the acquisition for
value by such Person of any Equity Interests issued by such Person or any other
Person that Controls such Person; (d) payments with respect to Earn Outs arising
with respect to acquisitions occurring after the Effective Date and (e) any
other transaction that has a similar effect as clauses (a) through (d) of this
definition.

“Restricted Subsidiary” shall mean, of any Person, any Subsidiary of such Person
other than an Unrestricted Subsidiary. Unless otherwise specified, references to
a “Restricted Subsidiary” will be deemed to be a Restricted Subsidiary of the
Borrower.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc.

“Sanctioned Country” shall have the meaning provided in Section 8.21.

“Sanctions” shall have the meaning provided in Section 8.21.

“Scheduled Extended Term Loan Repayment” shall have the meaning provided in
Section 5.02(b)(iii).

“Scheduled Extended Term Loan Repayment Date” shall have the meaning provided in
Section 5.02(b)(iii).

“Scheduled Incremental Term Loan Repayment” shall have the meaning provided in
Section 5.02(b)(ii).

“Scheduled Incremental Term Loan Repayment Date” shall have the meaning provided
in Section 5.02(b)(ii).

“Scheduled Initial Term Loan Repayment” shall have the meaning provided in
Section 5.02(a).

“Scheduled Initial Term Loan Repayment Date” shall have the meaning provided in
Section 5.02(a).

 

-24-



--------------------------------------------------------------------------------

“Scheduled Term Loan Repayment” shall mean each Scheduled Initial Term Loan
Repayment, each Scheduled Incremental Term Loan Repayment of a given Tranche and
each Scheduled Extended Term Loan Repayment of a given Tranche, as the context
may require.

“Scheduled Term Loan Repayment Date” shall mean each Scheduled Initial Term Loan
Repayment Date, each Scheduled Incremental Term Loan Repayment Date of a given
Tranche and each Scheduled Extended Term Loan Repayment Date of a given Tranche,
as the context may require.

“SEC” shall mean the U.S. Securities and Exchange Commission or any successor
thereto.

“Section 5.04(b) Certificate” shall have the meaning provided in
Section 5.04(b).

“Secured Parties” shall have the meaning assigned that term in Security
Agreement.

“Secured Interest Rate Protection Agreement” means any Interest Rate Protection
Agreement permitted under Sections 9 and 10 of this Agreement that is entered
into by and between any Credit Party and a Hedge Bank.

“Secured Obligations” shall mean all Secured Obligations (as defined in the
Security Agreement); provided that the Secured Obligations shall exclude any
Excluded Swap Obligations.

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Agreement” shall have the meaning provided in Section 6.09.

“Security Documents” shall mean and include each of the Security Agreement, the
Intercreditor Agreement, each Mortgage, each other document, instrument or
agreement pursuant to which any lien is granted to the Administrative Agent for
the benefit of the Secured Parties, including, after the execution and delivery
thereof, each Additional Security Document.

“Seller Subordinated Notes” means, collectively, the unsecured promissory notes
issued by any Credit Party to any seller in connection with a Permitted
Acquisition which are expressly subordinated and made junior to the payment and
performance in full of all the Obligations in accordance with a subordination
agreement substantially in the form of Exhibit K.

“Senior Notes” shall mean the Borrower’s 10.5% Senior Notes due 2021.

“Solvent” means, with respect to any Person on a particular date, that, at fair
valuations, the sum of such Person’s assets (including the present fair saleable
value thereof) is greater than all of such Person’s debts and liabilities,
direct, subordinated, contingent, and otherwise.

“Specified Credit Party” means any Credit Party that is not an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 2 of the Guaranty).

“Specified Default” shall mean any Default under Section 11.01 or 11.05.

“Specified Transaction” shall mean any Permitted Acquisition, any Investment
made pursuant to Section 10.05(vii), (xv) or (xix), any Restricted Payment paid
or made pursuant to Section 10.03(vii) or (x), any permitted non-ordinary course
asset sale, any voluntary or optional repayment of Junior Indebtedness made
pursuant to Section 10.08(i) and any incurrence of Indebtedness.

 

-25-



--------------------------------------------------------------------------------

“Subsidiary” shall mean, as to any Person, (i) any corporation more than 50% of
whose stock of any class or classes having by the terms thereof ordinary voting
power to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time owned by such Person and/or one or more Subsidiaries
of such Person and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person and/or one or more
Subsidiaries of such Person has more than a 50% equity interest (as determined
by ordinary voting control over such partnership, limited liability company,
association, joint venture, or other entity) on such date of determination.

“Subsidiary Guarantor” shall mean each Wholly-Owned Domestic Restricted
Subsidiary of the Borrower that is party to the Guaranty and each other
Wholly-Owned Domestic Restricted Subsidiary that shall be required to execute a
guaranty supplement pursuant to Section 9.12.

“Swap Obligations” shall mean with respect to any Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Interest Rate
Protection Agreements or Other Hedging Agreements, after taking into account the
effect of any netting agreement relating to such Interest Rate Protection
Agreement Other Hedging Agreement, (a) for any date on or after the date such
Interest Rate Protection Agreements or Other Hedging Agreements have been closed
out and termination value(s) determined in accordance therewith, such
termination value(s), and (b) for any date prior to the date referenced in
clause (a), the amount(s) determined as the mark-to-market value(s) for such
Interest Rate Protection Agreements or Other Hedging Agreements, as determined
based upon one or more mid-market or other readily available quotations provided
by any recognized dealer in such Interest Rate Protection Agreements or Other
Hedging Agreements (which may include a Lender or any Affiliate of a Lender).

“Synthetic Lease Obligation” shall mean the monetary obligations of a Person
under either: (a) a so-called synthetic, off-balance sheet or tax retention
lease; or (b) an agreement for the use or possession of property creating
obligations that do not appear on the balance sheet of such Person but which,
upon the insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).

“Taxes” shall mean any taxes, levies, imposts, duties, fees, assessments,
deductions, withholdings or other charges now or hereafter imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Loan” shall mean each Initial Term Loan, each Incremental Term Loan, and
each Extended Term Loan.

“Term Loan Commitments” shall mean, collectively, the Initial Term Loan
Commitments and the Incremental Term Loan Commitments.

“Term Loan Percentage” of a Tranche of Term Loans shall mean, at any time, a
fraction (expressed as a percentage), the numerator of which is equal to the
aggregate outstanding principal amount of all Term Loans of such Tranche at such
time and the denominator of which is equal to the aggregate outstanding
principal amount of all Term Loans of all Tranches at such time.

“Test Period” shall mean:

(a) the four consecutive fiscal quarter period most recently ended for which
financial statements have been delivered to the Lenders pursuant to this
Agreement; provided that in the case of determinations of the Total Leverage
Ratio and the Interest Expense Coverage Ratio pursuant to this Agreement, effect
shall be given to any Specified Transactions as described in Section 1.08; and

 

-26-



--------------------------------------------------------------------------------

(b) for the purposes of the definition of “Excess Cash Flow” (including the
definition of “Consolidated EBITDA” used in the definition of “Excess Cash
Flow”), any Excess Cash Flow Payment Period.

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

“Total Incremental Term Loan Commitment” of any Tranche of Incremental Term
Loans shall mean, at any time, the sum of the Incremental Term Loan Commitments
of such Tranche of each of the Lenders at such time.

“Total Initial Term Loan Commitment” shall mean, at any time, the sum of the
Initial Term Loan Commitments of each of the Lenders at such time.

“Total Leverage Ratio” shall mean, at any date of determination, the ratio of
(a) Consolidated Indebtedness on such date to (b) Consolidated EBITDA for the
Test Period, as the case may be, last ended on or prior to such date; provided
that for purposes of any calculation of the Total Leverage Ratio pursuant to
this Agreement, Consolidated EBITDA and Consolidated Indebtedness shall be
determined on a pro forma basis in accordance with Section 1.08.

“Tranche” shall mean the respective facility and commitments utilized in making
Loans hereunder. Commitments or Loans that have different maturity dates,
pricing (other than upfront fees) or other terms will be designated as separate
Tranches, including Incremental Term Loans and Extended Term Loans. In addition,
and notwithstanding the foregoing, any Incremental Term Loans extended after the
Effective Date shall, except to the extent provided in Section 2.14(c), be made
pursuant to one or more additional Tranches of Term Loans which shall be
designated pursuant to the respective Incremental Term Loan Commitment Agreement
in accordance with the relevant requirements specified in Section 2.14.

“Transaction” shall mean, collectively, (i) the consummation of the Refinancing,
(ii) the entering into of the Credit Documents on the Effective Date and the
incurrence of Initial Term Loans on such date, and (iii) the payment of
Transactions Expenses.

“Transaction Expenses” shall mean all costs, fees and expenses incurred in
connection with, and payable prior to or in connection with the closing of, the
Transaction and the transactions contemplated in connection with the
Transaction, including all closing fees paid to any of the Lenders and the
Administrative Agent hereunder, attorneys’ fees, accountants’ fees, placement
agents’ fees, discounts, commissions and brokerage fees and consultant fees.

“Type” shall mean the type of Loan determined with regard to the interest option
applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
any relevant jurisdiction.

“Unfunded Current Liability” of any Pension Plan shall mean the amount, if any,
by which the actuarial present value of the accumulated benefits under the plan
as of the close of its most recent plan year exceeds the fair market value of
the assets allocable thereto, each determined in accordance with Statement of
Financial Accounting Standards No. 87, based upon the actuarial assumptions used
by the Pension Plan’s actuary in the most recent annual valuation of the Pension
Plan.

“United States” and “U.S.” shall each mean the United States of America.

“Unrestricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents are not
Restricted.

 

-27-



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” shall mean (x) Unis Document Solutions Co., Ltd and
each of its Subsidiaries and (y) any Subsidiary designated by the Board of
Directors of the Borrower as an Unrestricted Subsidiary pursuant to Section 9.16
subsequent to the Effective Date.

“Voting Equity Interests” shall mean, as to any Person, any class or classes of
outstanding Equity Interests of such Person pursuant to which the holders
thereof have the general voting power under ordinary circumstances to elect at
least a majority of the Board of Directors or equivalent governing body of such
Person.

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing (i) the then outstanding
principal amount of such Indebtedness into (ii) the product obtained by
multiplying (x) the amount of each then remaining installment or other required
scheduled payments of principal, including payment at final maturity, in respect
thereof, by (y) the number of years (calculated to the nearest one-twelfth) that
will elapse between such date and the making of such payment.

“Wholly-Owned Domestic Restricted Subsidiary” shall mean, as to any Person, any
Wholly-Owned Subsidiary of such Person which is also a Domestic Subsidiary of
such Person and a Restricted Subsidiary of such Person.

“Wholly-Owned Foreign Subsidiary” shall mean, as to any Person, any Wholly-Owned
Subsidiary of such Person which is also a Foreign Subsidiary of such Person.

“Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any corporation 100%
of whose Equity Interests (other than director’s qualifying shares and nominal
amounts of shares held by another Person, in each case to the extent required by
applicable law) is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (ii) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest (other than nominal amounts of Equity Interests required to be
held by another Person to the extent required by applicable law) at such time.
Unless otherwise indicated herein, or the context otherwise requires, all
references herein to any Wholly-Owned Subsidiary or Wholly-Owned Subsidiaries
shall mean and be deemed to be references to a Wholly-Owned Subsidiary or
Wholly-Owned Subsidiaries, as the case may be, of the Borrower.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Credit Document, unless otherwise specified herein or in such other Credit
Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Credit Document shall refer to such Credit Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Credit Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

-28-



--------------------------------------------------------------------------------

(g) Section headings herein and in the other Credit Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Credit Document.

(h) All references to “knowledge” of any Credit Party or a Restricted Subsidiary
of the Borrower means the actual knowledge of an Authorized Officer, an
Authorized Financial Officer or other senior or executive officer or manager of
such Credit Party or Restricted Subsidiary.

(i) The words “asset” and “property” shall be construed as having the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(j) All references to any Person shall be constructed to include such Person’s
successors and assigns (subject to any restriction on assignment set forth
herein and in the other Credit Documents) and, in the case of any Governmental
Authority, any other Governmental Authority that shall have succeeded to any or
all of the functions thereof.

1.03 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).

1.04 References to Agreements, Laws, etc. Unless otherwise expressly provided
herein, (a) references to organizational documents, agreements (including the
Credit Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, amendments and restatements, restatements,
extensions, increases, supplements, refinancings, renewals, replacements and
other modifications thereto, but only to the extent that such amendments,
amendments and restatements, restatements, extensions, refinancings, renewals,
replacements, supplements, increases and other modifications are permitted by
the Credit Documents, and (b) references to any law shall include all statutory
and regulatory provisions consolidating, amending, replacing, supplementing or
interpreting such law (including by succession of comparable successor laws).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.06 Timing of Payment or Performance. When the payment of any obligation or the
performance of any covenant, duty or obligation is stated to be due or
performance required on a day which is not a Business Day, the date of such
payment (other than as provided in Section 2.09) or performance shall extend to
the immediately succeeding Business Day.

1.07 Cumulative Retained Excess Cash Flow Amount Transactions. If more than one
action occurs on any given date the permissibility of the taking of which is
determined hereunder by reference to the amount of the Cumulative Retained
Excess Cash Flow Amount immediately prior to the taking of such action, the
permissibility of the taking of each such action shall be determined
independently and in no event may any two or more such actions be treated as
occurring simultaneously.

1.08 Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, the Total Leverage Ratio
and the Interest Expense Coverage Ratio shall be calculated in the manner
prescribed by this Section 1.08; provided that, notwithstanding anything to the
contrary in clause (b), (c) or (d) of this Section 1.08, when calculating the
Total Leverage Ratio for purposes of the Applicable Excess Cash Flow Repayment
Percentage, the events described in this Section 1.08 that occurred subsequent
to the end of the applicable Test Period shall not be given pro forma effect.

 

-29-



--------------------------------------------------------------------------------

(b) For purposes of calculating the Total Leverage Ratio and the Interest
Expense Coverage Ratio, Specified Transactions (and the incurrence or repayment
of any Indebtedness in connection therewith) and the Transactions that have been
made (i) during the applicable Test Period and (ii) subsequent to such Test
Period and prior to or simultaneously with the event for which the calculation
of any such ratio is made shall be calculated on a pro forma basis assuming that
all such Specified Transactions (and any increase or decrease in Consolidated
EBITDA and the component financial definitions used therein attributable to any
Specified Transaction) and the Transactions had occurred on the first day of the
applicable Test Period. If since the beginning of any applicable Test Period any
Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into the Borrower or any of its Restricted
Subsidiaries since the beginning of such Test Period shall have made any
Specified Transaction that would have required adjustment pursuant to this
Section 1.08, then the Total Leverage Ratio and the Interest Expense Coverage
Ratio shall be calculated to give pro forma effect thereto in accordance with
this Section 1.08.

(c) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by an Authorized Financial
Officer of the Borrower in accordance with the terms of this Agreement.

(d) In the event that the Borrower or any Restricted Subsidiary of the Borrower
incurs (including by assumption or guarantees) or repays (including by
redemption, repayment, retirement or extinguishment) any Indebtedness included
in the calculations of the Total Leverage Ratio and the Interest Expense
Coverage Ratio, as the case may be (in each case, other than Indebtedness
incurred or repaid under any revolving credit facility in the ordinary course of
business for working capital purposes), (i) during the applicable Test Period
and (ii) subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made, then the Total Leverage Ratio and the Interest Expense Coverage Ratio
shall be calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day (or, in the case of the Interest Expense Coverage Ratio, the first day) of
the applicable Test Period.

1.09 Certifications. All certifications to be made hereunder by an officer or
representative of a Credit Party shall be made by such person in his or her
capacity solely as an officer or a representative of such Credit Party, on such
Credit Party’s behalf and not in such Person’s individual capacity.

1.10 Lease Treatment. Notwithstanding anything to the contrary contained in this
Agreement, in the event of an accounting change requiring additional leases to
be capitalized, only those leases that would constitute capital leases on the
date hereof (assuming for purposes hereof that they were in existence on the
date hereof) shall be considered capital leases, and all calculations and
deliverables under this Agreement or any other Credit Document shall be made in
accordance therewith (provided that all financial statements delivered to the
Administrative Agent in accordance with the terms of this Agreement after the
date of such accounting change shall contain a schedule showing the adjustments
necessary to reconcile such financial statements with GAAP as in effect
immediately prior to such accounting change).

SECTION 2. AMOUNT AND TERMS OF CREDIT.

2.01 The Commitments. Subject to and upon the terms and conditions set forth
herein, each Lender with an Initial Term Loan Commitment severally agrees to
make a term loan or term loans (each, an “Initial Term Loan” and, collectively,
the “Initial Term Loans”) to the Borrower, which Initial Term Loans (i) shall be
incurred pursuant to a single drawing on the Effective Date, (ii) shall be
denominated in Dollars, (iii) except as hereinafter provided, shall, at the
option of the Borrower, be incurred and maintained as, and/or converted into,
Base Rate Loans or Eurodollar Loans, provided that, except as otherwise
specifically provided in Section 2.10(b), all Initial Term Loans comprising the
same Borrowing shall at all times be of the same Type, and (iv) shall be made by
each such Lender in that aggregate principal amount which does not exceed the
Initial Term Loan Commitment of such Lender on the Effective Date. Once repaid,
Initial Term Loans incurred hereunder may not be reborrowed.

2.02 Minimum Amount of Each Borrowing. The aggregate principal amount of each
Borrowing of Loans under a respective Tranche shall not be less than the Minimum
Borrowing Amount applicable to such Tranche. More than one Borrowing may occur
on the same date, but at no time shall there be outstanding more than eight
Borrowings of Eurodollar Loans in the aggregate for all Tranches of Loans
(unless a greater number of such Borrowings is agreed to by the Administrative
Agent).

 

-30-



--------------------------------------------------------------------------------

2.03 Notice of Borrowing.

(a) Whenever the Borrower desires to incur (x) Eurodollar Loans hereunder, it
shall give the Administrative Agent at the Notice Office at least three Business
Days’ prior notice of each Eurodollar Loan to be incurred hereunder or (y) Base
Rate Loans hereunder, it shall give the Administrative Agent at the Notice
Office at least one Business Day’s prior notice of each Base Rate Loan to be
incurred hereunder, provided that (in each case) any such notice shall be deemed
to have been given on a certain day only if given before 2:00 P.M. (New York
time) on such day. Each such notice (each a “Notice of Borrowing”), except as
otherwise expressly provided in Section 2.10, shall be irrevocable and shall be
in writing, or by telephone promptly confirmed in writing, substantially in the
form of Exhibit A-1, appropriately completed to specify: (i) the aggregate
principal amount of the Loans to be incurred pursuant to such Borrowing,
(ii) the date of such Borrowing (which shall be a Business Day), (iii) whether
the Loans being incurred pursuant to such Borrowing shall constitute Initial
Term Loans or Incremental Term Loans, and if Incremental Term Loans, the
specific Tranche thereof, and (iv) whether the Loans being incurred pursuant to
such Borrowing are to be initially maintained as Base Rate Loans or, to the
extent permitted hereunder, Eurodollar Loans and, if Eurodollar Loans, the
initial Interest Period to be applicable thereto. The Administrative Agent shall
promptly give each Lender which is required to make Loans of the Tranche
specified in the respective Notice of Borrowing, written notice of such proposed
Borrowing, of such Lender’s proportionate share thereof and of the other matters
required by the immediately preceding sentence to be specified in the Notice of
Borrowing.

(b) Without in any way limiting the obligation of the Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Loans, the
Administrative Agent may act without liability upon the basis of telephonic
notice of such Borrowing or prepayment, as the case may be, believed by the
Administrative Agent in good faith to be from an Authorized Officer of the
Borrower, prior to receipt of written confirmation. In each such case, the
Borrower hereby waives the right to dispute the Administrative Agent’s record of
the terms of such telephonic notice of such Borrowing or prepayment of Loans, as
the case may be, absent manifest error or willful misconduct.

2.04 Disbursement of Funds. No later than 1:00 P.M. (New York time) on the date
specified in each Notice of Borrowing, each Lender with a Commitment of the
respective Tranche will make available its pro rata portion (determined in
accordance with Section 2.07) of each such Borrowing requested to be made on
such date. All such amounts will be made available in Dollars and in immediately
available funds at the Payment Office, and the Administrative Agent will make
available to the Borrower at the Payment Office the aggregate of the amounts so
made available by the Lenders. Unless the Administrative Agent shall have been
notified by any Lender prior to the date of Borrowing that such Lender does not
intend to make available to the Administrative Agent such Lender’s portion of
any Borrowing to be made on such date, the Administrative Agent may assume that
such Lender has made such amount available to the Administrative Agent on such
date of Borrowing and the Administrative Agent may (but shall not be obligated
to), in reliance upon such assumption, make available to the Borrower a
corresponding amount. If such corresponding amount is not in fact made available
to the Administrative Agent by such Lender, the Administrative Agent shall be
entitled to recover such corresponding amount on demand from such Lender. If
such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower and the Borrower shall immediately following such
notification pay such corresponding amount to the Administrative Agent. The
Administrative Agent also shall be entitled to recover on demand from such
Lender or the Borrower, as the case may be, interest on such corresponding
amount in respect of each day from the date such corresponding amount was made
available by the Administrative Agent to the Borrower until the date such
corresponding amount is recovered by the Administrative Agent, at a rate per
annum equal to (i) if recovered from such Lender, the overnight Federal Funds
Rate for the first three days and at the interest rate otherwise applicable to
such Loans for each day thereafter and (ii) if recovered from the Borrower, the
rate of interest applicable to the respective Borrowing, as determined pursuant
to Section 2.08. Nothing in this Section 2.04 shall be deemed to relieve any
Lender from its obligation to make Loans hereunder or to prejudice any rights
which the Borrower may have against any Lender as a result of any failure by
such Lender to make Loans hereunder.

 

-31-



--------------------------------------------------------------------------------

2.05 Notes.

(a) The Borrower’s obligations to pay the principal of, and interest on, the
Loans made by each Lender shall be evidenced in the Register maintained by the
Administrative Agent pursuant to Section 13.15 and shall, if requested by such
Lender, promptly following request also be evidenced (i) in the case of Initial
Term Loans, by a promissory note duly executed and delivered by the Borrower
substantially in the form of Exhibit B-1, with blanks appropriately completed in
conformity herewith (each an “Initial Term Note” and, collectively, the “Initial
Term Notes”), (ii) in the case of Incremental Term Loans, by a promissory note
duly executed and delivered by the Borrower substantially in the form of Exhibit
B-2, with blanks appropriately completed in conformity herewith (each, an
“Incremental Term Note” and, collectively, the “Incremental Term Notes”), and
(iii) in the case of Extended Term Loans, by a promissory note duly executed and
delivered by the Borrower substantially in the form of Exhibit B-3, with blanks
appropriately completed in conformity herewith (each an “Extended Term Note”
and, collectively, the “Extended Term Notes”).

(b) Each Lender will note on its internal records the amount of each Loan made
by it and each payment in respect thereof and prior to any transfer of any of
its Notes will endorse on the reverse side thereof the outstanding principal
amount of Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect the Borrower’s obligations in respect of
such Loans.

(c) Notwithstanding anything to the contrary contained above in this
Section 2.05, or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request or obtain a Note evidencing its Loans to the
Borrower shall affect or in any manner impair the obligations of the Borrower to
pay the Loans (and all related Obligations) incurred by the Borrower which would
otherwise be evidenced thereby in accordance with the requirements of this
Agreement, and shall not in any way affect the security or guaranties therefor
provided pursuant to the various Credit Documents. Any Lender which does not
have a Note evidencing its outstanding Loans shall in no event be required to
make the notations otherwise described in preceding clause (b). At any time when
any Lender requests the delivery of a Note to evidence any of its Loans, the
Borrower shall (at its expense) promptly execute and deliver to the respective
Lender the requested Note in the appropriate amount or amounts to evidence such
Loans.

2.06 Conversions. The Borrower shall have the option to convert, on any Business
Day, all or a portion equal to at least the Minimum Borrowing Amount of the
outstanding principal amount of Term Loans made pursuant to one or more
Borrowings (so long as of the same Tranche) of one or more Types of Loans into a
Borrowing (of the same Tranche) of another Type of Loan; provided that
(i) except as otherwise provided in Section 2.10(b), Eurodollar Loans may be
converted into Base Rate Loans only on the last day of an Interest Period
applicable to the Loans being converted unless the Borrower pays any amounts due
under Section 2.11 and no such partial conversion of Eurodollar Loans shall
reduce the outstanding principal amount of such Eurodollar Loans made pursuant
to a single Borrowing to less than the Minimum Borrowing Amount applicable
thereto, (ii) Base Rate Loans may not be converted into Eurodollar Loans if any
Event of Default is in existence on the proposed date of conversion and either
the Administrative Agent or the Required Lenders have elected to not permit such
conversion in its or their sole discretion and (iii) no conversion pursuant to
this Section 2.06 shall result in a greater number of Borrowings of Eurodollar
Loans than is permitted under Section 2.02. Each such conversion shall be
effected by the Borrower by giving the Administrative Agent at the Notice Office
prior to 2:00 P.M. (New York time) (x) at least three Business Days’ prior
written notice (or telephonic notice promptly confirmed in writing) in the case
of a conversion into Eurodollar Loans and (y) at least one Business Day’s prior
written notice (or telephonic notice promptly confirmed in writing) in the case
of a conversion into Base Rate Loans (in each case, a “Notice of
Conversion/Continuation”) substantially in the form of Exhibit A-2,
appropriately completed to specify the Loans to be so converted, the Borrowing
or Borrowings pursuant to which such Loans were incurred and, if to be converted
into Eurodollar Loans, the Interest Period to be initially applicable thereto.
The Administrative Agent shall give each Lender prompt notice of any such
proposed conversion affecting any of its Loans.

2.07 Pro Rata Borrowings. All Borrowings of Initial Term Loans and Incremental
Term Loans under this Agreement shall be incurred from the Lenders pro rata on
the basis of their Initial Term Loan Commitments or applicable Incremental Term
Loan Commitments, as the case may be. It is understood that no Lender shall be
responsible for any default by any other Lender of its obligation to make Loans
hereunder and that each Lender shall be obligated to make the Loans provided to
be made by it hereunder, regardless of the failure of any other Lender to make
its Loans hereunder.

 

-32-



--------------------------------------------------------------------------------

2.08 Interest.

(a) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Base Rate Loan from the date of Borrowing thereof until the
earlier of (i) the maturity thereof (whether by acceleration or otherwise) and
(ii) the conversion of such Base Rate Loan to a Eurodollar Loan pursuant to
Section 2.06 or 2.09, as applicable, at a rate per annum which shall be equal to
the sum of the relevant Applicable Margin plus the Base Rate, each as in effect
from time to time.

(b) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each Eurodollar Loan from the date of Borrowing thereof until the
earlier of (i) the maturity thereof (whether by acceleration or otherwise) and
(ii) the conversion of such Eurodollar Loan to a Base Rate Loan hereunder, at a
rate per annum which shall, during each Interest Period applicable thereto, be
equal to the sum of the relevant Applicable Margin as in effect from time to
time during such Interest Period plus the Eurodollar Rate for such Interest
Period.

(c) Overdue principal and, to the extent permitted by law, overdue interest in
respect of each Loan shall, in each case, bear interest at a rate per annum
equal to the rate which is 2% in excess of the rate then borne by such Loans,
and all other overdue amounts payable hereunder and under any other Credit
Document shall bear interest at a rate per annum equal to the rate which is 2%
in excess of the rate applicable to Initial Term Loans that are maintained as
Base Rate Loans from time to time.

(d) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, (x) quarterly in arrears on each Quarterly Payment Date,
(y) on the date of any repayment or prepayment in full or in part of outstanding
Term Loans of any Tranche (other than repayments pursuant to Section 5.02(b)),
in each case, on the amount repaid or prepaid, and (z) at maturity (whether by
acceleration or otherwise) and, after such maturity, on demand, and (ii) in
respect of each Eurodollar Loan, (x) on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on each date occurring at three-month intervals after the first day of
such Interest Period, (y) on the date of any repayment or prepayment (on the
amount repaid or prepaid), and (z) at maturity (whether by acceleration or
otherwise) and, after such maturity, on demand.

(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the Eurodollar Rate for each Interest Period applicable to the
respective Eurodollar Loans and shall promptly notify the Borrower and the
Lenders thereof. Each such determination shall, absent manifest error, be final
and conclusive and binding on all parties hereto.

2.09 Interest Periods. At the time the Borrower gives any Notice of Borrowing or
Notice of Conversion/Continuation in respect of the making of, or conversion
into, any Eurodollar Loan (in the case of the initial Interest Period applicable
thereto) or prior to 2:00 P.M. (New York time) on the third Business Day prior
to the expiration of an Interest Period applicable to such Eurodollar Loan (in
the case of any subsequent Interest Period), the Borrower shall have the right
to elect the interest period (each, an “Interest Period”) applicable to such
Eurodollar Loan, which Interest Period shall, at the option of the Borrower, be
a one, two, three or six month period, or, to the extent agreed to by all
Lenders with Commitments and/or Loans under the relevant Tranche, a twelve month
period, provided that (in each case):

(i) all Eurodollar Loans comprising a Borrowing shall at all times have the same
Interest Period;

(ii) the initial Interest Period for any Eurodollar Loan shall commence on the
date of Borrowing of such Eurodollar Loan (including the date of any conversion
thereto from a Base Rate Loan) and each Interest Period occurring thereafter in
respect of such Eurodollar Loan shall commence on the day on which the next
preceding Interest Period applicable thereto expires;

 

-33-



--------------------------------------------------------------------------------

(iii) if any Interest Period for a Eurodollar Loan begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month;

(iv) if any Interest Period for a Eurodollar Loan would otherwise expire on a
day which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
Eurodollar Loan would otherwise expire on a day which is not a Business Day but
is a day of the month after which no further Business Day occurs in such month,
such Interest Period shall expire on the next preceding Business Day;

(v) at the election of the Administrative Agent or the Required Lenders in its
or their sole discretion, no Interest Period may be selected at any time if an
Event of Default is then in existence; and

(vi) no Interest Period in respect of any Borrowing of any Tranche of Loans
shall be selected which extends beyond the Maturity Date for such Tranche of
Loans.

If by 2:00 P.M. (New York time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of Eurodollar Loans,
the Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such Eurodollar Loans as provided above, the Borrower
shall be deemed to have elected to convert such Eurodollar Loans into Base Rate
Loans effective as of the expiration date of such current Interest Period.

2.10 Increased Costs, Illegality, etc.

(a) In the event that any Lender shall have determined (which determination
shall, absent manifest error, be final and conclusive and binding upon all
parties hereto but, with respect to clause (i) below, may be made only by the
Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the interbank Eurodollar market,
adequate and fair means do not exist for ascertaining the applicable interest
rate on the basis provided for in the definition of Eurodollar Rate; or

(ii) at any time, that such Lender shall incur increased costs of agreeing to
make or making, funding or maintaining any Loan the interest on which is
determined by reference to the Eurodollar Rate, or reductions in the amounts
received or receivable hereunder in connection with any of the foregoing because
of (x) any change since the Effective Date in any applicable law or governmental
rule, regulation, order, guideline or request (whether or not having the force
of law) or in the interpretation or administration thereof and including the
introduction of any new law or governmental rule, regulation, order, guideline
or request, such as, but not limited to (A) a change that shall subject any
Lender to any Taxes (other than (1) Indemnified Taxes or Other Taxes
indemnifiable under Section 5.04 and (2) any Excluded Taxes) or (B) a change in
official reserve requirements, but, in all events, excluding reserves required
under Regulation D to the extent included in the computation of the Eurodollar
Rate and/or (y) other circumstances arising since the Effective Date affecting
the interbank Eurodollar market; or

(iii) at any time, that the making or continuance of any Eurodollar Loan has
been made (x) unlawful by any law or governmental rule, regulation or order,
(y) impossible by compliance by any Lender in good faith with any governmental
request (whether or not having force of law) or (z) impracticable as a result of
a contingency occurring after the Effective Date which materially and adversely
affects the interbank Eurodollar market;

 

-34-



--------------------------------------------------------------------------------

then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above) shall promptly give notice (by telephone promptly
confirmed in writing) to the Borrower and, except in the case of clause
(i) above, to the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each of the other Lenders).
Thereafter (x) in the case of clause (i) above, Eurodollar Loans shall no longer
be available until such time as the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice by the
Administrative Agent no longer exist, and any Notice of Borrowing or Notice of
Conversion/Continuation given by the Borrower with respect to Eurodollar Loans
which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower agrees to pay to such Lender, promptly following such Lender’s written
request therefor, such additional amounts (in the form of an increased rate of,
or a different method of calculating, interest or otherwise as such Lender in
its sole discretion shall determine) as shall be required to compensate such
Lender for such increased costs or reductions in amounts received or receivable
hereunder (a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, submitted to
the Borrower by such Lender shall, absent manifest error, be final and
conclusive and binding on all the parties hereto) and (z) in the case of clause
(iii) above, the Borrower shall take one of the actions specified in
Section 2.10(b) as promptly as possible and, in any event, within the time
period required by law.

(b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 2.10(a)(ii), the Borrower may, and in the case of a
Eurodollar Loan affected by the circumstances described in Section 2.10(a)(iii),
the Borrower shall, either (x) if the affected Eurodollar Loan is then being
made initially or pursuant to a conversion, cancel such Borrowing by giving the
Administrative Agent telephonic notice (confirmed in writing) within one
Business Day of the date that the Borrower was notified by the affected Lender
or the Administrative Agent pursuant to Section 2.10(a)(ii) or (iii) or (y) if
the affected Eurodollar Loan is then outstanding, upon at least three Business
Days’ written notice to the Administrative Agent, require the affected Lender to
convert such Eurodollar Loan into a Base Rate Loan, provided that if more than
one Lender is affected at any time, then all affected Lenders must be treated
the same pursuant to this Section 2.10(b).

(c) If any Lender determines that after the Effective Date the introduction or
effectiveness of or any change in any applicable law or governmental rule,
regulation, order, guideline, directive or request (whether or not having the
force of law) concerning capital adequacy, or any change in interpretation or
administration thereof by the NAIC or any Governmental Authority, central bank
or comparable agency, will have the effect of increasing the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender based on the existence of such Lender’s Commitments
hereunder or its obligations hereunder, then the Borrower agrees to pay to such
Lender, promptly following its written demand therefor (together with the
reasonable detail described in the last sentence of this clause (c)) such
additional amounts as shall be required to compensate such Lender or such other
corporation for the increased cost to such Lender or such other corporation or
the reduction in the rate of return to such Lender or such other corporation as
a result of such increase of capital. In determining such additional amounts,
each Lender will act reasonably and in good faith and will use averaging and
attribution methods which are reasonable and customary, provided that such
Lender’s determination of compensation owing under this Section 2.10(c) shall,
absent manifest error, be final and conclusive and binding on all the parties
hereto. Each Lender, upon determining that any additional amounts will be
payable pursuant to this Section 2.10(c), will give prompt written notice
thereof to the Borrower, which notice shall show in reasonable detail the basis
for calculation of such additional amounts.

(d) Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law, regardless of the date enacted, adopted, issued or implemented for all
purposes under or in connection with this Agreement (including this
Section 2.10).

(e) Notwithstanding anything to the contrary in this Section 2.10, the Borrower
shall not be required to compensate a Lender pursuant to this Section 2.10 for
any amounts incurred more than 180 days prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
provided that, if the circumstances giving rise to such claim have a retroactive
effect, then such 180-day period shall be extended to include the period of such
retroactive effect.

 

-35-



--------------------------------------------------------------------------------

2.11 Compensation. The Borrower agrees to compensate each Lender, promptly
following its written request (which request shall set forth in reasonable
detail the basis for requesting such compensation), for all reasonable losses,
expenses and liabilities (including any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Eurodollar Loans but excluding loss of anticipated
profits) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, Eurodollar Loans does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion/Continuation (whether
or not withdrawn by the Borrower or deemed withdrawn pursuant to
Section 2.10(a)); (ii) if any prepayment or repayment (including any prepayment
or repayment made pursuant to Section 5.01, Section 5.02 or as a result of an
acceleration of the Loans pursuant to Section 11) or conversion of any of its
Eurodollar Loans, or assignment of any of its Eurodollar Loans pursuant to
Section 2.13, occurs on a date which is not the last day of an Interest Period
with respect thereto; (iii) if any prepayment of any of its Eurodollar Loans is
not made on any date specified in a notice of prepayment given by the Borrower;
or (iv) as a consequence of (x) any other default by the Borrower to repay
Eurodollar Loans when required by the terms of this Agreement or any Note held
by such Lender or (y) any election made pursuant to Section 2.10(b).

2.12 Change of Lending Office. Each Lender agrees that upon the occurrence of
any event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(c) or Section 5.04 with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Loans
affected by such event, provided that such designation is made on such terms
that, in the reasonable judgment of such Lender, such Lender and its lending
office suffer no economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of such
Section. Nothing in this Section 2.12 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in Sections 2.10
and 5.04.

2.13 Replacement of Lenders. (a) If any Lender becomes a Defaulting Lender,
(b) upon the occurrence of an event giving rise to the operation of
Section 2.10(a), Section 2.10(c) or Section 5.04 with respect to any Lender
which results in such Lender charging to the Borrower increased costs under any
such Section, (c) in the case of a refusal by a Lender to consent to certain
proposed changes, waivers, discharges or terminations with respect to this
Agreement which have been approved by the Required Lenders as (and to the
extent) provided in Section 13.12(b) (a “Non-Consenting Lender”), or (d) a
Lender rejects (or is deemed to reject) the Extension requested of it under
Section 2.15 which Extension has been accepted under Section 2.15 by at least
the Majority Lenders of the respective Tranche of Loans whose Loans and
Commitments are to be extended pursuant to such Extension, the Borrower shall
have the right to replace such Lender (the “Replaced Lender”) with one or more
other Eligible Transferees, none of whom shall constitute a Defaulting Lender at
the time of such replacement (collectively, the “Replacement Lender”) and each
of whom shall be required to be reasonably acceptable to the Administrative
Agent and in the case of a replacement as provided in Section 13.12(b), where
the consent of the respective Lender is required with respect to less than all
Tranches of its Loans or Commitments, to replace the Commitments and/or
outstanding Loans of such Lender in respect of each Tranche where the consent of
such Lender would otherwise be individually required, with identical Commitments
and/or Loans of the respective Tranche provided by the Replacement Lender,
provided that:

(i) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall be obligated to enter into one or more Assignment and
Assumption Agreements pursuant to Section 13.04(b) (and with all fees payable
pursuant to said Section 13.04(b) to be paid by the Replacement Lender or the
Borrower) pursuant to which the Replacement Lender shall acquire all of the
Commitments and outstanding Loans (or, in the case of the replacement of only
the outstanding Term Loans of a Tranche or Tranches, the outstanding Term Loans
of such Tranche or Tranches with respect to which such Lender is being replaced)
of, the Replaced Lender and, in connection therewith, shall pay to the Replaced
Lender in respect thereof an amount equal to the sum of (I) an amount equal to
the principal of, and all accrued and unpaid interest on, all outstanding Loans
of the respective Replaced Lender under each Tranche with respect to which such
Replaced Lender is being replaced and (II) an amount equal to all accrued, but
theretofore unpaid, Fees owing to the Replaced Lender (but only with respect to
the relevant Tranche, in the case of the replacement of less than all Tranches
of Loans then held by the respective Replaced Lender) pursuant to Section 4.01
(other than pursuant to Section 4.01(c)); and

(ii) all obligations of the Borrower due and owing to the Replaced Lender at
such time (other than those (x) specifically described in clause (i) above in
respect of which the assignment purchase price has been, or is concurrently
being, paid, but including all amounts, if any, owing under Sections 2.11 and
4.01(h) or (y) relating to any Tranche of Loans and/or Commitments of the
respective Replaced Lender which will remain outstanding after giving effect to
the respective replacement) shall be paid in full to such Replaced Lender
concurrently with such replacement.

 

-36-



--------------------------------------------------------------------------------

Upon the execution of the respective Assignment and Assumption Agreement, the
payment of amounts referred to in clauses (i) and (ii) above and, if so
requested by the Replacement Lender, prompt delivery to the Replacement Lender
of the appropriate Note or Notes executed by the Borrower, the Replacement
Lender shall become a Lender hereunder and, unless the respective Replaced
Lender continues to have outstanding Term Loans hereunder, the Replaced Lender
shall cease to constitute a Lender hereunder, except with respect to
indemnification provisions under this Agreement (including, Sections 2.10, 2.11,
5.04, 12.06 and 13.01, which shall survive as to such Replaced Lender). In
connection with any such replacement, if any such Non-Consenting Lender or
Defaulting Lender does not execute and deliver to the Administrative Agent a
duly executed Assignment and Assumption Agreement effecting such replacement
within five Business Days after the date on which the assignee Lender executes
and delivers such Assignment and Assumption Agreement to such Non-Consenting
Lender or Defaulting Lender, then such Non-Consenting Lender or Defaulting
Lender, as the case may be, shall be deemed to have executed and delivered such
Assignment and Assumption Agreement without any action on the part of the
Non-Consenting Lender or Defaulting Lender.

2.14 Incremental Term Loan Commitments.

(a) The Borrower shall have the right to request, at any time after the
Effective Date, that one or more Lenders (and/or one or more other Persons which
are Eligible Transferees and which will become Lenders) provide commitments to
increase the aggregate principal amount of any existing Tranche of Term Loans or
to establish one or more new Tranches of Term Loans (such Term Loans, the
“Incremental Term Loans”) to the Borrower and, subject to the terms and
conditions contained in this Agreement and in the respective Incremental Term
Loan Commitment Agreement, make Incremental Term Loans pursuant thereto; it
being understood and agreed, however, that (i) no Lender shall be obligated to
provide an Incremental Term Loan Commitment as a result of any such request by
the Borrower, and until such time, if any, as such Lender has agreed in its sole
discretion to provide an Incremental Term Loan Commitment and executed and
delivered to the Administrative Agent and the Borrower an Incremental Term Loan
Commitment Agreement as provided in clause (b) of this Section 2.14, such Lender
shall not be obligated to fund any Incremental Term Loans, (ii) any Lender
(including any Eligible Transferees who will become a Lender) may so provide an
Incremental Term Loan Commitment without the consent of any other Lender,
(iii) each Tranche of Incremental Term Loan Commitments, and all Incremental
Term Loans to be made pursuant thereto, shall be denominated in Dollars,
(iv) the amount of each Tranche of Incremental Term Loan Commitments (whether
constituting a new Tranche of Incremental Term Loans or being added to (and
thereafter constituting a part of) a then outstanding Tranche of Term Loans)
shall be in a minimum aggregate amount for all Lenders which provide an
Incremental Term Loan Commitment under such Tranche of Incremental Term Loans
(including Eligible Transferees who will become Lenders) of at least $10,000,000
(or such lower amount as may be reasonably acceptable to the Administrative
Agent) and in integral multiples of $2,500,000 in excess thereof (or such other
integral multiple as may be reasonably acceptable to the Administrative Agent),
(v) the aggregate amount of all Incremental Term Loan Commitments provided
pursuant to this Section 2.14 and the aggregate principal amount of all
Incremental Term Loans to be made pursuant thereto shall not, together with the
aggregate principal amount of all Indebtedness incurred pursuant to
Section 10.04(iii)(B) and all Incremental Equivalent Debt incurred pursuant to
Section 10.04(xv), exceed $50,000,000, (vi) the up-front fees and, if
applicable, any unutilized commitment fees and/or other fees, payable to each
Incremental Term Loan Lender in respect of each Incremental Term Loan Commitment
shall be separately agreed to by the Borrower and each such Incremental Term
Loan Lender, (vii) the Borrower and its Subsidiaries shall be in compliance with
the financial covenant set forth in Section 10.13(i) and the Total Leverage
Ratio shall not exceed 3.50 to 1.00, in each case, on a pro forma basis after
giving effect to such Incremental Term Loans as of the most recently ended Test
Period, (viii) each Tranche of Incremental Term Loans shall (A) have an
Incremental Term Loan Maturity Date of no earlier than the Initial Term Loan
Maturity Date, (B) have a Weighted Average Life to Maturity of no less than the
Weighted Average Life to Maturity as then in effect for the Initial Term Loans
and (C) be subject to the Applicable Margins as are set forth in the Incremental
Term Loan Commitment Agreement governing such Tranche of Incremental Term Loans;
provided that, if the Applicable Margins for such Tranche of Incremental Term
Loans (which, for such purposes only, shall be deemed to include all up-front or
similar fees or original issue discount (amortized over four years) payable to
all Incremental Term Loan Lenders providing such Tranche of Incremental Term
Loans and any Eurodollar Rate floor or Base Rate floor applicable to such
Incremental Term Loans, but exclusive of any arrangement, structuring or other
fees payable in connection therewith that are not shared generally with all
Incremental Term Loan Lenders providing such Tranche of Incremental Term Loans)
determined as of the initial funding date for such Tranche of Incremental Term
Loans exceeds the Applicable Margins (which, for such purposes only, shall be
deemed to include all up-front or similar fees or original issue discount
originally payable to all Lenders providing the Initial Term Loans or any
Incremental Term Loans theretofore incurred and any Eurodollar Rate floor or
Base Rate floor applicable to the Initial Term Loans or such Incremental Term
Loans) relating to the Initial Term Loans by more than 0.50%, then the
Applicable Margins relating to the Initial Term Loans shall be adjusted to be
equal to the Applicable Margins (determined as provided above) relating to such
Tranche of Incremental Term Loans minus 0.50%, (ix) the proceeds of all
Incremental Term Loans shall be used only for the purposes permitted by
Section 8.08(b), (x) each Incremental Term Loan Commitment Agreement shall
specifically designate the Tranche or Tranches of the Incremental Term Loan
Commitments being provided thereunder (which Tranche shall be a new Tranche
(i.e., not the same as the Initial Term Loans or any other then existing Tranche
of Term Loans) unless the requirements of Section 2.14(c) are satisfied),
(xi) all Incremental Term Loans (and all interest, fees and other amounts
payable thereon) shall be Obligations under this Agreement and the other
applicable Credit Documents and shall be secured by the Security Documents, and
guaranteed under the Guaranties, on a pari passu basis with all other
Obligations secured by the Security Documents and guaranteed under the
Guaranties, (xii) each Lender (including any Eligible Transferees who will
become a Lender) agreeing to provide an Incremental Term Loan Commitment
pursuant to an Incremental Term Loan Commitment Agreement shall, subject to the
satisfaction of the relevant conditions set forth in this Agreement, make
Incremental Term Loans under the Tranche specified in such Incremental Term Loan
Commitment Agreement and such Incremental Term Loans shall thereafter be deemed
to be Incremental Term Loans under such Tranche for all purposes of this
Agreement and the other applicable Credit Documents, and (xiii) other terms may
differ if reasonably satisfactory to the Administrative Agent and the Borrower.

 

-37-



--------------------------------------------------------------------------------

(b) At the time of the provision of Incremental Term Loan Commitments pursuant
to this Section 2.14, the Borrower, the Administrative Agent and each such
Lender or other Eligible Transferee which agrees to provide an Incremental Term
Loan Commitment (each, an “Incremental Term Loan Lender”) shall execute and
deliver to the Administrative Agent an Incremental Term Loan Commitment
Agreement, with the effectiveness of the Incremental Term Loan Commitment
provided therein and the making of the respective Incremental Term Loans
thereunder to occur on the date set forth in such Incremental Term Loan
Commitment Agreement, which date in any event shall be no earlier than the date
on which (w) all fees required to be paid in connection therewith at the time of
such effectiveness shall have been paid (including, any agreed upon up-front or
arrangement fees owing to the Administrative Agent (or any affiliate thereof)),
(x) all Incremental Commitment Requirements are satisfied, (y) all other
conditions set forth in this Section 2.14 shall have been satisfied (or waived
in writing by the Required Lenders prior to the incurrence of such Incremental
Term Loan Commitments), and (z) all other conditions precedent that may be set
forth in such Incremental Term Loan Commitment Agreement shall have been
satisfied (or waived in writing by the Lenders providing such Incremental Term
Loan Commitments). The Administrative Agent shall promptly notify each Lender as
to the effectiveness of each Incremental Term Loan Commitment Agreement, and at
such time, (i) Schedule 1.01-A to the Disclosure Letter shall be deemed modified
to reflect the Incremental Term Loan Commitments of the affected Lenders and
(ii) to the extent requested by any Incremental Term Loan Lender, Incremental
Term Notes will be issued, at the Borrower’s expense, to such Incremental Term
Loan Lender in conformity with the requirements of Section 2.05.

(c) Notwithstanding anything to the contrary contained above in this
Section 2.14, the Incremental Term Loan Commitments provided by an Incremental
Term Loan Lender or Incremental Term Loan Lenders, as the case may be, pursuant
to each Incremental Term Loan Commitment Agreement shall constitute a new
Tranche, which shall be separate and distinct from the existing Tranches
pursuant to this Agreement (with a designation which may be made in letters
(i.e., A, B, C, etc.), numbers (1, 2, 3, etc.) or a combination thereof i.e.,
A-1, A-2, A-3, B-1, B-2, B-3, C-1, C-2, C-3, etc.), provided that, with the
consent of the Administrative Agent, the parties to a given Incremental Term
Loan Commitment Agreement may specify therein that the respective Incremental
Term Loans made pursuant thereto shall constitute part of, and be added to, a
then outstanding Tranche of Term Loans so long as the following requirements are
satisfied:

(i) the Incremental Term Loans to be made pursuant to such Incremental Term Loan
Commitment Agreement shall have the same Maturity Date and shall have the same
Applicable Margins as the Tranche of Term Loans to which the new Incremental
Term Loans are being added; provided, however, if the up-front fees and/or
original issue discount (amortized over the shorter of (x) the life of such
Tranche of Incremental Term Loans and (y) four years) payable to each
Incremental Term Loan Lender providing such Tranche of Incremental Term Loans
exceeds the up-front fees and/or original issue discount (amortized over the
shorter of (x) the life of such Tranche of Term Loans and (y) four years)
originally payable to the Lenders that provided the Tranche of Term Loans to
which such Incremental Term Loans are to be added by more than 0.50%, then the
Applicable Margins for such Tranche of Term Loans shall be increased as, and to
the extent, necessary to eliminate any such deficiency in excess of 0.50%;
provided, further, that if any Eurodollar Rate floor or Base Rate floor
applicable to such Incremental Term Loans exceeds the Eurodollar Rate floor or
Base Rate floor applicable to the Tranche of Term Loans to which such
Incremental Term Loans are to be added, the Eurodollar Rate floor or Base Rate
floor applicable to such Tranche of Term Loans shall be increased so that the
applicable floor is the same;

 

-38-



--------------------------------------------------------------------------------

(ii) the new Incremental Term Loans to be made pursuant to such Incremental Term
Loan Commitment Agreement shall have the same Scheduled Term Loan Repayment
Dates as then remain with respect to the Tranche of Term Loans to which such new
Incremental Term Loans are being added (with the amount of each Scheduled Term
Loan Repayment applicable to such new Incremental Term Loans to be the same, on
a pro rata basis, as is theretofore applicable to the Tranche of Term Loans to
which such new Incremental Term Loans are being added, thereby increasing the
amount of each then remaining Scheduled Term Loan Repayments of the respective
Tranche of Term Loans); and

(iii) on the date of the making of such new Incremental Term Loans, and
notwithstanding anything to the contrary set forth in Section 2.09, such new
Incremental Term Loans shall be added to (and form part of) each Borrowing of
outstanding Term Loans of the respective Tranche on a pro rata basis (based on
the relative sizes of the various outstanding Borrowings), so that each
applicable Lender will participate proportionately in each then outstanding
Borrowing of Term Loans of the respective Tranche.

To the extent the provisions of preceding clause (iii) require that Lenders
making new Incremental Term Loans add such Incremental Term Loans to the then
outstanding Borrowings of Eurodollar Loans of the respective Tranche of Term
Loans, it is acknowledged that the effect thereof may result in such new
Incremental Term Loans having short Interest Periods (i.e., an Interest Period
that began during an Interest Period then applicable to outstanding Eurodollar
Loans of the respective Tranche and which will end on the last day of such
Interest Period). In connection therewith, the Borrower hereby agrees to
compensate the Lenders making the new Incremental Term Loans of the respective
Tranche for funding Eurodollar Loans during an existing Interest Period on such
basis as may be agreed by the Borrower and the respective Lender or Lenders as
may be provided in the respective Incremental Term Loan Commitment Agreement.

The Incremental Term Loan Agreement may, with the consent of the Borrower and
the Administrative Agent, but without the consent of any other Credit Party or
the Lenders, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this
Section 2.14.

2.15 Extension of Term Loans.

(a) Notwithstanding anything to the contrary in this Agreement, subject to the
terms of this Section 2.15, pursuant to one or more offers (each, an “Extension
Offer”) made from time to time by the Borrower to all Lenders of Term Loans with
a like Maturity Date on a pro rata basis (based on the aggregate outstanding
principal amount of the respective Term Loans with a like Maturity Date) and on
the same terms to each such Lender, the Borrower is hereby permitted to
consummate from time to time following the Effective Date transactions with
individual Lenders that accept the terms contained in such Extension Offers to
extend the Maturity Date of each such Lender’s Term Loans and otherwise modify
the terms of such Term Loans pursuant to the terms of the relevant Extension
Offer (including by increasing the interest rate or fees payable in respect of
such Term Loans (and related outstandings)) (each, an “Extension,” and any
Extended Term Loans shall constitute a separate Tranche of Term Loans from the
Tranche of Term Loans from which they were converted), so long as the following
terms are satisfied:

(i) no Default or Event of Default shall have occurred and be continuing at the
time the offering document in respect of an Extension Offer is delivered to the
Lenders;

 

-39-



--------------------------------------------------------------------------------

(ii) except as to interest rates, fees, amortization, final maturity date,
premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iii), (iv) and (v), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Lender that agrees to an extension with respect to such Term
Loans (an “Extending Term Lender”) extended pursuant to any Extension (“Extended
Term Loans”) shall have the same terms as the Tranche of Term Loans subject to
such Extension Offer (except for covenants or other provisions applicable only
to periods after the then latest Maturity Date then in effect);

(iii) the final maturity date of any Extended Term Loans shall be no earlier
than the latest Maturity Date then in effect;

(iv) the Weighted Average Life to Maturity of any Extended Term Loans shall be
no shorter than the remaining Weighted Average Life to Maturity of the Term
Loans extended thereby;

(v) any Extended Term Loans may participate on a pro rata basis or a less than
pro rata basis (but not greater than a pro rata basis) in any voluntary or
mandatory repayments or prepayments hereunder, in each case as specified in the
respective Extension Offer;

(vi) if the aggregate principal amount of Term Loans (calculated on the face
amount thereof) in respect of which Lenders with Term Loans shall have accepted
the relevant Extension Offer shall exceed the maximum aggregate principal amount
of Term Loans offered to be extended by the Borrower pursuant to such Extension
Offer, then the Term Loans of such Lenders with Term Loans shall be extended
ratably up to such maximum amount based on the respective principal amounts (but
not to exceed actual holdings of record) with respect to which such Lenders with
Term Loans have accepted such Extension Offer;

(vii) all documentation in respect of such Extension shall be consistent with
the foregoing;

(viii) the Minimum Tranche Amount shall be satisfied unless waived by the
Administrative Agent;

(ix) no more than two Extensions may be effected; and

(x) the Extension shall not become effective unless, on the proposed effective
date of the Extension, (x) the Borrower shall have delivered to the
Administrative Agent a certificate of an Authorized Officer of each Credit Party
dated the applicable date of the Extension and executed by an Authorized Officer
of such Credit Party certifying and attaching the resolutions adopted by such
Credit Party approving or consenting to such Extension and (y) the conditions
set forth in Section 7 shall be satisfied (or waived in writing by the Required
Lenders prior to the effective date of such Extension) (with all references in
such Section to any Credit Event being deemed to be references to the Extension
on the applicable date of the Extension) and the Administrative Agent shall have
received a certificate to that effect dated the applicable date of the Extension
and executed by an Authorized Officer of the Borrower. In connection with each
Extension Offer, each relevant Lender, acting in its sole and individual
discretion, shall determine whether it wishes to participate in the respective
Extension contemplated by such Extension Offer. Any relevant Lender that does
not respond to an Extension Offer within the time period contemplated by the
applicable Extension Offer shall be deemed to have rejected such Extension
Offer. The election of any relevant Lender to agree to an Extension shall not
obligate any other Lender to so agree.

 

-40-



--------------------------------------------------------------------------------

(b) With respect to all Extensions consummated by the Borrower pursuant to this
Section 2.15, (i) such Extensions shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 5.01, 5.02, or 13.06 and (ii) no
Tranche of Extended Term Loans shall be in an amount of less than $10,000,000
(the “Minimum Tranche Amount”), unless such Minimum Tranche Amount is waived by
the Administrative Agent. The Administrative Agent and the Lenders hereby
consent to the Extensions and the other transactions contemplated by this
Section 2.15 (including, for the avoidance of doubt, payment of any interest,
fees or premium in respect of any Extended Term Loans on such terms as may be
set forth in the relevant Extension Offer) and hereby waive the requirements of
any provision of this Agreement (but otherwise subject to Section 13.12(a)) or
any other Credit Document that may otherwise prohibit any such Extension or any
other transaction contemplated by this Section 2.15, provided that such consent
shall not be deemed to be an acceptance of an Extension Offer.

(c) The Lenders hereby irrevocably authorize the Administrative Agent to enter
into amendments to this Agreement and the other Credit Documents with the
Borrower (and the other applicable Credit Parties) as (and to the extent) may be
necessary in order establish new Tranches in respect of Term Loans so extended
and such technical amendments as may be necessary, in the reasonable discretion
of the Administrative Agent and the Borrower, in connection with the
establishment of such new Tranches, in each case on terms consistent with this
Section 2.15. Without limiting the foregoing, in connection with any Extensions,
the respective Credit Parties shall (at their expense) amend (and the Collateral
Agent is hereby directed to amend) any Mortgage that has a Maturity Date prior
to the then latest Maturity Date so that such maturity date is extended to the
then latest Maturity Date (or such later date as may be advised by local counsel
to the Administrative Agent), it being understood, however, that such
requirement to amend any Mortgage shall not apply to the Mortgage for the
Mortgaged Property being delivered as of the Effective Date.

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least 10 Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.15.

SECTION 3. [RESERVED].

SECTION 4. FEES; REDUCTIONS OF COMMITMENT.

4.01 Fees.

(a) The Borrower agrees to pay to the Administrative Agent for distribution to
the respective Incremental Term Loan Lenders such fees as may be agreed to as
provided in Section 2.14(a).

(b) The Borrower agrees to pay to the Administrative Agent and its Affiliates
such fees as set forth in the Fee Letter and as otherwise may be agreed to in
writing from time to time by the Borrower and/or any of its Subsidiaries and the
Administrative Agent and such Affiliates.

(c) At the time of the effectiveness of any Repricing Event that is consummated
prior to the two year anniversary of the Effective Date, the Borrower agrees to
pay to the Administrative Agent, for the ratable account of each Lender with
Initial Term Loans that are either repaid, converted or subjected to a pricing
reduction in connection with such Repricing Event (including each Lender that
withholds its consent to such Repricing Event and is replaced as a Replaced
Lender under Section 2.13), a fee in an amount equal to 2.0% prior to the one
year anniversary of the Effective Date and 1.0% from the one year anniversary of
the Effective Date to any date prior to the two year anniversary of the
Effective Date of (x) in the case of a Repricing Event described in clause
(i) of the definition thereof, the aggregate principal amount of all Initial
Term Loans prepaid or converted in connection with such Repricing Event and
(y) in the case of a Repricing Event described in clause (ii) of the definition
thereof, the aggregate principal amount of all Initial Term Loans outstanding on
such date that are subject to an effective pricing reduction pursuant to such
Repricing Event. Such fees shall be earned, due and payable upon the date of the
effectiveness of such Repricing Event.

4.02 Mandatory Reduction of Commitments.

(a) The Initial Term Loan Commitment of each Lender shall terminate in its
entirety upon the making of such Lender’s Initial Term Loans pursuant to
Section 2.01.

 

-41-



--------------------------------------------------------------------------------

(b) In addition to any other mandatory commitment reductions pursuant to this
Section 4.02, the Total Incremental Term Loan Commitment under a given Tranche
shall terminate in its entirety on the Incremental Term Loan Borrowing Date for
such Tranche of Incremental Term Loans (after giving effect to the incurrence of
Incremental Term Loans of such Tranche on such date).

SECTION 5. PREPAYMENTS; PAYMENTS; TAXES.

5.01 Voluntary Prepayments.

(a) Subject to Section 4.01(c), the Borrower shall have the right to prepay the
Loans, without premium or penalty (except as set forth in clause (vi) of this
Section 5.01(a)), in whole or in part at any time and from time to time on the
following terms and conditions: (i) the Borrower shall give the Administrative
Agent prior to 2:00 P.M. (New York time) at the Notice Office (x) at least one
Business Day’s prior written notice (or telephonic notice promptly confirmed in
writing) of its intent to prepay Base Rate Loans, (y) at least three Business
Days’ prior written notice (or telephonic notice promptly confirmed in writing)
of its intent to prepay Eurodollar Loans, which notice (in each case) shall
specify (I) whether Initial Term Loans, Incremental Term Loans or Extended Term
Loans under a given Tranche shall be prepaid, (II) the amount of such
prepayment, (III) the Types of Loans to be prepaid, and (IV) in the case of
Eurodollar Loans, the specific Borrowing or Borrowings pursuant to which such
Eurodollar Loans were made, and which notice the Administrative Agent shall
promptly transmit to each of the Lenders; (ii) each partial prepayment of Term
Loans pursuant to this Section 5.01(a) shall be in an aggregate principal amount
of at least $500,000 (or such lesser amount as is reasonably acceptable to the
Administrative Agent); (iii) each prepayment pursuant to this Section 5.01(a) in
respect of any Loans made pursuant to a Borrowing shall be applied as designated
in writing by the Borrower or, in the absence of such designation, pro rata
among such Loans; (iv) each prepayment in respect of any Tranche of Term Loans
made pursuant to this Section 5.01(a) shall be allocated among each of the
outstanding Tranches of Term Loans as designated in writing by the Borrower or,
in the absence of such designation, on a pro rata basis, with each Tranche of
Term Loans to be allocated its Term Loan Percentage of the amount of such
prepayment; (v) each prepayment of any Tranche of Term Loans pursuant to this
Section 5.01(a) shall reduce the then remaining Scheduled Term Loan Repayments
of such Tranche of Term Loans in the order designated in writing by the Borrower
to the Administrative Agent at the time that the Borrower delivers its
respective notice of prepayment, or in the absence of such designation, in
direct order of maturity; and (vi) any prepayment of Initial Term Loans made on
or prior to the first anniversary date of the Effective Date in connection with
a Repricing Event shall be accompanied by the payment by the Borrower of the fee
described in Section 4.01(c). Notwithstanding anything to the contrary contained
in this Agreement, the Borrower may rescind or revoke any notice of prepayment
under this Section 5.01(a), if such prepayment would have resulted from (A) a
refinancing (or payment in full) of the Term Loans and/or (B) the incurrence of
Incremental Term Loans and/or (C) any extension or refinancing (or payment) of a
portion of the Facilities with Indebtedness permitted hereunder, in each case,
which incurrence, extension or refinancing (or other payment) shall not be
consummated or otherwise shall be delayed.

(b) In the event of a refusal by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(b), the Borrower shall have the right, upon three Business
Days’ prior written notice to the Administrative Agent at the Notice Office
(which notice the Administrative Agent shall promptly transmit to each of the
Lenders), to repay all Loans of such Lender, together with accrued and unpaid
interest, Fees, and all other amounts (including all amounts, if any, owing
under Section 2.11) then owing to such Lender (or owing to such Lender with
respect to each Tranche which gave rise to the need to obtain such Lender’s
individual consent) in accordance with, and subject to the requirements of, said
Section 13.12(b), so long as the consents, if any, required by Section 13.12(b)
in connection with the repayment pursuant to this clause (b) shall have been
obtained. Each prepayment of any Tranche of Term Loans pursuant to this
Section 5.01(b) shall reduce the then remaining Scheduled Term Loan Repayments
of such Tranche of Term Loans on a pro rata basis (based upon the then remaining
principal amount of each such Scheduled Term Loan Repayment of such Tranche of
Term Loans after giving effect to all prior reductions thereto).

 

-42-



--------------------------------------------------------------------------------

5.02 Mandatory Repayments.

(a) (i) In addition to any other mandatory repayments pursuant to this
Section 5.02, on each date set forth below (each, a “Scheduled Initial Term Loan
Repayment Date,” the Borrower shall be required to repay that principal amount
of Initial Term Loans, to the extent then outstanding, as is set forth opposite
each such date below (each such repayment, as the same may be (x) reduced as
provided in 5.01(a), 5.01(b) or 5.02(f), or (y) increased as provided in
Section 2.14(c), a “Scheduled Initial Term Loan Repayment”):

 

Scheduled Initial Term Loan Repayment Date

   Amount

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2014

   $2,500,000

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2014

   $2,500,000

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2014

   $2,500,000

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2014

   $2,500,000

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2015

   $2,500,000

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2015

   $2,500,000

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2015

   $2,500,000

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2015

   $2,500,000

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2016

   $2,500,000

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2016

   $2,500,000

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2016

   $2,500,000

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2016

   $2,500,000

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2017

   $2,500,000

The last Business Day of the Borrower’s fiscal quarter ending June 30, 2017

   $2,500,000

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2017

   $2,500,000

The last Business Day of the Borrower’s fiscal quarter ending December 31, 2017

   $2,500,000

The last Business Day of the Borrower’s fiscal quarter ending March 31, 2018

   $2,500,000

The last Business Day of the Borrower’s fiscal quarter ending June, 2018

   $2,500,000

The last Business Day of the Borrower’s fiscal quarter ending September 30, 2018

   $2,500,000

Initial Term Loan Maturity Date

   $152,500,000
(or, if less, the then
remaining aggregate
outstanding principal
amount of Initial
Term Loans)

 

-43-



--------------------------------------------------------------------------------

(ii) In addition to any other mandatory repayments pursuant to this
Section 5.02, the Borrower shall be required to make, with respect to each
Tranche of Incremental Term Loans, to the extent then outstanding, scheduled
amortization payments of such Tranche of Incremental Term Loans on the dates and
in the principal amounts set forth in the respective Incremental Term Loan
Commitment Agreement (each such date, a “Scheduled Incremental Term Loan
Repayment Date,” and each such repayment, as the same may be (x) reduced as
provided in 5.01(a), 5.01(b) or 5.02(f), or (y) increased as provided in
Section 2.14(c), a “Scheduled Incremental Term Loan Repayment”).

(iii) In addition to any other mandatory repayments pursuant to this
Section 5.02, the Borrower shall be required to make, with respect to each
Tranche of Extended Term Loans, to the extent then outstanding, scheduled
amortization payments of such Tranche of Extended Term Loans on the dates and in
the principal amounts set forth in the respective Extension Offer accepted by
the respective Extending Term Lenders (each such date, a “Scheduled Extended
Term Loan Repayment Date,” and each such repayment, as the same may be
(x) reduced as provided in 5.01(a), 5.01(b) or 5.02(f), or (y) increased as
provided in Section 2.14(c), a “Scheduled Extended Term Loan Repayment”).

(b) In addition to any other mandatory repayments pursuant to this Section 5.02,
within one Business Day after the date on which the Borrower or any of its
Restricted Subsidiaries receives any cash proceeds from any issuance or
incurrence by the Borrower or any of its Restricted Subsidiaries of Indebtedness
for borrowed money (other than Indebtedness for borrowed money permitted to be
incurred pursuant to Section 10.04), an amount equal to 100% of the Net Debt
Proceeds of the respective incurrence of Indebtedness shall be applied on such
date as a mandatory repayment in accordance with the requirements of Sections
5.02(f) and (g).

(c) In addition to any other mandatory repayments pursuant to this Section 5.02
and subject to Section 5.02(i), within five Business Days after the date on
which the Borrower or any of its Restricted Subsidiaries receives any Net Sale
Proceeds from any Asset Sale in excess of $2,500,000 in aggregate after the
Effective Date, an amount equal to 100% of the Net Sale Proceeds therefrom shall
be applied on such date as a mandatory repayment in accordance with the
requirements of Sections 5.02(f) and (g); provided, however, such Net Sale
Proceeds shall not be required to be so applied on such date so long as no Event
of Default or Specified Default then exists and such Net Sale Proceeds shall be
used to reinvest in productive assets used or useful in the businesses permitted
pursuant to Section 10.11 within (x) 365 days following receipt of such Net Sale
Proceeds or (y) if the Borrower or a Restricted Subsidiary of the Borrower
enters into a legally binding commitment to use such Net Sale Proceeds before
the expiration of the 365 day period referred to in preceding clause (x), within
180 days after the end of such 365 day period; and provided further, however,
that if all or any portion of such Net Sale Proceeds not required to be so
applied as provided above in this Section 5.02(c) are not so reinvested within
the applicable time period (or such earlier date, if any, as the Borrower or the
relevant Restricted Subsidiary determines not to reinvest the Net Sale Proceeds
from such Asset Sale as set forth above), such remaining portion shall be
applied on the last day of such period (or such earlier date, as the case may
be) as provided above in this Section 5.02(c) without regard to the preceding
proviso; provided; that, if at the time that any such prepayment would be
required, the Borrower is required to offer to repurchase or otherwise prepay
any Incremental Equivalent Debt that is secured on a pari passu basis with the
Term Loans (or any Permitted Refinancing thereof that is secured on a pari passu
basis with the Term Loans) pursuant to the terms of the documentation governing
such Incremental Equivalent Debt with such Net Sale Proceeds, then the Borrower
may apply such Net Sale Proceeds on a pro rata basis to the prepayment of the
Term Loans and to the repurchase or prepayment of such Incremental Equivalent
Debt, and the amount of prepayment of the Term Loans that would have otherwise
been required pursuant to this Section 5.02(d) shall be reduced accordingly;
provided; further that, if at the time that any such prepayment would be
required (without giving effect to the “reinvestment” provision described in the
first provision of this Section 5.02(c), the Borrower is required to offer to
repurchase or otherwise prepay any Indebtedness under the Existing Revolving
Credit with Net Sale Proceeds of Collateral that is secured on a senior basis to
the Term Loans (or any Permitted Refinancing thereof that is secured on a senior
basis with respect to such Collateral to the Term Loans) pursuant to the terms
of the Existing Revolving Credit Agreement (including ABL Priority Collateral),
then the Borrower may apply such Net Sale Proceeds to the prepayment of
Indebtedness under the Existing Revolving Credit Agreement, and the amount of
prepayment of the Term Loans that would have otherwise been required pursuant to
this Section 5.02(d) shall be reduced accordingly, and the Borrower will refer
to the provisions of the Intercreditor Agreement, with respect to the Existing
Revolving Credit Agreement, or any other intercreditor agreement, with respect
to pari passu Incremental Equivalent Debt, in order to establish the priority of
the Indebtedness under the Existing Revolving Credit Facility or such
Incremental Equivalent Debt (and in each case, any Permitted Refinancing thereof
described in this Section 5.02(d) for purposes of this Section 5.02(d).

 

-44-



--------------------------------------------------------------------------------

(d) In addition to any other mandatory repayments pursuant to this Section 5.02
and subject to Section 5.02(i), on each Excess Cash Flow Payment Date, an amount
equal to the remainder (if positive) of (A) the Applicable Excess Cash Flow
Repayment Percentage of the Excess Cash Flow for the related Excess Cash Flow
Payment Period minus (B) the aggregate amount of principal repayments of Loans
to the extent (and only to the extent) that such repayments were made as to
voluntary prepayment pursuant to Section 5.01 with internally generated funds
during the relevant Excess Cash Flow Payment Period minus (C) applicable
withholding or income taxes due in relation to the repatriation of Excess Cash
Flow attributable to a Foreign Subsidiary (except to the extent such funds are
not required to be applied in accordance with Section 5.02(i)), shall be applied
as a mandatory repayment in accordance with the requirements of Sections 5.02(f)
and (g); provided that if such amount in any Excess Cash Flow Payment Period
does not exceed $1,000,000, then no such payment will be required.

(e) In addition to any other mandatory repayments pursuant to this Section 5.02
and subject to Section 5.02(i), within 30 days following each date on or after
the Effective Date upon which the Borrower or any of its Restricted Subsidiaries
receives any cash proceeds from any Recovery Event (other than Recovery Events
where the Net Recovery Event Proceeds therefrom do not exceed $2,500,000), an
amount equal to 100% of the Net Recovery Event Proceeds so received from such
Recovery Event shall be applied within such 30-day period as a mandatory
repayment in accordance with the requirements of Sections 5.02(f) and (g);
provided, however that, so long as no Event of Default of Specified Default then
exists, such Net Recovery Event Proceeds shall not be required to be so applied
within such 30 day period to the extent that such Net Recovery Event Proceeds
shall be used to purchase assets used or useful in the businesses permitted
pursuant to Section 10.11 within (x) 365 days following the date of the receipt
of such Net Recovery Event Proceeds or (y) if the Borrower or a Restricted
Subsidiary of the Borrower enters into a legally binding commitment to use such
Net Recovery Event Proceeds before the expiration of the 365-day period referred
to in preceding clause (x), within 180 days after the end of such 365-day
period; and provided further, that if all or any portion of such Net Recovery
Event Proceeds not required to be so applied pursuant to the preceding proviso
are not so used within the applicable period after the date of the receipt of
such Net Recovery Event Proceeds (or such earlier date, if any, as the Borrower
or the relevant Restricted Subsidiary determines not to reinvest the Net
Recovery Event Proceeds relating to such Recovery Event as set forth above),
such remaining portion shall be applied on the last day of such period (or such
earlier date, as the case may be) as provided above in this Section 5.02(e)
without regard to the immediately preceding proviso; provided; that, if at the
time that any such prepayment would be required, the Borrower is required to
offer to repurchase or otherwise prepay any Incremental Equivalent Debt that is
secured on a pari passu basis with the Term Loans (or any Permitted Refinancing
thereof that is secured on a pari passu basis with the Term Loans) pursuant to
the terms of the documentation governing such Incremental Equivalent Debt with
such Net Recovery Event Proceeds, then such Borrower may apply such Net Recovery
Event Proceeds on a pro rata basis to the prepayment of the Term Loans and to
the repurchase or prepayment of such Incremental Equivalent Debt, and the amount
of prepayment of the Term Loans that would have otherwise been required pursuant
to this Section 5.02(e) shall be reduced accordingly; provided; further that, if
at the time that any such prepayment would be required, the Borrower is required
(without giving effect to the “reinvestment” provision described in the first
provision of this Section 5.02(e), to offer to repurchase or otherwise prepay
any Indebtedness under the Existing Revolving Credit with Net Recovery Event
Proceeds of Collateral that is secured on a senior basis to the Term Loans (or
any Permitted Refinancing thereof that is secured on a senior basis with respect
to such Collateral to the Term Loans) pursuant to the terms of the Existing
Revolving Credit Agreement (including ABL Priority Collateral), then the
Borrower may apply such Net Recovery Event Proceeds to the prepayment of
Indebtedness under the Existing Revolving Credit Agreement, and the amount of
prepayment of the Term Loans that would have otherwise been required pursuant to
this Section 5.02(e) shall be reduced accordingly, and the Borrower will refer
to the provisions of the Intercreditor Agreement, with respect to the Existing
Revolving Credit Agreement, or any other intercreditor agreement, with respect
to pari passu Incremental Equivalent Debt, in order to establish the priority of
the Indebtedness under the Existing Revolving Credit Facility or such
Incremental Equivalent Debt (and in each case, any Permitted Refinancing thereof
described in this Section 5.02(e) for purposes of this Section 5.02(e).

 

-45-



--------------------------------------------------------------------------------

(f) Each amount required to be applied pursuant to Sections 5.02(b), (c),
(d) and in accordance with this Section 5.02(f) shall be applied to repay the
outstanding principal amount of Term Loans and shall be allocated among each
Tranche of outstanding Term Loans on a pro rata basis, with each Tranche of Term
Loans to be allocated its Term Loan Percentage of the amount of the respective
repayment. The amount of each principal repayment of each Tranche of Term Loans
made as required by Sections 5.02(b), 5.02(c), 5.02(d) and 5.02(f) shall be
applied to reduce the then remaining Scheduled Term Loan Repayments in direct
order of maturity.

(g) With respect to each repayment of Loans required by this Section 5.02, the
Borrower may designate the Types of Loans of the respective Tranche which are to
be repaid and, in the case of Eurodollar Loans, the specific Borrowing or
Borrowings of the respective Tranche pursuant to which such Eurodollar Loans
were made, provided that each repayment of any Loans made pursuant to a
Borrowing shall be applied pro rata among such Loans. In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, make such designation in its
sole discretion with a view, but not an obligation, to minimize breakage cost
owing under Section 2.11.

(h) In addition to any other mandatory repayments pursuant to this Section 5.02,
notwithstanding anything to the contrary contained herein, all then outstanding
Loans of a respective Tranche shall be repaid in full on the respective Maturity
Date for such Tranche of Loans.

(i) Notwithstanding any other provisions of Sections 5.02(c), (d) and (e), to
the extent that any Net Sale Proceeds of an Asset Sale by a Foreign Subsidiary,
Net Recovery Events Proceeds from a Recovery Event by a Foreign Subsidiary or
Excess Cash Flow attributable to a Foreign Subsidiary is prohibited by
applicable local law from being repatriated to the United States of America or,
if the Borrower has determined that such repatriation would have a material
adverse tax consequence with respect to such Net Sale Proceeds, Net Recovery
Event Proceeds or Excess Cash Flow, the portion of such Net Sale Proceeds, Net
Recovery Event Proceeds or Excess Cash Flow so affected will not be required to
be applied to repay Term Loans at the times provided in Sections 5.02(c),
(d) and (e) but may be retained by the applicable Foreign Subsidiary so long,
but only so long, as the applicable local law will not permit repatriation to
the United States of America or for so long as the effects of such repatriation
would continue to cause a material adverse tax consequence (the Borrower hereby
agreeing to cause the applicable Foreign Subsidiary to promptly use commercially
reasonable efforts to take all actions reasonably required by the applicable
local law to permit such repatriation, or to ameliorate such material adverse
tax consequence, as applicable), and once such repatriation of any of such
affected Net Sale Proceeds, Net Recovery Event Proceeds or Excess Cash Flow is
permitted under the applicable local law or would no longer have a material
adverse tax consequence, such repatriation will be effected and such repatriated
Net Sale Proceeds, Net Recovery Event Proceeds or Excess Cash Flow will be
promptly applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to Sections 5.02(c),
(d) and (e), to the extent provided therein.

(j) The Borrower shall notify the Administrative Agent in writing of any
mandatory repayment of Term Loans required to be made pursuant to
Section 5.02(b), (c), (d) or (e) at least three Business Days prior to the date
of such repayment. Each such notice shall specify the date of such repayment and
provide a reasonably detailed calculation of the amount of such repayment. The
Administrative Agent will promptly notify each Lender holding Term Loans of the
contents of the Borrower’s repayment notice and of such Lender’s pro rata share
of any repayment. Each such Lender may reject all or a portion of its pro rata
share of any mandatory repayment (such declined amounts, the “Declined
Proceeds”) of Term Loans required to be made pursuant to Section 5.02(b), (c),
(d) or (e) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 P.M. (New York time) on
the Business Day after the date of such Lender’s receipt of notice from the
Administrative Agent regarding such repayment. Each Rejection Notice from a
given Lender shall specify the principal amount of the mandatory repayment of
Term Loans to be rejected by such Lender. If a Lender fails to deliver such
Rejection Notice to the Administrative Agent within the time frame specified
above or such Rejection Notice fails to specify the principal amount of the Term
Loans to be rejected, any such failure will be deemed an acceptance of the total
amount of such mandatory repayment of Term Loans to which such Lender is
otherwise entitled. Any Declined Proceeds may be retained by the Borrower;
provided that the Borrower shall not be permitted to use any such Declined
Proceeds to make Restricted Payments.

 

-46-



--------------------------------------------------------------------------------

5.03 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 2:00 P.M. (New York time) on the date when due and shall
be made in Dollars in immediately available funds at the Payment Office;
provided that, written notice by the Borrower to the Administrative Agent
regarding the making of any payment from the Borrower’s account at the Payment
Office shall be deemed the making of such payment to the extent that a
sufficient amount of funds are available to be withdrawn from such account and
such funds are in fact transferred to the Payment Office. Any payments under
this Agreement or under any Note which are made later than 2:00 P.M. (New York
time) on any day shall be deemed to have been made on the next succeeding
Business Day. Whenever any payment to be made hereunder or under any Note shall
be stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest shall be payable at the applicable rate during
such extension.

5.04 Net Payments.

(a) All payments made by any Credit Party hereunder and under any other Credit
Document will be made free and clear of, and without deduction or withholding
for any Taxes, unless such deduction or withholding is required by any
applicable law. If any Credit Party, the Administrative Agent or any other
applicable withholding agent is required by applicable law to make any deduction
or withholding on account of Taxes in respect of any payment in respect of any
Credit Document, (i) the applicable withholding agent shall make such deduction
or withholding and timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and (ii) if
the Tax in question is an Indemnified Tax or Other Tax, the sum payable by the
applicable Credit Party shall be increased as may be necessary so that after
withholding or deduction for or on account of any such Indemnified Taxes or
Other Taxes has been made (including any such deductions or withholdings
attributable to any payments required to be made under this Section 5.04), each
of the Lender or the Administrative Agent (as applicable), receives on the due
date a net sum equal to what it would have received had no such withholding or
deduction been made. The applicable Credit Party will furnish to the
Administrative Agent, as soon as practicable after any payment of any Taxes to a
Governmental Authority pursuant to this Section 5.04(a), certified copies of tax
receipts (or such other evidence reasonably satisfactory to the Administrative
Agent) evidencing such payment by the applicable Credit Party. The Credit
Parties agree to, jointly and severally, indemnify and hold harmless each Lender
and the Administrative Agent, within 10 days after written demand therefor, for
the full amount of any Indemnified Taxes and Other Taxes (including Indemnified
Taxes and Other Taxes imposed or asserted on or attributable to amounts payable
under this Section 5.04(a)) payable by such Lender or the Administrative Agent,
whether or not such Taxes were correctly or legally imposed or asserted by the
Governmental Authority. A certificate as to the amount of such payment or
liability prepared in good faith and delivered to the Borrower by a Lender or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(b) Each Lender shall, at such times as are reasonably requested by the Borrower
or the Administrative Agent, provide the Borrower and the Administrative Agent
with any documentation prescribed by laws or reasonably requested by the
Borrower or the Administrative Agent certifying as to any entitlement of such
Lender to an exemption from, or reduction in, any applicable withholding Tax
with respect to any payments to be made to such Lender under any Credit
Document. Each such Lender shall, whenever a lapse in time or change in
circumstances renders any such documentation (including any specific
documentation required below in this Section 5.04(b)) obsolete, expired or
inaccurate in any respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent in writing
of its inability to do so.

 

-47-



--------------------------------------------------------------------------------

Without limiting the foregoing:

(1) Each Lender that is a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes agrees
shall deliver to the Borrower and the Administrative Agent on or before the date
on which it becomes a party to this Agreement two properly completed and duly
signed original copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding.

(2) Each Lender that is not a “United States person” (as such term is defined in
Section 7701(a)(30) of the Code) for U.S. federal income tax purposes (a
“Foreign Lender”) shall deliver to the Borrower and the Administrative Agent on
or before the date on which it becomes a party to this Agreement whichever of
the following is applicable:

(A) two properly completed and duly signed original copies of IRS Form W-8BEN
(or any successor forms) claiming eligibility for the benefits of an income tax
treaty to which the United States is a party,

(B) two properly completed and duly signed original copies of IRS Form W-8ECI
(or any successor forms),

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 871(h) or Section 881(c) of the Code, (A) two
properly completed and duly signed certificates substantially in the form of
Exhibit C (any such certificate, a “Section 5.04(b) Certificate”) and (B) two
properly completed and duly signed original copies of IRS Form W-8BEN (or any
successor forms),

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or a participating Lender), IRS Form
W-8IMY (or any successor forms) of the Foreign Lender, accompanied by a Form
W-8ECI, W-8BEN, Section 5.04(b) Certificate, Form W-9, Form W-8IMY or any other
required information (or any successor forms) from each beneficial owner that
would be required under this Section 5.11(d) if such beneficial owner were a
Lender, as applicable (provided that if the Foreign Lender is a partnership (and
not a participating Lender) and one or more direct or indirect partners are
claiming the portfolio interest exemption, the Section 5.04(b) Certificate may
be provided by such Foreign Lender on behalf of such direct or indirect
partner(s)), or

(E) two properly completed and duly signed original copies of any other form
prescribed by applicable U.S. federal income tax laws (including the Treasury
Regulations) as a basis for claiming a complete exemption from, or a reduction
in, United States federal withholding tax on any payments to such Lender under
the Credit Documents.

(3) If a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their FATCA obligations to determine whether such Lender
has or has not complied with such Lender’s FATCA obligations and to determine
the amount, if any, to deduct and withhold from such payment.

 

-48-



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Section 5.04(b), a Lender shall not
be required to deliver any documentation that such Lender is not legally
eligible to deliver.

(c) Without duplication of any payments by a Credit Party required under
Section 5.04(a), the Borrower shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(d) If any Lender or Administrative Agent determines, in its sole discretion
exercised in good faith, that it has received a refund of any Indemnified Taxes
or Other Taxes as to which it has been indemnified pursuant to this Section 5.04
(including by the payment of additional amounts pursuant to this Section 5.04),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 5.04 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
Section 5.04(d) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Section 5.04(d), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 5.04(d) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 5.04(d) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

SECTION 6. CONDITIONS PRECEDENT TO CREDIT EVENTS ON THE EFFECTIVE DATE. The
obligation of each Lender to make the Initial Term Loans on the Effective Date
are subject at the time of the making of such Loans to the satisfaction (or
waiver in writing by the Required Lenders) of the following conditions:

6.01 This Agreement; the Guaranty; the Notes. (i) The Administrative Agent and
the Lenders shall have received executed counterparts to this Agreement duly
executed by an Authorized Officer of the Borrower, the Administrative Agent and
each Lender; (ii) the Administrative Agent and the Lenders shall have received
executed counterparts to the Guaranty duly executed by an Authorized Officer of
each Guarantor on the Effective Date and (iii) on or prior to the Effective
Date, there shall have been delivered to each Lender that has requested the same
the appropriate Initial Term Note executed by the Borrower in the amount,
maturity and as otherwise provided herein.

6.02 Officer’s Certificate. On the Effective Date, the Administrative Agent and
the Lenders shall have received a certificate in the form Exhibit E, dated the
Effective Date and signed on behalf of the Borrower by an Authorized Officer,
certifying on behalf of the Borrower that all of the conditions in Sections
6.06, 6.07 and 7.01 have been satisfied substantially concurrently with the
occurrence of the Effective Date.

6.03 Opinions of Counsel. On the Effective Date, the Administrative Agent and
the Lenders shall have received from each of (i) Pillsbury Winthrop Shaw Pittman
LLP, special counsel to the Credit Parties and (ii) Barnes and Thornburg LLP,
special Minnesota counsel to the Credit Parties, an opinion addressed to the
Administrative Agent, the Collateral Agent and each of the Lenders and dated the
Effective Date in form and substance reasonably satisfactory to the
Administrative Agent.

6.04 Corporate Documents; Proceedings, etc.

(a) On the Effective Date, the Administrative Agent and the Lenders shall have
received a customary certificate from each Credit Party, dated the Effective
Date, signed by an Authorized Officer of such Credit Party, and attested to by
the secretary or any assistant secretary of such Credit Party, in a form
reasonably acceptable to the Administrative Agent with appropriate insertions,
together with copies of the certified certificate or articles of incorporation
and by-laws (or other equivalent organizational documents), as applicable, the
incumbency certificate and the resolutions referred to in such certificate, and
each of the foregoing shall be in form and substance reasonably acceptable to
the Administrative Agent.

 

-49-



--------------------------------------------------------------------------------

(b) On the Effective Date, the Administrative Agent and the Lenders shall have
received good standing certificates and bringdown certificates (or the
equivalent to the extent available in such jurisdictions) in the jurisdiction of
organization of each Credit Party and, to the extent required by the
Administrative Agent, each jurisdiction where such Credit Party conducts
business, except to the extent that failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect.

6.05 Refinancing. On or prior to the Effective Date and concurrently with the
funding of the Initial Term Loans hereunder, the Refinancing shall have been
consummated. The Administrative Agent and the Lenders shall have received
reasonably satisfactory evidence (including reasonably satisfactory evidence of
discharge of the indenture governing the Senior Notes) that the matters set
forth in the immediately preceding sentence have been satisfied as of the
Effective Date.

6.06 Adverse Change. Since December 31, 2012, there shall not have occurred any
event, change, condition, occurrence or circumstance which, either individually
or in the aggregate, has had, or could reasonably be expected to have, a
Material Adverse Effect.

6.07 Litigation. On the Effective Date, there shall be no actions, suits,
investigations or proceedings pending or, to the best of Borrower’s knowledge,
threatened (i) with respect to the Transaction, this Agreement or any other
Credit Document or (ii) which has had, or could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

6.08 Intercompany Subordination Agreement. The Intercompany Subordination
Agreement shall have been duly executed and delivered by each party thereto and
shall be in full force and effect.

6.09 Security Agreement. On the Effective Date, the Borrower and each
Wholly-Owned Domestic Restricted Subsidiary of the Borrower (other than any
Excluded Subsidiary) shall have duly authorized, executed and delivered a
Security Agreement in the form of Exhibit G-2 (as amended, modified, restated,
waived or supplemented from time to time, the “Security Agreement”) covering all
of the Borrower’s and each such Wholly-Owned Domestic Restricted Subsidiary’s
Collateral (subject to any limitations contained therein), together with:

(i) financing statements (Form UCC-1 or the equivalent) in appropriate form for
filing under the UCC or other appropriate filing offices of each jurisdiction in
order to perfect the security interests purported to be created by the Security
Agreement;

(ii) copies of UCC, United States Patent and Trademark Office, United States
Copyright Office, tax and judgment lien searches, or equivalent reports or
searches, each as of a recent date, listing all effective financing statements,
lien notices or comparable documents that name any Credit Party as debtor and
that are filed in those state and county jurisdictions in which any Credit Party
is organized or maintains its principal place of business or in the United
States Patent and Trademark Office or United States Copyright Office, as
applicable, none of which encumber the Collateral covered or intended to be
covered by the Security Documents (other than Liens permitted by Section 10.01;

(iii) subject in all cases to Section 13.21, delivery of all other recordings
and filings of, or with respect to, the Security Agreement as may be necessary
to perfect (if and to the extent perfection is required by the Security
Agreement) the security interests intended to be created by the Security
Agreement; and

(iv) evidence that all other actions necessary to perfect (if and to the extent
perfection is required by the Security Agreement) the security interests created
by the Security Agreement have been taken (including, any requirements to
perfect such security interest by “control” (within the meaning of the UCC)),
and the Security Agreement shall be in full force and effect.

 

-50-



--------------------------------------------------------------------------------

6.10 Intercreditor Agreement. The Intercreditor Agreement shall have been duly
executed and delivered by each party thereto, substantially in the form of
Exhibit F and shall be in full force and effect.

6.11 Financial Statements; Pro Forma Financials; Projections, etc. On or prior
to the Effective Date, the Administrative Agent shall have received true and
correct copies of the historical financial statements and the Projections
referred to in Sections 8.05(a) and (c).

6.12 Solvency Certificate; Insurance Certificates. On the Effective Date, the
Administrative Agent shall have received:

(i) a solvency certificate from the chief financial officer of the Borrower in
the form of Exhibit H; and

(ii) certificates of insurance complying with the requirements of Section 9.03
for the business and properties of the Borrower and its Restricted Subsidiaries,
in form and substance reasonably satisfactory to the Administrative Agent and
naming the Collateral Agent as an additional insured and/or as loss payee.

6.13 Fees, etc. On the Effective Date, the Borrower shall have paid to the
Administrative Agent (and its relevant affiliates) and each Lender all invoiced
reasonable costs, fees and out-of-pocket expenses (including reasonable legal
fees and expenses) and other compensation payable to any of them pursuant to the
terms of this Agreement and the related Engagement Letter, dated November 30,
2013, among the Borrower and the Lead Arrangers to the extent then due and owing
or the Fee Letter.

6.14 Patriot Act. At least two Business Days prior to the Effective Date, the
Administrative Agent and the Lenders shall have received all documentation and
other information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act, in each case to the extent requested in writing at least five Business Days
prior to the Effective Date.

6.15 Existing Revolving Credit Agreement Amendment. The Administrative Agent
shall have received reasonably satisfactory evidence the amendment to the
Existing Revolving Credit Agreement has been duly executed by the parties
thereto and is in effect.

In determining the satisfaction of the conditions specified in this Section 6,
(x) to the extent any item is required to be satisfactory to any Lender, such
item shall be deemed satisfactory to each Lender which has not notified the
Administrative Agent in writing prior to the occurrence of the Effective Date
that the respective item or matter does not meet its satisfaction and (y) in
determining whether any Lender is aware of any fact, condition or event that has
occurred and which would reasonably be expected to have a Material Adverse
Effect or a material adverse condition of the type described in Section 6.06,
each Lender which has not notified the Administrative Agent in writing prior to
the occurrence of the Effective Date of such fact, condition or event shall be
deemed not to be aware of any such fact, condition or event on the Effective
Date.

All of the Notes, certificates, legal opinions and other documents and papers
referred to in this Section 6 unless otherwise specified, shall be delivered to
the Administrative Agent for the account of each of the Lenders.

SECTION 7. CONDITIONS PRECEDENT TO ALL CREDIT EVENTS. The obligation of each
Lender to make Loans (including Loans made on the Effective Date), are subject,
at the time of each such Credit Event (except as hereinafter indicated), to the
satisfaction (or waiver in writing by the Required Lenders prior to the
occurrence of the respective Credit Event) of the following conditions:

7.01 No Default; Representations and Warranties. At the time of each such Credit
Event and also immediately after giving effect thereto (i) there shall exist no
Default or Event of Default; provided that the Lenders providing such Credit
Event the proceeds of which are to be used primarily to finance a Permitted
Acquisition may agree to waive this requirement as part of customary “sungard”
limitations and (ii) all representations and warranties contained herein and in
the other Credit Documents shall be true and correct in all material respects
with the same effect as though such representations and warranties had been made
on the date of such Credit Event (it being understood and agreed that (x) any
representation and warranty that is qualified by materiality or Material Adverse
Effect shall be required to be true and correct in all respects and (y) any
representation or warranty which by its terms is made as of a specified date
shall be required to be true and correct in all material respects (or all
respects, as the case may be) only as of such specified date; provided that the
Lenders providing such Credit Event the proceeds of which are used primarily to
finance a Permitted Acquisition may agree to a subset of such representations
and warranties as a condition to such borrowing as part of customary “sungard”
limitations.

 

-51-



--------------------------------------------------------------------------------

7.02 Notice of Borrowing. Prior to the making of each Loan, the Administrative
Agent shall have received a Notice of Borrowing meeting the requirements of
Section 2.03(a).

SECTION 8. REPRESENTATIONS, WARRANTIES AND AGREEMENTS. In order to induce the
Lenders to enter into this Agreement and to make the Loans as provided herein,
the Borrower makes the following representations and warranties to the
Administrative Agent and each of the Lenders, in each case after giving effect
to the Transaction, all of which shall survive the execution and delivery of
this Agreement and the Notes and the making of the Loans, with the occurrence of
each Credit Event on or after the Effective Date being deemed to constitute a
representation and warranty that the matters specified in this Section 8 are
true and correct in all material respects on and as of the Effective Date and on
the date of each such other Credit Event (it being understood and agreed that
(x) any representation and warranty that is qualified by materiality or Material
Adverse Effect shall be required to be true and correct in all respects and
(y) any representation or warranty which by its terms is made as of a specified
date shall be required to be true and correct in all material respects (or all
respects, as the case may be) only as of such specified date).

8.01 Organizational Status.

(i) The Borrower is a corporation, duly organized and existing and in good
standing under the laws of Delaware, and is qualified or licensed to do business
(and is in good standing as a foreign corporation, if applicable) in all
jurisdictions in which the failure to so qualify or to be so licensed could
reasonably be expected to result in a Material Adverse Effect. Each Subsidiary
of the Borrower is a corporation, partnership or limited liability company duly
organized, incorporated or amalgamated and existing and in good standing under
the laws of the jurisdiction of its incorporation, amalgamation, organization or
formation, and is qualified or licensed to do business (and is in good standing
as a foreign corporation, extra-provincial corporation, partnership or limited
liability company, if applicable) in all jurisdictions in which the failure to
so qualify or to be so licensed could reasonably be expected result in a
Material Adverse Effect. Schedule 8.14 to the Disclosure Letter correctly
identifies the jurisdiction of organization of the Borrower and each of its
Subsidiaries as of the date hereof.

(ii) As of the Effective Date, neither the Borrower nor any Subsidiary owns any
Equity Interest, directly or indirectly, in any Person other than the Persons
set forth on Schedule 8.14 to the Disclosure Letter, which accurately and
completely reflects the number of shares or other units and the percentage
ownership of such Person.

8.02 Power and Authority. This Agreement and each Credit Document have been duly
authorized, executed and delivered by each Credit Party that is a party thereto,
and constitute legal, valid and binding agreements and obligations of the
Borrower and each Guarantor party thereto enforceable against such Credit Party
in accordance with their respective terms, except as enforcement may be limited
by equitable principles, or bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally.

8.03 No Violation. The execution, delivery and performance by the Borrower and
each Guarantor of each of the Credit Documents does not violate any provision of
any law, regulation or court order, or contravene any provision of such Person’s
organizational documents, or result in any breach of or default under any
Material Contract, or any other material obligation, indenture or other
instrument to which the Borrower or any Guarantor is a party or by which the
Borrower or any Guarantor may be bound.

 

-52-



--------------------------------------------------------------------------------

8.04 Approvals. No order, consent, approval, license, permit, authorization or
validation of, notice or filing, recording or registration with, or exemption
by, any governmental or public body or authority, or any subdivision thereof, is
required to be given, obtained or made by, or on behalf of, any Credit Party to
authorize, or is required to be obtained or made by, or on behalf of, any Credit
Party in connection with, (i) the execution, delivery and performance of any
Credit Document or (ii) the legality, validity, binding effect or enforceability
of any such Credit Document (except (in each case) for (A) those that have
otherwise been obtained or made and (B) filings which are necessary to perfect
(if and to the extent required by the Security Agreement) the security interests
created under the Security Documents).

8.05 Financial Statements; Financial Condition; Undisclosed Liabilities;
Projections.

(a) The audited consolidated balance sheet of the Borrower and its Subsidiaries
at December 31, 2010, December 31, 2011 and December 31, 2012, and the related
consolidated statements of income and cash flows and changes in shareholders’
equity of the Borrower and its Subsidiaries for the fiscal years ended on such
dates, in each case furnished to the Lenders on or prior to the Effective Date,
present fairly in all material respects the consolidated financial position of
the Borrower and its Subsidiaries at the dates of said financial statements and
the results for the respective periods covered thereby. All such financial
statements have been prepared in accordance with GAAP consistently applied
except to the extent provided in the notes to said financial statements.

(b) On and as of the Effective Date and the date of each Credit Event
thereafter, and after giving effect to the Transaction and to all Indebtedness
(including the Loans) being incurred or assumed and Liens created by the Credit
Parties in connection therewith, (i) the sum of the assets, at a fair valuation,
of the Borrower and its Restricted Subsidiaries taken as a whole will exceed
their respective debts, (ii) the Borrower and its Restricted Subsidiaries taken
as a whole have not incurred and do not intend to incur, and do not believe that
they will incur, debts beyond its or their respective ability to pay such debts
as such debts mature in the ordinary course of business, and (iii) the Borrower
and its Restricted Subsidiaries taken as a whole will have sufficient capital
with which to conduct their respective businesses. For purposes of this
Section 8.05(b), “debt” means any liability on a claim, and “claim” means right
to payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured. The amount of contingent liabilities at
any time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

(c) The Projections delivered to the Administrative Agent and the Private-Side
Lenders on or prior to the Effective Date have been prepared in good faith and
are based on assumptions believed by the Borrower at the time prepared and on
the date of delivery thereof to be reasonable, are based in all material
respects on the information reasonably available to the Borrower as of the date
of delivery thereof, reflect in all material respects the adjustments required
to be made to give effect to the Transactions, it being understood and agreed by
all Lenders that actual adjustments may vary from the pro forma adjustments and
actual results may vary from such projected results and, in each case, such
variations may be material.

(d) After giving effect to the Transaction, since December 31, 2012, there has
been no change in the property, assets, business, operations, liabilities or
financial condition of the Borrower or any of its Restricted Subsidiaries that
has had, or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

8.06 Litigation. There are no pending, or to the Borrower’s or any other Credit
Party’s actual knowledge after due inquiry, threatened, actions, claims,
investigations, suits or proceedings by or before any Governmental Authority,
arbitrator, court or administrative agency which could result in a Material
Adverse Effect.

8.07 True and Complete Disclosure. No statement of financial or other
information (taken as a whole) furnished by or on behalf of the Borrower or any
other Credit Party to the Administrative Agent or any Lender (including, all
information contained in the Credit Documents and in the Confidential
Information Memorandum) in connection with this Agreement or any of the other
Credit Documents contains any untrue statement of material fact or omits a
material fact necessary to make the statement not misleading in light of all of
the circumstances existing on the date the statement was made, including such
circumstances or other factual information (taken as a whole) previously
furnished by the Borrower or any other Credit Party to the Administrative Agent
and the Lenders. Any projections (including the Projections) and any pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by the Borrower to be reasonable at the time
made, it being recognized by the Administrative Agent and the Lenders that
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results, and such differences may be material. There are no
facts that, individually or in the aggregate, could reasonably be expected to
result in a Material Adverse Effect and that have not been disclosed herein or
in such other documents, certificates and statements furnished to the
Administrative Agent or any Lender for use in connection with the transactions
contemplated hereby. It is understood and agreed that for purposes of this
Agreement and the other Credit Documents, the failure of the Borrower or any
other Credit Party to furnish any financial or other information to a
Public-Side lender, solely virtue of such Lender’s status as a Public-Side
Lender, shall not constitute a breach of this Section 8.07.

 

-53-



--------------------------------------------------------------------------------

8.08 Use of Proceeds; Margin Regulations.

(a) All proceeds of the Initial Term Loans will be used by the Borrower to
(i) finance the Refinancing and (ii) pay the Transaction Expenses.

(b) All proceeds of the Incremental Term Loans will be used for the working
capital, capital expenditures and other general corporate purposes of the
Borrower and its Restricted Subsidiaries (including for Restricted Payments,
Investments, Permitted Acquisitions and repayments and/or prepayments of
Indebtedness to the extent permitted hereunder.

(c) Neither the Borrower nor any of its Restricted Subsidiaries is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No part of
the proceeds of the Loans made to the Borrower will be used to purchase or carry
any such Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System.

8.09 Tax Returns and Payments. All income Tax returns and reports and all other
material Tax returns and reports of the Borrower and its Restricted Subsidiaries
required to be filed by any of them have been timely filed, and all material
Taxes (whether or not shown on a Tax return) and all other material assessments,
fees and other governmental charges upon a Credit Party and its Restricted
Subsidiaries and upon their respective assets, income, businesses and franchises
that are due and payable, except for any Taxes which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. Each Credit Party and each
of its Restricted Subsidiaries have made adequate provision in accordance with
GAAP for all Taxes not yet due and payable. There are no current or pending
material assessments or adjustments of the Borrower’s or any of its Restricted
Subsidiaries’ Taxes with respect to any year that is not being actively
contested by such Credit Party diligently, in good faith and by appropriate
proceedings; provided such reserves or other appropriate provisions, if any, as
shall be required in conformity with GAAP shall have been made or provided
therefor.

8.10 Compliance with ERISA. The Borrower and each of its Domestic Subsidiaries
are in compliance in all material respects with all applicable provisions of
ERISA; the Borrower has not, and none of its Domestic Subsidiaries has, violated
any provision of any Plan maintained or contributed to by the Borrower or such
Restricted Subsidiary; no Reportable Event has occurred and is continuing with
respect to any Plan initiated by the Borrower or any Domestic Subsidiary; the
Borrower and each of its Domestic Subsidiaries has met its minimum funding
requirements under ERISA with respect to each Plan; and each such Plan will be
able to fulfill its benefit obligations as they come due in accordance with the
Plan documents and under GAAP.

 

-54-



--------------------------------------------------------------------------------

8.11 The Security Documents.

(a) The provisions of the Security Agreement (taken as a whole) are effective,
upon execution and delivery thereof, to create in favor of the Collateral Agent
for the benefit of the Secured Parties a legal, valid and enforceable (except to
the extent that the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law)) security interest in all
right, title and interest of the respective Credit Parties in the Collateral
described therein, and the Collateral Agent, for the benefit of the Secured
Parties, will have a perfected (if and to the extent perfection is required by
the Security Agreement) security interest in all right, title and interest in
all of the Collateral described therein, subject to no other Liens other than
Permitted Liens, subject to the Intercreditor Agreement (i) when financing
statements and other filings in appropriate form are filed in the respective
jurisdiction of organization of each Credit Party and in the United States
Patent and Trademark Office and United States Copyright Office, as required by
the Security Agreement, and (ii) upon the taking of possession or control by the
Collateral Agent (or a bailee acting on behalf of the Collateral Agent in
accordance with the terms of the Intercreditor Agreement) of such Collateral
with respect to which a security interest may be perfected by possession or
control (which possession or control shall be given to the Collateral Agent (or
a bailee acting on behalf of the Collateral Agent in accordance with the terms
of the Intercreditor Agreement) to the extent possession or control by the
Collateral Agent (or a bailee acting on behalf of the Collateral Agent in
accordance with the terms of the Intercreditor Agreement) is required by the
Security Agreement) (to the extent intended to be created thereby and to the
extent such perfection is governed by the laws of the United States, any state
thereof or the District of Columbia).

(b) Each Mortgage, upon its execution, delivery and filing thereof, creates, as
security for the Secured Obligations purported to be secured thereby, a valid
and enforceable mortgage lien on the respective Mortgaged Property in favor of
the Collateral Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Parties, superior and prior to the
rights of all third Persons (except that the security interest in and Lien
created on such Mortgaged Property may be subject to the Permitted Liens related
thereto and subject to the terms of the Intercreditor Agreement) and subject to
no other Liens (other than Permitted Liens related thereto and subject to the
terms of the Intercreditor Agreement). As of the Effective Date, there are no
Mortgaged Properties.

8.12 Properties. As of the Effective Date, Schedule 8.12 to the Disclosure
Letter contains a true, accurate and complete list of all owned Real Property of
each Credit Party. The Borrower and its Restricted Subsidiaries enjoy peaceful
and undisturbed possession under all leases material to their business and to
which they are parties or under which they are operating, and subject to good
faith disputes promptly and diligently prosecuted by such Credit Party, all of
such material leases are valid and subsisting and no material default by the
Borrower or its Restricted Subsidiaries exist under any of them.

8.13 [Reserved].

8.14 Subsidiaries. As of the Effective Date, no Credit Party has any
Subsidiaries other than those Subsidiaries listed on Schedule 8.14 to the
Disclosure Letter (which Schedule identifies the direct owner of each such
Subsidiary on the Effective Date and their percentage ownership interest
therein).

8.15 Compliance with Statutes, etc.

None of the Borrower or any of its Restricted Subsidiaries (a) is in violation
of any applicable laws, rules, regulations, executive orders, or codes
(including Environmental Laws) that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect, or (b) is subject
to or in default with respect to any final judgments, writs, injunctions,
decrees, rules or regulations of any Governmental Authority that, individually
or in the aggregate, could reasonably be expected to result in a Material
Adverse Effect.

8.16 Investment Company Act. Neither the Borrower nor any of its Restricted
Subsidiaries is subject to regulation under the Investment Company Act of 1940
or under any other federal or state statute or regulation which may limit its
ability to incur Indebtedness or which may otherwise render all or any portion
of the Obligations unenforceable. Neither the Borrower nor any of its Restricted
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

8.17 Environmental Matters. Except as set forth on Schedule 8.17 to the
Disclosure Letter, (i) the Borrower and each of its Restricted Subsidiaries is
in compliance in all material respects with all applicable Environmental Laws,
except where the failure to comply could not, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, (ii) neither the
Borrower nor any of its Restricted Subsidiaries has received notice that its
operations are the subject of any federal, state or provincial investigation
evaluating whether any remedial action involving a material expenditure is
needed to respond to a release of any toxic or hazardous waste or substance into
the environment and (iii) neither the Borrower nor any of its Restricted
Subsidiaries has any material contingent liability in connection with any
release of any toxic or hazardous waste or substance into the environment.

 

-55-



--------------------------------------------------------------------------------

8.18 Employment and Labor Relations. There is (i) no unfair labor practice
complaint pending or, to the knowledge of the Borrower, threatened against the
Borrower or any of its Restricted Subsidiaries before any Governmental Authority
and no grievance or arbitration proceeding pending or threatened against the
Borrower or any of its Restricted Subsidiaries which arises out of or under any
collective bargaining agreement and that could reasonably be expected to result
in a material liability, (ii) no strike, labor dispute, slowdown, stoppage or
similar action or grievance pending or threatened in writing against any Credit
Party that could reasonably be expected to result in a material liability, or
(iii) except as set forth on Schedule 8.18 to the Disclosure Letter to the
knowledge of the Borrower, after due inquiry, as of the Effective Date, no union
representation question existing with respect to the employees of any Credit
Party or any of its Subsidiaries and no union organizing activity taking place
with respect to any of the employees of any Credit Party. No Credit Party has
incurred any liability or obligation under the Worker Adjustment and Retraining
Notification Act or similar state law, which remains unpaid or unsatisfied.
Except as set forth on Schedule 8.18 to the Disclosure Letter, the hours worked
and payments made to employees of the Borrower or any of its Restricted
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable legal requirements, except to the extent such violations could
not, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect. All material payments due from the Borrower or any of
its Restricted Subsidiaries on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of the Borrower or any of its Restricted Subsidiaries, except where the
failure to do so could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

8.19 Intellectual Property, etc. Except as, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
each of the Borrower and each of its Restricted Subsidiaries owns or has the
right to use all the domestic and foreign patents, trademarks, domain names,
service marks, trade names, copyrights, inventions, trade secrets, proprietary
information, know-how and other intellectual property of any type, whether or
not written (including, but not limited to, rights in computer programs,
databases and data collections) and formulas, or has rights with respect to the
foregoing (collectively “Intellectual Property”) necessary for the present
conduct of its business, without any known conflict with the rights of others.
The conduct of the business of the Borrower and its Restricted Subsidiaries does
not infringe the Intellectual Property rights of others, except for such
infringements which, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

8.20 Insurance. Schedule 8.20 to the Disclosure Letter sets forth a true and
complete listing of all insurance maintained by the Borrower and its Restricted
Subsidiaries as of the Effective Date. All such insurance policies are in full
force and effect as of the Effective Date and comply with the requirements of
Section 9.03(c).

8.21 Anti-Terrorism Law.

(a) Neither the Borrower nor any of its Subsidiaries is in violation of any
material legal requirement relating to any laws with respect to terrorism or
money laundering (“Anti-Terrorism Laws”), including Executive Order No. 13224 on
Terrorist Financing effective September 24, 2001 (the “Executive Order”) and the
Patriot Act.

(b) Neither the Borrower nor any of its Subsidiaries nor any director, officer,
or employee of the Borrower or any of its Subsidiaries nor, to the knowledge of
the Borrower, any agent, affiliate or other person associated with or acting on
behalf of the Borrower or any of its Subsidiaries has (i) used any funds for any
unlawful contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made or taken an act in furtherance of an offer,
promise or authorization of any direct or indirect unlawful payment or benefit
to any foreign or domestic government or regulatory official or employee,
including of any government-owned or controlled entity or of a public
international organization, or any person acting in an official capacity for or
on behalf of any of the foregoing, or any political party or party official or
candidate for political office; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended, or any
applicable law or regulation implementing the OECD Convention on Combating
Bribery of Foreign Public Officials in International Business Transactions, or
committed an offence under the Bribery Act 2010 of the United Kingdom, or any
other applicable anti-bribery or anti-corruption laws; or (iv) made, offered,
agreed, requested or taken an act in furtherance of any unlawful bribe or other
unlawful benefit, including any rebate, payoff, influence payment, kickback or
other unlawful or improper payment or benefit. The Borrower and its Subsidiaries
have instituted, maintain and enforce, and will continue to maintain and enforce
policies and procedures designed to promote and ensure compliance with all
applicable anti-bribery and anti-corruption laws.

 

-56-



--------------------------------------------------------------------------------

(c) The operations of the Borrower and its Subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements, including those of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the applicable money laundering statutes of
all jurisdictions where the Borrower or any of its Subsidiaries conducts
business, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines issued, administered or enforced by any governmental
or regulatory agency (collectively, the “Anti-Money Laundering Laws”) and no
action, suit or proceeding by or before any court or governmental or regulatory
agency, authority or body or any arbitrator involving the Borrower or any of its
Subsidiaries with respect to the Anti-Money Laundering Laws is pending or, to
the knowledge of the Borrower, threatened.

(d) Neither the Borrower nor any of its Subsidiaries, directors, nor, to the
knowledge of the Borrower, any of its officers or employees, any agent, or
affiliate or other person associated with or acting on behalf of the Borrower is
currently the subject or the target of any sanctions administered or enforced by
the U.S. Government, (including the Office of Foreign Assets Control of the U.S.
Department of the Treasury (“OFAC”) or the U.S. Department of State and
including the designation as a “specially designated national” or “blocked
person”), the United Nations Security Council, the European Union (not to
include those protecting against the effects of extraterritorial sanctions by
other nations), Her Majesty’s Treasury, or other relevant sanctions authority of
OECD member countries (collectively, “Sanctions”), nor is the Borrower, any of
its Subsidiaries located, organized or resident in a country or territory that
is itself the subject of any comprehensive embargo or country-wide Sanctions,
including Cuba, Burma (Myanmar), Iran, North Korea, Sudan and Syria (each, a
“Sanctioned Country”); and the Borrower will not directly or indirectly use the
proceeds of the Loans hereunder, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other person or entity
(i) to fund or facilitate any activities of or business with any person that, at
the time of such funding or facilitation, is the subject or the target of
Sanctions, (ii) to fund or facilitate any activities of or business in any
Sanctioned Country or (iii) in any other manner that will result in a violation
by any person (including any Lender) of Sanctions. For the past 5 years, the
Borrower and its Subsidiaries have not knowingly engaged in, are not now
knowingly engaged in, and will not engage in, any dealings or transactions with
any person that at the time of the dealing or transaction is or was itself the
subject of any comprehensive embargo or country-wide Sanctions or with any
Sanctioned Country.

8.22 Solvency. The Borrower and each other Credit Party, taken individually, is
and, following the execution and delivery of this Agreement and of the other
Credit Documents and completion of the transactions contemplated hereunder and
thereunder, will be Solvent, able to pay its debts generally as such debts
mature, and has capital sufficient to carry on its businesses and all businesses
in which it is about to engage.

8.23 Licenses. Each Credit Party possesses, and will hereafter possess, all
material permits, consents, approvals, franchises and licenses required and
rights to all trademarks, trade names, patents, and fictitious names, if any,
necessary to enable it to conduct the business in which it is now engaged in
compliance in all material respects with applicable law.

 

-57-



--------------------------------------------------------------------------------

SECTION 9. AFFIRMATIVE COVENANTS. The Borrower hereby covenants and agrees that
on and after the Effective Date and until the Total Commitment has terminated
and the Loans and Notes (in each case together with interest thereon), Fees and
all other Obligations (other than indemnities described in Section 13.13 which
are not then due and payable) incurred hereunder and thereunder, are paid in
full:

9.01 Information Covenants. The Borrower will furnish to the Administrative
Agent (for distribution to each Lender that requests such information, it being
understood that a Lender may elect to remain a Public-Side Lender while the
Obligations are outstanding):

(a) [Reserved].

(b) Quarterly Financial Statements. Upon the earlier of the date that is 45 days
after the end of each of the first three fiscal quarters of each fiscal year of
the Borrower or the date such information is filed with the SEC, (i) a
consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
and consolidating statements of income or operations, consolidated statements of
changes in shareholders’ equity, and cash flows for such fiscal quarter and for
the portion of the Borrower’s fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by an
Authorized Financial Officer of the Borrower as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Borrower and their Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes, and such consolidating
statements to be certified by an Authorized Financial Officer of the Borrower to
the effect that such statements are fairly stated in all material respects when
considered in relation to the consolidated financial statements of the Borrower
and its Subsidiaries, and (ii) management’s discussion and analysis in the form
required to be filed with SEC together with such quarterly financial statements.

(c) Annual Financial Statements. Upon the earlier of the date that is 90 days
after the end of each fiscal year of the Borrower or the date such information
is filed with the SEC, (i) the consolidated balance sheets of the Borrower and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in stockholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing acceptable to the Administrative Agent, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit, and also accompanied by internally prepared, unaudited consolidating
financial statements (covering the matters described above, but excluding
statements of cash flow and changes in stockholders’ equity), all such
consolidating statements to be certified by an Authorized Financial Officer of
the Borrower to the effect that such statements are fairly stated in all
material respects when considered in relation to the consolidated financial
statements of the Borrower and its Subsidiaries and (ii) management’s discussion
and analysis in the form required to be filed with SEC together with such annual
financial statements.

(d) [Reserved].

(e) Forecasts. As soon as practicable and in any event no later than ninety
(90) days after the beginning of each fiscal year, a consolidated plan and
financial forecast for such fiscal year and each fiscal year (or portion
thereof) through the final maturity date of the Loans, including (i) a
forecasted consolidated balance sheet and forecasted consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for each such fiscal
year, together with pro forma calculations of financial covenants showing
compliance therewith for each such fiscal year and the assumptions on which such
forecasts are based, (ii) forecasted consolidated statements of income and cash
flows of the Borrower and its Subsidiaries for each quarter of such fiscal year
and (iii) forecasts demonstrating adequate liquidity through the final maturity
date of the Loans without giving effect to any additional debt or equity
offerings not reflected in the Projections, together, in each case, with an
explanation of the assumptions on which such forecasts are based all in form and
substance reasonably satisfactory to the Administrative Agent.

 

-58-



--------------------------------------------------------------------------------

(f) Officer’s Certificates. At the time of the delivery of the financial
statements provided for in Sections 9.01(b) and (c), a compliance certificate
from an Authorized Financial Officer of the Borrower substantially in the form
of Exhibit I (each a “Compliance Certificate”) certifying on behalf of the
Borrower that, to such officer’s knowledge after due inquiry, no Default or
Event of Default has occurred and is continuing or, if any Default or Event of
Default has occurred and is continuing, specifying in reasonable detail the
nature and extent thereof, which certificate shall (i) in the case of the
delivery of the financial statements required under Section 9.01(c), set forth
in reasonable detail the amount of (and the calculations required to establish
the amount of) (x) Excess Cash Flow for the respective Excess Cash Flow Payment
Period as well as the Applicable Excess Cash Flow Repayment Percentage and
(y) if any Cumulative Retained Excess Cash Flow Amount has been utilized
pursuant to Sections 10.03(viii), 10.08(i)(A) or 10.05(xix), the Cumulative
Retained Excess Cash Flow Amount as of the Excess Cash Flow Payment Date in
respect of the respective Excess Cash Flow Payment Period, (ii) certify that
there have been no changes to Schedules I through IX, inclusive, of the Security
Agreement since the Effective Date or, if later, since the date of the most
recent certificate delivered pursuant to this Section 9.01(f), or if there have
been any such changes, a list in reasonable detail of such changes (but, in each
case with respect to this clause (ii), only to the extent that such changes are
required to be reported to the Collateral Agent pursuant to the terms of such
Security Documents) and (iii) set forth the calculations required to establish
whether the Borrower and its Restricted Subsidiaries were in compliance with the
provisions of Section 10.13 as at the end of such fiscal year or period.

(g) Notice of Default, Litigation and Material Adverse Effect.

(i) Promptly, and in any event within five Business Days after the Borrower
obtains knowledge thereof, notice of (A) any litigation pending or threatened in
writing against the Borrower or any of its Subsidiaries with a stated claim
(x) in excess of $6,000,000 or (y) that could reasonably be expected to have or
result in a Material Adverse Effect, or (B) any other event, change or
circumstance that could reasonably be expected to result in a Material Adverse
Effect.

(ii) Promptly (but in no event more than ten days after the occurrence of each
such event or matter) give written notice to the Administrative Agent in
reasonable detail of: (A) the occurrence of any Event of Default, or any
condition, event or act which with the giving of notice or the passage of time
or both would constitute an Event of Default; (B) any change in the legal name,
the organizational structure or jurisdiction of organization of the Borrower or
any other Credit Party; (C) the occurrence and nature of any Reportable Event or
“prohibited transaction,” (as defined in ERISA), or any funding deficiency with
respect to any Plan; or (D) any termination or cancellation of any insurance
policy which the Borrower or any other Credit Party is required to maintain, or
any uninsured or partially uninsured loss through liability or property damage,
or through fire, theft or any other cause affecting the Borrower’s property in
excess of an aggregate of $1,000,000.

(h) Environmental Matters.

(i) Promptly notify the Administrative Agent of any Release of which the
Borrower has knowledge of a Hazardous Material in any reportable quantity from
or onto property owned or operated by any Credit Party and take any Remedial
Actions required to abate said Release or otherwise to come into compliance, in
all material respects, with applicable Environmental Law except where failure to
do so could not reasonably be expected to result in a Material Adverse Effect;
and

(ii) Promptly, but in any event within 5 Business Days of its receipt thereof,
provide the Administrative Agent with written notice of any of the following:
(x) notice that an Environmental Lien has been filed against any of the real or
personal property of any Credit Party, and (y) commencement of any Environmental
Claim or written notice that an Environmental Claim will be filed against any
Credit Party that could reasonably be expected to result in a liability in
excess of $1,000,000, and (z) written notice of a violation, citation, or other
administrative order from a Governmental Authority that could reasonably be
expected to result in a liability in excess of $1,000,000.

All such notices shall describe in reasonable detail the nature of the claim,
investigation, condition, occurrence or removal or remedial action and the
Borrower’s or such Restricted Subsidiary’s response thereto.

 

-59-



--------------------------------------------------------------------------------

(i) Patriot Act. Promptly following the Administrative Agent’s or any Lender’s
request therefor, all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under the applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

(j) Material Reports. (A) Promptly after the furnishing thereof, copies of any
financial statement or report required (other than compliance certificates or
calculations of financial covenants, if any) to be furnished to the trustee or
agent, as applicable, on behalf of any holder of capital markets debt securities
of the Borrower or of any of its Restricted Subsidiaries pursuant to the terms
of any indenture or similar agreement and not otherwise required to be furnished
to the Administrative Agent and Lenders pursuant to this Agreement; and
(B) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any national securities exchange, and in any case not otherwise required
to be delivered to the Administrative Agent pursuant hereto; documents required
to be delivered pursuant to this Section 9.01(j) (to the extent any such
documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto or other direction as to where such information is
posted (provided, that the Borrower gives written notice to the Administrative
Agent of such posting on such date, which notice may be receipt of an
automatically generated email link that the Administrative Agent may subscribe
to (and available at: http://ir.e-arc.com/); or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which the Administrative Agent and Lenders have access; provided that the
Borrower shall deliver paper copies of such documents to the Administrative
Agent upon request.

(k) Other Information. From time to time, such other information or documents
(financial or otherwise) with respect to the Borrower or any of its Restricted
Subsidiaries as the Administrative Agent or any Lender may reasonably request;
provided that, the Borrower shall not be required to deliver any information
pursuant to this Section 9.01(k) to the extent it (i) is subject to third party
confidentiality agreements with Persons that are not Affiliates of the Borrower
or attorney/client privilege, (ii) constitutes non-financial trade secrets or
non-financial proprietary information or (iii) in respect of which disclosure to
the Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by applicable law.

(l) Disclosure Updates. Promptly and in no event later than 5 Business Days
after obtaining knowledge thereof, notify the Administrative Agent if any
written information, exhibit, or report furnished to the Administrative Agent or
the Lenders contained, at the time it was furnished, any untrue statement of a
material fact or omitted to state any material fact necessary to make the
statements contained therein not misleading in light of the circumstances in
which made. The foregoing to the contrary notwithstanding, any notification
pursuant to the foregoing provision will not cure or remedy the effect of the
prior untrue statement of a material fact or omission of any material fact nor
shall any such notification have the effect of amending or modifying this
Agreement or any of the Schedules to the Disclosure Letter.

Financial information required to be delivered pursuant to Sections 9.01(b) and
(c) (in each case, solely to the extent such financial information is included
in materials filed with the SEC or posted on the relevant website, as the case
may be) shall be deemed to have been delivered to the Administrative Agent on
the date on which such information has been posted on the Borrower’s behalf on
IntraLinks (or another relevant website identified by the Borrower to the
Administrative Agent and reasonably acceptable to the Administrative Agent) or
is available via the EDGAR system of the SEC on the Internet; provided that in
each case the Borrower shall (i) notify the Administrative Agent of the posting
of any such information, which notice may be receipt of an automatically
generated email link that the Administrative Agent may subscribe to (and
available at: http://ir.e-arc.com/), (ii) to the extent such information is in
lieu of information required to be provided under Section 9.01(c), the Borrower
separately delivers to the Administrative Agent a report of Deloitte and Touche
LLP or other independent certified public accountants of national recognized
standing or otherwise reasonably acceptable to the Administrative Agent in
accordance with Section 9.01(c), and (iii) deliver paper copies of any such
documents to the Administrative Agent if the Administrative Agent requests.

 

-60-



--------------------------------------------------------------------------------

9.02 Books, Records and Inspections; Quarterly Conference Calls.

(a) The Borrower will, and will cause each of its Restricted Subsidiaries to,
keep proper books of record and accounts in which full, true and correct entries
in all material respects in conformity in all material respects with (and to the
extent required by) generally accepted accounting principles and all applicable
requirements of law shall be made in relation to its business and activities.
The Borrower will, and will cause each of its Restricted Subsidiaries to permit,
upon reasonable notice to the Borrower, officers and designated representatives
of the Administrative Agent or the Required Lenders to visit and inspect, under
guidance of officers of the Borrower or such Restricted Subsidiary, any of the
properties of the Borrower or such Restricted Subsidiary, and to examine the
books of account of the Borrower or such Restricted Subsidiary and discuss the
affairs, finances and accounts of the Borrower or such Restricted Subsidiary
with its and their officers and independent accountants, all upon reasonable
prior notice and at such reasonable times and intervals and to such reasonable
extent as the Administrative Agent or the Required Lenders may reasonably
request; provided that the Borrower and its Restricted Subsidiaries shall not be
required to disclose any information to the Administrative Agent or any Lender
to the extent it (i) is subject to third party confidentiality agreements with
Persons that are not Affiliates of the Borrower or attorney/client privilege,
(ii) constitutes non-financial trade secrets or non-financial proprietary
information or (iii) in respect of which disclosure to the Administrative Agent
or any Lender (or their respective representatives or contractors) is prohibited
by applicable law; provided further that, excluding any such visits and
inspections during the continuation of an Event of Default, only the
Administrative Agent on behalf of the Lenders may exercise rights of the
Administrative Agent and the Lenders under this Section 9.02(a) and the
Administrative Agent shall not exercise such rights more often than one time
during any calendar year; provided, however, that when an Event of Default
exists, the Administrative Agent or the Required Lenders (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and upon reasonable advance notice. The Administrative Agent and the
Lenders shall give the Borrower the opportunity to participate in any
discussions with the Borrower’s independent public accountants.

(b) The Borrower will, within 30 days after the date of the delivery (or, if
later, required delivery) of the quarterly and annual financial information
pursuant to Sections 9.01(b) and (c), hold a conference call or teleconference,
at a time selected by the Borrower and its Restricted Subsidiaries and
reasonably acceptable to the Administrative Agent, with all of the Lenders that
choose to participate, to review the financial results of the previous fiscal
quarter or fiscal year, as the case may be, of the Borrower and the financial
condition of the Borrower and its Restricted Subsidiaries and the forecast
presented for the current fiscal year of the Borrower; provided that no separate
call with Lenders shall be required for any quarter in which the Borrower has
held a public earnings call with its shareholders in which Lenders were given
the opportunity to participate by way of a notice of such earnings call deemed
delivered pursuant to the final paragraph of Section 9.01.

9.03 Maintenance of Property; Insurance.

(a) The Borrower will, and will cause each of its Restricted Subsidiaries to
keep all properties useful and necessary to the Borrower’s and each of its
Restricted Subsidiaries’ business in good repair and condition (ordinary wear,
tear casualty and Asset Sales permitted hereunder excepted), and from time to
time make necessary repairs, renewals and replacements thereto so that such
properties shall be fully and efficiently preserved and maintained to the extent
necessary for the proper conduct of each of the Borrower and its Restricted
Subsidiaries’ business.

(b) If at any time the improvements on a Mortgaged Property are located in an
area identified as a special flood hazard area by the Federal Emergency
Management Agency or any successor thereto or other applicable agency with
jurisdiction over such subject matter, the Borrower will, and will cause each of
its Restricted Subsidiaries to, at all times keep and maintain flood insurance
in an amount reasonably satisfactory to the Administrative Agent but in no event
less than the amount sufficient to comply with the rules and regulations
promulgated under the National Flood Insurance Act of 1968 and Flood Disaster
Protection Act of 1973, each as amended from time to time and will deliver to
the Administrative Agent evidence of such insurance in form and substance
reasonably satisfactory to the Administrative Agent.

 

-61-



--------------------------------------------------------------------------------

(c) The Borrower will, and will cause each of its Restricted Subsidiaries to
maintain and keep in force, for each business in which the Borrower and each of
its Restricted Subsidiaries is engaged, insurance of the types set forth on
Schedule 8.20 to the Disclosure Letter covering each Credit Party and such other
Restricted Subsidiaries typically covered by such insurance policies in
accordance with the Borrower’s prudent business judgment, in amounts and
containing loss payable (with respect to property insurance and business
interruption insurance) and additional insured (with respect to general
liability insurance) endorsements and notice of cancellation in favor of the
Administrative Agent, all in a manner, reasonably satisfactory to Administrative
Agent, and deliver to the Administrative Agent from time to time at the
Administrative Agent’s request, schedules setting forth all insurance then in
effect. If the Borrower fails to maintain such insurance, the Administrative
Agent may arrange for such insurance, but at the Borrower’s expense and without
any responsibility on the Administrative Agent’s part for obtaining the
insurance, the solvency of the insurance companies, the adequacy of the
coverage, or the collection of claims. The Borrower shall give the
Administrative Agent prompt notice of any loss exceeding $1,000,000 covered by
its casualty or business interruption insurance. Upon the occurrence and during
the continuance of an Event of Default, the Administrative Agent shall have the
sole right to file claims under any property, business interruption and general
liability insurance policies in respect of the Collateral, to receive, receipt
and give acquittance for any payments that may be payable thereunder, and to
execute any and all endorsements, receipts, releases, assignments, reassignments
or other documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies.

9.04 Existence; Franchises. The Borrower will, and will cause each of its
Restricted Subsidiaries to preserve and maintain all licenses, permits,
governmental approvals, rights, privileges and franchises necessary for the
conduct of its business; and comply with the provisions of all documents
pursuant to which the Borrower or any of its Restricted Subsidiaries is
organized and/or which govern the Borrower’s or such Restricted Subsidiaries’
continued existence and with the requirements of all laws, rules, regulations
and orders of any Governmental Authority applicable to the Borrower or such
Restricted Subsidiary and/or such Person’s business except where such failure
could not reasonably be expected to result in a Material Adverse Effect.

9.05 Compliance with Statutes, etc. The Borrower will, and will cause each of
its Restricted Subsidiaries to comply with all applicable statutes, regulations
(including the United States Foreign Corrupt Practices Act of 1977, as amended,
OFAC, Anti-Money Laundering Laws and Anti-Terrorism Laws) and orders of, and all
applicable restrictions imposed by, all governmental bodies, domestic or
foreign, in respect of the conduct of its business and the ownership of its
property (including all applicable statutes, regulations, orders and
restrictions relating to environmental standards and controls), except such
non-compliance as could not, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

9.06 Compliance with Environmental Laws.

(a) The Borrower will comply, and will cause each of its Restricted Subsidiaries
to comply, in all material respects, with Environmental Laws except where
failure to do so could not reasonably be expected to result in a Material
Adverse Effect.

(b) The Borrower will keep, and will cause each of its Restricted Subsidiaries
to keep, any property either owned or operated by any Credit Party free of any
Environmental Liens or post bonds or other financial assurances sufficient to
satisfy the obligations or liability evidenced by such Environmental Liens.

 

-62-



--------------------------------------------------------------------------------

9.07 ERISA. As soon as possible and, in any event, within 15 Business Days after
the Borrower, any Guarantor or any ERISA Affiliate knows of the occurrence of
any of the following, to the extent that same, either individually or (to the
extent such occurrence is ongoing and has not been satisfied) in the aggregate,
could reasonably be expected to have a Material Adverse Effect, the Borrower
will deliver to each of the Lenders a certificate of an Authorized Financial
Officer of the Borrower setting forth the full details as to such occurrence and
the action, if any, that the Borrower, such Guarantor or such ERISA Affiliate is
required or proposes to take, together with any notices required or proposed to
be given or filed by the Borrower, such Guarantor, the plan administrator or
such ERISA Affiliate to or with the PBGC or any other Governmental Authority and
any notices received by the Borrower, such Guarantor or such ERISA Affiliate
from the PBGC or any other Governmental Authority with respect thereto: (a) that
a Reportable Event has occurred; (b) that the Borrower, with respect to a
Pension Plan, is subject to the advance reporting requirement of PBGC Regulation
Section 4043.61, and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 is reasonably expected to occur with
respect to such Pension Plan within the following 30 days; (c) that a Pension
Plan has failed to satisfy the minimum funding standard, within the meaning of
Section 412 of the Code or Section 302 of ERISA, whether or not waived; (d) that
a determination has been received that any Pension Plan is considered an “at
risk” plan within the meaning of Section 430 of the Code or Section 303 of
ERISA: (e) that a Pension Plan has an Unfunded Current Liability; (f) that
proceedings, under Title IV of ERISA have been or are reasonably expected to be
instituted to terminate or appoint a trustee to administer a Pension Plan;
(g) that a proceeding has been instituted pursuant to Section 515 of ERISA to
collect a delinquent contribution to a Multiemployer Plan; (h) that any
contribution required to be made with respect to a Pension Plan or Multiemployer
Plan has not been timely made; (i) that notice has been received that a
Multiemployer Plan has been “terminated,” or is in “reorganization” or
“insolvent” (all within the meaning of Title IV of ERISA) or is in “endangered”
or “critical” status (within the meaning of Section 305 of ERISA); or (j) that
the Borrower, any Guarantor or any ERISA Affiliate will or is reasonably likely
to incur (A) any liability with respect to a Pension Plan under Sections 409,
502(i), 502(1), 4062, 4063, 4064 or 4069 of ERISA or Sections 436(f), 4971 or
4975 of the Code, or (B) any liability under Sections 4201 or 4212(c) of ERISA
with respect to a Multiemployer Plan. In addition, at the request of any Lender,
within 30 days following the later of the date of the request or the date of
filing or receipt (as applicable), the Borrower will deliver to the
Administrative Agent for delivery to such Lender (i) a complete copy of the most
recent annual report (on Internal Revenue Service Form 5500-series) of each
Pension Plan specified (including, to the extent required, the related financial
and actuarial statements and opinions and other supporting statements,
certifications, schedules and information) required to be filed with the
Internal Revenue Service and (ii) any material notices furnished or received by
the Borrower, any Guarantor or any ERISA Affiliate to or from, as applicable,
either the plan administrator or an applicable Governmental Authority with
respect to a Pension Plan or Multiemployer Plan.

9.08 [Reserved].

9.09 [Reserved].

9.10 Payment of Taxes. The Borrower will pay and discharge, and will cause each
of its Restricted Subsidiaries to pay and discharge, when due any and all
indebtedness, obligations, assessments and Taxes, both real or personal,
including without limitation federal, state and provincial income taxes,
provincial pension plans, employer health taxes, provincial and local property
taxes and assessments, except (a) such as the Borrower or such Restricted
Subsidiary may in good faith contest by appropriate proceedings diligently
conducted, and (b) for which the Borrower or such Restricted Subsidiary has made
adequate reserves in accordance with GAAP.

9.11 Use of Proceeds. The Borrower will use the proceeds of the Loans only as
provided in Section 8.08.

9.12 Additional Security; Further Assurances, etc.

(a) Subject to the terms herein, the Borrower will, and will cause each other
Credit Party to, grant to the Collateral Agent for the benefit of the Secured
Parties security interests and Mortgages in such assets and Collateral of the
Borrower and such other Credit Party acquired after the Effective Date as are
not covered by the original Security Documents and as may be reasonably
requested from time to time by the Administrative Agent. All such security
interests and Mortgages shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Administrative Agent and the Borrower
(including, in the case of Real Property, pursuant to Mortgages and other Real
Property Deliverables, (collectively, the “Additional Security Documents”)and
shall constitute valid and enforceable perfected security interests,
hypothecations and Mortgages (if and to the extent perfection is required by the
Security Documents) superior to and prior to the rights of all third Persons,
subject to Permitted Liens and subject to the terms of the Intercreditor
Agreement, and enforceable against third parties (except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law)) and subject to no other Liens except for Permitted Liens
and subject to the terms of the Intercreditor Agreement. The Additional Security
Documents or instruments related thereto shall have been duly recorded or filed
(if and to the extent perfection is required by the Security Documents) in such
manner and in such places as are required by law to establish, perfect (if and
to the extent perfection is required by the Security Documents), preserve and
protect the Liens in favor of the Collateral Agent required to be granted
pursuant to the Additional Security Documents and all Taxes, fees and other
charges then due, owing and payable in connection therewith shall have been paid
in full. Notwithstanding the foregoing, (i) this Section 9.12(a) shall not apply
to (and the Borrower and the other Credit Parties shall not be required to grant
a Mortgage in) any fee owned Real Property the Fair Market Value of which is
less than $1,000,000, any Leasehold subject to a ground lease, the Fair Market
Value of which is less than $1,000,000 any Leasehold (other than ground leases)
for which the aggregate annual rental payments are less than $1,000,000 or any
Leasehold with respect to which the respective Credit Party has not obtained
(after using commercially reasonable efforts to obtain same) the consent of the
lessor to grant a mortgage in such Leasehold and (ii) this Section 9.12(a) shall
not require any Credit Party to grant any security interest in any Excluded
Property.

 

-63-



--------------------------------------------------------------------------------

(b) The Borrower will, and will cause each of the other Credit Parties to, at
the expense of the Borrower, make, execute, endorse, acknowledge, file and/or
deliver to the Collateral Agent from time to time such vouchers, invoices,
schedules, financing statements, transfer endorsements, powers of attorney,
certificates, real property surveys, reports, landlord waivers, bailee
agreements, control agreements and other assurances or instruments and take such
further steps relating to the Collateral covered by any of the Security
Documents as the Collateral Agent may reasonably require to create and perfect
(and maintain the perfection and priority), if and to the extent perfection is
required by the Security Documents, of the security interests in the Collateral
(but otherwise subject to any limitations set forth in this Agreement and the
other Credit Documents). Furthermore, the Borrower will cause to be delivered to
the Collateral Agent such opinions of counsel, title insurance, surveys, and, if
applicable, flood certifications as may be reasonably requested by the
Collateral Agent to assure itself that this Section 9.12 has been complied with.

(c) If the Administrative Agent or the Required Lenders reasonably determine
that they are required by law or regulation to have appraisals prepared in
respect of any Real Property of the Borrower and the other Credit Parties
constituting Collateral, the Administrative Agent will, at the Borrower’s
expense, order appraisals which satisfy the applicable requirements of the Real
Estate Appraisal Reform Amendments of the Financial Institution Reform, Recovery
and Enforcement Act of 1989, as amended, and which shall otherwise be in form
and substance reasonably satisfactory to the Administrative Agent.

(d) The Borrower agrees that each action required by clauses (a) through (d) and
clause (e)(ii) of this Section 9.12 shall be completed no later than 60 days (as
such date may be extended by the Administrative Agent in its sole discretion)
after acquisition of such assets; provided that, in no event will the Borrower
or any of its Restricted Subsidiaries be required to take any action, other than
using its commercially reasonable efforts, to obtain consents from third parties
with respect to its compliance with this Section 9.12.

(e) Within 15 Business Days (as such date may be extended by the Administrative
Agent in its sole discretion) (i) after the establishment, creation or
acquisition of a Wholly-Owned Domestic Restricted Subsidiary of the Borrower
(other than a Excluded Subsidiary; provided that, notwithstanding the foregoing,
any Domestic Subsidiary of the Borrower that guarantees the Existing Revolving
Credit Agreement or any Permitted Refinancing thereof shall be required to be a
Guarantor hereunder for so long as it guarantees such Indebtedness), the
Borrower shall cause such Wholly-Owned Domestic Restricted Subsidiary (x) to
execute and deliver to the Administrative Agent a supplement to the Guaranty and
Security Agreement and (y) to deliver to the Administrative Agent such other
relevant documentation of the type described in Section 6 as such Wholly-Owned
Domestic Restricted Subsidiary would have had to deliver on the Effective Date
if it were a Credit Party on such date to the extent requested by the
Administrative Agent or Section 9.12 with respect to any Real Property owned by
such Wholly-Owned Domestic Restricted Subsidiary and (ii) after any Credit Party
acquires any additional Equity Interests of any Restricted Subsidiary, such
Equity Interests shall be promptly pledged and delivered pursuant to (and to the
extent required by) the Security Agreement, subject to the Intercreditor
Agreement; provided that, notwithstanding any other provision herein or in any
other Credit Document to the contrary, with respect to a Subsidiary of the
Borrower that is a CFC or CFC Holdco, in no event shall more than 65% of the
voting stock (and 100% of the non-voting stock) of such entity be pledged.

9.13 Maintenance of Ratings. The Borrower will use its commercially reasonable
efforts to maintain at all times (i) monitored public debt ratings (of any
level) from S&P and Moody’s in respect of each Tranche of Loans and (ii) a
monitored public corporate rating (of any level) from S&P and and a monitored
public corporate family rating (of any level) from Moody’s.

 

-64-



--------------------------------------------------------------------------------

9.14 Permitted Acquisitions. Subject to the provisions of this Section 9.14, the
Borrower and its Restricted Subsidiaries may from time to time effect
acquisitions, whether by purchase, merger or otherwise (“Permitted
Acquisitions”), so long as (in each case except to the extent the Required
Lenders otherwise specifically agree in writing in the case of a specific
Permitted Acquisition): (i) immediately prior to, and after giving effect
thereto, no Default or Event of Default shall have occurred and be continuing or
would result therefrom; (ii) all transactions in connection therewith shall be
consummated, in all material respects, in accordance with all applicable laws
and in conformity with all applicable Governmental Authorizations; (iii) in the
case of the acquisition of Equity Interests, all of the Equity Interests (except
for any such securities in the nature of directors’ qualifying shares required
pursuant to applicable law) acquired, or otherwise issued by such Person or any
newly formed Restricted Subsidiary of the Borrower, in connection with such
acquisition shall be owned 100% by the Borrower or another Credit Party, and the
Borrower shall have taken, or caused to be taken, as of the date such Person
becomes a Restricted Subsidiary of the Borrower each of the actions set forth in
Section 9.12; provided, however notwithstanding the foregoing requirements of
this clause (iii), the aggregate amount of consideration paid in respect of
Permitted Acquisitions that do not become Guarantors or the assets of which are
not subject to the Security Documents shall not exceed the sum of (x) $5,000,000
and (y) any amounts available to make Investments at such time pursuant to
Sections 10.05(xii), (xv) and (xix), (iv) if the consideration to be delivered
in connection with the proposed acquisition includes any deferred consideration
payable to any seller, such as payment under a seller note, Earn-Outs, or
extraordinary payments under consulting, employment or lease agreements with
such seller or its Affiliates, such deferred consideration shall in all cases be
expressly subordinated to payment of the Obligations pursuant to a Seller
Subordinated Note or a subordination agreement substantially in the form of
Exhibit K (or an agreement containing substantially similar terms); (v) the
Borrower and its Restricted Subsidiaries shall be in compliance with the
financial covenants set forth in Section 10.13 on a pro forma basis after giving
effect to such Acquisition as of the most recently ended Test Period; provided
that for purposes of this clause (v), the Total Leverage Ratio levels in the
financial covenants shall be deemed to be 0.25x less than those actually set
forth in Section 10.13(ii); (vi) the Borrower shall have delivered to the
Administrative Agent at least 5 Business Days prior to such proposed
acquisition: (x) a Compliance Certificate evidencing compliance with
Section 10.13 as required under clause (v) above, together with all relevant
financial information with respect to such acquired assets, including the
aggregate consideration for such acquisition and any other information required
to demonstrate compliance with Section 10.13; provided, that the Borrower shall
not be required to deliver a Compliance Certificate with respect to any proposed
acquisition if, since the date of the most recently delivered Compliance
Certificate, the purchase price for all Permitted Acquisitions plus the proposed
acquisition is less than $10,000,000; (y) copies of the definitive documentation
relating to such proposed acquisition, unless purchase price for the proposed
acquisition is less than $10,000,000; (vii) any Person or assets or division as
acquired in accordance herewith (i) shall be in the same or a similar or related
business or lines of business in which the Borrowers and/or its Restricted
Subsidiaries are permitted to be engaged pursuant to Section 10.02 and (ii) if
the purchase price for a proposed acquisition is greater than or equal to
$10,000,000, shall have generated positive Consolidated EBITDA (after allowing
for pro forma adjustments permitted hereunder) for the most recently completed
four-fiscal quarter period prior to the date of such acquisition; (viii) in the
case of a purchase or other acquisition of the Equity Interests of another
Person, the board of directors (or other comparable governing body) of such
other Person shall have duly approved such purchase or other acquisition; and
(ix) no Credit Party shall, in connection with any such transaction, assume or
remain liable with respect to any Indebtedness or other liability (including any
material tax or ERISA liability) of the related seller or the business, Person
or properties acquired, unless (i) with respect to any Indebtedness, such
Indebtedness is permitted to exist under Section 10.04 and (ii) with respect to
obligations not constituting Indebtedness, such obligations are incurred in the
ordinary course of business and are necessary or desirable to the continued
operation of the underlying properties; and any other such liabilities or
obligations not permitted to be assumed or otherwise supported by any Credit
Party hereunder shall be paid in full or released as to the business, Persons or
properties being so acquired on or before the consummation of such acquisition.

9.15 End of Fiscal Years; Fiscal Quarters. The Borrower will cause (i) its and
each of its Restricted Subsidiaries’ fiscal years to end on December 31 of each
calendar year and (ii) its and each of its Restricted Subsidiaries’ fiscal
quarters to end on the last day of each three month period ending on
March 31, June 30, September 30 and December 31.

 

-65-



--------------------------------------------------------------------------------

9.16 Designation of Subsidiaries. The Borrower may at any time designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary; provided that (i) immediately before and
after such designation, no Default or Event of Default shall have occurred and
be continuing and (ii) after giving effect to the designation of an Unrestricted
Subsidiary as a Restricted Subsidiary, the Borrower shall be in pro forma
compliance with the financial covenants pursuant to Section 10.13 as of the most
recently ended Test Period. The designation of any Subsidiary as an Unrestricted
Subsidiary after the Effective Date shall constitute an Investment by the
Borrower therein at the date of designation in an amount equal to the Fair
Market Value of the Borrower’s or its Restricted Subsidiary’s (as applicable)
Investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (x) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (y) a return on any Investment by the Borrower in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the Fair
Market Value at the date of such designation of the Borrower’s or its Restricted
Subsidiary’s (as applicable) Investment in such Subsidiary.

SECTION 10. NEGATIVE COVENANTS. The Borrower hereby covenants and agrees that on
and after the Effective Date and until the Total Commitment has terminated and
the Loans and Notes (in each case, together with interest thereon), Fees and all
other Obligations (other than any indemnities described in Section 13.13 or in
any other Credit Document which are not then due and payable) incurred hereunder
and thereunder, are paid in full:

10.01 Liens. The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the Borrower or any of its Restricted Subsidiaries, whether now owned or
hereafter acquired; provided that the provisions of this Section 10.01 shall not
prevent the creation, incurrence, assumption or existence of the following
(Liens described below are herein referred to as “Permitted Liens”):

(i) any Lien for tax liabilities, assessments and governmental charges or levies
not yet due or which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves for such taxes
have been provided in accordance with GAAP; provided that no notice of lien has
been filed or recorded under the Code;

(ii) any landlord’s, grower’s, supplier’s, producer’s, carrier’s,
warehouseman’s, mechanic’s, materialman’s, repairman’s or other like Lien
arising in the ordinary course of business (x) which do not in the aggregate
materially detract from the value of the Borrower’s or such Restricted
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Borrower or such Restricted Subsidiary or
(y) that is being contested in good faith and by appropriate proceedings timely
instituted and diligently conducted, if adequate reserves with respect thereto,
if any, in accordance with GAAP are set aside on the financial statements of the
Borrower;

(iii) any Lien existing on the date hereof and listed on Schedule 10.01 to the
Disclosure Letter and any renewals or extensions thereof, provided that: (i) the
property covered thereby is not changed; (ii) the amount secured or benefited
thereby is not increased; (iii) the direct or any contingent obligor with
respect thereto is not changed; and (iv) and any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 10.04(iv);

(iv) Liens created pursuant to this Agreement and the Security Documents
(including, for the avoidance of doubt, with respect to any Incremental
Equivalent Debt to the extent such Indebtedness is permitted to be incurred
pursuant to Section 10.04(xv));

(v) the right of a licensee under a license agreement entered into by the
Borrower or any Restricted Subsidiary thereof, as licensor, in the ordinary
course of business for the use of Intellectual Property or other intangible
assets of the Borrower or any such Restricted Subsidiary; provided that, in the
case of any such license granted by any Borrower or any such Restricted
Subsidiary on an exclusive basis: (a) such Person shall have determined in its
reasonable business judgment that such Intellectual Property or other intangible
assets are no longer useful in the ordinary course of business; (b) such license
is for the use of Intellectual Property or other intangible assets in geographic
regions in which any Borrower or any Restricted Subsidiary thereof does not have
material operations or in connection with the exploitation of any product not
then produced or planned to be produced by the Borrower or any Restricted
Subsidiary thereof; or (c) such license is granted in connection with a
transaction otherwise permitted by this Agreement in which a third party
acquires the right to manufacture or sell any product covered by such
Intellectual Property or other intangible assets from the Borrower or such
Restricted Subsidiary; provided further that, in the case of clauses (b) and
(c) of this subsection (v), the Borrower or such Subsidiary has determined that
it is in its best economic interest to grant such license;

 

-66-



--------------------------------------------------------------------------------

(vi) any Lien securing obligations in respect of a Capitalized Lease Obligations
on the assets subject to such lease; provided that such Capitalize Lease
Obligation is permitted by Section 10.04; provided that (x) such Liens only
serve to secure the payment of Indebtedness arising under such Capitalized Lease
Obligation and (y) the Lien encumbering the asset giving rise to the Capitalized
Lease Obligation does not encumber any other asset of the Borrower or any of its
Restricted Subsidiaries (other than proceeds and accessions thereof);

(vii) any Lien securing Indebtedness permitted under Section 10.04(iii) and,
with respect to Capitalized Lease Obligations incurred under
Section 10.04(iii)(x), that is placed at the time of the acquisition thereof by
the Borrower or such Restricted Subsidiary or within 270 days; provided that:
(x) any such Lien does not at any time encumber any property other than the
property financed by the related Indebtedness and proceeds thereof to the extent
granted as a matter of law; and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of the acquisition thereof;

(viii) any lease, utility access, sublease, easement, right of way,
encroachment, zoning restriction, restriction or other similar encumbrance
affecting real property that, when aggregated with all other such Liens, is not
substantial in amount, and that does not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

(ix) any deposit to secure the performance of bids, trade contracts or leases
(other than Indebtedness constituting borrowed money), statutory obligations,
surety bonds and reimbursement obligations thereof (other than bonds related to
judgments or litigation), performance bonds and other obligations of a like
nature, in each case incurred in the ordinary course of business;

(x) any Lien securing a judgment for the payment of money not constituting an
Event of Default under Section 11.09 or securing an appeal or other surety bond
related to any such judgment;

(xi) Liens in favor of credit card processors (including, Bank of America and
Axia) (“Credit Card Processors”) pursuant to the agreements with such parties,
consisting of (a) Deposit Accounts into which such Credit Card Processor makes
payments and any reserve Deposit Account required to be established by such
Credit Card Processor, (b) the transactions executed pursuant to the merchant
services agreement with such Credit Card Processor and the proceeds thereof;
(c) the rights of the applicable Person under such merchant services agreement,
and (d) other assets in the possession of such Credit Card Processor, provided,
that (x) obligations secured by such Liens are incurred by such Persons in the
ordinary course of business for credit card processing services and not in
connection with the borrowing of money, (y) such Liens only secure amounts not
past due (except to the extent such amounts are being diligently disputed in
good faith and the applicable Credit Card Processor has not exercised any of its
rights with respect to the collateral for its obligations, and (z) all Deposit
Accounts subject to Liens in favor of the Credit Card Processors are subject to
Control Agreements (as defined in the Security Agreement) unless any such
Deposit Account is permitted to remain without a Control Agreement pursuant to
the Security Agreement or such Deposit Account is not owned by a Credit Party;

(xii) any pledge or deposit in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

 

-67-



--------------------------------------------------------------------------------

(xiii) any Lien existing on any property prior to a Permitted Acquisition or
existing on any property of any Person that becomes a Restricted Subsidiary of
the Borrower after the date hereof prior to the time such Person becomes a
Restricted Subsidiary of the Borrower; provided that: (x) such Lien is not
created in contemplation of or in connection with such Permitted Acquisition or
such Person becoming a Restricted Subsidiary of the Borrower as otherwise
permitted hereunder, as the case may be; (y) such Lien shall not apply to any
other property or assets of the Borrower or any Restricted Subsidiary thereof;
and (z) such Lien shall secure only those obligations which it secures on the
date of such Permitted Acquisition or the date such Person becomes a Restricted
Subsidiary of the Borrower, as the case may be;

(xiv) Permitted Encumbrances;

(xv) Liens (x) incurred in the ordinary course of business in connection with
the purchase or shipping of goods or assets (or the related assets and proceeds
thereof), which Liens are in favor of the seller or shipper of such goods or
assets and only attach to such goods or assets, and (y) in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods;

(xvi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(xvii) any Lien arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set off or similar rights and
remedies as to deposit accounts or other funds maintained with a creditor
depository institution; provided that: (x) such deposit account is not a
dedicated cash collateral account and is not subject to restrictions against
access by any Borrower or any Restricted Subsidiary thereof in excess of those
set forth by regulations promulgated by the Federal Reserve Board or any other
analogous banking regulator outside of the United States; and (y) such deposit
account is not intended by any Borrower or any Restricted Subsidiary thereof to
provide collateral to the depository institution;

(xviii) pledges and deposits made in the ordinary course of business securing
liability for reimbursement or indemnification obligations of (including
obligations in respect of letters of credit or bank guarantees for the benefit
of) insurance carriers providing property, casualty or liability insurance to
the Borrower or any of its Restricted Subsidiaries;

(xix) Liens on property of any Non-Guarantor Subsidiary securing Indebtedness of
the applicable Non-Guarantor Subsidiary permitted under Section 10.04;

(xx) the interests of lessors under operating leases and non-exclusive licensors
under license agreements;

(xxi) Liens on Collateral securing Obligations in respect of Indebtedness
incurred pursuant to Section 10.04(viii); provided that the holders of such
Indebtedness or their representative or agent is or becomes party to the
Intercreditor Agreement, and all such Liens are subject to the terms of the
Intercreditor Agreement;

(xxii) in the case of any Non-Wholly Owned Subsidiary of the Borrower or any
joint venture, any customary put and call arrangements or restrictions on
disposition related to its Equity Interests set forth in its organizational
documents or any related joint venture or similar agreement;

(xxiii) Liens solely on any cash earnest money deposits made by the Borrower or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement with respect to a Permitted Acquisition;

(xxiv) other Liens (other than any Lien imposed by ERISA) which do not secure
Indebtedness for borrowed money or letters of credit and as to which the
aggregate amount of the obligations secured thereby does not exceed $1,500,000;
and

(xxv) Liens securing Indebtedness under Hedging Agreements permitted pursuant to
Section 10.04(ix).

 

-68-



--------------------------------------------------------------------------------

In connection with the granting of Liens of the type described in clauses (vi),
(vii) and (xiii) of this Section 10.01, the Administrative Agent and the
Collateral Agent shall be authorized to take any actions deemed appropriate by
it in connection therewith (including by executing appropriate lien releases or
lien subordination agreements in favor of the holder or holders of such Liens,
in either case solely with respect to the assets subject to such Liens).

10.02 Consolidation, Merger, Purchase or Sale of Assets, etc. The Borrower will
not, and will not permit any of its Restricted Subsidiaries to enter into, any
merger, consolidation, amalgamation or other reorganization or liquidation, or
engage in any business that is not substantially related to business-to-business
document management services and other services related thereto or lease or
otherwise dispose (such conveyance, sale, issuance, lease or other disposition
collectively in this Section 10.02, a “sale” or “disposition,” or “to sell” or
“to dispose”) of all or any part of its property or assets, or enter into any
sale-leaseback, except for:

(i) any disposition of Inventory in the ordinary course of business;

(ii) so long as no Default or Event of Default then exists or would result
therefrom, the Borrower and its Restricted Subsidiaries may sell Assets
(including Equity Interests of any Subsidiary) if (a) the Borrower (or the
Restricted Subsidiary, as the case may be) receives consideration at the time of
the asset sale at least equal to the Fair Market Value of the assets or Equity
Interests issued or sold or otherwise disposed of, and at least 75% of the
consideration received in the Asset Sale by the Borrower or such Restricted
Subsidiary is in the form of cash or Cash Equivalents or (b) such Asset Sale is
in respect of equipment in connection with sale-leasebacks, provided that the
proceeds of any such sale-leaseback shall be entirely in cash and shall not be
less than 100% of the fair market value of the equipment being sold (determined
in good faith by the Borrower);

(iii) the leasing or subleasing of assets of the Borrower or any Restricted
Subsidiary in the ordinary course of business not materially interfering with
the conduct of the business of the Borrower and its Restricted Subsidiaries
taken as a whole;

(iv) the sale or discount, in each case without recourse and forgiveness, of
accounts receivable arising in the ordinary course of business, but only in
connection with the compromise or collection thereof;

(v) (A) any Restricted Subsidiary of the Borrower may merge or consolidate with
and into, or be dissolved or liquidated into, the Borrower or another Restricted
Subsidiary so long as (i) in the case of any such merger, consolidation,
dissolution or liquidation involving the Borrower, the Borrower is the surviving
Person of any such merger, consolidation, dissolution or liquidation, (ii) in
all other cases involving a Subsidiary Guarantor, a Subsidiary Guarantor is the
surviving Person of any such merger, consolidation, dissolution or liquidation,
and (iii) in all cases, the security interests granted to the Collateral Agent
for the benefit of the Secured Parties pursuant to the Security Documents in the
assets of such Restricted Subsidiary shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
merger, consolidation, dissolution or liquidation), (B) any merger between the
Borrower and its Subsidiaries that are not Credit Parties so long as the
Borrower is the surviving entity of any such merger, and (C) (for the avoidance
of doubt) any merger between Subsidiaries of the Borrower that are not Credit
Parties;

(vi) [reserved];

(vii) any disposition of used, obsolete or surplus property disposed of in the
ordinary course of business;

(viii) the lapse of registered patents, trademarks, and other Intellectual
Property of any Credit Party to the extent not economically desirable in the
conduct of their business and so long as such lapse is not materially adverse to
the interests of the Lenders;

 

-69-



--------------------------------------------------------------------------------

(ix) the contemporaneous exchange of equipment traded for credit towards new
equipment so long as such transaction is otherwise permitted by the terms of
this Agreement;

(x) the granting of Permitted Liens and the making of a Restricted Payment that
is expressly permitted to be made pursuant to this Agreement;

(xi) any involuntary loss, damage or destruction of property or any involuntary
condemnation, seizure or taking, by the exercise of the power of eminent domain
or otherwise, or confiscation or requisition of use of property;

(xii) the unwinding of any Interest Rate Protection Agreement or Other Hedging
Agreements so long as the termination of the Hedge Agreement does not result in
an Event of Default;

(xiii) any disposition by such Borrower or any Restricted Subsidiary thereof of
Investments of in cash or Cash Equivalents;

(xiv) dispositions of Investments in the minority interests of the stock of
another Person, so long as made in an arm’s length transaction at fair market
value; provided that the Net Sale Proceeds therefrom are applied and/or
reinvested as (and to the extent) required by Section 5.02(c);

(xv) the licensing on a non-exclusive basis, of patents, trademarks, copyrights,
and other Intellectual Property rights in the ordinary course of business;

(xvi) transactions expressly permitted by Section 10.05; and

(xvii) dispositions of assets (other than accounts, Intellectual Property,
licenses, stock of Restricted Subsidiaries) not otherwise permitted in clauses
(i) through (xvi) above so long as made at fair market value and the aggregate
fair market value of all assets disposed of in all such dispositions since the
Effective Date would not exceed $2,500,000.

To the extent the Required Lenders (or all of the Lenders, as the case may be)
waive the provisions of this Section 10.02 with respect to the sale of any
Collateral, or any Collateral is sold as permitted by this Section 10.02 (other
than to the Borrower or another Credit Party), such Collateral shall be sold
free and clear of the Liens created by the Security Documents, and the
Administrative Agent and the Collateral Agent shall be authorized to take any
actions deemed appropriate in order to effect the foregoing.

10.03 Restricted Payments. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to declare or pay any Restricted Payments, except that:

(i) any Wholly-Owned Subsidiary of the Borrower may pay Dividends to the
Borrower or to any Restricted Subsidiary of the Borrower and any Foreign
Subsidiary of the Borrower also may pay Dividends to any Wholly-Owned Domestic
Restricted Subsidiary or Wholly-Owned Foreign Subsidiary of the Borrower;

(ii) any Non-Wholly Owned Subsidiary of the Borrower may pay cash Dividends to
its shareholders, partners or members generally so long as the Borrower or its
Restricted Subsidiary which owns the Equity Interest in the Subsidiary paying
such Dividends receives at least its proportionate share thereof (based upon its
relative holding of the Equity Interest in the Subsidiary paying such Dividends
and taking into account the relative preferences, if any, of the various classes
of Equity Interests of such Subsidiary);

(iii) so long as no Event of Default is then continuing, the Borrower may make
distributions to former employees, officers, or directors of the Borrower on
account of redemptions and repurchases of Equity Interests of the Borrower held
by such Persons, such distributions not to exceed $1,000,000 in the aggregate in
any calendar year;

 

-70-



--------------------------------------------------------------------------------

(iv) the Borrower and its Restricted Subsidiaries may make payments permitted
under the Intercompany Subordination Agreement;

(v) the Borrower and its Restricted Subsidiaries may make required payments with
respect to Earn-Outs so long as no Event of Default is then continuing;

(vi) the Borrower and each of its Restricted Subsidiaries may declare and make
Dividend payments or other distributions payable solely in common Equity
Interests of such Person;

(vii) the Borrower and each of its Restricted Subsidiaries may pay or make
additional Restricted Payments, so long as (i) the aggregate amount of all
Restricted Payments paid or made pursuant to this clause (vii) does not exceed
the sum of (1) if the Total Leverage Ratio is less than 3.25 to 1.00, calculated
on a pro forma basis after giving effect to such Restricted Payments as of the
last day of the fiscal quarter most recently ended for which financial
statements of the Borrower have been delivered to the Lenders pursuant to
Section 9.01, the Cumulative Retained Excess Cash Flow Amount and (2) the
aggregate amount of net cash proceeds from the issuance or sale by the Borrower
or any Restricted Subsidiary of its Equity Interests (other than Disqualified
Equity Interests) received after the Effective Date, in each that case that is
Not Otherwise Applied and (ii) no Default or Event of Default then exists or
would result therefrom;

(viii) so long as no Event of Default is then continuing, the Borrower may
repurchase fractional shares of its Equity Interests in an amount not to exceed
$1,000,000 in the aggregate in any calendar year;

(ix) the Borrower may acquire shares of its Equity Interests in connection with
the exercise of stock options, warrants or other convertible or exchangeable
securities to the extent such Equity Interests represent a portion of the
exercise price of those stock options, warrants or other convertible or
exchangeable securities by way of cashless exercise; and

(x) the Borrower may declare and make other Restricted Payments, together with
all payments pursuant to Section 10.08(i)(C), in an amount not to exceed
$25,000,000, so long as (i) no Default or Event of Default exists at the time of
the making of such Restricted Payment or results or would result by virtue of
the making thereof and (ii) the Borrower, after giving effect to such Restricted
Payments (and any other Restricted Payments pursuant to this Section 10.03) on a
pro forma basis, would be in compliance with the financial covenants set forth
in Section 10.13 as of the end of the most recently ended Test Period).

10.04 Indebtedness. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to create, incur, assume or suffer to exist any
Indebtedness, and the Borrower will not issue any Disqualified Equity Interests
and will not permit any of its Restricted Subsidiaries to issue any Disqualified
Equity Interests or preferred stock, except:

(i) Indebtedness incurred pursuant to this Agreement and the other Credit
Documents;

(ii) guarantees (x) of Indebtedness otherwise permitted hereunder of the
Borrower or any other Credit Party, provided both before and immediately after
giving effect thereto, no Default or Event of Default exists or would result
therefrom, including as a consequence of failure to comply with any of the
financial covenants set forth in Section 10.13; and (y) by the Borrower or any
other Credit Party of Indebtedness otherwise permitted hereunder of any Foreign
Subsidiary, provided that the aggregate outstanding amount of all Indebtedness
so guaranteed pursuant to this clause (ii)(y) shall not at any time exceed
$25,000,000;

 

-71-



--------------------------------------------------------------------------------

(iii) Indebtedness (which shall include the then applicable outstanding
Attributable Debt with respect to Capitalized Lease Obligations and Synthetic
Lease Obligations) with respect to (x) Capitalized Lease Obligations or
Synthetic Lease Obligations, (y) purchase money Indebtedness (including
Indebtedness with respect to assets acquired in connection with a Permitted
Acquisition) and (z) borrowed money that is secured by a Permitted Lien pursuant
to Section 10.01(vii) to the extent that the aggregate amount of such
Indebtedness does not exceed (A) $30,000,000 plus (B) an amount such that the
aggregate principal amount of all Indebtedness incurred pursuant to this clause
(B), together with the aggregate principal amount (or committed amount, if
applicable) of all Incremental Term Loan Commitments provided pursuant to
Section 2.14 and all Incremental Term Loans to be made pursuant thereto and all
Incremental Equivalent Debt incurred pursuant to Section 10.04(xv), shall not
exceed $50,000,000;

(iv) Indebtedness outstanding on the Effective Date and listed on Schedule 10.04
to the Disclosure Letter (the “Existing Indebtedness”) (as reduced by any
repayments thereof on or after the Effective Date other than as part of a
Permitted Refinancing thereof), and any Permitted Refinancing thereof;

(v) Indebtedness of the Borrower, American Reprographics Company, LLC and ARC
Acquisition Corporation with respect to Earn-Outs; provided that such Earn-Out
also conform to the requirement of Section 9.14(iv).

(vi) (A) intercompany Indebtedness and preferred stock (including Disqualified
Equity Interests) among the Borrower and/or its Subsidiaries to the extent
permitted by Section 10.05, provided that any note evidencing any such
Indebtedness, to the extent held by a Credit Party, shall be pledged to the
Collateral Agent pursuant to the applicable Security Documents (to the extent
required thereby) and (B) Indebtedness of a Credit Party to a Foreign
Subsidiary, subject to the terms of the Intercompany Subordination Agreement;

(vii) Indebtedness constituting endorsement of instruments or other payment
items for deposit;

(viii) Indebtedness under the Existing Revolving Credit Agreement in an amount
not to exceed $50,000,000;

(ix) the incurrence by Borrower or its Restricted Subsidiaries of Indebtedness
under Hedge Agreements and Interest Rate Protection Agreements that are incurred
for the bona fide purpose of hedging the interest rate, commodity, or foreign
currency risk associated with Borrower’s and it Subsidiaries’ operations and not
for speculative purposes;

(x) Indebtedness incurred in respect of credit cards credit card processing
services, debit cards, stored value cards (including so-called “procurement
cards” or “P-cards”), or cash management services, in each case, incurred in the
ordinary course of business;

(xi) guarantees (or liabilities as a surety, endorser, accommodation endorser or
otherwise) in respect of performance, surety, statutory, appeal or similar
obligations otherwise permitted hereunder incurred in the ordinary course of
business but excluding guaranties with respect to any obligations for borrowed
money);

(xii) Indebtedness in an aggregate principal amount not to exceed $15,000,000
secured solely by cash and Cash Equivalents of the Unrestricted Subsidiary on
the Effective Date that are held in a Deposit Account outside the United States
on the Effective Date;

(xiii) Indebtedness which may be deemed to exist in connection with Investments
permitted pursuant to Section 10.05 so long as any such obligations are those of
the Person making the respective Permitted Acquisition or Investment;

(xiv) unsecured Indebtedness not otherwise permitted under subsections
(i) through (xiv) inclusive of this Section 10.04 in an aggregate outstanding
principal amount not to exceed at any time $30,000,000;

 

-72-



--------------------------------------------------------------------------------

(xv) secured or unsecured notes (such notes, “Incremental Equivalent Debt”);
provided that (A) the aggregate principal amount of all Incremental Equivalent
Debt, together with the aggregate principal amount (or committed amount, if
applicable) of all Incremental Term Loan Commitments provided pursuant to
Section 2.14 and all Incremental Term Loans to be made pursuant thereto and all
Indebtedness incurred pursuant to Section 10.04(iii)(B), shall not exceed
$50,000,000, (B) the incurrence of such Indebtedness shall be subject to
Section 2.14(a)(vii), Section 2.14(a)(viii)(A) and Section 2.14(a)(viii)(B),
(C) the covenants and events of default applicable to such Incremental
Equivalent Debt shall not be, when taken as a whole, materially more favorable,
to the holders of such Indebtedness than those under this Agreement or shall
otherwise be reasonably satisfactory to the Administrative Agent (it being
agreed that terms applicable only after the latest Maturity Date at the time of
determination are satisfactory) and (D) to the extent such Indebtedness is
subordinated in right of payment or security to the Term Loans, such
Indebtedness shall be subject to an intercreditor agreement which shall be on
reasonable and customary terms and reasonably satisfactory to the Administrative
Agent, or if pari passu in right of payment or security with the Term Loans,
such Indebtedness shall be subject to an intercreditor agreement which shall be
on reasonable and customary terms and shall be reasonably satisfactory to the
Administrative Agent;

(xvi) (A) Contingent Obligations of the Borrower or any Guarantor with respect
to Indebtedness and obligations of the Borrower or any Restricted Subsidiary
otherwise permitted under this Agreement; and (B) Contingent Obligations of any
Non-Guarantor Subsidiary with respect to Indebtedness and obligations of any
other Non-Guarantor; and

(xvii) preferred stock issued by any Guarantor so long as in each case the terms
of any such preferred stock (i) does not constitute Disqualified Equity
Interests, (ii) do not require cash payment of dividends prior to the date
occurring 91 days following the last Maturity Date in effect and (iii) do not
contain any financial performance “maintenance” covenants (whether stated as a
covenant, default or otherwise, although “incurrence based” financial tests may
be included).

10.05 Advances, Investments and Loans. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, lend money
or make advances to any Person, or purchase or acquire any stock, Indebtedness
or securities of, or make any capital contribution to, any other Person (each of
the foregoing an “Investment” and, collectively, “Investments”), except that the
following shall be permitted:

(i) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

(ii) Investments in cash and Cash Equivalents;

(iii) Investments owned by the Borrower and its Restricted Subsidiaries on the
Effective Date and as set forth on Schedule 10.05 to the Disclosure Letter;

(iv) Equity Interests or other securities acquired in connection with the
satisfaction or enforcement of Indebtedness or claims due or owing to a Credit
Party or its Subsidiaries (in bankruptcy of customers or suppliers or otherwise
in the ordinary course of business) or as security for an such Indebtedness or
claims;

(v) advances to officers, directors, employees, shareholders, partners or
members of the Borrower or any Subsidiary thereof for travel, entertainment,
relocation and analogous business purposes, that are not excluded as
“Investments” in the definition thereof, in a maximum aggregate amount at any
time outstanding not to exceed $5,000,000;

(vi) advances made in connection with purchases of goods or services in the
ordinary course of business;

(vii) (A) Investments by the Borrower or any Subsidiary Guarantor in any
Subsidiary Guarantor; (B) Investments by any Restricted Subsidiary that is not a
Guarantor in any other Restricted Subsidiary; and (C) Investments by Restricted
Subsidiaries of the Borrower in the Borrower;

 

-73-



--------------------------------------------------------------------------------

(viii) Investments received in settlement of amounts due to any Credit Party or
any of its Subsidiaries effected in the ordinary course of business or upon the
foreclosure or enforcement of any Lien in favor of any Credit Party or its
Subsidiaries;

(ix) Investments resulting from entering into Bank Product Agreements;

(x) the formation of any direct or indirect Subsidiary so long as the
requirements set forth in Section 5.11 are met;

(xi) Investments arising from transactions by any Borrower or any Restricted
Subsidiary thereof with customers or suppliers in the ordinary course of
business;

(xii) Investments of the Borrower or any Restricted Subsidiary in Foreign
Subsidiaries and foreign joint ventures in an aggregate outstanding amount not
to exceed $25,000,000 for all such Foreign Subsidiaries and foreign joint
ventures; provided that availability under this clause (xii) shall be reduced by
any amounts utilized under this clause (xii) pursuant to subclause (y) of the
proviso to Section 9.14(c);

(xiii) Investments made for the benefit of employees of the Borrower or any
Subsidiary thereof for the purposes of deferred compensation;

(xiv) Investments that constitute Indebtedness permitted pursuant to
Section 10.04;

(xv) other Investments at one time outstanding not to exceed $30,000,000;
provided that availability under this clause (xv) shall be reduced by any
amounts utilized under this clause (xv) pursuant to subclause (y) of the proviso
to Section 9.14(c);

(xvi) Permitted Acquisitions shall be permitted in accordance with Section 9.14;

(xvii) [reserved];

(xviii) Investments consisting of repayments or other acquisitions of
Indebtedness of the Borrower or any of its Restricted Subsidiaries that are
expressly permitted pursuant to Section 10.08(i); and

(xix) the Borrower and its Restricted Subsidiaries may make additional
Investments, so long as (i) the aggregate amount of all Investments made
pursuant to this clause (xix) does not exceed the sum of (1) if the Total
Leverage Ratio is less than 3.50 to 1.00, calculated on a pro forma basis after
giving effect to such Investment as of the last day of the fiscal quarter most
recently ended for which financial statements of the Borrower have been
delivered to the Lenders pursuant to Section 9.01, the Cumulative Retained
Excess Cash Flow Amount and (2) the aggregate amount of net cash proceeds from
the issuance or sale by the Borrower or any Restricted Subsidiary of its Equity
Interests (other than Disqualified Equity Interests) received after the
Effective Date, in each that case that is Not Otherwise Applied and (ii) no
Default or Event of Default then exists or would result therefrom; provided that
availability under this clause (xix) shall be reduced by any amounts utilized
under this clause (xix) pursuant to subclause (y) of the proviso to
Section 9.14(c).

For purposes of this Section 10.05, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment (including any write-downs or
write-offs thereof) but giving effect to any cash returns or cash distributions
received by such Person with respect thereto in an amount not to exceed the
original amount of such Investment.

10.06 Transactions with Affiliates. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, enter into any transaction of any kind
with any Affiliate of the Borrower or any of its Restricted Subsidiaries,
irrespective of whether in the ordinary course of business, other than on fair
and reasonable terms substantially as favorable to the Borrower or a Restricted
Subsidiary of the Borrower as would be obtainable by such Person at the time in
a comparable arm’s-length transaction with a Person other than an Affiliate,
provided that the foregoing restriction shall not apply to:

(i) transactions between or among the Borrower and any other Restricted
Subsidiary or between or among Restricted Subsidiaries;

 

-74-



--------------------------------------------------------------------------------

(ii) transactions permitted pursuant to Section 10.02(v);

(iii) Restricted Payments pursuant to Section 10.03;

(iv) Indebtedness permitted pursuant to Section 10.04;

(v) Investments permitted pursuant to Section 10.05;

(vi) transactions permitted pursuant to Section 10.08(i);

(vii) employment agreements, indemnification and fee agreements with officers
and directors and other employment and compensation related transactions
approved by the Board of Directors of the Borrower or such Restricted
Subsidiary;

(viii) transactions pursuant to agreements in existence on the Effective Date
and set forth on Schedule 10.06 to the Disclosure Letter or any amendment
thereto to the extent such an amendment is not adverse to the Lenders in any
material respect.

10.07 [Reserved].

10.08 Limitations on Modifications of Certificate of Incorporation, By-Laws and
Certain Other Agreements; Limitation on Voluntary Payments, etc. The Borrower
will not, and will not permit any of its Restricted Subsidiaries to:

(i) make any voluntary or optional payment of principal or interest or any
voluntary or optional purchase, redemption, retirement, acquisition or
defeasance with respect to any Indebtedness for borrowed money that is
subordinated to the payment of the Loans hereunder (such Indebtedness, “Junior
Indebtedness”) (which, for the avoidance of doubt, shall not include any Loans,
Indebtedness under the Existing Revolving Credit Agreement or any Indebtedness
permitted under Sections 10.04(iii) and (vi) (if, in the case of
Section 10.04(vi) such payments are made pursuant to the terms of the
Intercompany Subordination Agreement); provided, however, the Borrower may make
voluntary or optional payments, prepayments, redemption, repurchases or
acquisitions of or with respect to any Junior Indebtedness:

(A) so long as (i) the aggregate amount of all such payments, prepayments,
redemptions, repurchases and acquisitions does not to exceed the sum of (1) if
the Total Net Leverage Ratio is less than 3.25 to 1.00, calculated on a pro
forma basis after giving effect to such payment as of the last day of the fiscal
quarter most recently ended for which financial statements of the Borrower have
been delivered to the Lenders pursuant to Section 9.01, the Cumulative Retained
Excess Cash Flow Amount and (2) the aggregate amount of net cash proceeds from
the issuance or sale by the Borrower or any Restricted Subsidiary of its Equity
Interests (other than Disqualified Equity Interests) received after the
Effective Date, in each that case that is Not Otherwise Applied and (ii) no
Default or Event of Default then exists or would result therefrom;

(B) to the extent consisting solely of the conversion or exchange of such Junior
Indebtedness into Equity Interests of the Borrower permitted to be issued
hereunder; and

(C) so long as (i) all payments under this Section 10.08(i), together with all
Restricted Payments pursuant to Section 10.03(x), in an amount not to exceed
$25,000,000 (ii) no Default or Event of Default exists at the time of the making
of such payment or results or would result by virtue of the making thereof and
(iii) the Borrower, after giving effect to such payments (and any other payments
pursuant to this Section 10.08(i)) on a pro forma basis, would be in compliance
with the financial covenants set forth in Section 10.13 as of the end of the
most recently ended Test Period);

 

-75-



--------------------------------------------------------------------------------

(ii) amend or modify any of the terms applicable to (x) Indebtedness having an
outstanding principal amount greater than $10,000,000 that is permitted pursuant
in Section 10.04 (other than the Indebtedness hereunder or Indebtedness under
the Existing Revolving Credit Agreement), (y) amend, modify or change its
certificate or articles of incorporation (including, without limitation, by the
filing or modification of any certificate or articles of designation),
certificate of formation, limited liability company agreement or by-laws (or the
equivalent organizational documents), as applicable, if, in each case of clause
(x) or (y) the effect thereof, either individually or in the aggregate, could
reasonably be expected to be materially adverse to the interests of Lenders or
(z) the Existing Revolving Credit Agreement which would (A) increase the maximum
principal amount of the Indebtedness under the Existing Revolving Credit
Agreement in excess of the amounts permitted in this Agreement, (B) increase the
margin above LIBOR or the applicable base rate with respect to interest on any
of the Indebtedness under the Existing Revolving Credit Agreement by more than
200 basis points, (C) change the dates upon which payments of principal or
interest on the Indebtedness under the Exisiting Revolving Credit Agreement is
due or the amounts of the scheduled payments of principal, (D) change or add any
event of default or any covenant with respect to the Existing Revolving Credit
Agreement in a manner adverse to the Borrower, (E) change any redemption or
prepayment provisions of the Existing Revolving Credit Agreement, (F) change or
amend any other term of the Existing Revolving Credit Agreement if such change
or amendment would result in a Default or Event of Default or is otherwise not
in accordance with the terms of the Intercreditor Agreement;

(iii) except as permitted by Section 10.02, change its legal name,
organizational identification number, jurisdiction of organization or
organizational identity; provided, however, that the Borrower or any of its
Restricted Subsidiaries may change its legal name upon at least 10 days prior
written notice to the Administrative Agent of such change; or

(iv) modify or change its fiscal year or its method of accounting (other than as
may be required to conform to GAAP).

10.09 Limitation on Certain Restrictions on Restricted Subsidiaries. The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to (a) pay dividends or make any other distributions on
its capital stock or any other interest or participation in its profits owned by
the Borrower or any of its Restricted Subsidiaries, or pay any Indebtedness owed
to the Borrower or any of its Restricted Subsidiaries, (b) make loans or
advances to the Borrower or any of its Restricted Subsidiaries or (c) transfer
any of its properties or assets to the Borrower or any of its Restricted
Subsidiaries, except for such encumbrances or restrictions existing under or by
reason of (i) applicable law, (ii) this Agreement and the other Credit
Documents, (iii) Existing Revolving Credit Agreement, (iv) any document or
instrument governing Indebtedness incurred pursuant to Section 10.04(iii),
provided that any such restriction contained therein relates only to the asset
or assets constructed or acquired in connection therewith, (v) any document or
instrument governing Indebtedness incurred pursuant to Sections 10.04(ii),
(xiv), and (xvi), (vi) customary provisions restricting subletting, subleasing,
transferring, assignment or transfer of any lease governing any leasehold
interest of the Borrower or any of its Restricted Subsidiaries, (vii) customary
provisions restricting assignment of any licensing agreement or other contract
entered into by the Borrower or any of its Restricted Subsidiaries,
(viii) restrictions on the transfer of any asset pending the close of the sale
of such asset, (xix) a Lien permitted by Section 10.01, provided that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien and (x) restrictions or encumbrances with respect to a
Restricted Subsidiary of the Borrower imposed pursuant to an agreement that has
been entered into for the sale or disposition of all or substantially all of the
Equity Interests or all or substantially all of the assets of such Restricted
Subsidiary, so long as such sale or disposition is permitted under this
Agreement and the other Credit Documents, (xi) restrictions and encumbrances in
a contractual obligation which exist on the Effective Date and (to the extent
not otherwise permitted by this Section 10.09) are listed on Schedule 10.09 to
the Disclosure Letter, and any modification, replacement, renewal, extension or
refinancing of such contractual obligation so long as such modification,
replacement, renewal, extension or refinancing is not (taken as a whole)
materially less favorable to the Lenders or materially more restrictive on the
Borrower and its Restricted Subsidiaries, (xii) restrictions and encumbrances
binding on a Restricted Subsidiary at the time such Restricted Subsidiary first
becomes a Restricted Subsidiary of the Borrower pursuant to a Permitted
Acquisition or an Investment made under Section 10.05(xv), so long as such
restrictions and encumbrances were not created (or made more restrictive) in
connection with or in anticipation of the respective Permitted Acquisition or
Investment and do not apply to any Person other than the Restricted Subsidiary
so acquired, (xiii) customary provisions in joint venture agreements and other
similar agreements applicable to joint ventures permitted hereunder and
applicable solely to such joint venture (and its assets or Equity Interest
issued by such Person) entered into in the ordinary course of business,
(xiv) restrictions and encumbrances on cash or other deposits or net worth
imposed by customers under contracts entered into in the ordinary course of
business, (xv) restrictions and encumbrance that arise in connection with cash
or other deposits permitted under Section 10.01 and 10.05 and limited to such
cash or deposits, (xvi) restrictions on cash earnest money deposits in favor of
sellers in connection with Permitted Acquisitions and Investments permitted
under Sections 10.05(xv) and (xix), and (xvii) any document or instrument
governing Indebtedness of a Restricted Party that is not a Credit Party which is
permitted by Section 10.04 and which does not apply to a Credit Party.

 

-76-



--------------------------------------------------------------------------------

10.10 [Reserved].

10.11 Business, etc.

The Borrower will not, and will not permit any of its Restricted Subsidiaries
to, engage in any business other than the businesses engaged in by the Borrower
and its Restricted Subsidiaries as of the Effective Date, any reasonable
extensions thereof and any business reasonably related to, necessary for, in
support or anticipation of, ancillary or complementary to or in preparation for
any such business.

10.12 Use of Proceeds. The Borrower shall not use the proceeds of any Loan made
hereunder for any purpose other than (a) on the Effective Date, (i) to finance
the Refinancing and (ii) to pay the Transaction Expenses and (b) thereafter, for
general corporate purposes and any other purposes permitted hereunder.

10.13 Financial Covenants.

(i) Interest Expense Coverage Ratio. The Borrower shall not permit the Interest
Expense Coverage Ratio as of the end of any fiscal quarter of the Borrower to be
less than 2.00 : 1.00.

(ii) Total Leverage Ratio. The Borrower shall not permit the Total Leverage
Ratio as of the end of any fiscal quarter of the Borrower set forth below to be
greater than the ratio set forth below opposite such period:

 

Quarter Ending

   Maximum Total
Leverage Ratio  

Effective Date through December 31, 2014

     4.50 : 1.00   

March 31, 2015 through December 31, 2015

     4.25 : 1.00   

March 31, 2016 through December 31, 2016

     4.00 : 1.00   

March 31, 2017 through December 31, 2017

     3.75 : 1.00   

March 31, 2018 and each fiscal quarter thereafter

     3.50 : 1.00   

SECTION 11. EVENTS OF DEFAULT. Upon the occurrence of any of the following
specified events (each, an “Event of Default”):

11.01 Payments. The Borrower shall fail to pay (i) all or any portion of the
principal of any Loan or Note as and when due, or (ii) within three Business
Days after the same becomes due, any interest or other amount payable hereunder
by it or under any other Credit Document; or

11.02 Representations, etc. Any financial statement or certificate furnished to
the Administrative Agent and Lenders in writing in connection with, or any
representation or warranty made by the Borrower or any other party under this
Agreement or any other Credit Document shall prove to be incorrect, false or
misleading in any material respect (or in any respect to the extent qualified by
materiality or Material Adverse Effect) when furnished or made; or

 

-77-



--------------------------------------------------------------------------------

11.03 Covenants. The Borrower or any of its Restricted Subsidiaries shall
(i) default in the due performance or observance by it of any term, covenant or
agreement contained in Sections 9.01(g), 9.11, 9.14, 9.16 or Section 10 or
(ii) default in the due performance or observance by it of any other term,
covenant or agreement contained in this Agreement or in any other Credit
Document (other than those set forth in Sections 11.01 and 11.02) and such
default shall continue unremedied for a period of 30 days after written notice
thereof to the Borrower by the Administrative Agent or the Required Lenders;

11.04 Default Under Other Agreements. If there is a default in one or more
agreements to which the Borrower or any of its Restricted Subsidiaries is a
party with one or more third Persons relative to the Borrower’s or such
Restricted Subsidiary’s Indebtedness for borrowed money (including the Existing
Revolving Credit Agreement) involving an aggregate amount of $5,000,000 or more
and such default (a) occurs at the final maturity of the obligations thereunder
or (b) such default has not been waived by such third party during the period of
grace, if any, provided in an instrument or agreement under which such
Indebtedness was created, is continuing and results in a right by such third
Person, irrespective of whether exercise, to accelerate the maturity of such
Credit Party’s obligations thereunder; or

11.05 Bankruptcy, etc. (i) If an Insolvency or Liquidation Proceeding is
commenced by the Borrower or any of its Restricted Subsidiaries, (ii) or if an
Insolvency or Liquidation Proceeding is commenced against the Borrower or any of
its Restricted Subsidiaries and any of the following events occur: (a) the
Borrower or such Restricted Subsidiary consents to the institution of such
Insolvency or Liquidation Proceeding against it, (b) the petition commencing the
Insolvency or Liquidation Proceeding is not timely controverted, (c) the
petition commencing the Insolvency or Liquidation Proceeding is not dismissed
within 60 calendar days of the date of the filing thereof, (d) an interim
trustee is appointed to take possession of all or any substantial portion of the
properties or assets of, or to operate all or any substantial portion of the
business of, the Borrower or its Restricted Subsidiary, or (e) an order for
relief shall have been issued or entered therein; or (iii) if the Borrower or
any of its Restricted Subsidiaries is enjoined, restrained, or in any way
prevented by court order from continuing to conduct all or any material part of
the business affairs of the Borrower and its Restricted Subsidiaries, taken as a
whole; or

11.06 ERISA. (a) (i) Any Pension Plan shall have failed to satisfy the minimum
funding standard required for any plan year or part thereof under Section 412 of
the Code or Section 302 of ERISA or a waiver of such standard or extension of
any amortization period is granted under Section 412 of the Code or Section 302
of ERISA, (ii) a determination shall have been made that any Pension Plan is
considered an “at-risk” plan within the meaning of Section 430 of the Code or
Section 303 of ERISA, (iii) a Reportable Event shall have occurred, (iv) the
Borrower, with respect to a Pension Plan, shall be subject to the advance
reporting requirement of PBGC Regulation Section 4043.61 and an event described
in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation
Section 4043 shall be reasonably expected to occur with respect to such Pension
Plan within the following 30 days, (v) any Pension Plan shall have had or is
likely to have a trustee appointed under Title IV of ERISA to administer such
Pension Plan, (vi) any Pension Plan is, shall have been or is reasonably likely
to be terminated or to be the subject of termination proceedings under ERISA,
(vii) any Pension Plan shall have an Unfunded Current Liability, (viii) a
contribution required to be made with respect to a Pension Plan or a
Multiemployer Plan shall not have been timely made, (ix) the Borrower, any
Guarantor or any ERISA Affiliate shall have received a notice that a
Multiemployer Plan has been terminated (within the meaning of Title IV of ERISA)
or is in “endangered” or “critical” status (under Section 305 of ERISA), (x) the
Borrower or any Guarantor or any ERISA Affiliate shall have incurred
(A) liability to or on account of a Pension Plan under Section 409, 502(i),
502(1), 4062, 4063, 4064, or 4069 of ERISA or Section 436(f), 4971 or 4975 of
the Code or (B) liability under Sections 4201 or 4212(c) of ERISA with respect
to a Multiemployer Plan, or (xi) a “default” within the meaning of
Section 4219(c)(5) of ERISA shall have occurred with respect to any
Multiemployer Plan; (b) there shall result from any such event or events set
forth in clause (a) the imposition of a lien, the granting of a security
interest, or a liability or a material risk of incurring a liability; and
(c) such lien, security interest or liability individually has had, or would
reasonably be expected to have, a Material Adverse Effect, or to the extent any
such lien, security interest or liability has not been satisfied and remains
outstanding, when aggregated with all such other liens, security interests or
liabilities that have not been satisfied and remain outstanding, would
reasonably be expected to have a Material Adverse Effect; or

 

-78-



--------------------------------------------------------------------------------

11.07 Security Documents. The Security Agreement or any other Credit Document
that purports to create a Lien, shall, for any reason, fail or cease to create a
valid and perfected and, (except to the extent of Permitted Liens which are
non-consensual Permitted Liens, permitted purchase money Liens, the interests of
lessors under Capitalized Lease Obligations permitted pursuant to Sections 10.01
(vi), and (vii) and 10.01(xxi)) first priority, Lien on the Collateral covered
thereby, except (a) as a result of a disposition of the applicable Collateral in
transaction permitted under this Agreement, or (b) as the result of an action or
failure to act on the part of the Administrative Agent; or

11.08 Credit Documents. The validity or enforceability of any Credit Document
shall at any time for any reason (other than solely as the result of an action
or failure to act on the part of Administrative Agent) be declared to be null
and void, or a proceeding shall be commenced by a Credit Party or its
Subsidiaries, or by any Governmental Authority having jurisdiction over a Credit
Party or its Subsidiaries, seeking to establish the invalidity or
unenforceability thereof, or a Credit Party or its Subsidiaries shall deny that
such Credit Party or its Subsidiaries has any liability or obligation purported
to be created under any Credit Document; or

11.09 Judgments. There is entered against the Borrower or any of its Restricted
Subsidiaries a final judgment or decree for the payment of money in an aggregate
amount exceeding $10,000,000 (to the extent not paid or covered by a reputable
and solvent third party insurance company) and (A) enforcement proceedings are
commenced by any creditor upon such judgment or decree, or (B) such judgment or
decree shall not be vacated, discharged or stayed or bonded by reason of a
pending appeal or otherwise for any period of 60 consecutive days; or

11.10 Change of Control. A Change of Control shall occur; or

11.11 Dissolution. The dissolution or liquidation of the Borrower or the
Borrower or any of its directors, stockholders or members shall take action
seeking to effect the dissolution or liquidation of the Borrower;

then, and in any such event, and at any time thereafter, if any Event of Default
shall then be continuing, the Administrative Agent, upon the written request of
the Required Lenders, shall by written notice to the Borrower, take any or all
of the following actions, without prejudice to the rights of the Administrative
Agent, any Lender or the holder of any Note to enforce its claims against any
Credit Party (provided that, if an Event of Default specified in Section 11.05
shall occur with respect to the Borrower, the result which would occur upon the
giving of written notice by the Administrative Agent as specified in clauses
(i) and (ii) below shall occur automatically without the giving of any such
notice): (i) declare the Total Commitment terminated, whereupon the Commitments
of each Lender shall forthwith terminate immediately; (ii) declare the principal
of and any accrued interest in respect of all Loans and the Notes and all
Obligations owing hereunder and thereunder to be, whereupon the same shall
become, forthwith due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by each Credit Party; and
(iii) enforce, as Collateral Agent, all of the Liens and security interests
created pursuant to the Security Documents.

SECTION 12. THE ADMINISTRATIVE AGENT.

12.01 Appointment. The Lenders hereby irrevocably designate and appoint JPMorgan
Chase Bank, N.A. as Administrative Agent (for purposes of this Section 12 and
Section 13.01, the term “Administrative Agent” also shall include JPMorgan Chase
Bank, N.A. in its capacity as Collateral Agent pursuant to the Security
Documents) to act as specified herein and in the other Credit Documents. Each
Lender hereby irrevocably authorizes, and each holder of any Note by the
acceptance of such Note shall be deemed irrevocably to authorize, the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement, the other Credit Documents and any other instruments and
agreements referred to herein or therein and to exercise such powers and to
perform such duties hereunder and thereunder as are specifically delegated to or
required of the Administrative Agent by the terms hereof and thereof and such
other powers as are reasonably incidental thereto. The Administrative Agent may
perform any of its respective duties hereunder by or through its officers,
directors, agents, employees or affiliates.

 

-79-



--------------------------------------------------------------------------------

12.02 Nature of Duties.

(a) The Administrative Agent shall not have any duties or responsibilities
except those expressly set forth in this Agreement and in the other Credit
Documents. Neither the Administrative Agent nor any of its officers, directors,
agents, employees or affiliates shall be liable for any action taken or omitted
by it or them hereunder or under any other Credit Document or in connection
herewith or therewith, unless primarily caused by its or their gross negligence
or willful misconduct or material breach (as determined by a court of competent
jurisdiction in a final and non-appealable decision). The duties of the
Administrative Agent shall be mechanical and administrative in nature; the
Administrative Agent shall not have by reason of this Agreement or any other
Credit Document a fiduciary relationship in respect of any Lender or the holder
of any Note; and nothing in this Agreement or in any other Credit Document,
expressed or implied, is intended to or shall be so construed as to impose upon
the Administrative Agent any obligations in respect of this Agreement or any
other Credit Document except as expressly set forth herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, each Lead Arranger is named as such for recognition
purposes only, and in its capacity as such shall have no powers, duties,
responsibilities or liabilities with respect to this Agreement or the other
Credit Documents or the transactions contemplated hereby and thereby; it being
understood and agreed that each Lead Arranger shall be entitled to all
indemnification and reimbursement rights in favor of the Administrative Agent
as, and to the extent, provided for under Sections 12.06 and 13.01. Without
limitation of the foregoing, no Lead Arranger shall, solely by reason of this
Agreement or any other Credit Documents, have any fiduciary relationship in
respect of any Lender or any other Person.

12.03 Lack of Reliance on the Administrative Agent. Independently and without
reliance upon the Administrative Agent, each Lender and the holder of each Note,
to the extent it deems appropriate, has made and shall continue to make (i) its
own independent investigation of the financial condition and affairs of the
Borrower and its Restricted Subsidiaries in connection with the making and the
continuance of the Loans and the taking or not taking of any action in
connection herewith, (ii) its own appraisal of the creditworthiness of the
Borrower and its Restricted Subsidiaries and, except as expressly provided in
this Agreement, the Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or the holder of any Note with any credit or other information with respect
thereto, whether coming into its possession before the making of the Loans or at
any time or times thereafter, and (iii) based on documents and information
deemed by them appropriate and a review of the Credit Documents, including the
Intercreditor Agreement, their own analysis and decision to enter into the
Credit Documents, including the Intercreditor Agreement. The Administrative
Agent shall not be responsible to any Lender or the holder of any Note for any
recitals, statements, information, representations or warranties herein or in
any document, certificate or other writing delivered in connection herewith or
for the execution, effectiveness, genuineness, validity, enforceability,
perfection, collectability, priority or sufficiency of this Agreement or any
other Credit Document or the financial condition of the Borrower or any of its
Restricted Subsidiaries or be required to make any inquiry concerning either the
performance or observance of any of the terms, provisions or conditions of this
Agreement or any other Credit Document, or the financial condition of the
Borrower or any of its Restricted Subsidiaries or the existence or possible
existence of any Default or Event of Default.

12.04 Certain Rights of the Administrative Agent.

(a) If the Administrative Agent requests instructions from the Required Lenders
with respect to any act or action (including failure to act) in connection with
this Agreement or any other Credit Document, the Administrative Agent shall be
entitled to refrain from such act or taking such action unless and until the
Administrative Agent shall have received instructions from the Required Lenders;
and the Administrative Agent shall not incur liability to any Lender by reason
of so refraining. Without limiting the foregoing, neither any Lender nor the
holder of any Note shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent acting or
refraining from acting hereunder or under any other Credit Document in
accordance with the instructions of the Required Lenders. Notwithstanding
anything else to the contrary in this Agreement or any other Credit Document,
any reference to a decision, act, action or inaction of or by the Administrative
Agent in this Agreement or any other Credit Document shall be subject the terms
of this Section 12.04; provided, that nothing herein shall be deemed to limit or
restrict the ability of the Administrative Agent to make any decision or take
any act or action (including failure to act) that affects the Administrative
Agent in its own capacity.

 

-80-



--------------------------------------------------------------------------------

(b) Notwithstanding clause (a) above, the Administrative Agent shall not be
required to take, or to omit to take, any action (i) unless, upon demand, the
Administrative Agent receives an indemnification satisfactory to it from the
Lenders (or, to the extent applicable and acceptable to the Administrative
Agent, any other Person) against all liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, costs, expenses or disbursements of
whatsoever kind or nature that, by reason of such action or omission, may be
imposed on, incurred by or asserted against the Administrative Agent or any of
the Administrative Agent’s Indemnified Persons or (ii) that, in the opinion of
the Administrative Agent or its counsel, may reasonably be expected to expose
the Administrative Agent to liability or that could result in a breach of this
Agreement or any other Credit Document or applicable law including, for the
avoidance of doubt any action that may be in violation of the automatic stay or
that may affect a foreclosure, modification or termination of property of a
Defaulting Lender under any bankruptcy proceeding or under the Bankruptcy Code,
and the Administrative Agent shall have no duty to disclose nor shall be liable
for the failure to disclose, any information relating to any Credit Party or any
of its Affiliates that is communicated to or obtained by the Administrative
Agent or any of its Affiliates in any capacity.

12.05 Reliance. The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing, resolution, notice,
statement, certificate, telex, teletype or telecopier message, cablegram,
radiogram, order or other document or telephone message signed, sent or made by
any Person that the Administrative Agent reasonably believed to be the proper
Person, and, with respect to all legal matters pertaining to this Agreement and
any other Credit Document and its duties hereunder and thereunder, upon advice
of counsel selected by the Administrative Agent.

12.06 Indemnification. To the extent the Administrative Agent (or any affiliate
thereof) is not reimbursed and indemnified by the Borrower, the Lenders will
reimburse and indemnify the Administrative Agent (and any affiliate thereof) in
proportion to their respective “percentage” as used in determining the Required
Lenders (determined as if there were no Defaulting Lenders) from and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
judgments, costs, expenses or disbursements of whatsoever kind or nature
(including any customary indemnifications provided to a deposit account bank
pursuant to a “control agreement” referred to in the Security Agreement) which
may be imposed on, asserted against or incurred by the Administrative Agent (or
any affiliate thereof) in performing its duties hereunder or under any other
Credit Document (including with respect to any agreements or other instruments
referred to herein or therein) or in any way relating to or arising out of this
Agreement or any other Credit Document; provided that no Lender shall be liable
for any portion of such liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s (or such affiliate’s) gross negligence, willful
misconduct or material breach in bad faith of its obligations under the Credit
Documents (as determined by a court of competent jurisdiction in a final and
non-appealable decision).

12.07 The Administrative Agent in its Individual Capacity. With respect to its
obligation to make Loans under this Agreement, the Administrative Agent shall
have the rights and powers specified herein for a “Lender” and may exercise the
same rights and powers as though it were not performing the duties specified
herein; and the term “Lender,” “Required Lenders,” “Majority Lenders,” “holders
of Notes” or any similar terms shall, unless the context clearly indicates
otherwise, include the Administrative Agent in its respective individual
capacities. The Administrative Agent and its affiliates may accept deposits
from, lend money to, and generally engage in any kind of banking, investment
banking, trust or other business with, or provide debt financing, equity capital
or other services (including financial advisory services) to any Credit Party or
any Affiliate of any Credit Party (or any Person engaged in a similar business
with any Credit Party or any Affiliate thereof) as if they were not performing
the duties specified herein, and may accept fees and other consideration from
any Credit Party or any Affiliate of any Credit Party for services in connection
with this Agreement and otherwise without having to account for the same to the
Lenders.

12.08 Holders . The Administrative Agent may deem and treat the payee of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment, transfer or endorsement thereof, as the case may be,
shall have been filed with the Administrative Agent in accordance with the terms
hereof. Any request, authority or consent of any Person who, at the time of
making such request or giving such authority or consent, is the holder of any
Note shall be conclusive and binding on any subsequent holder, transferee,
assignee or endorsee, as the case may be, of such Note or of any Note or Notes
issued in exchange therefor.

 

-81-



--------------------------------------------------------------------------------

12.09 Resignation by the Administrative Agent.

(a) The Administrative Agent may resign from the performance of all its
respective functions and duties hereunder and/or under the other Credit
Documents at any time by giving 30 days’ prior written notice to the Lenders and
the Borrower. Such resignation shall take effect upon the appointment of a
successor Administrative Agent pursuant to clauses (b) and (c) below or as
otherwise provided below.

(b) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company acceptable to the
Borrower, which acceptance shall not be unreasonably withheld or delayed
(provided that the Borrower’s approval shall not be required if an Event of
Default then exists).

(c) If a successor Administrative Agent shall not have been so appointed within
such 30 day period, the Administrative Agent, with the consent of the Borrower
(which consent shall not be unreasonably withheld or delayed, provided that the
Borrower’s consent shall not be required if an Event of Default then exists),
shall then appoint a successor Administrative Agent who shall serve as
Administrative Agent hereunder or thereunder until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided above.

(d) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by the 40th day after the date such notice of resignation was
given by the Administrative Agent, the Administrative Agent’s resignation shall
become effective and the Required Lenders shall thereafter perform all the
duties of the Administrative Agent hereunder and/or under any other Credit
Document until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided above.

(e) Upon a resignation of the Administrative Agent pursuant to this
Section 12.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 12 shall continue in effect for the benefit of the Administrative
Agent for all of its actions and inactions while serving as the Administrative
Agent.

12.10 Collateral Matters.

(a) Each Lender authorizes and directs the Collateral Agent to enter into the
Security Documents (including any subordination agreement) for the benefit of
the Lenders and the other Secured Parties. Each Lender hereby agrees, and each
holder of any Note by the acceptance thereof will be deemed to agree, that,
except as otherwise set forth herein, any action taken by the Required Lenders
or the Collateral Agent (at the direction of the Required Lenders) in accordance
with the provisions of this Agreement or the Security Documents, and the
exercise by the Required Lenders or the Collateral Agent (at the direction of
the Required Lenders) of the powers set forth herein or therein, together with
such other powers as are reasonably incidental thereto, shall be authorized and
binding upon all of the Lenders. The Collateral Agent is hereby authorized on
behalf of all of the Lenders, without the necessity of any notice to or further
consent from any Lender, from time to time prior to an Event of Default, to
create, take any action with respect to any Collateral or Security Documents
which may be necessary to create, perfect (if and to the extent perfection is
required by the Security Documents) and maintain perfected (if and to the extent
perfection is required by the Security Documents) the security interest in and
Liens upon the Collateral granted pursuant to the Security Documents.

(b) The Lenders (including any Lender in its capacity as a Hedge Bank) hereby
authorize the Administrative Agent and the Collateral Agent to, and the
Administrative Agent and Collateral Agent shall, release any Lien granted to or
held by the Collateral Agent upon any Collateral (i) upon termination of the
Commitments and payment and satisfaction of all of the Secured Obligations
(other than contingent indemnification obligations not then due and payable) at
any time arising under or in respect of this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby, (ii) constituting
property being sold or otherwise disposed of (to Persons other than the Borrower
and its Restricted Subsidiaries) upon the sale or other disposition thereof in
compliance with Section 10.02, (iii) if approved, authorized or ratified in
writing by the Required Lenders (or all of the Lenders hereunder, to the extent
required by Section 13.12), (iv) constituting Excluded Property, (v) owned by
any Guarantor upon release of the Guaranty of such Guarantor, (vi) as otherwise
may be expressly provided in the relevant Security Documents or the last
sentence of each of Sections 10.01 and 10.02, or (vii) to the extent such
release is required pursuant to the terms of the Intercreditor Agreement. Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Collateral Agent’s authority to release particular types or items of
Collateral pursuant to this Section 12.10.

 

-82-



--------------------------------------------------------------------------------

(c) The Lenders hereby authorize the Administrative Agent and the Collateral
Agent to, and the Administrative Agent and the Collateral Agent shall, enter
into such documentation as is necessary to subordinate or release any Lien on
any Collateral granted to or held by the Administrative Agent and Collateral
Agent under any Credit Document to the holder of any Lien on such property that
is permitted by Sections 10.01, (vi), (vii), (xiii) and (xxi) (which
subordination with respect to clause (xxi) of Section 10.01 shall be only to the
extent set forth in the Intercreditor Agreement).

(d) The Lenders (including any Lender in its capacity as a Hedge Bank) hereby
authorize the Administrative Agent and the Collateral Agent to, and the
Administrative Agent and the Collateral Agent shall, release any Guarantor from
its obligations under the Guaranty and Collateral Documents if such Guarantor
(i) ceases to be a Subsidiary as a result of a transaction permitted hereunder,
(ii) becomes an Unrestricted Subsidiary or (iii) becomes an Excluded Subsidiary.

12.11 Delivery of Information. The Administrative Agent shall not be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party, any Restricted Subsidiary, the Required Lenders,
any Lender or any other Person under or in connection with this Agreement or any
other Credit Document except (i) as specifically provided in this Agreement or
any other Credit Document and (ii) as specifically requested from time to time
in writing by any Lender with respect to a specific document, instrument, notice
or other written communication received by and in the possession of the
Administrative Agent at the time of receipt of such request and then only in
accordance with such specific request.

12.12 Withholding Tax. To the extent required by any applicable laws (as
determined in good faith by the Administrative Agent), the Administrative Agent
may withhold from any payment to any Lender under any Credit Document an amount
equivalent to any applicable withholding Tax. Without limiting or expanding the
provisions of Section 5.04, each Lender shall indemnify and hold harmless the
Administrative Agent against, and shall make payable in respect thereof within
10 days after demand therefor, any and all Taxes and any and all related losses,
claims, liabilities and expenses (including fees, charges and disbursements of
any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by the IRS or any other Governmental Authority as a result
of the failure of the Administrative Agent to properly withhold Tax from amounts
paid to or for the account of such Lender for any reason (including because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Agent shall be conclusive absent manifest error. Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under this Agreement or any other
Credit Document against any amount due the Administrative Agent under this
Section 12.12. The agreements in this Section 12.12 shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

 

-83-



--------------------------------------------------------------------------------

SECTION 13. MISCELLANEOUS.

13.01 Payment of Expenses, etc.

(a) Borrower hereby agrees to: (i) pay all actual, reasonable and documented
out-of-pocket costs and expenses of the Administrative Agent (limited, in the
case of legal fees and expenses, to the actual, reasonable and documented fees
and disbursements of Cahill Gordon & Reindel LLP and, solely to the extent
necessary, one local counsel to the Administrative Agent in each relevant
jurisdiction) in connection with the preparation, execution, delivery and
administration of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein and any amendment,
waiver or consent relating hereto or thereto, of the Administrative Agent and
its Affiliates in connection with its or their syndication efforts with respect
to this Agreement and of the Administrative Agent, and, during the continuance
of an Event of Default, the Administrative Agent and Lenders in connection with
the enforcement of this Agreement and the other Credit Documents and the
documents and instruments referred to herein and therein or during such Event of
Default in connection with any refinancing or restructuring of the credit
arrangements provided under this Agreement in the nature of a “work-out” or
pursuant to any insolvency or bankruptcy proceedings (including, in each case,
the actual, reasonable and documented fees and disbursements of one primary
counsel, one local counsel, one other consultant and agents for the
Administrative Agent but solely to the extent that such counsel and other
consultants and agents are necessary, and in the case of an actual or potential
conflict of interest between the Administrative Agent and one or more Lenders,
one additional firm of counsel for the Lenders taken as a whole); and
(ii) indemnify the Administrative Agent and each Lender, and each of their
respective officers, directors, employees, representatives, agents, affiliates,
trustees and investment advisors (each, an “Indemnified Person”) from and hold
each of them harmless against any and all liabilities, obligations (including
removal or remedial actions), losses, damages, penalties, claims, actions,
judgments, suits, costs, expenses and disbursements (including actual,
reasonable fees and disbursements of one consultant, one primary counsel, one
local counsel in each relevant jurisdiction, solely to the extent that such
counsel and other consultants and agents are necessary, to the Administrative
Agent and the Lenders and, solely in the case of an actual or potential conflict
of interest, one additional primary counsel, one additional local counsel in
each relevant jurisdiction to the affected Indemnified Persons, taken as a
whole) incurred by, imposed on or assessed against any of them as a result of,
or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not the Administrative
Agent or any Lender is a party thereto and whether or not such investigation,
litigation or other proceeding is brought by or on behalf of any Credit Party)
related to the entering into and/or performance of this Agreement or any other
Credit Document or the proceeds of any Loans hereunder or the consummation of
the Transaction or any other transactions contemplated herein or in any other
Credit Document or the exercise of any of their rights, duties or remedies
provided herein or in the other Credit Documents (including the performance by
the Administrative Agent of its duties under Section 13.15), or (b) the Release
of Hazardous Materials at any Real Property at any time owned, leased or
operated by the Borrower or any of its Subsidiaries, the generation, storage,
transportation, handling or disposal of Hazardous Materials by the Borrower or
any of its Subsidiaries at any location, whether or not owned, leased or
operated by the Borrower or any of its Subsidiaries, the non-compliance by the
Borrower or any of its Subsidiaries with any Environmental Law (including
applicable permits thereunder) applicable to any Real Property, or any
Environmental Claim, asserted against the Borrower or any of its Subsidiaries
relating to any Real Property at any time owned, leased or operated by the
Borrower or any of its Subsidiaries, including, in each case, the actual,
reasonable and documented fees and disbursements of counsel, other consultants
and agents incurred in connection with any such investigation, litigation or
other proceeding; provided that, notwithstanding the foregoing, such indemnity
shall not, as to any Indemnified Person, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, reasonable out-of-pocket costs, expenses or disbursements
resulted from (x) the gross negligence, bad faith or willful misconduct of such
Indemnified Person or of any affiliate, director, officer, employee,
representative, counsel, trustee, agent or attorney-in-fact of such Indemnified
Person, as determined by the final non-appealable judgment of a court of
competent jurisdiction, (y) a material breach of its obligations under the
Credit Documents by such Indemnified Person or any affiliate, director, officer,
employee, representative, counsel, trustee, investment advisor, agent or
attorney-in-fact of such Indemnified Person as determined by the final
non-appealable judgment of a court of competent jurisdiction or (z) any dispute
solely among Indemnified Persons other than claims (i) against the
Administrative Agent, any Lead Arranger or any of their Affiliates in its
capacity or in fulfilling its role as Administrative Agent, Lead Arranger or any
other similar role hereunder and under any of the other Credit Documents or
(ii) arising out of any act or omission of the Borrower or any of its
Subsidiaries or Affiliates. To the extent that the undertaking to indemnify, pay
or hold harmless the Administrative Agent, any Lead Arranger, any Lender or any
of their respective Affiliates set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, the Borrower
shall make the maximum contribution to the payment and satisfaction of each of
the indemnified liabilities which is permissible under applicable law. This
Section 13.01(a)(ii) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

(b) To the full extent permitted by applicable law, each party hereto agrees
that it shall not assert, and hereby waives, any claim against any each other
party hereto, on any theory of liability, for special, indirect, consequential
or incidental damages (as opposed to direct or actual damages) arising out of,
in connection with, or as a result of, this Agreement, any other Credit Document
or any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or the use of the proceeds thereof;
provided, however, that the foregoing provisions shall not relieve the Borrower
of its indemnification obligations as provided in Section 13.01(a). No
Indemnified Person or party hereto shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by any other party hereto or any
Indemnified Person through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby, except to the
extent the liability of such Indemnified Person results from such Indemnified
Person’s gross negligence, bad faith, willful misconduct or material breach of
its obligations under the Credit Documents (as determined by a court of
competent jurisdiction in a final and non-appealable decision).

 

-84-



--------------------------------------------------------------------------------

13.02 Right of Setoff. Subject to the Intercreditor Agreement, in addition to
any rights and remedies now or hereafter granted under applicable law, the
Security Documents or otherwise, and not by way of limitation of any such rights
or remedies, upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent, and, with the written consent of the
Administrative Agent, each Lender, is hereby authorized at any time or from time
to time, without presentment, demand, protest or other notice of any kind to any
Credit Party or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) (other than accounts used exclusively for payroll, payroll taxes or
fiduciary, escrow and trust purposes) and any other Indebtedness at any time
held or owing by the Administrative Agent or such Lender (including by branches
and agencies of the Administrative Agent or such Lender wherever located) to or
for the credit or the account of the Borrower or any of its Restricted
Subsidiaries against and on account of the Obligations of the Credit Parties
under this Agreement or under any of the other Credit Documents, including all
interests in Obligations purchased by such Lender pursuant to Section 13.06(b),
irrespective of whether or not the Administrative Agent or such Lender shall
have made any demand hereunder and although said Obligations, shall be
contingent or unmatured. Each of each Lender and the Administrative Agent agrees
to notify the Borrower promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

13.03 Notices.

(a) Except as otherwise expressly provided herein, all notices and other
communications provided for hereunder shall be in writing (including telecopier
or electronic communication) and mailed, telecopied, emailed or delivered: if to
any Credit Party, at the address specified opposite its signature below or in
the other relevant Credit Documents; if to any Lender, to the address, facsimile
number, electronic mail address or telephone number specified in its
administrative questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its administrative questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower) substantially in the form supplied by the
Administrative Agent; and if to the Administrative Agent, at the Notice Office;
or, as to any Credit Party or the Administrative Agent, at such other address as
shall be designated by such party in a written notice to the other parties
hereto and, as to each Lender, at such other address as shall be designated by
such Lender in a written notice to the Borrower and the Administrative Agent.
All such notices and communications shall, when mailed, telecopied, emailed or
sent by overnight courier, be effective when deposited in the mails, delivered
to the overnight courier, as the case may be, or sent electronically, by
telecopier, except that notices and communications to the Administrative Agent
and the Borrower (in either case) shall not be effective until received by the
Administrative Agent or the Borrower, as the case may be.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices to
any Lender pursuant to Section 2 if such Lender has notified the Administrative
Agent that it is incapable of receiving notices under such Section by electronic
communication. Each of the Administrative Agent and the Borrower may, in such
Person’s respective discretion, agree to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
such Person; provided that approval of such procedures may be limited to
particular notices or communications.

 

-85-



--------------------------------------------------------------------------------

13.04 Benefit of Agreement; Assignments; Participations.

(a) This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the respective permitted successors and assigns of the parties
hereto; provided, however, the Borrower may not assign or transfer any of its
rights, obligations or interest hereunder or under the other Credit Documents
without the prior written consent of the Lenders and; provided further, that,
although any Lender may transfer, assign or grant participations in its rights
hereunder, such Lender shall remain a “Lender” for all purposes hereunder (and
may not transfer or assign all or any portion of its Commitments and outstanding
Loans hereunder except as provided in Sections 2.13 and 13.04(b)) and the
transferee, assignee or participant, as the case may be, shall not constitute a
“Lender” hereunder and; provided further, that no Lender shall transfer or grant
any participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest or Fees thereon
(except in connection with a waiver of applicability of any post-default
increase in interest rates) or reduce the principal amount thereof (it being
understood that any amendment or modification to the financial definitions in
this Agreement or to Section 13.07(a) shall not constitute a reduction in the
rate of interest or Fees payable hereunder), or increase the amount of the
participant’s participation over the amount thereof then in effect (it being
understood that a waiver of any Default or Event of Default or of a mandatory
reduction in the Total Commitment shall not constitute a change in the terms of
such participation, and that an increase in any Commitment (or the available
portion thereof) or Loan shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by the Borrower of any of
its rights and obligations under this Agreement, (iii) release all or
substantially all of the Collateral under all of the Security Documents (except
as expressly provided in the Credit Documents or the Intercreditor Agreement)
supporting the Loans hereunder in which such participant is participating or
(iv) release all or substantially all of the Guarantors under the Guaranty
(except as expressly provided in the Credit Documents) supporting the Loans
hereunder in which such participant is participating. In the case of any such
participation, the participant shall not have any rights under this Agreement or
any of the other Credit Documents (the participant’s rights against such Lender
in respect of such participation to be those set forth in the agreement executed
by such Lender in favor of the participant relating thereto) and all amounts
payable by the Borrower hereunder shall be determined as if such Lender had not
sold such participation.

The Borrower agrees that each participant shall be entitled to the benefits of
Sections 2.10, 2.11 and 5.04 (subject to the requirements and limitations of
such Sections and Section 2.13, including the requirements of Section 5.04(b))
to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 13.04(b), provided such participant shall be
subject to Section 2.13 as if it were a Lender. To the extent permitted by law,
each participant also shall be entitled to the benefits of Section 13.02 as
though it were a Lender, provided such participant shall be subject to
Section 13.06 as though it were a Lender. Section 2.13 shall apply to any Lender
that has a participant that is not a Eligible Transferee, unless such Lender
replaces such participant or repurchases such participant’s interest in the
Commitment and/or the Loans.

A participant shall not be entitled to receive a greater payment under
Section 2.10 or 5.04 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such participant, except to
the extent that such participant’s right to a greater payment results from a
Change in Law after the participant acquired the applicable participation
(subject to the requirements and limitations of such Sections and Section 2.13,
including the requirements of Section 5.04(b)).

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in any Commitment or Obligation (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any participant or any information relating to a participant’s interest in
any Commitments or Obligations) to any Person except to the extent that such
disclosure is necessary in connection with a Tax audit or other proceeding to
establish that such Commitment or Obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations. The entries in
the Participant Register shall be conclusive absent manifest error, and the
Borrower and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.

 

-86-



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, any Lender (or any Lender together with one
or more other Lenders) may (x) assign all or a portion of its Commitments and
related outstanding Obligations (or, if the Commitments with respect to the
relevant Tranche have terminated, outstanding Obligations) hereunder to (i)(A)
its parent company and/or any affiliate of such Lender which is at least 50%
owned by such Lender or its parent company or (B) to one or more other Lenders
or any affiliate of any such other Lender which is at least 50% owned by such
other Lender or its parent company (provided that any fund that invests in loans
and is managed or advised by the same investment advisor of another fund which
is a Lender (or by an Affiliate of such investment advisor) shall be treated as
an Affiliate of such other Lender for the purposes of this sub-clause
(x)(i)(B)), or (ii) in the case of any Lender that is a fund that invests in
loans, any other fund that invests in loans and is managed or advised by the
same investment advisor of any Lender or by an Affiliate of such investment
advisor or (y) assign all, or if less than all, a portion equal to at least
$1,000,000 in the aggregate for the assigning Lender or assigning Lenders, of
such Commitments and related outstanding Obligations (or, if the Commitments
with respect to the relevant Tranche have terminated, outstanding Obligations)
hereunder to one or more Eligible Transferees (treating any fund that invests in
loans and any other fund that invests in loans and is managed or advised by the
same investment advisor of such fund or by an Affiliate of such investment
advisor as a single Eligible Transferee), each of which assignees shall become a
party to this Agreement as a Lender by execution of an Assignment and Assumption
Agreement, provided that (i) at such time, Schedule 1.01-A to the Disclosure
Letter shall be deemed modified to reflect the Commitments and/or outstanding
Loans, as the case may be, of such new Lender and of the existing Lenders,
(ii) upon the surrender of the relevant Notes by the assigning Lender (or, upon
such assigning Lender’s indemnifying the Borrower for any lost Note pursuant to
a customary indemnification agreement) new Notes will be issued, at the
Borrower’s expense, to such new Lender and to the assigning Lender promptly
following the written request of such new Lender or assigning Lender, such new
Notes to be in conformity with the requirements of Section 2.05 (with
appropriate modifications) to the extent needed to reflect the revised
Commitments and/or outstanding Loans, as the case may be, (iii) the consent of
the Administrative Agent and, so long as no Event of Default then exists, the
consent of the Borrower in each case shall be required in connection with any
such assignment of Term Loan Commitments or Term Loans pursuant to clause
(y) above (each of which consents shall not be unreasonably withheld or
delayed), provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after an Authorized Financial
Officer of the Borrower shall have received written notice thereof,
(iv) [reserved], (v) the parties to each assignment shall execute and deliver to
the Administrative Agent an Assignment and Assumption Agreement via an
electronic settlement system acceptable to the Administrative Agent (or, if
previously agreed with the Administrative Agent, manually), and shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee shall
not be for the account of the Borrower or any other Credit Party and shall not
apply with respect to any assignment to which JPMorgan Chase Bank, N.A. or its
Affiliates is a party and may otherwise be waived or reduced in the sole
discretion of the Administrative Agent) and (vi) no such transfer or assignment
will be effective until recorded by the Administrative Agent on the Register
pursuant to Section 13.15. To the extent of any assignment pursuant to this
Section 13.04(b), the assigning Lender shall be relieved of its obligations
hereunder with respect to its assigned Commitments and outstanding Loans. At the
time of each assignment pursuant to this Section 13.04(b) to a Person which is
not already a Lender hereunder, the respective assignee Lender shall provide to
the Borrower the appropriate Internal Revenue Service Forms (and, if applicable,
a Section 5.04(b) Certificate) as described in Section 5.04(b). To the extent
that an assignment of all or any portion of a Lender’s Commitments and related
outstanding Obligations pursuant to Section 2.13 or this Section 13.04(b) would,
at the time of such assignment, result in increased costs under Section 2.10 or
5.04 from those being charged by the respective assigning Lender prior to such
assignment, then the Borrower shall not be obligated to pay such increased costs
(although the Borrower, in accordance with and pursuant to the other provisions
of this Agreement, shall be obligated to pay any other increased costs of the
type described above resulting from changes after the date of the respective
assignment).

(c) [Reserved].

(d) [Reserved].

(e) Each Lender agrees further that it will not grant participations or
assignments (other than to funds that invest in bank loans and are managed by
the same investment advisor of such assigning Lender) prior to receiving notice
from the Administrative Agent as of the Effective Date that the Lead Arrangers
have completed the primary syndication of the Commitments and Loans.

(f) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans and Notes hereunder to a Federal Reserve Bank in support of borrowings
made by such Lender from such Federal Reserve Bank, any Lender which is a fund
may pledge all or any portion of its Loans and Notes to its trustee or to a
collateral agent providing credit or credit support to such Lender in support of
its obligations to such trustee, such collateral agent or a holder of such
obligations, as the case may be. No pledge pursuant to this clause (f) shall
release the transferor Lender from any of its obligations hereunder.

 

-87-



--------------------------------------------------------------------------------

(g) Any Lender which assigns all of its Commitments and/or Loans hereunder in
accordance with Section 13.04(b) shall cease to constitute a “Lender” hereunder,
except with respect to indemnification provisions under this Agreement
(including, Sections 2.10, 2.11, 5.04, 12.06, 13.01 and 13.06), which shall
survive as to such assigning Lender.

13.05 No Waiver, Remedies Cumulative. No failure or delay on the part of the
Administrative Agent, the Collateral Agent or any Lender in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between the Borrower or any other Credit Party and the
Administrative Agent, the Collateral Agent or any Lender shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under any other Credit Document preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. The rights, powers and remedies herein or in any other
Credit Document expressly provided are cumulative and not exclusive of any
rights, powers or remedies which the Administrative Agent, the Collateral Agent
or any Lender would otherwise have. No notice to or demand on any Credit Party
in any case shall entitle any Credit Party to any other or further notice or
demand in similar or other circumstances or constitute a waiver of the rights of
the Administrative Agent, the Collateral Agent or any Lender to any other or
further action in any circumstances without notice or demand.

13.06 Payments Pro Rata.

(a) Except as otherwise provided in this Agreement, the Administrative Agent
agrees that promptly after its receipt of each payment from or on behalf of the
Borrower in respect of any Obligations hereunder, the Administrative Agent shall
distribute such payment to the Lenders entitled thereto (other than any Lender
that has consented in writing to waive its pro rata share of any such payment)
pro rata based upon their respective shares, if any, of the Obligations with
respect to which such payment was received in accordance with Section 18(a) of
the Security Agreement.

(b) Each of the Lenders agrees that, subject to clause (c), if it should receive
any amount hereunder (whether by voluntary payment, by realization upon
security, by the exercise of the right of setoff or banker’s lien, by
counterclaim or cross action, by the enforcement of any right under the Credit
Documents, or otherwise), which is applicable to the payment of the principal
of, or interest on, the Loans of a sum which with respect to the related sum or
sums received by other Lenders is in a greater proportion than the total of such
Obligation then owed and due to such Lender bears to the total of such
Obligation then owed and due to all of the Lenders immediately prior to such
receipt, then such Lender receiving such excess payment shall purchase for cash
without recourse or warranty from the other Lenders an interest in the
Obligations of the respective Credit Party to such Lenders in such amount as
shall result in a proportional participation by all the Lenders in such amount;
provided that if all or any portion of such excess amount is thereafter
recovered from such Lenders, such purchase shall be rescinded and the purchase
price restored to the extent of such recovery, but without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 13.06(a) and (b) shall be subject to the express
provisions of this Agreement which (i) require, or permit, differing payments to
be made to Non-Defaulting Lenders as opposed to Defaulting Lenders and
(ii) permit differing payments to be made to Lenders pursuant to Extensions in
accordance with Section 2.15.

 

-88-



--------------------------------------------------------------------------------

13.07 Calculations; Computations.

(a) The financial statements to be furnished to the Lenders pursuant hereto
shall be made and prepared in accordance with GAAP consistently applied
throughout the periods involved (except as set forth in the notes thereto or as
otherwise disclosed in writing by the Borrower to the Lenders); provided that
(i) notwithstanding anything to the contrary contained herein, all such
financial statements shall be prepared, and all financial covenants contained
herein or in any other Credit Document shall be calculated, in each case,
without giving effect to any election under FASB ASC 825 (or any similar
accounting principle) permitting a Person to value its financial liabilities at
the fair value thereof, (ii) to the extent expressly provided herein, certain
calculations shall be made on a pro forma basis, and (iii) for the avoidance of
doubt, all operating lease expense and other liabilities with respect to leases
of the Borrower and its Subsidiaries that would constitute operating leases
under GAAP as of the Effective Date shall not be included in the calculations of
Indebtedness or Consolidated Interest Expense hereunder. The Borrower and the
Administrative Agent, on behalf of the Lenders, agree that in the event of any
material change in GAAP (any such change, for the purpose of this Section 13.07,
an “Accounting Change”) that occurs after the date of this Agreement, then
following the written request of any of the Borrower, the Administrative Agent
or the Required Lenders, the Borrower and the Administrative Agent shall enter
into good faith negotiations in order to amend such provisions of this Agreement
so as to equitably reflect any such Accounting Change with the desired result
that the criteria for evaluating the financial condition of the Borrower and its
Subsidiaries shall be the same after such Accounting Change as if such
Accounting Change had not been made, and until such time as such an amendment
shall have been executed and delivered by the Borrower and the Required Lenders,
(a) all financial covenants, standards and terms in this Agreement shall be
calculated and/or construed as if such Accounting Change had not been made, and
(b) the Borrower shall prepare footnotes to each certificate and the financial
statements required to be delivered pursuant to Sections 9.01(a), (b), (c) and
(f) that show the material differences between the financial statements
delivered (which reflect such Accounting Change) and the basis for calculating
financial covenant compliance (without reflecting such Accounting Change).

(b) All computations of interest and other Fees hereunder shall be made on the
basis of a year of 360 days (except for interest calculated by reference to the
Prime Lending Rate, which shall be based on a year of 365 or 366 days, as
applicable) for the actual number of days (including the first day but excluding
the last day.

13.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.

(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
ANY MORTGAGE, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE
STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES). ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT
SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES
FOR THE SOUTHERN DISTRICT OF NEW YORK, IN EACH CASE WHICH ARE LOCATED IN THE
COUNTY OF NEW YORK, BOROUGH OF MANHATTAN, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH PARTY HERETO HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH PARTY
HERETO HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH PARTY, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY
LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT
DOCUMENT BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH PARTY. EACH PARTY HERETO FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH PARTY AT ITS ADDRESS AS PROVIDED IN
SECTION 13.03, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, AND AGREES NOT TO PLEAD OR CLAIM IN ANY
ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT
SERVICE OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN,
HOWEVER, SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE
HOLDER OF ANY NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY OTHER PARTY HERETO
IN ANY OTHER JURISDICTION.

 

-89-



--------------------------------------------------------------------------------

(b) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE OF ANY OF THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE
COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

13.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent. Delivery of an executed counterpart hereof by facsimile or other
electronic transmission shall be as effective as delivery of any original
executed counterpart hereof.

13.10 Intercreditor Agreement.

(a) EACH LENDER PARTY HERETO UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT IT (AND
EACH OF ITS SUCCESSORS AND ASSIGNS) AND EACH OTHER LENDER (AND EACH OF THEIR
SUCCESSORS AND ASSIGNS) SHALL BE BOUND BY THE INTERCREDITOR AGREEMENT, WHICH IN
CERTAIN CIRCUMSTANCES MAY REQUIRE (AS MORE FULLY PROVIDED THEREIN) THE TAKING OF
CERTAIN ACTIONS BY THE LENDERS, INCLUDING THE PURCHASE AND SALE OF
PARTICIPATIONS BY VARIOUS LENDERS TO EACH OTHER IN ACCORDANCE WITH THE TERMS
THEREOF.

(b) THE PROVISIONS OF THIS SECTION 13.10 ARE NOT INTENDED TO SUMMARIZE OR
DESCRIBE THE PROVISIONS OF THE INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE
TO THE INTERCREDITOR AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS
THEREOF. EACH LENDER IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF
THE INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NO AGENT
OR ANY OF AFFILIATES MAKES ANY REPRESENTATION TO ANY LENDER AS TO THE
SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE INTERCREDITOR
AGREEMENT. A COPY OF THE INTERCREDITOR AGREEMENT MAY BE OBTAINED FROM THE
ADMINISTRATIVE AGENT.

(c) AS MORE FULLY PROVIDED THEREIN, THE INTERCREDITOR AGREEMENT CAN ONLY BE
AMENDED BY THE PARTIES THERETO IN ACCORDANCE WITH THE PROVISIONS THEREOF.

(d) IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND THE
INTERCREDITOR AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN
AND CONTROL EXCEPT WITH RESPECT TO ANY TERMS NOT CONSENTED TO BY THE BORROWER
THAT, PURSUANT TO THE INTERCREDITOR AGREEMENT, REQUIRES THE CONSENT OF THE
BORROWER.

13.11 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

 

-90-



--------------------------------------------------------------------------------

13.12 Amendment or Waiver, etc.

(a) Neither this Agreement nor any other Credit Document nor any terms hereof or
thereof may be changed, waived, discharged or terminated unless such change,
waiver, discharge or termination is in writing signed by the respective Credit
Parties party hereto or thereto and the Required Lenders (although additional
parties (other than foreign borrowers) may be added to (and annexes may be
modified to reflect such additions), and Subsidiaries of the Borrower may be
released from the Guaranty and the Security Documents in accordance with the
provisions hereof and thereof without the consent of the other Credit Parties
party thereto or the Required Lenders), provided that no such change, waiver,
discharge or termination shall, without the consent of each Lender (other than,
except with respect to following clause (i), a Defaulting Lender) (with
Obligations being directly adversely affected in the case of following clause
(i) or whose Obligations are being extended in the case of following clause
(i)(x)), (i)(x) extend the final scheduled maturity of any Loan or Note,
(y) reduce the amount of, or extend the date of, any Scheduled Term Loan
Repayment in respect of the applicable Tranche of Term Loans, or (z) reduce the
rate or extend the time of payment of interest or Fees thereon (except in
connection with the waiver of applicability of any post-default increase in
interest rates), or reduce (or forgive) the principal amount thereof (it being
understood that any amendment or modification to the financial definitions in
this Agreement or to Section 13.07(a) shall not constitute a reduction in the
rate of interest or Fees for the purposes of this clause (i)), (ii) release all
or substantially all of the Collateral (except as expressly provided in the
Credit Documents) under all the Security Documents, (iii) release all or
substantially all of the Guarantors (except as expressly provided in the Credit
Documents) from the Guaranty, (iv) amend, modify or waive any provision of this
Section 13.12(a) (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the Term Loans on
the Effective Date), (v) reduce the “majority” voting threshold specified in the
definition of Required Lenders (it being understood that, with the consent of
the Required Lenders, additional extensions of credit or other credit facilities
pursuant to this Agreement may be included in the determination of the Required
Lenders on substantially the same basis as the extensions of Term Loans are
included on the Effective Date), (vi) amend, modify or waive any provision of
Section 13.06) or (vii) consent to the assignment or transfer by the Borrower of
any of its rights and obligations under this Agreement; provided, further, that
no such change, waiver, discharge or termination shall (1) increase the
Commitments of any Lender over the amount thereof then in effect without the
consent of such Lender (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the Total Commitment or a mandatory repayment of Loans shall not
constitute an increase of the Commitment of any Lender and that an increase in
the available portion of any Commitment of any Lender shall not constitute an
increase of the Commitment of such Lender), (2) [reserved], (3) without the
consent of the Administrative Agent (which consent shall not be unreasonably
withheld or delayed), amend, modify or waive any provision of Section 12 or any
other provision as same relates to the rights or obligations of the
Administrative Agent, (4) without the consent of Collateral Agent, amend, modify
or waive any provision relating to the rights or obligations of the Collateral
Agent (which consent shall not be unreasonably withheld or delayed), (5) except
in cases where additional extensions of term loans are being afforded
substantially the same treatment afforded to the Term Loans pursuant to this
Agreement on the Effective Date, without the consent of the Majority Lenders of
each Tranche which is being allocated a lesser prepayment, repayment or
commitment reduction as a result of the actions described below, alter the
required application of any prepayments or repayments (or commitment reduction),
as between the various Tranches, pursuant to Section 5.02(f) (it being
understood, however, that (x) the Required Lenders may waive, in whole or in
part, any such prepayment, repayment or commitment reduction, so long as the
application, as amongst the various Tranches, of any such prepayment, repayment
or commitment reduction which is still required to be made is not altered and
(y) any conversion of any Tranche of Loans into another Tranche of Loans
hereunder in like principal amount shall not be considered a “prepayment” or
“repayment” for purposes of this clause (5)), (6) without the consent of the
Majority Lenders of the respective Tranche affected thereby, amend the
definition of Majority Lenders (it being understood that, with the consent of
the Required Lenders, additional extensions of credit pursuant to this Agreement
may be included in the determination of the Majority Lenders on substantially
the same basis as the extensions of Loans and Commitments are included on the
Effective Date) or (7) without consent of each Hedge Bank, amend, modify or
waive (i) the provisions of Section 18(a) of the Security Agreement, in a manner
adversely affecting the priority status of the Secured Obligations under the
Secured Interest Rate Protection Agreements or (ii) the provisions of
Section 13.20 of this Agreement.

 

-91-



--------------------------------------------------------------------------------

(b) If, in connection with any proposed change, waiver, discharge or termination
of any of the provisions of this Agreement as contemplated by clauses
(i) through (vi), inclusive, of the first proviso to Section 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrower
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described in either clause (A) or (B) below,
to either (A) replace each such non-consenting Lender or Lenders (or, at the
option of the Borrower, if the respective Lender’s consent is required with
respect to less than all Tranches of Loans (or related Commitments), to replace
only the Loans of the respective non-consenting Lender which gave rise to the
need to obtain such Lender’s individual consent) with one or more Replacement
Lenders pursuant to Section 2.13 so long as at the time of such replacement,
each such Replacement Lender consents to the proposed change, waiver, discharge
or termination or (B) repay each Tranche of outstanding Loans of such Lender
which gave rise to the need to obtain such Lender’s consent, provided that,
unless the Loans which are repaid pursuant to preceding clause (B) are
immediately replaced in full at such time through the addition of new Lenders or
the increase of the outstanding Loans of existing Lenders (who in each case must
specifically consent thereto), then in the case of any action pursuant to
preceding clause (B), the Required Lenders (determined after giving effect to
the proposed action) shall specifically consent thereto.

(c) Notwithstanding anything to the contrary contained in this Section 13.12,
(x) Security Documents (including any Additional Security Documents) and related
documents executed by the Credit Parties in connection with this Agreement may
be in a form reasonably determined by the Administrative Agent and may be
amended, supplemented and waived with the consent of the Administrative Agent
and the Borrower without the need to obtain the consent of any other Person if
such amendment, supplement or waiver is delivered in order (i) to comply with
local law or advice of local counsel, (ii) to cure ambiguities, omissions,
mistakes or defects or (iii) to cause such Security Document or other document
to be consistent with this Agreement and the other Credit Documents and (y) if
following the Effective Date, the Administrative Agent and the Borrower shall
have jointly identified an ambiguity, mistake, inconsistency, obvious error or
any error or omission of a technical or immaterial nature, in each case, in any
provision of the Credit Documents, then the Administrative Agent and the Credit
Parties shall be permitted to amend such provision and such amendment shall
become effective without any further action or consent of any other party to any
Credit Documents.

(d) Notwithstanding the foregoing, (x) any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrower, the Required
Lenders and the Administrative Agent if (i) by the terms of such agreement the
Commitment of each Lender not consenting to the amendment provided for therein
shall terminate upon the effectiveness of such amendment and (ii) at the time
such amendment becomes effective, each Lender not consenting thereto receives
payment in full of this principal of and interest accrued on each Loan made by
it and all other amounts owing to it or accrued for its account under this
Agreement.

(e) In addition, notwithstanding the foregoing, this Agreement may be amended
with the written consent of the Administrative Agent, the Borrower and the
Lenders providing the relevant Replacement Term Loans to permit the refinancing
of all or a portion of the outstanding Term Loans (the “Refinanced Term Loans”)
with a replacement “B” term loan tranche denominated in Dollars (the
“Replacement Term Loans”), hereunder; provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans plus reasonable fees and expenses incurred
in connection with such refinancing, (b) the Weighted Average Life to Maturity
of such Replacement Term Loans shall not be shorter than the Weighted Average
Life to Maturity of such Refinanced Term Loans at the time of such refinancing
(except to the extent of nominal amortization for periods where amortization has
been eliminated as a result of prepayment of the applicable Term Loans), and
(c) all other terms applicable to such Replacement Term Loans shall be
substantially identical to, or less favorable to the Lenders providing such
Replacement Term Loans than, those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the latest final maturity of the Term Loans in
effect immediately prior to such refinancing.

(f) Notwithstanding anything to the contrary contained in this Section 13.12,
the Borrower and the Administrative Agent may without the input or consent of
the Lenders, effect amendments to this Agreement and the other Credit Documents
as may be necessary or appropriate in the opinion of the Administrative Agent to
effect the provisions of Sections 2.14 and 2.15.

 

-92-



--------------------------------------------------------------------------------

(g) Notwithstanding anything to the contrary herein, the Administrative Agent
may, without the consent of any Lender, enter into any amendment to the Security
Documents contemplated by the Intercreditor Agreement.

13.13 Survival. All indemnities set forth herein including in Sections 2.10,
2.11, 5.04, 12.06 and 13.01 shall survive the execution, delivery and
termination of this Agreement and the Notes, the making and repayment of the
Obligations, resignation of the Administrative Agent and any assignment of
rights by, or replacement of, any Lender.

13.14 Domicile of Loans. Each Lender may transfer and carry its Loans at, to or
for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11 or 5.04 from those
being charged by the respective Lender prior to such transfer, then the Borrower
shall not be obligated to pay such increased costs (although the Borrower shall
be obligated to pay any other increased costs of the type described above
resulting from changes after the date of the respective transfer).

13.15 Register. The Borrower hereby designates the Administrative Agent to serve
as its agent, solely for purposes of this Section 13.15, to maintain a register
(the “Register”) on which it will record the Commitments from time to time of
each of the Lenders, the Loans made by each of the Lenders and each repayment in
respect of the principal (and related interest) amount of the Loans of each
Lender. The entries in the Register shall be conclusive (absent manifest error),
and the Borrower, the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. Failure to make any such recordation, or any error in such
recordation, shall not affect the Borrower’s obligations in respect of such
Loans. With respect to any Lender, the transfer of the Commitments of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitments shall not be effective until such transfer is
recorded on the Register maintained by the Administrative Agent with respect to
ownership of such Commitments and Loans and prior to such recordation all
amounts owing to the transferor with respect to such Commitments and Loans shall
remain owing to the transferor. The registration of assignment or transfer of
all or part of any Commitments and Loans shall be recorded by the Administrative
Agent on the Register only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement pursuant to
Section 13.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note (if
any) evidencing such Loan, and thereupon one or more new Notes in the same
aggregate principal amount shall be issued to the assigning or transferor Lender
and/or the new Lender at the request of any such Lender. The Register shall be
available for inspection by the Borrower and any Lender at any reasonable time
and from time to time upon reasonable prior notice. The Borrower agrees to
indemnify the Administrative Agent from and against any and all losses, claims,
damages and liabilities of whatsoever nature which may be imposed on, asserted
against or incurred by the Administrative Agent in performing its duties under
this Section 13.15, provided that the Borrower will not be liable for any
portion of such losses, claims, damages or liabilities to the extent resulting
from the Administrative Agent’s gross negligence, bad faith, willful misconduct
or material breach of its obligations under the Credit Documents (in each case,
as determined by a court of competent jurisdiction in a final and non-appealable
decision).

 

-93-



--------------------------------------------------------------------------------

13.16 Confidentiality.

(a) Subject to the provisions of clause (b) of this Section 13.16, each Lender
and the Administrative Agent agrees that it will not disclose without the prior
consent of the Borrower (other than to its employees, auditors, advisors or
counsel or to the Administrative Agent or another Lender if such Lender or such
Lender’s holding or parent company reasonably determines that any such party
should have access to such information, provided such Persons shall be subject
to the provisions of this Section 13.16 to the same extent as such Lender) any
information with respect to the Borrower or any of its Subsidiaries which is now
or in the future furnished pursuant to this Agreement or any other Credit
Document, provided that any Lender and the Administrative Agent (as applicable,
the “Disclosing Party”) may disclose any such information (i) as has become
generally available to the public other than by virtue of a breach of this
Section 13.16(a) by the Disclosing Party, (ii) as may be required or appropriate
in any report, statement or testimony submitted to any municipal, state or
Federal regulatory body having or claiming to have jurisdiction over such
Disclosing Party or to the Federal Reserve Board or the Federal Deposit
Insurance Corporation or similar organizations (whether in the United States or
elsewhere) or their successors (in which case such Disclosing Party shall,
except with respect to any audit or examination conducted by bank accountants or
any governmental bank authority exercising examination or regulatory authority,
to the extent permitted by law, notify the Borrower promptly thereof), (iii) as
may be required or appropriate in respect to any summons or subpoena or in
connection with any litigation (in which case such Disclosing Party shall, to
the extent permitted by law, inform the Borrower promptly thereof), (iv) in
order to comply with any law, order, regulation or ruling applicable to such
Disclosing Party (in which case such Disclosing Party shall, to the extent
permitted by law, inform the Borrower promptly thereof), (v) to the extent such
information is received by the Disclosing Party from a third party that is not
known by the Disclosing Party to be subject to confidentiality arrangements to
the Borrower or any of its Subsidiaries, (vi) to the Administrative Agent or the
Collateral Agent, (vii) to any direct or indirect contractual counterparty which
is an Eligible Transferee in any swap, hedge or similar agreement (or to any
such contractual counterparty’s professional advisor), so long as such
contractual counterparty (or such professional advisor) agrees to be bound by
the provisions of this Section 13.16, (viii) to any prospective or actual
transferee or participant which is an Eligible Transferee in connection with any
contemplated transfer or participation of any of the Notes or Commitments or any
interest therein by such Disclosing Party otherwise permitted by this Agreement,
provided that such prospective transferee agrees to be bound by the
confidentiality provisions contained in this Section 13.16, (ix) for purposes of
establishing a “due diligence” defense and (x) solely to the extent that such
information is independently developed by the Disclosing Party.

(b) The Borrower hereby acknowledges and agrees that each Lender may share with
any of its affiliates that are directly and/or indirectly involved with any
Credit Document or any transactions contemplated hereby or thereby, and such
affiliates may share with such Lender, any information related to the Borrower
or any of its Subsidiaries (including any non-public customer information
regarding the creditworthiness of the Borrower and its Subsidiaries), provided
such Persons shall be subject to the provisions of this Section 13.16 to the
same extent as such Lender.

13.17 PATRIOT Act. Each Lender subject to the USA PATRIOT ACT (Title III of Pub.
Law 107-56 (signed into law October 26, 2001) (as amended from time to time, the
“Patriot Act”) hereby notifies the Borrower that pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the other Credit Parties and other information that
will allow such Lender to identify the Borrower and the other Credit Parties in
accordance with the Patriot Act. For the avoidance of doubt, this Section 13.17
shall also apply with respect to any entity that becomes a Credit Party
following the Effective Date.

13.18 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Credit Document),
the Borrower and each other Credit Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i)(A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Lead Arrangers are arm’s-length commercial transactions between the Borrower,
each other Credit Party and their respective Affiliates, on the one hand, and
the Administrative Agent and the Lead Arrangers, on the other hand, (B) each of
the Borrower and each other Credit Party has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and each other Credit Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (ii) (A) each of the
Administrative Agent and the Lead Arrangers is, and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for the Borrower, any other Credit Party or any of their respective Affiliates,
or any other Person and (B) neither the Administrative Agent nor any Lead
Arranger has any obligation to the Borrower, any other Credit Party or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; and (iii) the Administrative Agent and the Lead Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the other Credit
Parties and their respective Affiliates, and none of the Administrative Agent or
any Lead Arranger has any obligation to disclose any of such interests to the
Borrower, any other Credit Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrower and the other Credit
Parties hereby waives and releases any claims that it may have against the
Administrative Agent and the Lead Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

-94-



--------------------------------------------------------------------------------

13.19 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate and spread in equal
or unequal parts the total amount of interest throughout the contemplated term
of the Obligations hereunder.

13.20 SECURED INTEREST RATE PROTECTION AGREEMENTS.

(a) EACH LENDER WITH OUTSTANDING TERM LOANS ACKNOWLEDGES AND AGREES THAT THE
OBLIGATIONS UNDER ANY SECURED INTEREST RATE PROTECTION AGREEMENT ARE ENTITLED TO
DISTRIBUTIONS PURSUANT TO 13.20(b) OF THIS AGREEMENT AND SECTION 18(a) OF THE
COLLATERAL AGREEMENT (INCLUDING DISTRIBUTIONS PURSUANT TO AN INSOLVENCY OR
LIQUIDATION PROCEEDING).

(b) Notwithstanding the provisions of Sections 13.06(a), (b) and (c) or anything
to the contrary contained in this Agreement, after the exercise of remedies
(including rights of setoff) provided for in Section 11 (or after the Loans have
automatically become immediately due and payable as contemplated by the proviso
appearing in the last paragraph of Section 11), any amounts received on account
of the Secured Obligations (whether as a result of a payment under a Guaranty,
any realization on the Collateral, any setoff rights, any distribution in
connection with any insolvency or liquidation proceeding under the Bankruptcy
Code or otherwise) shall be applied as provided in Section 18(a) of the Security
Agreement. If any Secured Creditor collects or receives any amounts on account
of the Secured Obligations to which it is not entitled under Section 18(a) of
the Security Agreement, such Secured Creditor shall hold the same in trust for
the Secured Parties and shall forthwith deliver the same to the Administrative
Agent, for the account of the Secured Parties, to be applied in accordance with
this clause (b).

13.21 Post-Closing Requirements. Notwithstanding anything to the contrary
contained in this Agreement or the other Credit Documents, the parties hereto
acknowledge and agree that within 180 days after the Effective Date (as such
date may be extended (with respect to a given action or actions) at the sole
discretion of the Administrative Agent) each applicable Credit Party shall have
delivered to the Collateral Agent duly executed Control Agreements (as defined
in the Security Agreement) required pursuant to the Security Agreement, or
amendments to the Credit Parties existing Control Agreements entered into under
the Existing Revolving Credit Agreement in order to make such Control Agreements
consistent with the Intercreditor Agreement.

*        *        *

 

-95-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

Address:      

1981 N. Broadway, Suite 385

  ARC DOCUMENT SOLUTIONS, INC.

Walnut Creek, CA 94596

     

Attention:

  John Toth     By:   /s/ John Toth

Tel No.:

  925.949.5115     Name:   John Toth

Fax No.:

  925.949.5101     Title:   Chief Financial Officer

Signature page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, Collateral Agent and Lender
  By:   /s/ Alex Rogin   Name:   Alex Rogin   Title:   Vice President

Signature page to Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A-1

FORM OF NOTICE OF BORROWING

[Date]

JPMorgan Chase Bank, N.A.,

as Administrative Agent for the Lenders party

to the Term Loan Credit Agreement referred to below

10 South Dearborn

7th Floor, Suite IL1-0054

Chicago, IL 60603

Attention: Teresita R. Siao

Ladies and Gentlemen:

The undersigned, ARC Document Solutions, Inc. (the “Borrower”), refers to the
Term Loan Credit Agreement, dated as of December 20, 2013 (as amended, restated,
modified, supplemented, extended or replaced from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined),
among the Borrower, the lenders from time to time party thereto (the “Lenders”),
and you, as Administrative Agent for such Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.03(a) of the Credit Agreement, that the
undersigned hereby requests a Borrowing under the Credit Agreement, and sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.03(a) of the Credit Agreement:

(i) The Business Day of the Proposed Borrowing is             .1

(ii) The Loans to be made pursuant to the Proposed Borrowing shall consist of
[Initial Term Loans] [Incremental Term Loans]2.

(iii) The aggregate principal amount of the Proposed Borrowing is $            .

(iv) The Loans to be made pursuant to the Proposed Borrowing shall be initially
maintained as [Base Rate Loans] [Eurodollar Loans].

[(v) The initial Interest Period for the Proposed Borrowing is [one month] [two
months] [three months] [six months] [, to the extent agreed to by all Lenders
with Commitments and/or Loans under the relevant Tranche, twelve months and, if
such Interest Period is unavailable, [specify alternative desired].]3

 

1  Shall be a Business Day at least one Business Day in the case of Base Rate
Loans and at least three Business Days in the case of Eurodollar Loans, in each
case, after the date hereof, provided that (in each case) any such notice shall
be deemed to have been given on a certain day only if given before 2:00 p.m.
(New York time) on such day.

2  For Incremental Term Loans, designate the Tranche.

3  To be included for a Proposed Borrowing of Eurodollar Loans.

 

Ex. A-1-1



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true at the
time of the Proposed Borrowing and also immediately after giving effect thereto:

(A) the representations and warranties contained in the Credit Agreement and in
the other Credit Documents are and will be true and correct in all material
respects, immediately before and immediately after giving effect to the Proposed
Borrowing, as though made on such date (it being understood and agreed that any
representation and warranty that is qualified by materiality or Material Adverse
Effect shall be true and correct in all respects), unless stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects (or all respects, as the case may
be) as of such earlier date; and

(B) no Default or Event of Default exists, or would result from such Proposed
Borrowing or from the application of the proceeds thereof.

 

Very truly yours, ARC DOCUMENT SOLUTIONS, INC. By:  

 

  Name:   Title:

 

Ex. A-1-2



--------------------------------------------------------------------------------

EXHIBIT A-2

FORM OF NOTICE OF CONVERSION/CONTINUATION

[Date]

JPMorgan Chase Bank, N.A.,

as Administrative Agent for the Lenders party to the Term Loan Credit Agreement
referred to below

10 South Dearborn

7th Floor, Suite IL1-0054

Chicago, IL 60603

Attention: Teresita R. Siao

Ladies and Gentlemen:

The undersigned, ARC Document Solutions, Inc. (the “Borrower”), refers to Term
Loan Credit Agreement, dated as of December 20, 2013 (as amended, restated,
modified, supplemented, extended or replaced from time to time, the “Credit
Agreement,” the terms defined therein being used herein as therein defined), by
and among the Borrower, the lenders from time to time party thereto (the
“Lenders”), and you, as Administrative Agent for such Lenders, and hereby give
you notice, irrevocably, pursuant to Section [2.06][2.09] of the Credit
Agreement, that the undersigned hereby requests to [convert] [continue] the
Borrowing of [Initial Term Loans] [Incremental Term Loans]1 referred to below,
and in that connection sets forth below the information relating to such
[conversion] [continuation] (the “Proposed [Conversion] [Continuation]”) as
required by Section [2.06][2.09] of the Credit Agreement:

(i) The Proposed [Conversion] [Continuation] relates to the Borrowing of
[Initial Term Loans] [Incremental Term Loans] originally made on              ,
20     (the “Outstanding Borrowing”) in the principal amount of $ and currently
maintained as a Borrowing of [Base Rate Loans] [Eurodollar Loans with an
Interest Period ending on              ].

(ii) The Business Day of the Proposed [Conversion] [Continuation] is .2

(iii) The Outstanding Borrowing shall be [continued as a Borrowing of Eurodollar
Loans with an Interest Period of             ] [converted into a Borrowing of
[Base Rate Loans] [Eurodollar Loans with an Interest Period of             ]].3

 

1  For Incremental Term Loans, designate the Tranche.

2  Shall be a Business Day at least three Business Days (or one Business Day in
the case of a conversion into Base Rate Loans) after the date hereof, provided
that such notice shall be deemed to have been given on a certain day only if
given before 2:00 p.m. (New York time) on such day.

3  If either (x) only a portion of the Outstanding Borrowing is to be so
converted or continued or (y) the Outstanding Borrowing is to be divided into
separate Borrowings with different Interest Periods, the Borrower should make
appropriate modifications to this clause to reflect same.

 

Ex. A-2-1



--------------------------------------------------------------------------------

Very truly yours, ARC DOCUMENT SOLUTIONS, INC. By:  

 

  Name:   Title:

 

Ex. A-2-2



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF INITIAL TERM NOTE

 

$                   

New York, New York

  

             ,20      

FOR VALUE RECEIVED, ARC DOCUMENT SOLUTIONS, INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to [            ] or its registered assigns
(the “Lender”), in lawful money of the United States of America in immediately
available funds, at the Payment Office on the Initial Term Loan Maturity Date
the principal sum of              DOLLARS ($             ) or, if less, the
unpaid principal amount of all Term Loans made by the Lender pursuant to the
Credit Agreement (as defined below), payable at such times and in such amounts
as are specified in the Credit Agreement.

The Borrower also promises to pay interest on the unpaid principal amount of
each Initial Term Loan made by the Lender in like money at said office from the
date hereof until paid at the rates and at the times provided in Section 2.08 of
the Credit Agreement.

This Note is one of the Initial Term Notes referred to in the Term Loan Credit
Agreement, dated as of December 20, 2013 by and among the Borrower, the lenders
from time to time party thereto (including the Lender) and JPMorgan Chase Bank,
N.A., as Administrative Agent (as amended, restated, modified, supplemented,
extended or replaced from time to time, the “Credit Agreement”, the terms
defined therein being used herein as therein defined), and is entitled to the
benefits thereof and of the other Credit Documents. This Note is secured by the
Security Documents and is entitled to the benefits of the Guaranty. As provided
in the Credit Agreement, this Note is subject to voluntary prepayment and
mandatory repayment prior to the Initial Term Loan Maturity Date, in whole or in
part, and Initial Term Loans may be converted from one Type into another Type to
the extent provided in the Credit Agreement.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may become or be declared to be due and payable in
the manner and with the effect provided in the Credit Agreement.

The Borrower hereby waives (to the extent permitted by applicable law)
presentment, demand, protest or notice of any kind in connection with this Note.

 

Ex. B-1-1



--------------------------------------------------------------------------------

THIS NOTE AND THE OBLIGATIONS HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES).

 

ARC DOCUMENT SOLUTIONS, INC. By:  

 

  Name:   Title:

 

Ex. B-1-2



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF INCREMENTAL TERM NOTE

 

$               

New York, New York

  

             ,20      

FOR VALUE RECEIVED, ARC DOCUMENT SOLUTIONS, INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to [            ] or its registered assigns
(the “Lender”), in lawful money of the United States of America in immediately
available funds, at the Payment Office on [Insert the applicable Incremental
Term Loan Maturity Date] (the “Incremental Term Loan Maturity Date”) the
principal sum of              DOLLARS ($             ) or, if less, the unpaid
principal amount of all [Insert the applicable description of the respective
Tranche of Incremental Term Loans] made by the Lender pursuant to the Credit
Agreement (as defined below), payable at such times and in such amounts as are
specified in the Credit Agreement.

The Borrower also promises to pay interest on the unpaid principal amount of
each Incremental Term Loan made by the Lender in like money at said office from
the date hereof until paid at the rates and at the times provided in
Section 2.08 of the Credit Agreement.

This Note is one of the Incremental Term Notes referred to in the Term Loan
Credit Agreement, dated as of December 20, 2013, by and among the Borrower, the
lenders from time to time party thereto (including the Lender) and JPMorgan
Chase Bank, N.A., as Administrative Agent (as amended, restated, modified,
supplemented, extended or replaced from time to time, the “Credit Agreement”,
the terms defined therein being used herein as therein defined), and is entitled
to the benefits thereof and of the other Credit Documents. This Note is secured
by the Security Documents and is entitled to the benefits of the Guaranty. As
provided in the Credit Agreement, this Note is subject to voluntary prepayment
and mandatory repayment prior to the Incremental Term Loan Maturity Date, in
whole or in part, and Incremental Term Loans may be converted from one Type into
another Type to the extent provided in the Credit Agreement.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may become or be declared to be due and payable in
the manner and with the effect provided in the Credit Agreement.

The Borrower hereby waives (to the extent permitted by applicable law)
presentment, demand, protest or notice of any kind in connection with this Note.

 

Ex. B-2-1



--------------------------------------------------------------------------------

THIS NOTE AND THE OBLIGATIONS HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES).

 

ARC DOCUMENT SOLUTIONS, INC. By:  

 

  Name:   Title:

 

Ex. B-2-2



--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF EXTENDED TERM NOTE

 

$               

New York, New York

  

                 ,       

FOR VALUE RECEIVED, ARC DOCUMENT SOLUTIONS, INC., a Delaware corporation (the
“Borrower”), hereby promises to pay to [            ] or its registered assigns
(the “Lender”), in lawful money of the United States of America in immediately
available funds, at the Payment Office on [Insert the applicable Maturity Date]
(the “Maturity Date”) the principal sum of              DOLLARS ($             )
or, if less, the unpaid principal amount of all [Insert the applicable
description of the respective Tranche of Extended Term Loans] made by the Lender
pursuant to the Credit Agreement (as defined below), payable at such times and
in such amounts as are specified in the Credit Agreement.

The Borrower also promises to pay interest on the unpaid principal amount of
each Extended Term Loan made by the Lender in like money at said office from the
date hereof until paid at the rates and at the times provided in Section 2.08 of
the Credit Agreement.

This Note is one of the Extended Term Notes referred to in the Term Loan Credit
Agreement, dated as of December 20, 2013, by and among the Borrower, the lenders
from time to time party thereto (including the Lender), and JPMorgan Chase Bank,
N.A., as Administrative Agent (as amended, restated, modified, supplemented,
extended or replaced from time to time, the “Credit Agreement”, the terms
defined therein being used herein as therein defined) and is entitled to the
benefits thereof and of the other Credit Documents. This Note is secured by the
Security Documents and is entitled to the benefits of the Guaranty. As provided
in the Credit Agreement, this Note is subject to voluntary prepayment and
mandatory repayment prior to the Maturity Date, in whole or in part, and
Extended Term Loans may be converted from one Type into another Type to the
extent provided in the Credit Agreement.

In case an Event of Default shall occur and be continuing, the principal of and
accrued interest on this Note may be declared to be due and payable in the
manner and with the effect provided in the Credit Agreement.

The Borrower hereby waives (to the extent permitted by applicable law)
presentment, demand, protest or notice of any kind in connection with this Note.

 

Ex. B-3-1



--------------------------------------------------------------------------------

THIS NOTE AND THE OBLIGATIONS HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS
OF LAW PRINCIPLES).

 

ARC DOCUMENT SOLUTIONS, INC. By:  

 

  Name:   Title:

 

Ex. B-3-2



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF SECTION 5.04(b) CERTIFICATE

(For Foreign Lenders That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of
December 20, 2013, among ARC Document Solutions, Inc. (the “Borrower”), the
lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”) (as amended, restated,
modified and/or supplemented from time to time, the “Credit Agreement”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 5.04(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten-percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a “controlled foreign corporation” related to the Borrower
as described in Section 881(c)(3)(C) of the Code, and (v) no payments in
connection with any Credit Document are effectively connected with the
undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent in writing and (2) the undersigned shall have at all
times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which payment is to be made by the Borrower or the Administrative Agent to the
undersigned, or in either of the two calendar years preceding each such payment.

[Signature Page Follows]

 

Ex. C-1-1



--------------------------------------------------------------------------------

[Foreign Lender] By:  

 

  Name:   Title: [Address]

Dated:                 , 20    

 

Ex. C-1-2



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF SECTION 5.04(b) CERTIFICATE

(For Foreign Lenders That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of
December 20, 2013, among ARC Document Solutions, Inc. (the “Borrower”), the
lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”) (as amended, restated,
modified and/or supplemented from time to time, the “Credit Agreement”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of 5.04(b) of the Credit Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its direct or indirect partners/members are the sole
beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) neither the undersigned nor any of its direct or indirect
partners/members is a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten-percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Credit Document are effectively connected with the undersigned’s or its direct
or indirect partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members claiming the portfolio interest exemption: (i) an IRS Form
W-8BEN; or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent in writing
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

[Signature Page Follows]

 

Ex. C-2-1



--------------------------------------------------------------------------------

[Foreign Lender] By:  

 

  Name:   Title: [Address]

Dated:                 , 20    

 

Ex. C-2-2



--------------------------------------------------------------------------------

EXHIBIT C-3

FORM OF SECTION 5.04(b) CERTIFICATE

(For Foreign Participants That Are Not Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of
December 20, 2013, among ARC Document Solutions, Inc. (the “Borrower”), the
lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”) (as amended, restated,
modified and/or supplemented from time to time, the “Credit Agreement”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 5.04(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten-percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a “controlled foreign
corporation” related to the Borrower as described in Section 881(c)(3)(C) of the
Code, and (v) no payments in connection with any Credit Document are effectively
connected with the undersigned’s conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding each such payment.

[Signature Page Follows]

 

Ex. C-3-1



--------------------------------------------------------------------------------

[Foreign Participant] By:  

 

  Name:   Title: [Address]

Dated:                 , 20    

 

Ex. C-3-2



--------------------------------------------------------------------------------

EXHIBIT C-4

FORM OF SECTION 5.04(b) CERTIFICATE

(For Foreign Participants That Are Treated As Partnerships For

U.S. Federal Income Tax Purposes)

Reference is hereby made to the Term Loan Credit Agreement, dated as of
December 20, 2013, among ARC Document Solutions, Inc. (the “Borrower”), the
lenders from time to time party thereto, and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”) (as amended, restated,
modified and/or supplemented from time to time, the “Credit Agreement”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.

Pursuant to the provisions of Section 5.04(b) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) neither the undersigned nor any of its direct or indirect
partners/members is a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, (iv) none of its direct or indirect partners/members is a ten-percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code, (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” related to the Borrower as described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Credit Document are effectively connected with the undersigned’s or its direct
or indirect partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members
claiming the portfolio interest exemption: (i) an IRS Form W-8BEN; or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding each such
payment.

[Signature Page Follows]

 

Ex. C-4-1



--------------------------------------------------------------------------------

[Foreign Participant] By:  

 

  Name:   Title: [Address]

Dated:                 , 20    

 

Ex. C-4-2



--------------------------------------------------------------------------------

EXHIBIT D

INCREMENTAL TERM LOAN COMMITMENT AGREEMENT

[Name(s) of Lender(s)]

             , 20    

ARC Document Solutions, Inc.

1981 N. Broadway, Suite 385

Walnut Creek, CA 94596

Attention: John Toth, Chief Financial Officer

Re: Incremental Term Loan Commitments

Ladies and Gentlemen:

Reference is hereby made to the Term Loan Credit Agreement, dated as of
December 20, 2013, (as amended, restated, modified, supplemented, extended or
replaced from time to time, the “Credit Agreement”), among ARC Document
Solutions, Inc. (the “Borrower”), the lenders from time to time party thereto
(the “Lenders”) and JPMorgan Chase Bank, N.A., as administrative agent (in such
capacity, the “Administrative Agent”). Unless otherwise defined herein,
capitalized terms used herein shall have the respective meanings set forth in
the Credit Agreement.

Each Lender (each an “Incremental Term Loan Lender”) party to this letter
agreement (this “Agreement”) hereby severally agrees to provide the Incremental
Term Loan Commitment set forth opposite its name on Annex I attached hereto (for
each such Incremental Term Loan Lender, its “Incremental Term Loan Commitment”).
Each Incremental Term Loan Commitment provided pursuant to this Agreement shall
be subject to all of the terms and conditions set forth in the Credit Agreement,
including, without limitation, Section 2.14 thereof.

Each Incremental Term Loan Lender, the Borrower and the Administrative Agent
acknowledge and agree that the Incremental Term Loan Commitments provided
pursuant to this Agreement shall constitute Incremental Term Loan Commitments of
the respective Tranche specified in Annex I attached hereto and, upon the
incurrence of Incremental Term Loans pursuant to such Incremental Term Loan
Commitments, shall constitute Incremental Term Loans under such specified
Tranche for all purposes of the Credit Agreement and the other applicable Credit
Documents. Each Incremental Term Loan Lender, the Borrower and the
Administrative Agent further agree that, with respect to the Incremental Term
Loan Commitment provided by each Incremental Term Loan Lender pursuant to this
Agreement, such Incremental Term Loan Lender shall receive from the Borrower
such upfront fees, unutilized commitment fees and/or other fees, if any, as may
be separately agreed to in writing with the Borrower and the Incremental Term
Loan Lenders, all of which fees shall be earned, due and payable to such
Incremental Term Loan Lender on the terms and conditions set forth in each such
separate agreement.

Furthermore, each of the parties to this Agreement hereby agree to the terms and
conditions set forth on Annex I hereto in respect of each Incremental Term Loan
Commitment provided pursuant to this Agreement.

 

Ex. D-1



--------------------------------------------------------------------------------

Each Incremental Term Loan Lender party to this Agreement, to the extent not
already a party to the Credit Agreement as a Lender thereunder, (i) confirms
that it has received a copy of the Credit Agreement and the other Credit
Documents, together with copies of the financial statements referred to therein
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Agreement and to become
a Lender under the Credit Agreement, (ii) agrees that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement and the other Credit Documents, (iii) irrevocably
authorizes the Administrative Agent and the Collateral Agent to take such action
on its behalf under this Agreement, the Credit Agreement and the other Credit
Documents and any other instruments and agreements referred to therein and to
exercise such powers and to perform such duties thereunder as are specifically
delegated to or required of the Administrative Agent and the Collateral Agent,
as the case may be, by the terms thereof and such other powers as are reasonably
incidental thereto, (iv) agrees that it will perform in accordance with their
terms all of the obligations which by the terms of the Credit Agreement and the
other Credit Documents are required to be performed by it as a Lender, and
(v) in the case of each Incremental Term Loan Lender, attaches the forms and/or
certificates referred to in Section 5.04(b) of the Credit Agreement, certifying
as to its entitlement as of the date hereof to a complete exemption from United
States withholding or backup withholding taxes (as applicable) with respect to
all payments to be made to it under the Credit Agreement and the other Credit
Documents.

Upon the date of (i) the execution of a counterpart of this Agreement by each
Incremental Term Loan Lender, the Administrative Agent, the Borrower and each
Subsidiary Guarantor, (ii) the delivery to the Administrative Agent of a fully
executed counterpart (including by way of facsimile or other form of electronic
transmission permitted under the Credit Agreement) hereof, (iii) the payment of
any fees then earned, due and payable in connection herewith and (iv) the
satisfaction (or waiver in writing) of any other conditions precedent set forth
in Section 8 of Annex I hereto (such date, the “Agreement Effective Date”), each
Incremental Term Loan Lender party hereto (a) shall be obligated to make the
Incremental Term Loans provided to be made by it as provided in this Agreement
on the terms, and subject to the conditions, set forth in the Credit Agreement
and in this Agreement, and (b) shall have the rights and obligations of a Lender
under the Credit Agreement and the other Credit Documents.

The Borrower and each Subsidiary Guarantor acknowledges and agrees that (i) it
shall be liable for all Obligations with respect to the Incremental Term Loan
Commitments provided hereby, including, without limitation, all Incremental Term
Loans made pursuant thereto, and (ii) all such Obligations (including all such
Incremental Term Loans) shall constitute (and be included in the definition of)
“Secured Obligations” and be entitled to the benefits of the respective Security
Documents and the Guaranty as, and to the extent, provided in the Credit
Agreement and in such other Credit Documents.

Attached hereto as Annex II is the officer’s certificate required to be
delivered pursuant to clause (iii) of the definition of “Incremental Commitment
Requirements” contained in the Credit Agreement certifying as to compliance with
clauses (i) and (ii) of such definition.

[Attached hereto as Annex III [is an opinion] [are opinions] of [insert name or
names of counsel, including in-house counsel, who will be delivering opinions],
counsel to the respective Credit Parties required to be delivered pursuant to
clause (v) of the definition of “Incremental Commitment Requirements” contained
in the Credit Agreement.]7

 

 

7  To the extent reasonably requested by the Administrative Agent.

 

Ex. D-2



--------------------------------------------------------------------------------

[Attached hereto as Annex IV are true and correct copies of the applicable
officers’ certificates, board of directors (or other governing body) resolutions
and good standing certificates of the Credit Parties required to be delivered
pursuant to clause (vi) of the definition of “Incremental Commitment
Requirements” appearing in the Credit Agreement.]8

You may accept this Agreement by signing the enclosed copies in the space
provided below, and returning one copy of same to us before the close of
business on             , 20    . If you do not so accept this Agreement by such
time, our Incremental Term Loan Commitments set forth in this Agreement shall be
deemed canceled.

After the execution and delivery to the Administrative Agent of a fully executed
copy of this Agreement (including by way of counterparts and by facsimile
transmission) by the parties hereto, this Agreement may only be changed,
modified or varied by written instrument in accordance with the requirements for
the modification of Credit Documents pursuant to Section 13.12 of the Credit
Agreement.

*****

 

8  To the extent reasonably requested by the Administrative Agent.

 

Ex. D-3



--------------------------------------------------------------------------------

THIS AGREEMENT AND THE OBLIGATIONS HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS
CONFLICTS OF LAWS PRINCIPLES.

 

Very truly yours, [NAME OF EACH INCREMENTAL TERM LOAN LENDER] By:  

 

  Name:   Title:

Agreed and Accepted this     day of         ,     :

 

ARC DOCUMENT SOLUTIONS, INC. By:  

 

  Name:   Title:

 

Ex. D-4



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,     as Administrative Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

 

Ex. D-5



--------------------------------------------------------------------------------

Each Subsidiary Guarantor acknowledges and agrees to each of the foregoing
provisions of this Incremental Term Loan Commitment Agreement and to the
incurrence of the Incremental Term Loans to be made pursuant thereto.

[INSERT SIGNATURE BLOCK FOR SUBSIDIARY GUARANTORS]

 

Ex. D-6



--------------------------------------------------------------------------------

ANNEX I TO EXHIBIT D

TERMS AND CONDITIONS FOR

INCREMENTAL TERM LOAN COMMITMENT AGREEMENT

Dated as of              ,     

 

1. Name of Borrower and jurisdiction of organization: ARC Document Solutions,
Inc., a Delaware corporation.

 

2. Incremental Term Loan Commitment Amounts (as of the Agreement Effective
Date):

 

Names of Incremental Term Loan Lenders      Amount of Incremental Term Loan     
   Commitment stated Dollars   

Total:1

 

3. Designation of Tranche of Incremental Term Loan Commitments (and Incremental
Term Loans to be funded thereunder)2:

 

4. Indicate the Incremental Term Loan Borrowing Date:

 

5. Incremental Term Loan Maturity Date:3

 

6. Dates for, and amounts of, Scheduled Incremental Term Loan Repayments:4

 

 

1  The aggregate amount of each Tranche of Incremental Term Loan Commitments
must be at least $10,000,000 or such lower amount as may be acceptable to the
Administrative Agent and in integral multiples of $2,500,000 in excess thereof
(or such other integral as may be reasonably acceptable to the Administrative
Agent).

2  Designate the respective Tranche for such Incremental Term Loan Commitments
or, subject to Section 2.14(c) of the Credit Agreement, indicate that it is to
be added to (and form part of) an existing Tranche of Term Loans.

3  Insert Maturity Date for the Incremental Term Loans to be incurred pursuant
to the Incremental Term Loan Commitments provided hereunder, provided that
(i) such Incremental Term Loan Maturity Date shall be no earlier than the
Initial Term Loan Maturity Date, and (ii) in the event the Incremental Term Loan
Commitments to be provided pursuant to this Agreement are to be added to (and
form a part of) an existing Tranche of Term Loans, the Incremental Term Loan
Maturity Date for the Incremental Term Loans to be incurred pursuant to such
Incremental Term Loan Commitments shall be the same Maturity Date as for such
existing Tranche of Term Loans.

4  Set forth the Scheduled Incremental Term Loan Repayment Dates and the
principal amount (expressed as a numerical amount or as a percentage of the
aggregate amount of Incremental Term Loans to be incurred pursuant to the
Incremental Term Loan Commitments provided hereunder), provided that (i) to the
extent the Incremental Term Loan Commitments being provided hereunder constitute
a new Tranche of Term Loans, the Weighted Average Life to Maturity of such new
Tranche shall be no less than the Weighted Average Life to Maturity as then in
effect for the Initial Term Loans, and (ii) in the event the Incremental Term
Loan Commitments to be provided hereunder are to be added to (and form a part
of) an existing Tranche of Term Loans, (x) the Scheduled Incremental Term Loan
Repayments for such Incremental Term Loans shall be the same (on a proportionate
basis) as is theretofore applicable to the existing Tranche of Term Loans to
which such new Incremental Term Loans are being added, and (y) such Incremental
Term Loans shall have the same Scheduled Incremental Term Loan Repayment Dates.

 

Ex. D Annex I-1



--------------------------------------------------------------------------------

7. Rules for application of voluntary and mandatory prepayments:5

 

8. Minimum Borrowing amount for Incremental Term Loans:6

 

9. Upfront Fee; Other Fees:7

 

10. Applicable Margins, Base Rate floor and Eurodollar Rate floors.8

 

11. After giving effect to the incurrence of the proposed Incremental Term
Loans, as of the most recently ended Test Period, the Borrower and its
Subsidiaries are in pro forma compliance with the financial covenants set forth
in Section 10.13 of the Credit Agreement: [Yes/No].

 

12. Other Conditions Precedent:9

 

[13. The Borrower agrees to pay compensation as, and to the extent, provided in
the penultimate paragraph of Section 2.14(c) of the Credit Agreement.]10

 

5  Insert relevant rules for application of voluntary and mandatory prepayments
of Incremental Term Loans to be incurred pursuant to the Incremental Term Loan
Commitments provided hereunder, to the extent such rules differ from the Credit
Agreement.

6  Insert Minimum Borrowing amount for Incremental Term Loans if different from
$10,000,000.

7  Insert upfront fees and any other fees as may be agreed to by the Borrower
and the Incremental Term Loan Lenders with respect to the Incremental Term Loan
Commitments.

8  Insert the Applicable Margins, Base Rate floor and Eurodollar Rate floor that
shall apply to the Incremental Term Loans being provided hereunder, provided in
the event the Incremental Term Loan Commitments to be provided hereunder are to
be made under (and form a part of) an existing Tranche of Term Loans, the
Incremental Term Loans to be incurred pursuant to such Incremental Term Loan
Commitments shall have the same Applicable Margins, Base Rate floor and
Eurodollar Rate floor applicable to such existing Tranche of Term Loans.

9  Insert any additional conditions precedent which may be required to be
satisfied prior to the Agreement Effective Date.

10  Insert if the respective Incremental Term Loan Commitments are to be added
to (and form a part of) an existing Tranche of Term Loans and to the extent any
related breakage type compensation is required to be paid by the Borrower.

 

Ex. D Annex I-2



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF OFFICER’S CERTIFICATE

This Certificate is furnished pursuant to Section 6.02 of the Term Loan Credit
Agreement, dated as of December 20, 2013, by and among ARC Document Solutions,
Inc., a corporation incorporated and existing under the laws of the State of
Delaware (the “Company”), the lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent (as amended, restated,
modified, supplemented, extended or replaced from time to time, the “Credit
Agreement”). Unless otherwise defined herein, capitalized terms used in this
Certificate shall have the meanings set forth in the Credit Agreement.

I, the undersigned, [Chairman of the Board/Chief Executive
Officer/President/Chief Financial Officer/Vice President] of the Company, solely
in my capacity as such officer of the Company and not in an individual capacity
(and without personal liability), do hereby certify on behalf of the Company
that:

1. On the date hereof, all of the conditions set forth in Sections 6.06, 6.07
and 7.01 of the Credit Agreement have been satisfied (or waived in accordance
with the terms of the Credit Agreement).

 

Ex. E-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this 20th day of December, 2013.

 

ARC DOCUMENT SOLUTIONS, INC. By:    

 

  Name:   Title:

 

Ex. E-2



--------------------------------------------------------------------------------

EXHIBIT F

 

 

FORM OF

INTERCREDITOR AGREEMENT

[See attached]

 

 

 

Ex. F-1



--------------------------------------------------------------------------------

EXECUTION VERSION

ABL INTERCREDITOR AGREEMENT

dated as of December 20, 2013

among

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as ABL Agent

under the ABL Credit Agreement,

and

JPMORGAN CHASE BANK, N.A.

as the Term Administrative Agent

under the Term Credit Agreement

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

SECTION 1.

   DEFINITIONS      1   

1.1

   UCC Definitions      1   

1.2

   Other Defined Terms      1   

1.3

   Terms Generally      10   

SECTION 2.

   TERM PRIORITY COLLATERAL      10   

2.1

   Lien Priorities      10   

2.2

   Exercise of Remedies      12   

2.3

   Payments Over      14   

2.4

   Other Agreements      14   

2.5

   Insolvency or Liquidation Proceedings      17   

2.6

   Reliance; Waivers; Etc      20   

SECTION 3.

   ABL PRIORITY COLLATERAL      22   

3.1

   Lien Priorities      22   

3.2

   Exercise of Remedies      23   

3.3

   Payments Over      25   

3.4

   Other Agreements      25   

3.5

   Insolvency or Liquidation Proceedings      31   

3.6

   Reliance; Waivers; Etc      34   

SECTION 4.

   COOPERATION WITH RESPECT TO ABL PRIORITY COLLATERAL AND TERM PRIORITY
COLLATERAL      36   

4.1

   Access to Information      36   

4.2

   [Reserved]      36   

4.3

   Entry Upon Premises by ABL Agent and the ABL Secured Parties.      36   

SECTION 5.

   APPLICATION OF PROCEEDS      38   

5.1

   Application of Proceeds in Distributions by the Designated Term
Representative      38   

5.2

   Application of Proceeds in Distributions by ABL Agent      38   

5.3

   Letters of Credit      39   

SECTION 6.

   MISCELLANEOUS      39   

6.1

   Conflicts      39   

6.2

   Effectiveness; Continuing Nature of this Agreement; Severability      39   

6.3

   Amendments; Waivers; Additional Debt      40   

6.4

   Information Concerning Financial Condition of ARC and its Subsidiaries     
40   

6.5

   Submission to Jurisdiction; Waivers      41   

6.6

   Notices      41   

6.7

   Further Assurances      41   

6.8

   APPLICABLE LAW      42   

6.9

   Binding on Successors and Assigns      42   

6.10

   Specific Performance      42   

6.11

   Headings      42   

 

-i-



--------------------------------------------------------------------------------

          Page  

6.12

   Counterparts      42   

6.13

   Authorization; No Conflict      42   

6.14

   No Third Party Beneficiaries      42   

6.15

   Provisions Solely to Define Relative Rights      42   

6.16

   Additional Grantors      43   

6.17

   Avoidance Issues      43   

6.18

   ABL Intercreditor Agreement      43   

6.19

   Separate Grants of Security and Separate Classification      43   

6.21

   Foreign Insolvency or Liquidation Proceedings.      44   

Exhibit A

   Form of ABL Intercreditor Agreement Joinder   

Exhibit B

   Form of ABL Intercreditor Agreement Consent   

 

-ii-



--------------------------------------------------------------------------------

This ABL INTERCREDITOR AGREEMENT is dated as of December 20, 2013, and is among
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as ABL Agent (as defined
below), JPMORGAN CHASE BANK, N.A., in its capacity as the Term Administrative
Agent (as defined below) and each additional Representative that may become a
party hereto.

RECITALS:

WHEREAS, ARC Document Solutions, Inc., a Delaware corporation (“ARC”), ARC
Reprographics Canada Corp., a British Columbia corporation (“ARC Canada”) and
ARC Digital Canada Corp., a British Columbia corporation (“ARC Digital Canada,”
and together with ARC Canada, the “Canadian Borrowers”) have entered into that
certain Credit Agreement, dated as of January 27, 2012 (as amended, restated,
amended and restated, supplemented or otherwise modified and in effect from time
to time, the “ABL Credit Agreement”), with the lenders to ARC from time to time
party thereto (the “ABL Lenders”), the lenders to the Canadian Borrowers, Wells
Fargo Bank, National Association as administrative agent for ABL Lenders and
collateral agent for the ABL Secured Parties (in such capacities, the “ABL
Agent”) and Wells Fargo Capital Finance Corporation Canada as administrative
agent for the lenders to the Canadian Borrowers. The obligation of ARC to repay
loans made to it and certain other financial accommodations under the ABL Credit
Agreement is guaranteed by certain US subsidiaries of ARC (each a “Guarantor”
and together, the “Guarantors”) pursuant to that certain Guaranty and Security
Agreement dated January 27, 2012 among ARC, the Guarantors and ABL Agent (the
“ABL Security Agreement”);

WHEREAS, ARC and the Guarantors have entered into that certain Term Loan Credit
Agreement dated as of the date hereof (as amended, restated, amended and
restated, supplemented or otherwise modified and in effect from time to time,
the “Term Credit Agreement,” and, together with the ABL Credit Agreement, the
“Credit Agreements”), with the lenders party thereto (the “Term Lenders” and,
together with the ABL Lenders, the “Credit Parties”), JPMorgan Chase Bank, N.A.,
as the administrative agent (in such capacity and together with its successors
and assigns in such capacity, the “Term Administrative Agent,” and, together
with ABL Agent, the “Collateral Agents”), and the other agents party thereto,
pursuant to which such lenders have agreed to make term loans to ARC. The
obligation of ARC to repay such term loans under the Term Credit Agreement is
guaranteed by the Guarantors;

WHEREAS, ARC and the Guarantors have secured the ABL Obligations under the ABL
Credit Agreement and any other ABL Documents (including any Permitted
Refinancing thereof) with a First Priority Lien on the ABL Priority Collateral
and a First Priority Lien on the Term Priority Collateral; and

WHEREAS, ARC and the Guarantors intend to secure the Term Obligations under the
Term Credit Agreement and any other Term Documents (including any Permitted
Refinancing thereof) with a First Priority Lien on the Term Priority Collateral
and a Second Priority Lien on the ABL Priority Collateral.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

Section 1. Definitions.

1.1 UCC Definitions. The following terms which are defined in the Uniform
Commercial Code are used herein as so defined: accounts, chattel paper,
commercial tort claims, deposit accounts, documents, equipment, financial
assets, fixtures, goods, general intangibles, instruments, inventory, investment
property, letter-of-credit rights, money, payment intangibles, promissory notes,
proceeds, records, securities, securities accounts, security entitlements and
supporting obligations.

1.2 Other Defined Terms. The following terms when used in this Agreement,
including its preamble and recitals, shall have the following meanings:

“ABL Agent” shall have the meaning assigned to that term in the recitals to this
Agreement and shall include any successor thereto as well as any Person
designated as the “Agent,” “Administrative Agent” or “Collateral Agent” under
any ABL Credit Agreement and includes any New ABL Agent to the extent set forth
in Section 3.4(f).



--------------------------------------------------------------------------------

“ABL Bank Products Affiliate” shall mean ABL Agent or any other ABL Lender or
any Affiliate of Wells Fargo or any other ABL Lender that has entered into a
Bank Products Agreement with any Grantor or any of its Affiliates with the
obligations of such Grantor or any of its Affiliates thereunder being secured by
one or more ABL Security Documents.

“ABL Credit Agreement” shall have the meaning set forth in the recitals hereto.

“ABL Documents” shall mean (a) the ABL Credit Agreement and the other Loan
Documents (as defined in the ABL Credit Agreement), including the ABL Security
Documents and (b) each of the other agreements, documents and instruments
providing for or evidencing any ABL Obligations (including any Permitted
Refinancing of any ABL Obligations), and any other document or instrument
executed or delivered at any time in connection with any ABL Obligations
(including any Permitted Refinancing of any ABL Obligations), together with any
amendments, replacements, modifications, extensions, renewals or supplements to,
or restatements of, any of the foregoing.

“ABL Hedging Affiliate” shall mean any ABL Lender or any Affiliate of any ABL
Lender that has entered into a Hedging Agreement with any Grantor or any of its
Affiliates with the obligations of such Grantor or any of its Affiliates
thereunder being secured by one or more ABL Security Documents.

“ABL Intercreditor Agreement Consent” shall mean an agreement substantially in
the form of Exhibit B.

“ABL Intercreditor Agreement Joinder” shall mean an agreement substantially in
the form of Exhibit A.

“ABL Lenders” shall mean the lenders from time to time party to the ABL Credit
Agreement.

“ABL Obligations” shall mean (a) all obligations (including guaranty
obligations) of every nature of each Grantor from time to time owed to the ABL
Secured Parties or any of them, under any ABL Document (including any ABL
Document in respect of a Permitted Refinancing of any ABL Obligations), whether
for principal, premium, interest, reimbursement of amounts drawn under (and
obligations to cash collateralize and fees) letters of credit, fees, expenses,
indemnification or otherwise (including interest, fees, costs and other charges
incurred or accruing after the commencement of an Insolvency or Liquidation
Proceeding with respect to any ABL Obligation (including any Permitted
Refinancing of any ABL Obligations), whether or not such amount is allowed or
allowable in such Insolvency or Liquidation Proceeding), and (b) all Cash
Management Obligations.

“ABL Permitted Liens” shall mean the “Permitted Liens” under, and as defined in,
the ABL Credit Agreement as in effect on the date hereof and as amended in
accordance with the terms of this Agreement.

“ABL Priority Cash Collateral” shall have the meaning set forth in
Section 3.5(a).

“ABL Priority Collateral” shall mean Collateral consisting of the following:

(a) accounts and payment intangibles (including tax refunds and related tax
payments), but excluding intercompany debt (other than intercompany debts that
constitute identifiable proceeds of ABL Priority Collateral or are secured
primarily by ABL Priority Collateral or otherwise arise from identifiable
proceeds of advances under the ABL Credit Agreement) and accounts and payment
intangibles that constitute identifiable proceeds of Term Priority Collateral;

(b) inventory;

(c) cash, deposit accounts and securities accounts (excluding any deposit
accounts and securities accounts to the extent they constitute or contain
identifiable proceeds of Term Priority Collateral (other than identifiable
proceeds of ABL Priority Collateral deposited therein), including all monies,
uncertificated securities, securities entitlements and other funds held in or on
deposit therein contained therein (including all cash, marketable securities and
other funds held in or on deposit in either of the foregoing) (but excluding all
cash, marketable securities, monies, uncertificated securities and securities
entitlements that constitute identifiable proceeds of Term Priority Collateral);

 

-2-



--------------------------------------------------------------------------------

(d) all investment property (other than the Capital Stock of each Grantor and
the Grantor’s Subsidiaries), general intangibles (excluding trademarks, trade
names and other intellectual property and intercompany debt (other than
intercompany debts that constitute identifiable proceeds of ABL Priority
Collateral or are secured primarily by ABL Priority Collateral or otherwise
arise from identifiable proceeds of advances under the ABL Credit Agreement),
books and records, documents and instruments, chattel paper, letter of credit
rights, business interruption insurance, supporting obligations, commercial tort
claims and other claims or causes of action, in each case, to the extent
evidencing, governing, securing or otherwise pertaining to or attached to or
relating to the other items of property included within clauses (a), (b), and
(c) of this definition; and

(e) all substitutions, replacements, accessions, products, or Proceeds of any of
the foregoing, in any form, including insurance proceeds and all claims against
third parties for loss or damage to, or destruction of, or other involuntary
conversion (including claims in respect of condemnation) of any kind or nature
of any or all of the foregoing; provided that, for the avoidance of doubt,
(i) ABL Priority Collateral does not consist of any interest (fee, leasehold or
otherwise) in any real property, any intellectual property, any equipment, any
equity interests of ARC or any other Grantor or any of their Subsidiaries and
any identifiable proceeds of any of the foregoing; provided further that in no
case shall ABL Priority Collateral include any identifiable proceeds from a
sale, lease, conveyance or other disposition of any other Term Priority
Collateral and (ii) any of the items set forth in this definition that are or
become branded, or produced through the use or other application of, any
intellectual property, whether pursuant to the exercise of rights pursuant to
Section 1 or otherwise, shall constitute ABL Priority Collateral, and no
proceeds arising from any sale, transfer or other disposition of any such ABL
Priority Collateral shall be, or deemed to be attributable to, Term Priority
Collateral.

“ABL Priority DIP Financing” shall have the meaning set forth in Section 3.5(a).

“ABL Secured Parties” shall mean the ABL Lenders (including, in any event, each
Issuing Lender and each Swing Lender (each term as defined in the ABL Credit
Agreement)), any Bank Product Provider (as defined in the ABL Credit Agreement),
each ABL Bank Products Affiliate, each ABL Hedging Affiliate and ABL Agent and
shall include all former ABL Lenders, Bank Product Providers and administrative
agents under the ABL Credit Agreement to the extent that any ABL Obligations
owing to such Persons were incurred while such Persons were ABL Lenders, Bank
Product Providers or the administrative agent under the ABL Credit Agreement and
such ABL Obligations have not been paid or satisfied in full and all new ABL
Secured Parties to the extent set forth in Section 3.4(f).

“ABL Security Agreement” shall have the meaning set forth in the recitals
hereto.

“ABL Standstill Period” shall have the meaning set forth in Section 2.2(a)(i).

“ABL US Lenders” shall have the meaning set forth in the recitals hereto.

“ABL Security Document” shall mean (a) the ABL Security Agreement and (b) any
other agreement, document or instrument pursuant to which a Lien is granted by
one or more of ARC or any other Grantor securing any ABL Obligations (including
any Permitted Refinancing of any ABL Obligations) or under which rights or
remedies with respect to such Liens are governed, together with any amendments,
replacements, modifications, extensions, renewals or supplements to, or
restatements of, any of the foregoing, to the extent permitted hereby.

“Additional Term Obligations” shall mean any indebtedness that is issued or
guaranteed by any Grantor (other than indebtedness and guarantees under the Term
Credit Agreement) which indebtedness and guarantees are secured by the
Collateral (or a portion thereof) on a pari passu basis with the Term
Obligations under the Term Credit Agreement; provided, however, that (i) such
indebtedness is permitted to be incurred, secured and guaranteed on such basis
by this Agreement and by each ABL Document and each Term Document in effect at
the time of such incurrence and (ii) the Representative for the holders of such
indebtedness shall have become party to this Agreement pursuant to, and by
satisfying the conditions set forth in, Section 6.03(b) hereof.

 

-3-



--------------------------------------------------------------------------------

“Additional Term Documents” shall mean with respect to any series, issue or
class of Additional Term Obligations, the promissory notes, indentures, credit
agreements, Term Security Documents, guarantees or other operative agreements
evidencing or governing such indebtedness.

“Additional Term Secured Parties” shall mean with respect to any series, issue
or class of Additional Term Obligations, the holders of such Additional Term
Obligations, the Representative with respect thereto, any trustee or agent
therefor under any related Additional Term Documents and the beneficiaries of
each indemnification obligation undertaken by any Grantor under any related
Additional Term Documents.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling (including all directors and officers of such Person),
controlled by, or under direct or indirect common control with such Person. A
Person shall be deemed to control another Person if such Person possesses,
directly or indirectly, the power (a) to vote ten percent (10%) or more of the
securities having ordinary voting power for the election of directors (or
equivalent governing body) of such Person or (b) to direct or cause the
direction of the management and policies of such other Person, whether through
the ownership of voting securities, by contract or otherwise; provided, that,
neither any Agent nor any Credit Party (nor any Affiliate thereof) shall be
considered an Affiliate of ARC or any Subsidiary thereof.

“Agreement” shall mean this ABL Intercreditor Agreement as the same may be
amended, modified, restated and/or supplemented from time to time in accordance
with its terms.

“ARC” shall have the meaning set forth in the recitals hereto.

“Bank Products Agreement” shall mean any agreement in respect of any one or more
of the following types of services or facilities extended to any Grantor or any
of its Affiliates by an ABL Lender or any ABL Hedging Affiliate or a Term
Lender, or any Affiliate of any such ABL Lender or Term Lender in reliance on
such ABL Lender’s or Term Lender’s agreement to indemnify such Affiliate:
(a) Hedging Agreements, (b) treasury management services, (c) foreign exchange
contracts and (d) any other Cash Management Products.

“Bankruptcy Code” shall mean Title 11 of the United States Code.

“Bankruptcy Law” shall mean the Bankruptcy Code, and any similar federal or
state or non-U.S. law or statute for the supervision, administration or relief
of debtors, including bankruptcy or insolvency laws.

“Business Day” shall mean any day except Saturday, Sunday and any day which
shall be in New York City a legal holiday or a day on which banking institutions
are authorized or required by law or other government action to close.

“Capitalized Lease Obligation” shall mean, with respect to any Person, that
portion of any obligation of such Person as lessee under a lease which at the
time would be required to be capitalized on the balance sheet of such lessee in
accordance with GAAP.

“Cash Management Products” shall mean Bank Products (as defined in the ABL
Credit Agreement (or a comparable provision of a loan or credit agreement the
debt under which Refinances the ABL Obligations)), including, without
limitation, any one or more of the following types of services or facilities
extended to any of the Grantors or their Affiliates by ABL Agent, any Bank
Product Provider (as defined in the ABL Credit Agreement) or any Affiliate of
ABL Agent or an ABL Lender in reliance on ABL Agent’s or such ABL Lender’s
agreement to indemnify such Affiliate: (a) credit cards, (b) credit card
processing services, (c) debit cards, (d) stored value cards, (e) purchase cards
(including so-called “procurement cards” or “P-cards”), (f) transactions under
Hedging Agreements; or (g) cash management or related services including
treasury, depository, return items, overdraft, controlled disbursement, netting,
merchant store value cards, e-payables services, electronic funds transfer,
interstate depository network, automatic clearing house transfer (including the
Automated Clearing House processing of electronic funds transfers through the
direct Federal Reserve Fedline system).

 

-4-



--------------------------------------------------------------------------------

“Cash Management Obligations” shall mean Obligations (as defined in the ABL
Credit Agreement) in respect of Bank Products (as defined in the ABL Credit
Agreement (or a comparable provision of a loan or credit agreement the debt
under which Refinance the ABL Obligations evidenced by the ABL Credit
Agreement)), including, without limitation, any and all obligations, liabilities
and indebtedness of every kind, nature and description owing by any Grantor to
ABL Agent, any ABL Bank Products Affiliate or any of its Affiliates in respect
of any Cash Management Products, whether direct or indirect, absolute or
contingent, joint or several, due or not due, primary or secondary, liquidated
or unliquidated, including principal, interest, charges, fees, costs,
indemnities and expenses, however evidenced, whether as principal, surety,
endorser, guarantor or otherwise, whether now existing or hereafter arising,
whether arising before, during or after the initial or any renewal term of the
ABL Documents or after the commencement of any Insolvency or Liquidation
Proceeding with respect to any Grantor (and including, without limitation, the
payment of interest which would accrue and become due but for the commencement
of such Insolvency or Liquidation Proceeding, whether or not such interest is
allowed or allowable in whole or in part in any such Insolvency or Liquidation
Proceeding).

“Cash Proceeds” shall mean all Proceeds of any Collateral received by any
Grantor or Secured Party consisting of cash and checks.

“Collateral” shall mean all property (whether real, personal, movable or
immovable) with respect to which any security interests have been granted (or
purported to be granted) by any Grantor pursuant to any ABL Security Document or
Term Security Document (which for the avoidance of doubt does not include any
property of a Canadian Borrower).

“Collateral Agents” shall have the meaning set forth in the recitals hereto.

“Credit Agreements” shall have the meaning set forth in the recitals hereto.

“Credit Party” shall have the meaning set forth in the recitals hereto.

“Defaulting ABL Secured Party” shall have the meaning set forth in
Section 3.4(g)(iv).

“Designated Term Representative” shall mean (i) the Term Administrative Agent,
until such time as the Discharge of Term Obligations with respect to the Term
Credit Agreement has occurred, and (ii) thereafter, the Term Representative
designated from time to time by the Term Instructing Group, in a written notice
to ABL Agent and the Grantors hereunder, as the “Designated Term Representative”
for purposes hereof.

“DIP Financing” shall mean providing ARC or any other Grantor financing under
Section 364 of the Bankruptcy Code or any similar Bankruptcy Law.

“Discharge of ABL Obligations” shall mean, except to the extent otherwise
provided in Section 3.4(f), the occurrence of all of the following:

(a) termination or expiration of all commitments to extend credit that would
constitute ABL Obligations;

(b) payment in full in cash of the principal of and interest and premium (if
any) on all ABL Obligations (other than any undrawn letters of credit);

(c) discharge or cash collateralization (at one hundred five percent (105%) of
the aggregate undrawn amount) of all outstanding letters of credit constituting
ABL Obligations;

(d) discharge or cash collateralization (in accordance with the ABL Documents)
of all outstanding Cash Management Obligations constituting ABL Obligations; and

(e) payment in full in cash of all other ABL Obligations that are outstanding
and unpaid at the time the termination, expiration, discharge and/or cash
collateralization set forth in clauses (a) through (d) above have occurred
(other than any obligations for taxes, costs, indemnifications, reimbursements,
damages and other contingent liabilities in respect of which no claim or demand
for payment has been made at such time).

 

-5-



--------------------------------------------------------------------------------

“Discharge of Term Obligations” shall mean, except to the extent otherwise
provided in Section 2.4(f), the occurrence of all of the following:

(a) termination or expiration of all commitments to extend credit that would
constitute Term Obligations;

(b) payment in full in cash of the principal of and interest and premium (if
any) on all Term Obligations; and

(c) payment in full in cash of all other Term Obligations that are outstanding
and unpaid at the time the termination, expiration and discharge set forth in
clauses (a) and (b) above have occurred (other than any obligations for taxes,
costs, indemnifications, reimbursements, damages and other contingent
liabilities in respect of which no claim or demand for payment has been made at
such time).

“Disposition” shall mean any sale, transfer, license, lease or other Disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Eligible Term Purchaser” shall have the meaning set forth in Section 3.4(g)(i).

“Event of Default” shall mean as such term is defined in the ABL Credit
Agreement or Term Credit Agreement, as the context may require.

“First Priority” shall mean, (a) with respect to any Lien purported to be
created on any ABL Priority Collateral to secure the ABL Obligations pursuant to
any ABL Security Document, that such Lien is prior in right to any other Lien
thereon (other than any ABL Permitted Liens which as a matter of law have
priority over the respective Liens on such ABL Priority Collateral created
pursuant to the relevant ABL Security Document) and (b) with respect to any Lien
purported to be created on any Term Priority Collateral to secure the Term
Obligations pursuant to any Term Security Document, that such Lien is prior in
right to any other Lien thereon (other than any Term Permitted Liens which as a
matter of law have priority over the respective Liens on such Term Priority
Collateral created pursuant to the relevant Term Security Document).

“GAAP” shall mean generally accepted accounting principles and practices set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
United States of America accounting profession).

“Grantors” shall mean ARC and the Guarantors and each of their respective
Subsidiaries that have executed and delivered, or may from time to time
hereafter execute and deliver, an ABL Security Document or a Term Security
Document, but will not in any event for purposes of this Agreement include any
Canadian Borrower.

“Guarantors” shall have the meaning set forth in the recitals.

“Hedging Agreement” shall mean any “swap agreement” as that term is defined in
Section 101(538)(A) of the Bankruptcy Code.

 

-6-



--------------------------------------------------------------------------------

“Indebtedness” shall mean, as to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes, or other similar instruments and
all reimbursement or other obligations in respect of letters of credit, bankers
acceptances, or other financial products, (c) all Capital Lease Obligations of
such Person, (d) all obligations or liabilities of others secured by a Lien on
any asset of such Person, irrespective of whether such obligation or liability
is assumed, (e) all obligations of such Person to pay the deferred purchase
price of assets (other than made payables incurred in the ordinary course of
business and repayable in accordance with customary trade practices), (f) all
obligations of such Person owing under Hedging Agreements (which amount shall be
calculated based on the amount that would be payable by such Person if the
Hedging Agreement were terminated on the date of determination), (g) any
Prohibited Preferred Stock (as defined in the ABL Credit Agreement), of such
Person, and (h) any obligation of such Person guaranteeing or intended to
guarantee (whether directly or indirectly guaranteed, endorsed, co-made,
discounted, or sold with recourse) any obligation of any other Person that
constitutes Indebtedness under any of clauses (a) through (g) above. For
purposes of this definition, (i) the amount of any Indebtedness represented by a
guaranty or other similar instrument shall be the lesser of the principal amount
of the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Indebtedness, and (ii) the amount of any Indebtedness
described in clause (d) above shall be the lower of the amount of the obligation
and the fair market value of the assets of such Person securing such obligation.

“Insolvency or Liquidation Proceeding” shall mean any of the following: (a) the
filing by any Grantor of a voluntary petition in bankruptcy under any provision
of any Bankruptcy Law (including the Bankruptcy Code) or a petition to take
advantage of any receivership or insolvency laws, including any petition seeking
the dissolution, winding up, total or partial liquidation, reorganization,
composition, arrangement, adjustment or readjustment or other relief of such
Grantor, such Grantor’s debts or such Grantor’s assets or the appointment of a
trustee, receiver, liquidator, custodian or similar official for such Grantor or
a material part of such Grantor’s property; (b) the admission in writing by such
Grantor of its inability to pay its debts generally as they become due; (c) the
appointment of a receiver, liquidator, trustee, custodian or other similar
official for such Grantor or all or a material part of such Grantor’s assets;
(d) the filing of any petition against such Grantor under any Bankruptcy Law
(including the Bankruptcy Code) or other receivership or insolvency law,
including any petition seeking the dissolution, winding up, total or partial
liquidation, reorganization, composition, arrangement, adjustment or
readjustment or other relief of such Grantor, such Grantor’s debts or such
Grantor’s assets or the appointment of a trustee, receiver, liquidator,
custodian or similar official for such Grantor or a material part of such
Grantor’s property; (e) the general assignment by such Grantor for the benefit
of creditors or any other marshaling of the assets and liabilities of such
Grantor; or (f) a corporate (or similar) action taken by such Grantor to
authorize any of the foregoing.

“Lien” shall mean any mortgage, deed of trust, pledge, hypothecation,
assignment, charge, deposit arrangement, encumbrance, easement, lien (statutory
or other), security interest, or other security arrangement and any other
preference, priority, or preferential arrangement of any kind or nature
whatsoever, including any conditional sale contract or other title retention
agreement, the interest of a lessor under a Capital Lease (as defined in the ABL
Credit Agreement), and any synthetic or other financing lease having
substantially the same economic effect as any of the foregoing.

“New ABL Agent” shall have the meaning set forth in Section 3.4(f).

“New Term Administrative Agent” shall have the meaning set forth in
Section 2.4(f).

“Permitted Refinancing” shall mean, as to any Indebtedness, the Refinancing of
such Indebtedness (“Refinancing Indebtedness”) to refinance such existing
Indebtedness; provided, that, the terms applicable to such Refinancing
Indebtedness and, if applicable, the related guarantees of such Refinancing
Indebtedness, shall not violate the applicable requirements contained in this
Agreement.

“Person” shall mean any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

“Pledged ABL Priority Collateral” shall have the meaning set forth in
Section 3.4(e)(i).

“Pledged Debt” shall mean all Indebtedness owed to a Grantor issued by the
obligors named therein, the instruments evidencing such Indebtedness, and all
interest, cash, instruments and other property or Proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of such Indebtedness.

 

-7-



--------------------------------------------------------------------------------

“Pledged Term Priority Collateral” shall have the meaning set forth in
Section 2.4(e)(i).

“Proceeds” shall mean all “proceeds” as such term is defined in Article 9 of the
UCC as in effect in the state of New York and, in any event, shall also include
(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to either Collateral Agent or any Grantor from time to time with respect
to any of the Collateral, (b) any and all payments (in any form whatsoever) made
or due and payable to any Grantor from time to time in connection with any
requisition, confiscation, condemnation, seizure or forfeiture of all or any
part of the Collateral by any governmental authority (or any Person acting under
color of governmental authority) and (c) any and all other amounts from time to
time paid or payable under or in connection with any of the Collateral.

“Recovery” shall have the meaning set forth in Section 6.17.

“Refinance” shall mean, in respect of any Indebtedness, to refinance, extend,
renew, retire, defease, amend, modify, supplement, restructure, replace, refund
or repay, or to issue other Indebtedness, in exchange or replacement for, such
Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Representatives” shall mean ABL Agent and the Term Representatives.

“Second Priority” shall mean, (a) with respect to any Lien purported to be
created on any Term Priority Collateral to secure the ABL Obligations pursuant
to the ABL Security Documents, that such Lien is prior in right to any other
Lien thereon, other than (i) ABL Permitted Liens as described in clause (r) of
the definition of Permitted Liens set forth in the ABL Credit Agreement as in
effect on the date hereof and as amended in accordance with the terms of this
Agreement and (ii) Term Permitted Liens permitted to be prior to the Liens on
the Term Priority Collateral in accordance with clause (b) of the definition
“First Priority” contained herein; provided, that, in no event shall any such
Term Permitted Lien be permitted (on a consensual basis) to be junior and
subordinate to any ABL Permitted Liens as described in clause (a)(i) above and
senior in priority to the relevant Liens created pursuant to the ABL Security
Documents (other than in connection with a DIP Financing permitted pursuant to
Section 2.5) and (b) with respect to any Lien purported to be created on any ABL
Priority Collateral to secure the Term Obligations pursuant to the Term Security
Documents, that such Lien is prior in right to any other Lien thereon, other
than (i) Term Permitted Liens as described in Section 10.01(xxi) of the Term
Credit Agreement as in effect on the date hereof and as amended in accordance
with the terms of this Agreement and (ii) ABL Permitted Liens permitted to be
prior to the Liens on the ABL Priority Collateral in accordance with clause
(a) of the definition “First Priority” contained herein; provided, that, in no
event shall any such ABL Permitted Lien be permitted (on a consensual basis) to
be junior and subordinate to any Term Permitted Liens as described in clause
(b)(i) above and senior in priority to the relevant Liens created pursuant to
the Term Security Documents (other than in connection with a DIP Financing
permitted pursuant to Section 3.5).

“Secured Parties” shall mean the ABL Secured Parties and the Term Secured
Parties.

“Subsidiary” shall mean, with respect to any Person, any corporation,
partnership, limited liability company, association, joint venture or other
business entity in which that Person directly or indirectly owns or controls the
shares of Equity Interests having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Term Administrative Agent” shall have the meaning assigned to that term in the
recitals to this Agreement and shall include any successor thereto as well as
any Person designated as the “Agent,” “Administrative Agent” or “Collateral
Agent” under any Term Credit Agreement and includes any New Term Administrative
Agent to the extent set forth in Section 2.4(f).

“Term Class Debt” shall have the meaning given to such term in Section 6.03(b).

“Term Class Debt Parties” shall have the meaning given to such term in
Section 6.03(b).

“Term Class Debt Representative” shall have the meaning given to such term in
Section 6.03(b).

 

-8-



--------------------------------------------------------------------------------

“Term Credit Agreement” shall have the meaning set forth in the recitals hereto.

“Term Documents” shall mean (a) the Term Credit Agreement, and the other Credit
Documents (as defined in the Term Credit Agreement), including the Term Security
Documents, (b) the Additional Term Documents and (c) each of the other
agreements, documents and instruments providing for or evidencing any Term
Obligation (including any Permitted Refinancing of any Term Obligations), and
any other document or instrument executed or delivered at any time in connection
with any Term Obligation (including any Permitted Refinancing of any Term
Obligation), together with any amendments, replacements, modifications,
extensions, renewals or supplements to, or restatements of, any of the
foregoing.

“Term Instructing Group” shall mean the Term Representatives with respect to
Term Documents under which at least a majority of the then aggregate principal
amount of Term Obligations are outstanding.

“Term Lenders” shall have the meaning set forth in the recitals hereto.

“Term Obligations” shall mean all obligations (including guaranty obligations)
of every nature of each Grantor, from time to time owed to the Term Secured
Parties or any of them, under any Term Document (including any Term Document in
respect of a Permitted Refinancing of any Term Obligations and any Additional
Term Document) and any Secured Interest Rate Protection Agreement (as defined in
the Term Credit Agreement), whether for principal, premium, interest, fees,
expenses, indemnification or otherwise (including interest, fees, costs and
other charges incurred or accruing after the commencement of an Insolvency or
Liquidation Proceeding with respect to any Term Obligation (including any
Permitted Refinancing of any Term Obligations), whether or not such amount is
allowed or allowable in such Insolvency or Liquidation Proceeding).

“Term Permitted Liens” shall mean the “Permitted Liens” under, and as defined
in, the Term Credit Agreement as in effect on the date hereof and as amended in
accordance with the terms of this Agreement.

“Term Priority Cash Collateral” shall have the meaning set forth in
Section 2.5(a).

“Term Priority Collateral” shall mean all Collateral other than the ABL Priority
Collateral, including Collateral consisting of real property, equity interests
of any Guarantor or any of their Subsidiaries, equipment, intellectual property
and all collateral security and guarantees with respect to any Term Priority
Collateral and all cash, money, instruments, securities, financial assets and
deposit accounts (excluding any proceeds of ABL Priority Collateral deposited
therein) directly received as Proceeds of any Term Priority Collateral; provided
that no property of a Canadian Borrower will constitute Term Priority
Collateral.

“Term Priority DIP Financing” shall have the meaning set forth in
Section 2.5(a).

“Term Representative” shall mean (a) in the case of the Term Credit Agreement,
the Term Administrative Agent and (b) in the case of any Additional Term
Obligations and the Additional Term Secured Parties thereunder the trustee,
administrative agent, collateral agent, security agent or similar agent under
such Additional Term Obligations that is named as the Representative in respect
of such Additional Term Obligations in the applicable ABL Intercreditor
Agreement Joinder.

“Term Secured Parties” shall mean the Term Lenders, Hedge Banks (as defined in
the Term Credit Agreement) and the Term Administrative Agent and shall include
all former Term Lenders, administrative agents under the Term Credit Agreement
and their Affiliates to the extent that any Term Obligations owing to such
Persons were incurred while such Persons were Term Lenders, the administrative
agent under the Term Credit Agreement or an Affiliate of a Term Lender or
administrative agent and such Term Obligations have not been paid or satisfied
in full and all new Term Secured Parties to the extent set forth in
Section 2.4(f), and all Additional Term Secured Parties.

“Term Security Agreement” shall mean that certain Security Agreement, dated as
of the date hereof, made by ARC and the other Guarantors in favor of the Term
Administrative Agent.

 

-9-



--------------------------------------------------------------------------------

“Term Security Document” shall mean (a) the Term Credit Agreement, the Term
Security Agreement and any other “Collateral Document” (as defined in the Term
Credit Agreement) executed and delivered by ARC or any other Grantor in
connection therewith and (b) any other agreement, document or instrument
pursuant to which a Lien is granted by one or more of ARC or any other Grantor
securing any Term Obligations (including any Permitted Refinancing of any Term
Obligations and any Additional Term Obligations) or under which rights or
remedies with respect to such Liens are governed, together with any amendments,
replacements, modifications, extensions, renewals or supplements to, or
restatements of, any of the foregoing, to the extent permitted hereby.

“Term Standstill Period” shall have the meaning set forth in Section 3.2(a)(i).

“Third Party Purchaser” shall have the meaning set forth in Section 4.3.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

“United States” shall mean the United States of America.

1.3 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement, (d) all references herein to Exhibits or Sections
shall be construed to refer to Exhibits or Sections of this Agreement, (e) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights, (f) terms
defined in the UCC but not otherwise defined herein shall have the same meanings
herein as are assigned thereto in the UCC, (g) reference to any law shall mean
such law as amended, modified, codified, replaced or re-enacted, in whole or in
part, and in effect on the date hereof, including rules, regulations,
enforcement procedures and any interpretations promulgated thereunder,
(h) references to Sections or clauses shall refer to those portions of this
Agreement, and any references to a clause shall, unless otherwise identified,
refer to the appropriate clause within the same Section in which such reference
occurs, (i) any definition of, or reference to, ABL Priority Collateral or Term
Priority Collateral herein shall not be construed as referring to any amounts
recovered by a Grantor, as a debtor in possession, or a trustee for the estate
of a Grantor, under Section 506(c) of the Bankruptcy Code (or by comparable
Persons under any other Bankruptcy Law) and (j) in this Agreement, the term
“UCC” shall also refer to analogous personal property security legislation in
Canada and other foreign jurisdictions, mutatis mutandis, and, where the context
so requires, any term defined herein by reference to the UCC shall also have any
extended, alternative or analogous meaning given to such term in such foreign
personal property security legislation, in all cases for the extension,
preservation or betterment of the security and rights of ABL Agent, the other
ABL Secured Parties, the Term Administrative Agent and the other Term Secured
Parties.

Section 2. Term Priority Collateral.

2.1 Lien Priorities.

(a) Relative Priorities. Notwithstanding (i) the time, manner, order or method
of grant, creation, attachment, validity, enforceability or perfection of any
Liens securing the ABL Obligations granted on the Term Priority Collateral or of
any Liens securing the Term Obligations granted on the Term Priority Collateral,
(ii) the date on which any ABL Obligations or Term Obligations are extended,
(iii) any provision of the UCC or any other applicable law, including any rule
for determining priority thereunder or under any other law or rule governing the
relative priorities of secured creditors, including with respect to real
property or fixtures, (iv) any provision set forth in any ABL Document or any
Term Document (other than this Agreement), or (v) the possession or control by
any Collateral Agent or any Secured Party or any bailee of all or any part of
any Term Priority Collateral as of the date hereof or otherwise, ABL Agent, on
behalf of itself and the other ABL Secured Parties, hereby agrees that:

 

-10-



--------------------------------------------------------------------------------

(i) any Lien on the Term Priority Collateral securing any Term Obligations now
or hereafter held by or on behalf of any Term Representative or any other Term
Secured Parties or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be senior in all respects and prior to any Lien on the Term
Priority Collateral securing any of the ABL Obligations; and

(ii) any Lien on the Term Priority Collateral securing any ABL Obligations now
or hereafter held by or on behalf of ABL Agent or any other ABL Secured Parties
or any agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be junior
and subordinate in all respects to all Liens on the Term Priority Collateral
securing any Term Obligations;

(b) Prohibition on Contesting Liens. ABL Agent, for itself and on behalf of each
other ABL Secured Party, agrees that it shall not (and hereby waives any right
to) contest, or support any other Person in contesting, in any proceeding
(including any Insolvency or Liquidation Proceeding), (i) the extent, priority,
validity, perfection or enforceability of a Lien held by or on behalf of any of
the Term Secured Parties in the Term Priority Collateral or by or on behalf of
any of the ABL Secured Parties in the Term Priority Collateral, as the case may
be, or (ii) the validity or enforceability of any Term Security Document (or any
Term Obligations thereunder); provided, that, nothing in this Agreement shall be
construed to prevent or impair the rights of either of the Collateral Agents or
any Secured Party to enforce this Agreement, including the priority of the Liens
on the Term Priority Collateral securing the Term Obligations and the ABL
Obligations as provided in Sections 2.1(a) and 2.2(a).

(c) No New Liens. So long as the Discharge of Term Obligations has not occurred,
the parties hereto agree that ARC or any other Grantor shall not grant or permit
any Liens in favor of ABL Agent or any ABL Secured Party on any asset or
property of any Grantor to secure any ABL Obligation, unless such Grantor gives
each Term Representative at least 5 Business Days prior written notice thereof
and unless such notice also offers to grant a Lien on such asset to secure the
Term Obligations concurrently with the grant of a Lien thereon in favor of ABL
Agent. To the extent that the provisions of the immediately preceding sentence
are not complied with for any reason, without limiting any other rights and
remedies available to the Term Representatives and/or the other Term Secured
Parties, ABL Agent, on behalf of itself and the other ABL Secured Parties,
agrees that any amounts received by or distributed to any of them pursuant to or
as a result of Liens on the Term Priority Collateral granted in contravention of
this Section 2.1(c) shall be subject to Section 2.3.

(d) Effectiveness of Lien Priorities. The priorities of the Liens provided in
Section 2.1(a) shall not be altered or otherwise affected by any amendment,
modification, supplement, extension, renewal, restatement, replacement or
refinancing of the Term Obligations, nor by any action or inaction which the
Term Representatives or the Term Secured Parties may take or fail to take in
respect of the Term Priority Collateral, so long as the Liens of the Term
Representatives and the Term Secured Parties in the Term Priority Collateral are
valid, perfected and enforceable.

(e) Collateral Proceeds Account. The Grantors, the Representatives, the Secured
Parties and all other parties hereto agree that only proceeds of the Term
Priority Collateral may be deposited in one or more deposit accounts or
securities accounts established or maintained by any Grantor or a Term
Representative or its agent for the sole purpose of holding the proceeds of any
sale or other disposition of any Term Priority Collateral and agree to so
instruct each account debtor of each Grantor and each other applicable Person
and to take all other actions necessary to give effect to the intent of this
Section 2.1(e). Without limiting the generality of the foregoing, each Term
Representative hereby agrees that, if any deposit described in the foregoing
sentence contains any proceeds of the ABL Priority Collateral (not constituting
identifiable proceeds of Term Priority Collateral), it shall hold such proceeds
in trust for the ABL Secured Parties and transfer such proceeds to the ABL
Secured Parties reasonably promptly after obtaining actual knowledge or notice
from the ABL Secured Parties that it has possession of such proceeds in
accordance with Section 3.3.

 

-11-



--------------------------------------------------------------------------------

2.2 Exercise of Remedies.

(a) So long as the Discharge of Term Obligations has not occurred, whether or
not any Insolvency or Liquidation Proceeding has been commenced by or against
one or more of ARC or any other Grantor:

(i) neither ABL Agent nor any of the other ABL Secured Parties (x) will exercise
or seek to exercise any rights or remedies (including setoff) with respect to
any Term Priority Collateral (including the exercise of any right under any
lockbox agreement or account control agreement (but excluding any such lockbox
or deposit account receiving proceeds of ABL Priority Collateral), landlord
waiver or bailee’s letter or similar agreement or arrangement in respect of Term
Priority Collateral to which ABL Agent or any other ABL Secured Party is a
party) or institute or commence or join with any Person (other than the Term
Representatives and the other Term Secured Parties) in commencing any action or
proceeding with respect to such rights or remedies (including any action of
foreclosure, enforcement, collection or execution); provided, however, that, ABL
Agent may exercise any or all such rights after the passage of a period of one
hundred eighty (180) days from the date of delivery of a notice in writing to
each Term Representative of ABL Agent’s intention to exercise its right to take
such actions which notice shall also state that an Event of Default is
continuing under the ABL Documents and ABL Obligations have been accelerated as
a result of such Event of Default (the “ABL Standstill Period”); provided,
further, however, notwithstanding anything herein to the contrary, neither ABL
Agent nor any other ABL Secured Party will exercise any rights or remedies with
respect to any Term Priority Collateral if, notwithstanding the expiration of
the ABL Standstill Period, the Designated Term Representative or the other Term
Secured Parties shall have commenced the exercise of any of their rights or
remedies with respect to all or any material portion of the Term Priority
Collateral (prompt notice of such exercise to be given to ABL Agent) and are
pursuing in good faith the exercise thereof or are stayed from pursuing such
exercise, including as a result of an Insolvency or Liquidation Proceeding,
(y) will contest, protest or object to any foreclosure proceeding or action
brought by any Term Representative or any other Term Secured Party with respect
to, or any other exercise by such Term Representative or any other Term Secured
Party of any rights and remedies relating to, the Term Priority Collateral under
the Term Documents or otherwise, and (z) subject to its rights under clause
(i)(x) above, will object to the forbearance by such Term Representative or the
other Term Secured Parties from bringing or pursuing any foreclosure proceeding
or action or any other exercise of any rights or remedies relating to the Term
Priority Collateral, in each case of clauses (x), (y) and (z) above, so long as
the respective interests of the ABL Secured Parties attach to the Proceeds
thereof subject to the relative priorities described in Section 2.1; provided,
however, that nothing in this Section 2.2(a) shall be construed to authorize ABL
Agent or any other ABL Secured Party to sell any Term Priority Collateral free
of the Lien of the Term Representatives or any other Term Secured Party; and

(ii) the Designated Term Representatives and the other Term Secured Parties
shall have the exclusive right to enforce rights, exercise remedies (including
setoff and the right to credit bid their debt) and make determinations regarding
the Disposition of, or restrictions with respect to, the Term Priority
Collateral without any consultation with or the consent of ABL Agent or any
other ABL Secured Party; provided, that:

(A) ABL Agent may take any action (not adverse to the prior Liens on the Term
Priority Collateral securing the Term Obligations, or the rights of the Term
Representatives or any other Term Secured Parties to exercise remedies in
respect thereof) in order to preserve or protect its Lien on the Term Priority
Collateral in accordance with applicable law and in a manner not in
contravention of the terms of this Agreement (including, but not limited to, any
of the provisions of Section 2.5);

(B) the ABL Secured Parties shall be entitled to file any necessary or
appropriate responsive or defensive pleadings in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims or Liens of the ABL Secured
Parties, including any claims secured by the Term Priority Collateral, if any,
in each case in accordance with applicable law and in a manner not in
contravention of the terms of this Agreement (including, but not limited to, any
of the provisions of Section 2.5);

(C) the ABL Secured Parties shall be entitled to file any pleadings, objections,
motions or agreements which assert rights or interests available to unsecured
creditors of the Grantors arising under either applicable Bankruptcy Law or
applicable non-bankruptcy law, in each case in accordance with applicable law
and not in contravention of the terms of this Agreement (including, but not
limited to, any of the provisions of Section 2.5);

 

-12-



--------------------------------------------------------------------------------

(D) the ABL Secured Parties shall be entitled to vote on any plan of
reorganization and file any proof of claim in an Insolvency or Liquidation
Proceeding or otherwise and other filings and make any arguments and motions
that are, in each case, in a manner not in contravention of the terms of this
Agreement; and

(E) ABL Agent or any other ABL Secured Party may exercise any of its rights or
remedies with respect to the Term Priority Collateral after the termination of
the ABL Standstill Period to the extent permitted by clause (i)(x) above.

In exercising rights and remedies with respect to the Term Priority Collateral,
the Designated Term Representative and the other Term Secured Parties may
enforce the provisions of the Term Documents and exercise remedies thereunder,
all in such order and in such manner as they may determine in the exercise of
their sole discretion. Such exercise and enforcement shall include the rights of
an agent appointed by them to sell or otherwise dispose of Term Priority
Collateral upon foreclosure, to incur expenses in connection with such sale or
Disposition, and to exercise all the rights and remedies of a secured creditor
under the UCC of any applicable jurisdiction and of a secured creditor under
Bankruptcy Laws of any applicable jurisdiction.

(b) ABL Agent, on behalf of itself and the other ABL Secured Parties, agrees
that it will not take or receive any Term Priority Collateral or any Proceeds of
Term Priority Collateral in connection with the exercise of any right or remedy
(including setoff) with respect to any Term Priority Collateral unless and until
the Discharge of Term Obligations has occurred, except as expressly provided in
the first proviso in clause (i)(x), or in the proviso in clause (ii), of
Section 2.2(a). Without limiting the generality of the foregoing, unless and
until the Discharge of Term Obligations has occurred, except as expressly
provided in the first proviso in clause (i)(x), or in the proviso in clause
(ii), of Section 2.2(a) or in Section 4, the sole right of ABL Agent and the
other ABL Secured Parties with respect to the Term Priority Collateral is to
hold a Lien on the Term Priority Collateral pursuant to the ABL Documents for
the period and to the extent granted therein and to receive a share of the
Proceeds thereof, if any, after the Discharge of the Term Obligations has
occurred in accordance with the terms hereof, the Term Documents and applicable
law.

(c) Subject to the first proviso in clause (i)(x) of Section 2.2(a), the proviso
in clause (ii) of Section 2.2(a), Section 2.4(a) and Section 4:

(i) ABL Agent, for itself and on behalf of the other ABL Secured Parties, agrees
that ABL Agent and the other ABL Secured Parties will not take any action that
would hinder any exercise of remedies under the Term Documents with respect to
the Term Priority Collateral or is otherwise prohibited hereunder, including any
sale, lease, exchange, transfer or other Disposition of the Term Priority
Collateral, whether by foreclosure or otherwise, and

(ii) ABL Agent, for itself and on behalf of the other ABL Secured Parties,
hereby waives any and all rights it or the other ABL Secured Parties may have as
a junior lien creditor with respect to the Term Priority Collateral or otherwise
to object to the manner in which the Term Representatives or the other Term
Secured Parties seek to enforce or collect the Term Obligations or the Liens
granted in any of the Term Priority Collateral, regardless of whether any action
or failure to act by or on behalf of the Designated Term Representative or the
other Term Secured Parties is adverse to the interest of the ABL Secured Parties
in the Term Loan Priority Collateral.

(d) ABL Agent hereby acknowledges and agrees that no covenant, agreement or
restriction contained in any ABL Document (other than this Agreement) shall be
deemed to restrict in any way the rights and remedies of the Designated Term
Representative or the other Term Secured Parties with respect to the Term
Priority Collateral as set forth in this Agreement and the Term Documents.

 

-13-



--------------------------------------------------------------------------------

2.3 Payments Over. So long as the Discharge of Term Obligations has not
occurred, any Term Priority Collateral, Cash Proceeds thereof or non-Cash
Proceeds not constituting ABL Priority Collateral received by ABL Agent or any
other ABL Secured Parties in connection with the exercise of any right or remedy
(including set-off) relating to the Term Priority Collateral in contravention of
this Agreement shall be segregated and held in trust and forthwith paid over to
the Designated Term Representative for the benefit of the Term Secured Parties
in the same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct. The Designated Term Representative
is hereby authorized to make any such endorsements as agent for ABL Agent or any
such other ABL Secured Parties. This authorization is coupled with an interest
and is irrevocable until such time as this Agreement is terminated in accordance
with its terms.

2.4 Other Agreements.

(a) Releases. ABL Agent and each other ABL Secured Party agree that, in the
event of a sale, transfer or other disposition of Term Priority Collateral
subject to any Lien in favor of ABL Agent (regardless of whether or not an Event
of Default has occurred and is continuing under the ABL Documents at the time of
such sale, transfer or other disposition), such Lien on such Term Priority
Collateral shall terminate and be released automatically and without further
action and ABL Agent shall be deemed to have authorized the Term Representatives
to file UCC amendments and terminations covering the Term Priority Collateral so
sold, transferred or otherwise disposed of with respect to the financing
statements between any Grantor and ABL Agent to evidence such release and
termination, in each case if the Liens in favor of the Designated Term
Representative on such Term Priority Collateral are released and if such sale,
transfer or other disposition either (A) is then not prohibited by the ABL
Documents, or (B) occurs in connection with the foreclosure upon or other
exercise of rights and remedies with respect to such Term Priority Collateral by
any Term Representative; provided that such Lien in favor of ABL Agent on such
Term Priority Collateral shall remain in place with respect to any proceeds of a
sale, transfer or other disposition under this clause (a) that remain after the
associated Discharge of Term Obligations.

(b) ABL Agent agrees to execute and deliver (at the sole cost and expense of the
Grantors and without recourse to or warranty by ABL Agent) all such releases and
other instruments as shall reasonably be requested by the Designated Term
Representative to evidence and confirm any release of Term Priority Collateral
provided for in this Section 2.4.

(c) ABL Agent, on behalf of the ABL Secured Parties, hereby constitutes and
appoints each Term Representative and any officer or agent of such Term
Representative, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocably power and authority in the place and
stead of such ABL Agent or such ABL Secured Party or in ABL Agent’s own name,
from time to time in such Term Representative’s discretion exercised in good
faith, for the purpose of carrying out the terms of this Section 2.4, to take
any and all appropriate action and to execute any and all documents and
instruments which may be necessary to accomplish the purposes of this
Section 2.4, including any endorsements or other instruments of transfer or
release. The foregoing power of attorney is coupled with an interest and
irrevocable.

(d) Insurance. Unless and until the Discharge of Term Obligations has occurred,
the Designated Term Representative and the other Term Secured Parties shall have
the sole and exclusive right, subject to the rights of the Grantors under the
Term Documents, to adjust settlement for any insurance policy covering the Term
Priority Collateral in the event of any loss thereunder and to approve any award
granted in any condemnation or similar proceeding (or any deed in lieu of
condemnation) in respect of the Term Priority Collateral. All Proceeds of any
such policy and any such award (or any payments with respect to a deed in lieu
of condemnation) if in respect of the Term Priority Collateral and to the extent
required by the Term Documents shall be paid first to the Designated Term
Representative for the benefit of the Term Secured Parties pursuant to the terms
of the Term Documents and second, if the Discharge of Term Obligations has
occurred, and subject to the rights of the Grantors under the ABL Documents, to
ABL Agent for the benefit of the ABL Secured Parties to the extent required
under the ABL Documents and third, if the Discharge of ABL Obligations has
occurred, to the owner of the subject property, such other Person as may be
entitled thereto or as a court of competent jurisdiction may otherwise direct.
If any of the ABL Secured Parties shall, at any time, receive any Proceeds of
any such insurance policy or any such award or payment with respect to Term
Priority Collateral in contravention of this Agreement, it shall segregate and
hold in trust and forthwith pay such Proceeds over to the Designated Term
Representative in accordance with the terms of Section 2.3.

 

-14-



--------------------------------------------------------------------------------

(e) Amendments to ABL Documents.

(i) Without the prior written consent of the Designated Term Representative, no
ABL Document may be otherwise amended, supplemented or modified or entered into
to the extent such amendment, supplement or modification, would: (A) contravene
the provisions of this Agreement; or (B) be prohibited by the Term Documents as
in effect on the date hereof or, if the Term Documents are amended after the
date hereof to permit additional amendments to ABL Documents, as in effect at
such time.

(ii) ABL Agent shall endeavor to give prompt notice of any amendment, waiver or
consent of an ABL Document to the Term Representatives after the effective date
of such amendment, waiver or consent; provided, that the failure of ABL Agent to
give any such notice shall not affect the priority of ABL Agent’s Liens as
provided herein or the validity or effectiveness of any such notice as against
the Grantors or any of their Subsidiaries.

(f) Rights As Unsecured Creditors. Except as otherwise expressly set forth in
Section 2.1, 2.2(a)(i), 2.2(c) and 2.5(a), ABL Agent and the other ABL Secured
Parties may exercise rights and remedies as unsecured creditors against ARC or
any other Grantor that has guaranteed the ABL Obligations in accordance with the
terms of the ABL Documents and applicable law to the extent such exercise of
rights and remedies is not in contravention of the terms of this Agreement
(including, but not limited to, any of the provisions of Section 2 hereof). In
the event that ABL Agent or any ABL Secured Party becomes a judgment Lien
creditor in respect of Term Priority Collateral as a result of its enforcement
of its rights as an unsecured creditor with respect to the ABL Obligations, such
judgment Lien shall be subject to the terms of this Agreement for all purposes
(including in relation to the Term Obligations) in the same manner as the other
Liens securing the ABL Obligations are subject to this Agreement. Except as
otherwise set forth in Section 2.1, nothing in this Agreement shall prohibit the
receipt by ABL Agent or any other ABL Secured Parties of the required payments
of interest, principal and other amounts in respect of the ABL Obligations so
long as such receipt is not the direct or indirect result of the exercise by ABL
Agent or any other ABL Secured Parties of rights or remedies as a secured
creditor (including setoff) in respect of the Term Priority Collateral or
enforcement in contravention of this Agreement of any Lien held by any of them.
Notwithstanding the foregoing, absent exigent circumstances, the ABL Secured
Parties shall give the Term Representatives not less than five Business Days
written notice prior to the filing of an involuntary bankruptcy petition against
any Grantor.

(g) Bailee for Perfection.

(i) Each Term Representative agrees to hold that part of the Term Priority
Collateral that is in its possession or control (or in the possession or control
of its agents or bailees) to the extent that possession or control thereof is
taken to perfect a Lien thereon under the UCC or any other applicable law (such
Term Priority Collateral being the “Pledged Term Priority Collateral”) as
collateral agent for the Term Secured Parties and as bailee for and, with
respect to any collateral that cannot be perfected in such manner, as agent for,
ABL Agent (on behalf of the ABL Secured Parties) and any assignee thereof solely
for the purpose of perfecting the security interest granted under the Term
Documents and the ABL Documents, respectively, subject to the terms and
conditions of this Section 2.4(e).

(ii) Subject to the terms of this Agreement, until the Discharge of Term
Obligations has occurred, each Term Representative shall be entitled to deal
with the Pledged Term Priority Collateral in accordance with the terms of the
Term Documents as if the Liens of ABL Agent under the ABL Security Documents did
not exist. The rights of ABL Agent shall at all times be subject to the terms of
this Agreement and to the Term Representatives’ rights under the Term Documents.

(iii) The Term Representatives shall have no obligation whatsoever to ABL Agent
or any other ABL Secured Party to ensure that the Pledged Term Priority
Collateral is genuine or owned by any of the Grantors or to preserve rights or
benefits of any Person except as expressly set forth in this Section 2.4(e). The
duties or responsibilities of the Term Representatives under this Section 2.4(e)
shall be limited solely to holding the Pledged Term Priority Collateral as
bailee or agent in accordance with this Section 2.4(e).

(iv) The Term Representatives acting pursuant to this Section 2.4(e) shall not
have by reason of the Term Security Documents, the ABL Security Documents, this
Agreement or any other document a fiduciary relationship in respect of ABL Agent
or any other ABL Secured Party.

 

-15-



--------------------------------------------------------------------------------

(v) Upon the Discharge of the Term Obligations under the Term Documents, each
Term Representative shall deliver or cause to be delivered the remaining Pledged
Term Priority Collateral (if any) in its possession or in the possession of its
agents or bailees, together with any necessary endorsements, first, to ABL Agent
to the extent ABL Obligations remain outstanding, and second, to the applicable
Grantor (in each case, so as to allow such Person to obtain control of such
Pledged Term Priority Collateral) and will cooperate with ABL Agent in assigning
(without recourse to or warranty by such Term Representative or any other Term
Secured Party or agent or bailee thereof) control over any other Pledged Term
Priority Collateral under its control. Each Term Representative further agrees
to take all other action reasonably requested by such Person (at the sole cost
and expense of Grantors or such Person) in connection with such Person obtaining
a first priority interest in the Pledged Term Priority Collateral or as a court
of competent jurisdiction may otherwise direct.

(vi) Notwithstanding anything to the contrary herein, if, for any reason, any
ABL Obligations remain outstanding upon the Discharge of the Term Obligations,
all rights of the Term Representatives hereunder and under the Term Security
Documents or the ABL Security Documents (A) with respect to the delivery and
control of any part of the Term Priority Collateral, and (B) to direct,
instruct, vote upon or otherwise influence the maintenance or Disposition of
such Term Priority Collateral, shall immediately, and (to the extent permitted
by law) without further action on the part of either of ABL Agent or the Term
Representatives, pass to ABL Agent, who shall thereafter hold such rights for
the benefit of the ABL Secured Parties. Each of the Term Representatives and the
Grantors agrees that it will, if any ABL Obligations remain outstanding upon the
Discharge of the Term Obligations, take any other action required by any law or
reasonably requested by ABL Agent in connection with ABL Agent’s establishment
and perfection of a First Priority security interest in the Term Priority
Collateral, at the expense of the Grantors or if not paid by the Grantors, ABL
Agent, and subject in all cases to any ABL Permitted Liens and to
Section 2.4(f).

(vii) Notwithstanding anything to the contrary contained herein, if for any
reason, prior to the Discharge of the ABL Obligations, any Term Representative
acquires possession of any Pledged ABL Priority Collateral, such Term
Representative shall hold the same as bailee and/or agent to the same extent as
is provided in the preceding clause (i) with respect to Pledged Term Priority
Collateral, provided that as soon as is practicable such Term Representative
shall deliver or cause to be delivered such Pledged ABL Priority Collateral to
ABL Agent in a manner otherwise consistent with the requirements of preceding
clause (v).

(h) When Discharge of Term Obligations Deemed to Not Have Occurred.
Notwithstanding anything to the contrary herein, if concurrently with or after
the Discharge of Term Obligations, ARC or any other Grantor enters into any
Permitted Refinancing of any Term Obligations, then such Discharge of Term
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement, and the obligations under the Permitted Refinancing shall
automatically be treated as Term Obligations for all purposes of this Agreement,
including for purposes of the Lien priorities and rights in respect of
Collateral set forth herein, the term “Term Credit Agreement” shall be deemed
appropriately modified to refer to such Permitted Refinancing and the Term
Administrative Agent under such Term Documents shall be a Term Administrative
Agent for all purposes hereof and the new secured parties under such Term
Documents shall automatically be treated as Term Secured Parties for all
purposes of this Agreement. Upon receipt of a notice stating that ARC and/or any
other Grantor is entering into a new Term Document in respect of a Permitted
Refinancing of Term Obligations (which notice shall include the identity of the
new collateral agent, such agent, the “New Term Administrative Agent”), and
delivery by the New Term Administrative Agent of an ABL Intercreditor Agreement
Joinder, ABL Agent shall promptly enter into such documents and agreements
(including amendments or supplements to this Agreement) as ARC or any other
Grantor or such New Term Administrative Agent shall reasonably request in order
to provide to the New Term Administrative Agent the rights contemplated hereby,
in each case consistent in all respects with the terms of this Agreement. The
New Term Administrative Agent shall at the time it enters into such Permitted
Refinancing agree to be bound by the terms of this Agreement by executing the
ABL Intercreditor Agreement Joinder. If the new Term Obligations under the new
Term Documents are secured by assets of the Grantors of the type constituting
Term Priority Collateral that do not also secure the ABL Obligations, then the
ABL Obligations shall be secured at such time by a Second Priority Lien on such
assets to the same extent provided in the ABL Security Documents with respect to
the other Term Priority Collateral. If the new Term Obligations under the new
Term Documents are secured by assets of the Grantors of the type constituting
ABL Priority Collateral that do not also secure the ABL Obligations, then the
ABL Obligations shall be secured at such time by a First Priority Lien on such
assets to the same extent provided in the ABL Security Documents with respect to
the other ABL Priority Collateral.

 

-16-



--------------------------------------------------------------------------------

2.5 Insolvency or Liquidation Proceedings.

(a) Finance Issues. Until the payment in full of the Term Obligations, if any
Grantor shall be subject to any Insolvency or Liquidation Proceeding and the
Designated Term Representative shall desire to permit the use of “cash
collateral” constituting Term Priority Collateral (“Term Priority Cash
Collateral”) or to permit ARC or any other Grantor to obtain financing, whether
from the Term Secured Parties or any other person or entity under Section 364 of
the Bankruptcy Code or any comparable provision under any other applicable
Bankruptcy Law, secured by a Lien on Term Priority Collateral (“Term Priority
DIP Financing”), then each holder of ABL Obligations shall be deemed to have
irrevocably and absolutely waived, any objection to, and shall not otherwise in
any manner be entitled to oppose and shall be deemed to have consented to, such
Term Priority Cash Collateral use or Term Priority DIP Financing so long as such
Term Priority Cash Collateral use or Term Priority DIP Financing meets the
following requirements: (A) ABL Agent and the ABL Secured Parties retain their
respective Liens on the Collateral with the same priority as existed prior to
the commencement of the Insolvency or Liquidation Proceeding, (B) to the extent
that the Term Administrative Agent and the Term Secured Parties are granted
adequate protection in the form of (x) a Lien on Collateral arising after the
commencement of the Insolvency or Liquidation Proceeding and/or (y) a
superpriority administrative expense claim against any Grantor, ABL Agent and
the ABL Secured Parties are permitted to seek adequate protection in the form of
Liens and/or superpriority administrative expense claims (without objection from
the Designated Term Representative or any Term Secured Party) (so long as
(I) with respect to the Term Priority Collateral, such Liens are junior to the
Liens securing such Term Priority DIP Financing and any other Liens in favor of
the Term Administrative Agent securing the Term Priority Obligations, (II) in
the case of the ABL Secured Parties with respect to the ABL Priority Collateral,
such Liens are senior to the Liens securing such Term Priority DIP Financing and
any other Liens in favor of Term Administrative Agent securing the Term
Obligations, and (III) except as otherwise set forth in Sections 2.5(c)(ii) and
3.5(c)(ii) hereof, any superpriority administrative expense claim granted to the
ABL Secured Parties is pari passu with the superpriority administrative expense
claim granted to the Term Secured Parties), (C) the terms of the Term Priority
Cash Collateral use or the Term Priority DIP Financing require that any Lien on
the ABL Priority Collateral to secure such Term Priority DIP Financing is
subordinate to the Lien of ABL Agent securing the ABL Obligations with respect
thereto, (D) the terms of such Term Priority DIP Financing or use of Term
Priority Cash Collateral do not require any Grantor to seek approval for any
plan of reorganization that is inconsistent with this Agreement, (E) the
aggregate principal amount of the Term Priority DIP Financing plus the aggregate
principal amount of the Term Obligations shall not exceed an amount equal to
120% of the aggregate principal amount of the Term Obligations immediately
before the commencement of such Insolvency or Liquidation Proceeding, (F) such
Term Priority DIP Financing or Term Priority Cash Collateral use is subject to
the terms of this Agreement, (G) to the extent any holder of unsecured claims
could raise an objection on such grounds, such Term Priority DIP Financing or
use of Term Priority Cash Collateral is on commercially reasonable terms, taken
as a whole, and (H) the Liens securing the Term Priority DIP Financing are
senior to or pari passu with the Liens securing the Term Obligations. With
respect to any Term Priority DIP Financing that satisfies the conditions set
forth in this Section 2.5(a), ABL Agent agrees to subordinate and will
subordinate its Liens in the Term Priority Collateral to the Liens securing such
Term Priority DIP Financing (and all obligations relating thereto, including any
“carve-out” granting administrative priority status or Lien priority to secure
repayment of fees and expenses of professionals retained by any debtor or
creditors’ committee that is consented to in writing by the Designated Term
Representative to be paid prior to the payment in full of the Term Obligations)
and will not request adequate protection or any other relief in connection
therewith (except as expressly provided in this Agreement). The Designated Term
Representative, on behalf of itself and the Term Secured Parties, agrees that no
such Person shall provide to ARC or any other Grantor any Term Priority DIP
Financing to the extent that the Term Administrative Agent or any Term Secured
Party would, in connection with such financing, be granted a Lien on the ABL
Priority Collateral senior to or pari passu with the Liens of ABL Agent securing
the ABL Obligations.

(b) Relief from the Automatic Stay. Until the Discharge of Term Obligations has
occurred, ABL Agent, on behalf of itself and the other ABL Secured Parties,
agrees that (i) none of them shall oppose any relief from the automatic stay or
other stay in any Insolvency or Liquidation Proceeding sought by any Term
Representative in respect of the Term Priority Collateral, and (ii) except as
otherwise set forth in this Section 2.5(b), none of them shall seek relief from
the automatic stay or any other stay in any Insolvency or Liquidation Proceeding
in respect of the Term Priority Collateral; provided, however, that if any or
all of the Term Secured Parties or the Designated Term Representative are
seeking or have obtained relief from the automatic stay with respect to any Term
Priority Collateral, ABL Agent and ABL Agent may seek corresponding relief from
the automatic stay with respect to such Term Priority Collateral, and, upon
obtaining such relief, may join in any foreclosure or other enforcement action
commenced by any of the Term Secured Parties against any Term Priority
Collateral (even if the ABL Standstill Period has not expired) so long as such
ABL Secured Parties otherwise do not act in contravention of the terms of this
Agreement in connection with such foreclosure or other enforcement action.

 

-17-



--------------------------------------------------------------------------------

(c) Adequate Protection.

(i) ABL Agent, on behalf of itself and the other ABL Secured Parties, agrees
that none of them shall contest or object to (or support any other Person
contesting or objecting) (i) any request by any Term Representative or the other
Term Secured Parties for adequate protection with respect to any Term Priority
Collateral, provided, however, that such adequate protection shall otherwise be
consistent with the priorities and other provisions of this Agreement, or
(ii) any objection by any Term Representative or the other Term Secured Parties
to any motion, relief, action or proceeding based on any Term Representative or
the other Term Secured Parties claiming a lack of adequate protection with
respect to the Term Priority Collateral, as nothing in this Agreement shall
restrict the Designated Term Representative from seeking adequate protection in
any form with respect to its interest in the Term Priority Collateral.
Notwithstanding the foregoing provisions in this Section 2.5(c)(i), in any
Insolvency or Liquidation Proceeding, (A) if the Term Secured Parties (or any
subset thereof) are granted adequate protection in the form of a Lien on
additional or replacement collateral in connection with the Term Obligations,
then ABL Agent, on behalf of itself or any of the other ABL Secured Parties, may
seek or request adequate protection in the form of a Lien on such additional or
replacement collateral and (1) to the extent any Lien so granted to the ABL
Secured Parties (or any subset thereof) in accordance with this clause (A) is on
Term Priority Collateral, such Lien will be subordinated to the Liens securing
the Term Obligations, all adequate protection Liens granted to the Term Secured
Parties, and such Term Priority DIP Financing (and all obligations relating
thereto) on the same basis as the other Liens on Term Priority Collateral
securing the ABL Obligations are so subordinated to the Term Obligations under
this Agreement, and (2) to the extent any Lien so granted to the Term Secured
Parties (or any subset thereof) in accordance with this clause (A) is on ABL
Priority Collateral, the ABL Secured Parties are also granted an additional or
replacement Lien thereon, and such Lien of the Term Secured Parties will be
subordinated to the Liens securing the ABL Obligations and all adequate
protection Liens on the ABL Priority Collateral granted to the ABL Secured
Parties on the same basis as the other Liens on ABL Priority Collateral securing
the Term Obligations are so subordinated to the ABL Obligations under this
Agreement; and (B) in the event ABL Agent, on behalf of itself and the other ABL
Secured Parties, seeks or requests adequate protection in respect of Term
Priority Collateral securing ABL Obligations in connection with such use of Term
Priority Cash Collateral or Term Priority DIP Financing and such adequate
protection is granted in the form of additional or replacement collateral, then
ABL Agent, on behalf of itself or any of the other ABL Secured Parties, agrees
that the Term Administrative Agent shall also be granted a senior Lien on such
additional or replacement collateral as adequate protection for the Term
Obligations and that any Lien on such additional or replacement collateral
securing or granted as adequate protection for the ABL Obligations shall be
subordinated to the Liens on such collateral securing the Term Obligations and
any such Term Priority DIP Financing (and all obligations relating thereto) and
to any other Liens granted to the Term Secured Parties as adequate protection on
the same basis as the other Liens on Term Priority Collateral securing the ABL
Obligations are so subordinated to the Term Obligations under this Agreement.
ABL Agent also may seek, without objection from the Term Secured Parties,
adequate protection with respect to the ABL Secured Parties’ rights in the Term
Priority Collateral in the form of reports, notices, inspection rights, and
similar forms of adequate protection to the extent also granted to the Term
Secured Parties in connection with any use of Term Priority Cash Collateral or
Term Priority DIP Financing.

(ii) No ABL Agent or ABL Secured Party shall contest (or support any other
Person in contesting) any request by the Designated Term Representative or any
Term Secured Party to obtain as adequate protection an administrative expense
claim and/or a superpriority administrative expense claim so long as ABL Agent
and the ABL Secured Parties are also granted as adequate protection an
administrative expense claim and/or a superpriority administrative expense
claim; provided that the administrative expense claims and/or superpriority
administrative expense claims granted to the Term Administrative Agent and the
Term Secured Parties with respect to the Term Priority Collateral shall be pari
passu with the administrative expense claims and/or superpriority administrative
expense claims granted to ABL Agent and the ABL Secured Parties with respect to
the ABL Priority Collateral. Any administrative expense claims and/or
superpriority administrative expense claims granted to the Term Administrative
Agent and the Term Secured Parties with respect to the ABL Priority Collateral
arising from diminution in value of the ABL Priority Collateral will be junior
to the administrative expense claims and/or superpriority administrative expense
claims granted to ABL Agent and the ABL Secured Parties with respect to the ABL
Priority Collateral.

 

-18-



--------------------------------------------------------------------------------

(iii) Notwithstanding anything herein to the contrary, except as otherwise
provided in this Section 2.5(c), no ABL Secured Party may seek or assert any
right it may have for adequate protection of its interest in the Term Priority
Collateral without the prior written consent of the Designated Term
Representative; provided, however, ABL Agent and the ABL Secured Parties may
freely seek and obtain any relief upon a motion for adequate protection (or any
comparable relief), without any condition or restriction whatsoever, with
respect to their interest in the Term Priority Collateral at any time after the
associated Discharge of Term Obligations.

(d) No Waiver. Subject to the proviso in clause (ii) of Section 2.2(a), nothing
contained herein shall prohibit or in any way limit any Term Representative or
any other Term Secured Party from objecting in any Insolvency or Liquidation
Proceeding or otherwise to any action taken by ABL Agent or any of the other ABL
Secured Parties in respect of the Term Priority Collateral, including the
seeking by ABL Agent or any other ABL Secured Parties of adequate protection in
respect thereof or the asserting by ABL Agent or any other ABL Secured Parties
of any of its rights and remedies under the ABL Documents or otherwise in
respect thereof. Except as otherwise expressly provided in this Agreement,
nothing contained herein shall prohibit or in any way limit any Term
Representative or any Term Secured Party from objecting in any Insolvency or
Liquidation Proceeding involving a Grantor to any action taken by ABL Agent or
any other ABL Secured Party.

(e) Post-Petition Interest. Neither ABL Agent nor any other ABL Secured Party
shall oppose or seek to challenge any claim by any Term Representative or any
other Term Secured Party for allowance in any Insolvency or Liquidation
Proceeding of Term Obligations consisting of post-petition interest, premiums,
fees or expenses.

(f) Waiver. ABL Agent, for itself and on behalf of ABL Secured Parties, shall
not object to, oppose, support any objection, or take any other action to
impede, the rights of any Term Secured Party or Designated Term Representative
to make an election under Section 1111(b)(2) of the Bankruptcy Code (or similar
Bankruptcy Law) with respect to the Term Priority Collateral. ABL Agent, for
itself and on behalf of the other ABL Secured Parties, waives any claim it may
hereafter have against any Term Secured Party arising out of the election of any
Term Secured Party of the application of Section 1111(b)(2) of the Bankruptcy
Code (or similar Bankruptcy Law) with respect to the Term Priority Collateral.

(g) Reserved.

(h) Plan of Reorganization. If, in any Insolvency or Liquidation Proceeding
involving a Grantor, debt obligations of the reorganized debtor secured by Liens
upon any property of the reorganized debtor are distributed pursuant to a plan
of reorganization or similar dispositive restructuring plan, both on account of
Term Obligations and on account of ABL Obligations, then, to the extent the debt
obligations distributed on account of the Term Obligations and on account of the
ABL Obligations are secured by Liens upon the same property, the provisions of
this Agreement will survive the distribution of such debt obligations pursuant
to such plan and will apply with like effect to the Liens securing such debt
obligations.

(i) Enforceability and Continuing Priority. This Agreement shall be applicable
both before and after the commencement of any Insolvency or Liquidation
Proceeding and all converted or succeeding cases in respect thereof. The
relative rights of Secured Parties in or to any distributions from or in respect
of any Collateral or proceeds of Collateral, shall continue after the
commencement of any Insolvency or Liquidation Proceeding. Accordingly, the
provisions of this Agreement are intended to be and shall be enforceable as a
subordination agreement within the meaning of Section 510 of the Bankruptcy Code
(or similar Bankruptcy Law).

 

-19-



--------------------------------------------------------------------------------

(j) Asset Dispositions. Until the Discharge of Term Obligations has occurred,
ABL Agent, for itself and on behalf of the other ABL Secured Parties, agrees
that, in the event of any Insolvency or Liquidation Proceeding, the ABL Secured
Parties will not object or oppose (or support any Person in objecting or
opposing) a motion to any Disposition of any Term Priority Collateral free and
clear of the Liens of ABL Agent and the other ABL Secured Parties or other
claims under Sections 363, 365 or 1129 of the Bankruptcy Code, or any comparable
provision of any Bankruptcy Law (and including any motion for bid procedures or
other procedures related to the Disposition that is the subject of such motion),
and shall be deemed to have consented to any such Disposition of any Term
Priority Collateral under Section 363(f) of the Bankruptcy Code that has been
consented to by the Designated Term Representative; provided, that, (i) the
Proceeds of such Disposition of any Collateral to be applied to the ABL
Obligations or the Term Obligations are applied in accordance with Section 5.1,
(ii) the Term Agent and the Term Secured Parties have consented to such
Disposition of Term Priority Collateral and (iii) the Liens of the ABL Agent and
ABL Secured Parties will attach to the Proceeds of the Disposition in the same
respective priorities set forth in this Agreement. The ABL Secured Parties agree
that the Term Secured Parties shall have the right to credit bid under
Section 363(k) of the Bankruptcy Code with respect to, or otherwise object to
any sale, transfer, or other disposition of the Term Priority Collateral,
provided that ABL Secured Parties shall not be deemed to have agreed to any
credit bid by the Term Secured Parties in connection with the sale, transfer, or
other disposition of Collateral consisting of both ABL Priority Collateral and
Term Priority Collateral.

2.6 Reliance; Waivers; Etc.

(a) Reliance. Other than any reliance on the terms of this Agreement, ABL Agent,
on behalf of itself and such other ABL Secured Parties, acknowledges that it and
the other ABL Secured Parties have, independently and without reliance on the
Term Representatives or any other Term Secured Parties, and based on documents
and information deemed by them appropriate, made their own credit analysis and
decision to enter into such ABL Documents and be bound by the terms of this
Agreement and they will continue to make their own credit decisions in taking or
not taking any action under the ABL Documents or this Agreement.

(b) No Warranties or Liability. ABL Agent, on behalf of itself and the other ABL
Secured Parties, acknowledges and agrees that the Term Representatives and the
other Term Secured Parties have made no express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the Term Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.
The Term Secured Parties will be entitled to manage and supervise their
respective loans and extensions of credit under their respective Term Documents
in accordance with law and as they may otherwise, in their sole discretion, deem
appropriate. The Term Representatives and the other Term Secured Parties shall
have no duty to ABL Agent or any of the other ABL Secured Parties to act or
refrain from acting in a manner which allows, or results in, the occurrence or
continuance of an event of default or default under any agreements with ARC or
any other Grantor (including the Term Documents and the ABL Documents),
regardless of any knowledge thereof which they may have or be charged with.

(c) No Waiver of Lien Priorities.

(i) No right of the Term Representatives, the other Term Secured Parties, or any
of them to enforce any provision of this Agreement or any Term Document shall at
any time in any way be prejudiced or impaired by any act or failure to act on
the part of ARC or any other Grantor or by any act or failure to act by the
Designated Term Representative or any other Term Secured Party, or by any
noncompliance by any Person with the terms, provisions and covenants of this
Agreement, any of the Term Documents or any of the ABL Documents, regardless of
any knowledge thereof which the Designated Term Representative or the other Term
Secured Parties, or any of them, may have or be otherwise charged with.

(ii) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of ARC and the other Grantors under the Term Documents and
subject to the other provisions of this Agreement), the Term Representatives,
the other Term Secured Parties, and any of them, may, at any time and from time
to time in accordance with the Term Documents and/or applicable law, without the
consent of, or notice to, ABL Agent or any other ABL Secured Party, without
incurring any liabilities to ABL Agent or any other ABL Secured Party and
without impairing or releasing the Lien priorities and other benefits provided
in this Agreement (even if any right of subrogation or other right or remedy of
ABL Agent or any other ABL Secured Party is affected, impaired or extinguished
thereby) do any one or more of the following:

 

-20-



--------------------------------------------------------------------------------

(A) sell, exchange, realize upon, enforce or otherwise deal with in any manner
(subject to the terms hereof and applicable law) and in any order any part of
the Term Priority Collateral or any liability of ARC or any other Grantor to the
Term Representatives or the other Term Secured Parties, or any liability
incurred directly or indirectly in respect thereof;

(B) settle or compromise any Term Obligation or any other liability of ARC or
any other Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof; and

(C) exercise or delay in or refrain from exercising any right or remedy against
ARC or any security or any other Grantor or any other Person, elect any remedy
and otherwise deal freely with ARC, any other Grantor or any Term Priority
Collateral and any security and any guarantor or any liability of ARC or any
other Grantor to the Term Secured Parties or any liability incurred directly or
indirectly in respect thereof.

(iii) ABL Agent, on behalf of itself and the other ABL Secured Parties, also
agrees that the Term Representatives and the other Term Secured Parties shall
have no liability to ABL Agent or any other ABL Secured Party, and ABL Agent, on
behalf of itself and the other ABL Secured Parties, hereby waives any claim
against the Term Representatives and any other Term Secured Party, arising out
of any and all actions which the Term Representatives or the other Term Secured
Parties may take or permit or omit to take with respect to:

(A) the Term Documents (other than this Agreement);

(B) the collection of the Term Obligations; or

(C) the foreclosure upon, or sale, liquidation or other Disposition of, any Term
Priority Collateral in accordance with this Agreement and applicable law.

ABL Agent, on behalf of itself and the other ABL Secured Parties, agrees that
the Term Representatives and the other Term Secured Parties have no duty to ABL
Agent or the other ABL Secured Parties in respect of the maintenance or
preservation of the Term Priority Collateral, the Term Obligations or otherwise,
except as otherwise provided in this Agreement.

(iv) ABL Agent, on behalf of itself and the other ABL Secured Parties, agrees
not to assert and hereby waives, to the fullest extent permitted by law, any
right to demand, request, plead or otherwise assert or otherwise claim the
benefit of, any marshaling, appraisal, valuation or other similar right that may
otherwise be available under applicable law with respect to the Term Priority
Collateral or any other similar rights a junior secured creditor may have under
applicable law.

(d) Obligations Unconditional. All rights, interests, agreements and obligations
of the Term Representatives and the other Term Secured Parties and ABL Agent and
the other ABL Secured Parties, respectively, under this Agreement shall remain
in full force and effect irrespective of:

(i) except as otherwise provided in this Agreement, any lack of validity or
enforceability of any Term Document or any ABL Document;

(ii) except as otherwise provided in this Agreement, any change in the time,
manner or place of payment of, or in any other terms of, all or any of the Term
Obligations or ABL Obligations, or any amendment or waiver or other
modification, whether by course of conduct or otherwise, of the terms of any
Term Document or any ABL Document;

(iii) any exchange of any security interest in any Term Priority Collateral or
any amendment, waiver or other modification permitted hereunder, whether in
writing or by course of conduct or otherwise, of all or any of the Term
Obligations or ABL Obligations; or

 

-21-



--------------------------------------------------------------------------------

(iv) the commencement of any Insolvency or Liquidation Proceeding in respect of
one or more of ARC or any other Grantor.

Section 3. ABL Priority Collateral.

3.1 Lien Priorities.

(a) Relative Priorities. Notwithstanding (i) the time, manner, order or method
of grant, creation, attachment, validity, enforceability or perfection of any
Liens securing the Term Obligations granted on the ABL Priority Collateral or of
any Liens securing the ABL Obligations granted on the ABL Priority Collateral,
(ii) the date on which any ABL Obligations or Term Obligations are extended,
(iii) any provision of the UCC or any other applicable law, including any rule
for determining priority thereunder or under any other law or rule governing the
relative priorities of secured creditors, including with respect to real
property or fixtures, (iv) any provision set forth in any ABL Document or any
Term Document (other than this Agreement), or (v) the possession or control by
any Collateral Agent or any Secured Party or any bailee of all or any part of
any ABL Priority Collateral as of the date hereof or otherwise, each Term
Administrative Agent, on behalf of itself and the other Term Secured Parties
that it represents, hereby agrees that:

(i) any Lien on the ABL Priority Collateral securing any ABL Obligations now or
hereafter held by or on behalf of ABL Agent or any other ABL Secured Parties or
any agent or trustee therefor, regardless of how acquired, whether by grant,
possession, statute, operation of law, subrogation or otherwise, shall be senior
in all respects and prior to any Lien on the ABL Priority Collateral securing
any of the Term Obligations; and

(ii) any Lien on the ABL Priority Collateral securing any Term Obligations now
or hereafter held by or on behalf of any Term Representative or any other Term
Secured Parties or any agent or trustee therefor, regardless of how acquired,
whether by grant, possession, statute, operation of law, subrogation or
otherwise, shall be junior and subordinate in all respects to all Liens on the
ABL Priority Collateral securing any ABL Obligations;

(b) Prohibition on Contesting Liens. Term Representative, for itself and on
behalf of each other Term Secured Party that it represents, agrees that it shall
not (and hereby waives any right to) contest or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), (i) the extent, priority, validity, perfection or enforceability of
a Lien held by or on behalf of any of the ABL Secured Parties in the ABL
Priority Collateral or by or on behalf of any of the Term Secured Parties in the
ABL Priority Collateral, as the case may be, or (ii) the validity or
enforceability of any ABL Security Document (or any ABL Obligations thereunder);
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of either of the Collateral Agents or any Secured Party to enforce
this Agreement, including the priority of the Liens on the ABL Priority
Collateral securing the ABL Obligations and the Term Obligations as provided in
Sections 3.1 (a) and 3.2(a).

(c) No New Liens. So long as the Discharge of ABL Obligations has not occurred,
the parties hereto agree that ARC or any other Grantor shall not grant or permit
any Liens in favor of any Term Representative or any Term Secured Party on any
asset or property of (i) any Grantor to secure any Term Obligations, unless such
Grantor gives ABL Agent at least 5 Business Days prior written notice thereof
and unless such notice also offers to grant a Lien on such asset to secure the
ABL Obligations concurrently with the grant of a Lien thereon in favor of any
Term Representative or (ii) any Canadian Borrower to secure any Term
Obligations, including any judgment lien. To the extent that the provisions of
the immediately preceding sentence are not complied with for any reason, without
limiting any other rights and remedies available to ABL Agent and/or the other
ABL Secured Parties, each Term Representative, on behalf of itself and the other
Term Secured Parties that it represents, agrees that any amounts received by or
distributed to any of them pursuant to or as a result of Liens on the ABL
Priority Collateral, or as a result of any Lien on any asset or property of any
Canadian Borrower, granted in contravention of this Section 3.1(c) shall be
subject to Section 3.3.

(d) Effectiveness of Lien Priorities. The priorities of the Liens provided in
Section 3.1(a) shall not be altered or otherwise affected by any amendment,
modification, supplement, extension, renewal, restatement, replacement or
refinancing of the ABL Obligations, nor by any action or inaction which ABL
Agent or the ABL Secured Parties may take or fail to take in respect of the ABL
Priority Collateral, so long as the Liens of ABL Agent and the ABL Secured
Parties in the ABL Priority Collateral are valid, perfected and enforceable.

 

-22-



--------------------------------------------------------------------------------

3.2 Exercise of Remedies.

(a) So long as the Discharge of ABL Obligations has not occurred, whether or not
any Insolvency or Liquidation Proceeding has been commenced by or against one or
more of ARC or any other Grantor:

(i) None of the Term Representatives nor any of the other Term Secured Parties
(x) will exercise or seek to exercise any rights or remedies (including setoff)
with respect to any ABL Priority Collateral (including the exercise of any right
under any lockbox agreement or account control agreement (but excluding such
lockbox or deposit account that does not receive proceeds of ABL Priority
Collateral), landlord waiver or bailee’s letter or similar agreement or
arrangement in respect of ABL Priority Collateral to which the Term
Representatives or any other Term Secured Party is a party) or institute or
commence or join with any Person (other than ABL Agent and the other ABL Secured
Parties) in commencing any action or proceeding with respect to such rights or
remedies (including any action of foreclosure, enforcement, collection or
execution); provided, however, that the Designated Term Representative may
exercise any or all such rights after the passage of a period of one hundred
eighty (180) days from the date of delivery of a notice in writing to ABL Agent
of the Designated Term Representative’s intention to exercise its right to take
such actions which notice shall also state that an Event of Default is
continuing under the Term Documents and Term Obligations have been accelerated
as a result of such Event of Default (the “Term Standstill Period”); provided,
further, however, notwithstanding anything herein to the contrary, neither the
Designated Term Representative nor any other Term Secured Party will exercise
any rights or remedies with respect to any ABL Priority Collateral if,
notwithstanding the expiration of the Term Standstill Period, ABL Agent or the
other ABL Secured Parties shall have commenced the exercise of any of their
rights or remedies with respect to all or any material portion of the ABL
Priority Collateral (prompt notice of such exercise to be given to the
Designated Term Representative) and are pursuing in good faith the exercise
thereof or are stayed from pursuing such exercise, including as a result of an
Insolvency or Liquidation Proceeding, (y) will contest, protest or object to any
foreclosure proceeding or action brought by ABL Agent or any other ABL Secured
Party with respect to, or any other exercise by ABL Agent or any other ABL
Secured Party of any rights and remedies relating to, the ABL Priority
Collateral under the ABL Documents or otherwise, and (z) subject to its rights
under clause (i)(x) above, will object to the forbearance by ABL Agent or the
other ABL Secured Parties from bringing or pursuing any foreclosure proceeding
or action or any other exercise of any rights or remedies relating to the ABL
Priority Collateral, in each case of clauses (x), (y) and (z) above, so long as
the respective interests of the Term Secured Parties attach to the Proceeds
thereof subject to the relative priorities described in Section 3.1; provided,
however, that nothing in this Section 3.2(a) shall be construed to authorize any
Term Representative or any other Term Secured Party to sell any ABL Priority
Collateral free of the Lien of ABL Agent or any other ABL Secured Party; and

(ii) ABL Agent on behalf of itself and the other ABL Secured Parties shall have
the exclusive right to enforce rights, exercise remedies (including set-off and
the right to credit bid their debt) and make determinations regarding the
Disposition of, or restrictions with respect to, the ABL Priority Collateral
without any consultation with or the consent of any of the Designated Term
Representative or any other Term Secured Party; provided, that:

(A) the Term Representatives may take any action (not adverse to the prior Liens
on the ABL Priority Collateral securing the ABL Obligations, or the rights of
ABL Agent or any other ABL Secured Parties to exercise remedies in respect
thereof) in order to preserve or protect its Lien on the ABL Priority Collateral
in accordance with applicable law and in a manner not in contravention of the
terms of this Agreement (including, but not limited to, any of the provisions of
Section 3.5);

(B) the Term Secured Parties shall be entitled to file any necessary or
appropriate responsive or defensive pleadings in opposition to any motion,
claim, adversary proceeding or other pleading made by any Person objecting to or
otherwise seeking the disallowance of the claims or Liens of the Term Secured
Parties, including any claims secured by the ABL Priority Collateral, if any, in
each case in accordance with applicable law and in a manner not in contravention
of the terms of this Agreement (including, but not limited to, any of the
provisions of Section 3.5);

 

-23-



--------------------------------------------------------------------------------

(C) the Term Secured Parties shall be entitled to file any pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors of the Grantors arising under either the Bankruptcy Law or
applicable non-bankruptcy law, in each case in accordance with applicable law
and not in contravention of the terms of this Agreement (including, but not
limited to, any of the provisions of Section 3.5);

(D) the Term Secured Parties shall be entitled to vote on any plan of
reorganization and file any proof of claim in an Insolvency or Liquidation
Proceeding or otherwise and other filings and make any arguments and motions
that are, in each case, in a manner not in contravention of the terms of this
Agreement; and

(E) the Designated Term Representative or any other Term Secured Party may
exercise any of its rights or remedies with respect to the ABL Priority
Collateral after the termination of the Term Standstill Period to the extent
permitted by clause (i)(x) above.

In exercising rights and remedies with respect to the ABL Priority Collateral,
ABL Agent and the other ABL Secured Parties may enforce the provisions of the
ABL Documents and exercise remedies thereunder, all in such order and in such
manner as they may determine in the exercise of their sole discretion. Such
exercise and enforcement shall include the rights of an agent appointed by them
to sell or otherwise dispose of ABL Priority Collateral upon foreclosure, to
incur expenses in connection with such sale or Disposition, and to exercise all
the rights and remedies of a secured creditor under the UCC of any applicable
jurisdiction and of a secured creditor under Bankruptcy Laws of any applicable
jurisdiction.

(b) Each Term Representative, on behalf of itself and the other Term Secured
Parties that it represents, agrees that it will not take or receive any ABL
Priority Collateral or any Proceeds of ABL Priority Collateral in connection
with the exercise of any right or remedy (including setoff) with respect to any
ABL Priority Collateral unless and until the Discharge of ABL Obligations has
occurred, except as expressly provided in the first proviso in clause (i)(x), or
in the proviso in clause (ii), of Section 3.2(a). Without limiting the
generality of the foregoing, unless and until the Discharge of ABL Obligations
has occurred, except as expressly provided in the first proviso in clause
(i)(x), or in the proviso in clause (ii), of Section 3.2(a), the sole right of
the Term Representatives and the other Term Secured Parties with respect to the
ABL Priority Collateral is to hold a Lien on the ABL Priority Collateral
pursuant to the Term Documents for the period and to the extent granted therein
and to receive a share of the Proceeds thereof, if any, after the Discharge of
the ABL Obligations has occurred in accordance with the terms hereof, the ABL
Documents and applicable law.

(c) Subject to the first proviso in clause (i)(x) of Section 3.2(a), the proviso
in clause (ii) of Section 3.2(a) and Section 3.4(a):

(i) each Term Representative, for itself and on behalf of the other Term Secured
Parties that it represents, agrees that such Term Representative and the other
Term Secured Parties that it represents will not take any action that would
hinder any exercise of remedies under the ABL Documents with respect to the ABL
Priority Collateral or is otherwise prohibited hereunder, including any sale,
lease, exchange, transfer or other Disposition of the ABL Priority Collateral,
whether by foreclosure or otherwise, and

(ii) each Term Representative, for itself and on behalf of the other Term
Secured Parties that it represents, hereby waives any and all rights it or the
other Term Secured Parties may have as a junior lien creditor with respect to
the ABL Priority Collateral or otherwise to object to the manner in which ABL
Agent or the other ABL Secured Parties seek to enforce or collect the ABL
Obligations or the Liens granted in any of the ABL Priority Collateral,
regardless of whether any action or failure to act by or on behalf of ABL Agent
or the other ABL Secured Parties is adverse to the interest of the Term Secured
Parties in the ABL Priority Collateral.

 

-24-



--------------------------------------------------------------------------------

(d) Each Term Representative hereby acknowledges and agrees that no covenant,
agreement or restriction contained in any Term Document (other than this
Agreement) shall be deemed to restrict in any way the rights and remedies of ABL
Agent or the other ABL Secured Parties with respect to the ABL Priority
Collateral as set forth in this Agreement and the ABL Documents.

3.3 Payments Over. So long as the Discharge of ABL Obligations has not occurred,
any ABL Priority Collateral, Cash Proceeds thereof or non-Cash Proceeds not
constituting Term Priority Collateral received by any Term Representative or any
other Term Secured Parties in connection with the exercise of any right or
remedy (including setoff) relating to the ABL Priority Collateral in
contravention of this Agreement, and any proceeds of any Lien granted on the
assets of any Canadian Borrower in contravention of Section 3.1(c), shall be
segregated and held in trust and forthwith paid over to ABL Agent for the
benefit of the ABL Secured Parties in the same form as received, with any
necessary endorsements or as a court of competent jurisdiction may otherwise
direct. ABL Agent is hereby authorized to make any such endorsements as agent
for the Term Representatives or any such other Term Secured Parties. This
authorization is coupled with an interest and is irrevocable until such time as
this Agreement is terminated in accordance with its terms.

3.4 Other Agreements.

(a) Releases. Each Term Representative and each other Term Secured Party agree
that, in the event of a sale, transfer or other disposition of ABL Priority
Collateral subject to any Lien in favor of a Term Representative (regardless of
whether or not an Event of Default has occurred and is continuing under the Term
Documents at the time of such sale, transfer or other disposition), such Lien on
such ABL Priority Collateral shall terminate and be released automatically and
without further action and the Term Administrative Agent shall be deemed to have
authorized ABL Agent to file UCC amendments and terminations covering the ABL
Priority Collateral so sold, transferred or otherwise disposed of with respect
to the financing statements between any Grantor and the Term Administrative
Agent to evidence such release and termination, in each case if the Liens in
favor of ABL Agent on such ABL Priority Collateral are released and if such
sale, transfer or other disposition either (A) is then not prohibited by the
Term Documents, (B) occurs in connection with the foreclosure upon or other
exercise of rights and remedies with respect to such ABL Priority Collateral by
ABL Agent, or (C) solely with respect to ABL Priority Collateral, is all or a
material portion of such ABL Priority Collateral and is consummated by any
Grantor upon the prior written request of ABL Agent following the occurrence and
during the continuance of an Event of Default under the applicable ABL Documents
(but prior to the Discharge of ABL Obligations); provided that such Lien in
favor of the Term Administrative Agent on such ABL Priority Collateral shall
remain in place with respect to any proceeds of a sale, transfer or other
disposition under this clause (a) that remain after the associated Discharge of
ABL Obligations; provided further that, in the case of any such sale, transfer
or disposition contemplated by subclause (C) above, (x) the net cash proceeds
received therefrom by ABL Agent shall be applied in accordance with Section 5.2
of this Agreement (as if received by ABL Agent in accordance with this Agreement
as proceeds of an enforcement action against ABL Priority Collateral), (y) such
sale, transfer or disposition shall be conducted in a commercially reasonable
manner (as such term is used under Section 9-610 of the New York UCC), and
(z) each Term Representative shall have received not less than 5 Business Days’
prior written notice thereof.

(b) The Term Administrative Agent agrees to execute and deliver (at the sole
cost and expense of the Grantors and without recourse to or warranty by the Term
Administrative Agent) all such releases and other instruments as shall
reasonably be requested by ABL Agent to evidence and confirm any release of ABL
Priority Collateral provided for in this Section 3.4.

(c) The Term Administrative Agent, on behalf of the applicable Term Secured
Parties, hereby constitutes and appoints ABL Agent and any officer or agent of
ABL Agent, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of the Term Administrative Agent or such Term Secured Party or in the Term
Administrative Agent’s own name, from time to time in ABL Agent’s discretion
exercised in good faith, for the purpose of carrying out the terms of this
Section 3.4, to take any and all appropriate action and to execute any and all
documents and instruments which may be necessary to accomplish the purposes of
this Section 3.4, including any endorsements or other instruments of transfer or
release. The foregoing power of attorney is coupled with an interest and
irrevocable.

 

-25-



--------------------------------------------------------------------------------

(d) Insurance. Unless and until the Discharge of ABL Obligations has occurred,
ABL Agent and the other ABL Secured Parties shall have the sole and exclusive
right, subject to the rights of the Grantors under the ABL Documents, to adjust
settlement for any insurance policy covering the ABL Priority Collateral in the
event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation) in
respect of the ABL Priority Collateral. All Proceeds of any such policy and any
such award (or any payments with respect to a deed in lieu of condemnation) if
in respect of the ABL Priority Collateral and to the extent required by the ABL
Documents shall be paid first to ABL Agent for the benefit of the ABL Secured
Parties pursuant to the terms of the ABL Documents and second, if the Discharge
of ABL Obligations has occurred, and subject to the rights of the Grantors under
the Term Documents, to the Designated Term Agent for the benefit of the Term
Secured Parties to the extent required under the Term Documents and third, if
the Discharge of Term Obligations has occurred, to the owner of the subject
property, such other Person as may be entitled thereto or as a court of
competent jurisdiction may otherwise direct. If any of the Term Secured Parties
shall, at any time, receive any Proceeds of any such insurance policy or any
such award or payment with respect to ABL Priority Collateral in contravention
of this Agreement, it shall segregate and hold in trust and forthwith pay such
Proceeds over to ABL Agent in accordance with the terms of Section 3.3.

(e) Amendments to Term Documents.

(i) Without the prior written consent of ABL Agent, no Term Document may be
otherwise amended, supplemented or modified or entered into to the extent such
amendment, supplement or modification, would (A) contravene the provisions of
this Agreement; or (B) be prohibited by the ABL Documents as in effect on the
date hereof or, if the ABL Documents are amended after the date hereof to permit
additional amendments to Term Documents, as in effect at such time.

(ii) Each Term Representative shall endeavor to give prompt notice of any
amendment, waiver or consent of a Term Document to ABL Agent after the effective
date of such amendment, waiver or consent; provided, that the failure of any
Term Representative to give any such notice shall not affect the priority of the
Term Representatives’ Liens as provided herein or the validity or effectiveness
of any such notice as against the Grantors or any of their Subsidiaries.

(f) Rights As Unsecured Creditors. Except as otherwise expressly set forth in
Sections 3.1, 3.2(a)(i), 3.2(c) and 3.5(a), each Term Representative and the
other Term Secured Parties may exercise rights and remedies as unsecured
creditors against ARC or any other Grantor that has guaranteed the Term
Obligations in accordance with the terms of the Term Documents and applicable
law to the extent such exercise of rights and remedies is not in contravention
of the terms of this Agreement (including, but not limited to, any of the
provisions of Section 3 hereof). In the event that the Designated Term Agent or
any Term Secured Party becomes a judgment Lien creditor in respect of ABL
Priority Collateral as a result of its enforcement of its rights as an unsecured
creditor with respect to the Term Obligations, such judgment Lien shall be
subject to the terms of this Agreement for all purposes (including in relation
to the ABL Obligations) in the same manner as the other Liens securing the Term
Obligations are subject to this Agreement. Except as otherwise set forth in
Section 3.1, nothing in this Agreement shall prohibit the receipt by the any
Term Representative or any other Term Secured Parties of the required payments
of interest, principal and other amounts in respect of the Term Obligations so
long as such receipt is not the direct or indirect result of the exercise by
such Term Representative or any other Term Secured Parties of rights or remedies
as a secured creditor (including setoff) in respect of the ABL Priority
Collateral or enforcement in contravention of this Agreement of any Lien held by
any of them. Notwithstanding the foregoing, absent exigent circumstances, the
Term Secured Parties shall give ABL Agent not less than five Business Days
written notice prior to the filing of an involuntary bankruptcy petition against
any Grantor.

(g) Bailee for Perfection.

(i) ABL Agent agrees to hold that part of the ABL Priority Collateral that is in
its possession or control (or in the possession or control of its agents or
bailees) to the extent that possession or control thereof is taken to perfect a
Lien thereon under the UCC or any other applicable law (such ABL Priority
Collateral being the “Pledged ABL Priority Collateral”) as collateral agent for
the ABL Secured Parties and as bailee for and, with respect to any collateral
that cannot be perfected in such manner, as agent for, the Term Representative
(on behalf of the Term Secured Parties) and any assignee thereof solely for the
purpose of perfecting the security interest granted under the ABL Credit
Documents and the Term Documents, respectively, subject to the terms and
conditions of this Section 3.4(e).

 

-26-



--------------------------------------------------------------------------------

(ii) Subject to the terms of this Agreement, until the Discharge of ABL
Obligations has occurred, ABL Agent shall be entitled to deal with the Pledged
ABL Priority Collateral in accordance with the terms of the ABL Documents as if
the Liens of the Term Representatives under the Term Security Documents did not
exist. The rights of the Term Representatives shall at all times be subject to
the terms of this Agreement and to ABL Agent’s rights under the ABL Documents.

(iii) ABL Agent shall have no obligation whatsoever to the Term Representatives
or any other Term Secured Party to ensure that the Pledged ABL Priority
Collateral is genuine or owned by any of the Grantors or to preserve rights or
benefits of any Person except as expressly set forth in this Section 3.4(e). The
duties or responsibilities of ABL Agent under this Section 3.4(e) shall be
limited solely to holding the Pledged ABL Priority Collateral as bailee or agent
in accordance with this Section 3.4(e).

(iv) ABL Agent acting pursuant to this Section 3.4(e) shall not have by reason
of the ABL Security Documents, the Term Security Documents, this Agreement or
any other document a fiduciary relationship in respect of the Term
Representatives or any other Term Secured Party.

(v) Upon the Discharge of the ABL Obligations under the ABL Documents, ABL Agent
shall deliver or cause to be delivered the remaining Pledged ABL Priority
Collateral (if any) in its possession or in the possession of its agents or
bailees, together with any necessary endorsements, first, to the Designated Term
Representative to the extent Term Obligations remain outstanding, and second, to
the applicable Grantor (in each case, so as to allow such Person to obtain
control of such Pledged ABL Priority Collateral) and will cooperate with the
Designated Term Representative in assigning (without recourse to or warranty by
ABL Agent or any other ABL Secured Party or agent or bailee thereof) control
over any other Pledged ABL Priority Collateral under its control. ABL Agent
further agrees to take all other action reasonably requested by such Person (at
the sole cost and expense of Grantors or such Person) in connection with such
Person obtaining a first priority interest in the Pledged ABL Priority
Collateral or as a court of competent jurisdiction may otherwise direct.

(vi) Notwithstanding anything to the contrary herein, if, for any reason, any
Term Obligations remain outstanding upon the Discharge of the ABL Obligations,
all rights of ABL Agent hereunder and under the Term Security Documents or the
ABL Security Documents (A) with respect to the delivery and control of any part
of the ABL Priority Collateral, and (B) to direct, instruct, vote upon or
otherwise influence the maintenance or Disposition of such ABL Priority
Collateral, shall immediately, and (to the extent permitted by law) without
further action on the part of either of the Term Representatives or ABL Agent,
pass to the Designated Term Representative, who shall thereafter hold such
rights for the benefit of the Term Secured Parties. Each of ABL Agent and the
Grantors agrees that it will, if any Term Obligations remain outstanding upon
the Discharge of the ABL Obligations, take any other action required by any law
or reasonably requested by any Term Representative in connection with such Term
Representative’s establishment and perfection of a First Priority security
interest in the ABL Priority Collateral, at the expense of the Grantors, or, if
not paid by the Grantors, such Term Representative, subject in all cases to any
Term Permitted Liens and to Section 3.4(f).

(vii) Notwithstanding anything to the contrary contained herein, if for any
reason, prior to the Discharge of the Term Obligations, ABL Agent acquires
possession of any Pledged Term Priority Collateral, ABL Agent shall hold the
same as bailee and/or agent to the same extent as is provided in the preceding
clause (i) with respect to Pledged ABL Priority Collateral, provided that as
soon as is practicable ABL Agent shall deliver or cause to be delivered such
Pledged Term Priority Collateral to the Designated Term Representative in a
manner otherwise consistent with the requirements of the preceding clause (v).

 

-27-



--------------------------------------------------------------------------------

(h) When Discharge of ABL Obligations Deemed to Not Have Occurred.
Notwithstanding anything to the contrary herein, if concurrently with or after
the Discharge of ABL Obligations ARC or any other Grantor enters into any
Permitted Refinancing of any ABL Obligations, then such Discharge of ABL
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement, and the obligations under the Permitted Refinancing shall
automatically be treated as ABL Obligations for all purposes of this Agreement,
including for purposes of the Lien priorities and rights in respect of
Collateral set forth herein, the term “ABL Credit Agreement” shall be deemed
appropriately modified to refer to such Permitted Refinancing and ABL Agent
under such ABL Documents shall be a ABL Agent for all purposes hereof and the
new secured parties under such ABL Documents shall automatically be treated as
ABL Secured Parties for all purposes of this Agreement. Upon receipt of a notice
stating that ARC and/or any other Grantor is entering into a new ABL Document in
respect of a Permitted Refinancing of ABL Obligations (which notice shall
include the identity of the new collateral agent, such agent, the “New ABL
Agent”), and delivery by the New ABL Agent of an ABL Intercreditor Agreement
Joinder, the Term Administrative Agent shall promptly enter into such documents
and agreements (including amendments or supplements to this Agreement) as ARC or
any other Grantor or such New ABL Agent shall reasonably request in order to
provide to the New ABL Agent the rights contemplated hereby, in each case
consistent in all respects with the terms of this Agreement. The New ABL Agent
shall at the time it enters into such Permitted Refinancing agree to be bound by
the terms of this Agreement by executing the ABL Intercreditor Agreement
Joinder. If the new ABL Obligations under the new ABL Documents are secured by
assets of the Grantors of the type constituting ABL Priority Collateral that do
not also secure the Term Obligations, then the Term Obligations shall be secured
at such time by a Second Priority Lien on such assets to the same extent
provided in the Term Security Documents with respect to the other ABL Priority
Collateral. If the new ABL Obligations under the new ABL Documents are secured
by assets of the Grantors of the type constituting Term Priority Collateral that
do not also secure the Term Obligations, then the Term Obligations shall be
secured at such time by a First Priority Lien on such assets to the same extent
provided in the Term Security Documents with respect to the other Term Priority
Collateral.

(i) Option to Purchase ABL Obligations.

(i) At any time during the exercise period described in clause (iii) below of
this Section 3.4(i), any Person or Persons at any time or from time to time
designated by the Designated Term Representative or that are the holders of more
than twenty percent (20%) in aggregate outstanding principal amount of the Term
Obligations (an “Eligible Term Purchaser”) shall have the right to purchase by
way of assignment (and shall thereby also assume all commitments and duties of
the ABL Secured Parties), all, but not less than all, of the ABL Obligations
(other than the ABL Obligations of a Defaulting ABL Secured Party (as defined
below)). Any purchase pursuant to this Section 3.4(i)(i) shall be made as
follows:

(A) The purchase price shall be equal to the sum of (1)(I) 100% of the principal
amount of all loans, advances or other similar extensions of credit that
constitute ABL Obligations (including unreimbursed amounts drawn in respect of
letters of credit, but excluding the undrawn amount of then outstanding letters
of credit), and all accrued and unpaid interest thereon through the date of
purchase, plus (II) 100% of the Cash Management Obligations then owing to the
ABL Secured Parties in respect of Cash Management Products pursuant to the terms
of the agreements relating to such Cash Management Products, including all
amounts owing to the ABL Secured Parties as a result of the termination (or
early termination) thereof (in each case, to the extent of their respective
interests therein as ABL Secured Parties), plus (III) all accrued and unpaid
fees (other than prepayment premiums or similar fees), expenses and other
amounts through the date of purchase, plus (2) in the event that the Designated
Term Representative receives amounts sufficient to pay such prepayment premium
or similar fee, after the payment in full in cash to the Designated Term
Representative of the Term Obligations and the ABL Obligations purchased by the
Eligible Term Purchasers pursuant to this Section 3.4(g), any prepayment premium
or similar fee payable pursuant to the ABL Documents (and the respective
Eligible Term Purchasers shall be expressly obligated to pay such premium or fee
in the assignment documentation described in Section 3.4(g)(i)(F)), provided
that the prepayment giving rise to such premium or fee occurs within one hundred
eight (180) days after the effective date of the purchase of the ABL Obligations
by the Eligible Term Purchasers. The Eligible Term Purchasers agree not to amend
the provisions of the ABL Documents with respect to the payment of any
prepayment premium or fee payable pursuant thereto during the period after the
effective date of the purchase of the ABL Obligations by the Eligible Term
Purchasers. In addition to the payment of the purchase price described above,
the Eligible Term Purchasers shall be obligated (which obligation shall be
expressly provided in the assignment documentation described below) to reimburse
each issuing lender (or any ABL Secured Party required to pay same) for all
amounts thereafter drawn with respect to any letters of credit constituting ABL
Obligations which remain outstanding after the date of any purchase pursuant to
this Section 3.4, together with all facing fees and other amounts which may at
any future time be owing to the respective issuing lenders with respect to such
letters of credit in each case in accordance with and pursuant to clause (i)(C)
below.

 

-28-



--------------------------------------------------------------------------------

(B) The purchase price described in preceding clause (i)(A) shall be payable in
cash on the date of purchase against transfer to the respective Eligible Term
Purchaser or Eligible Term Purchasers (which purchase shall be allocated on a
pro rata basis based on the principal amount of the Term Obligations held by
such Eligible Term Purchasers) (without recourse and without any representation’
or warranty whatsoever, whether as to the enforceability of any ABL Obligation
or the validity, enforceability, perfection, priority or sufficiency of any Lien
securing, or guarantee or other supporting obligation for, any ABL Obligation or
as to any other matter whatsoever, except the representations and warranties by
each ABL Secured Party (1) that the debt being transferred by such ABL Secured
Party is free and clear of all Liens and encumbrances, (2) as to the amount of
its portion of the ABL Obligations being acquired, and (3) that such ABL Secured
Party has the right to assign its right, title and interest in and to the ABL
Obligations and the commitments of such ABL Secured Party under the ABL
Documents); provided that the purchase price in respect of any outstanding
letter of credit described in clause (i)(A) above that remains undrawn on the
date of purchase shall be payable in cash as and when such letter of credit is
drawn upon solely from the cash collateral account described in clause (i)(C)
below.

(C) Such purchase shall be accompanied by a deposit of cash collateral under the
sole dominion and control of ABL Agent or its designee in an amount equal (y) to
one hundred five percent (105%) of the sum of the aggregate undrawn amount of
all then outstanding letters of credit described in clause (i)(A) above, as
security for the respective Eligible Term Purchaser’s or Eligible Term
Purchaser’s obligation to pay amounts as provided in preceding clause (i)(A), it
being understood and agreed that (1) at the time any facing or similar fees are
owing to an issuer with respect to any such letter of credit, ABL Agent may
apply amounts deposited with it as described above to pay same and (2) upon any
drawing under any such letter of credit, ABL Agent shall apply amounts deposited
with it as described above to repay the respective unpaid drawing. After giving
effect to any payment made as described above in this clause (C), those amounts
(if any) then on deposit with ABL Agent as described in this clause (C) which
exceed one hundred five percent (105%) of the sum of the aggregate undrawn
amount of all then outstanding letters of credit described in clause (i)(A)
above, shall be returned to the respective Eligible Term Purchaser or Eligible
Term Purchasers (as their interests appear) and (z) one hundred percent
(100%) of Cash Management Obligations not paid pursuant to clause (A)(1)(II)
above, up to the US Bank Product Reserve Amount (as defined in the ABL Credit
Agreement as in effect on the date hereof) (such cash collateral shall be
applied to the reimbursement of the Cash Management Obligations as and when such
obligations become due and payable and, at such time as all of the Cash
Management Obligations are paid in full in cash, the remaining cash collateral
held by ABL Agent in respect of Cash Management Obligations shall be remitted to
the Designated Term Representative for the benefit of the purchasing Term
Secured Parties). Furthermore, at such time as all such letters of credit have
been cancelled, expired or been fully drawn, as the case may be, and after all
applications described above have been made, any excess cash collateral
deposited as described above in this clause (C) (and not previously applied or
released as provided above) shall be returned to the respective Eligible Term
Purchaser or Eligible Term Purchasers, as their interests appear. ABL Agent and
the other ABL Secured Parties agree not to amend, modify, renew or extend any
such letters of credit during the period during which such cash collateral is
deposited as described above in this clause (C).

(D) The purchase price described in the preceding clause (i)(A) shall be
accompanied by a waiver by the Designated Term Representative (on behalf of
itself and the other Term Secured Parties that it represents) of all claims
arising out of this Agreement and the transactions contemplated hereby as a
result of exercising the purchase option contemplated by this Section 3.4(g).

(E) All amounts payable to the various ABL Secured Parties in respect of the
assignments described above shall be distributed to them by ABL Agent in
accordance with their respective ratable shares of the various ABL Obligations.

(F) Such purchase shall be made pursuant to assignment documentation in form and
substance reasonably satisfactory to ABL Agent and the Eligible Term Purchasers;
it being understood and agreed that ABL Agent and each other ABL Secured Party
shall retain all rights to indemnification as provided in the relevant ABL
Documents for all periods prior to any assignment by them pursuant to the
provisions of this Section 3.4(g). The relevant assignment documentation shall
also provide that, if the Designated Term Representative receives amounts
sufficient to pay any prepayment premium or similar fee payable pursuant to the
ABL Documents, after the payment in full in cash to the Designated Term
Representative of the Term Obligations and the ABL Obligations purchased by the
Eligible Term Purchasers pursuant to this Section 3.4(g), then the Eligible Term
Purchasers shall pay such prepayment premium or similar fee to ABL Agent within
three (3) Business Days after such receipt, provided that the prepayment giving
rise to such premium or fee occurs within one hundred eight (180) days after the
effective date of the purchase of the ABL Obligations by the Eligible Term
Purchasers.

 

-29-



--------------------------------------------------------------------------------

(G) Contemporaneously with the consummation of such purchase, ABL Agent shall
resign as the “Agent” under the ABL Documents and the Designated Term
Representative, or such other Person as the Eligible Term Purchasers shall
designate, shall be designated as the successor “Agent” under the ABL Documents.
ABL Agent and each other ABL Secured Party shall, notwithstanding the
consummation of such purchase pursuant to this option, retain its respective
indemnification rights under the ABL Credit Agreement.

(ii) The Eligible Term Purchasers shall exercise the purchase option described
in Section 3.4(g)(i) by providing ABL Agent on behalf of the ABL Secured Parties
not less than five (5) Business Days’ prior written notice of their exercise
thereof, which notice, (A) once given, shall be irrevocable and fully binding on
the respective Eligible Term Purchaser or Eligible Term Purchasers, and
(B) shall specify a date of purchase not less than five (5) Business Days, nor
more than ten (10) Business Days, after the date of the receipt by ABL Agent of
such notice. Neither ABL Agent nor any other ABL Secured Party shall have any
disclosure obligation to any Eligible Term Purchaser, the Term Administrative
Agent or any other Term Secured Party in connection with any exercise of such
purchase option.

(iii) The right to purchase the ABL Obligations as described in this
Section 3.4(g) may be exercised by giving the irrevocable written notice
described in preceding clause (ii) at any time during the period that (A) begins
on the date of the occurrence of any of the following: (1) an Event of Default
has occurred and is continuing under the ABL Documents and the revolving loan
commitment under the ABL Credit Agreement has been terminated, (2) the maturity
of any ABL Obligations has been accelerated pursuant to a written notice
delivered by ABL Agent to ARC or any other Grantor based on an Event of Default
under the ABL Documents, (3) ABL Agent shall have commenced, or shall have
notified the Designated Term Representative that it intends to commence, the
exercise of any of its rights and remedies with respect to any Collateral, or
shall have commenced, or shall have notified the Designated Term Representative
that it intends to commence, the exercise of any of its rights and remedies with
respect to ARC, and/or any other Grantor to collect the ABL Obligations, all in
accordance with the ABL Documents, or (4) a payment Event of Default has
occurred and is continuing under the Term Documents and has not been waived in
accordance with the terms of the Term Documents and, other than with respect to
payments of principal (which shall have no grace period), has continued for a
period of 3 Business Days and (B) ends on the one hundred eightieth (180th) day
after the start of the applicable period described in clause (A) above.

(iv) The obligations of the ABL Secured Parties to sell their respective ABL
Obligations under this Section 3.4(g) are several and not joint and several. To
the extent any ABL Secured Party breaches its obligation to sell its ABL
Obligations under this Section 3.4(g) (a “Defaulting ABL Secured Party”),
nothing in this Section 3.4(g) shall be deemed to require ABL Agent or any other
ABL Secured Party to purchase such Defaulting ABL Secured Party’s ABL
Obligations for resale to the holders of Term Obligations and in all cases, ABL
Agent and each other ABL Secured Party complying with the terms of this
Section 3.4(g) shall not be deemed to be in default of this Agreement or
otherwise be deemed liable for any action or inaction of any Defaulting ABL
Secured Party; provided that nothing in this clause (iv) shall require any
Eligible Term Purchaser to purchase less than all of the ABL Obligations.

(v) Each Grantor irrevocably consents to any assignment effected to one or more
Eligible Term Purchasers pursuant to this Section 3.4(g) (so long as they meet
all eligibility standards contained in all relevant Term Documents, other than
obtaining the consent of any Grantor to an assignment to the extent required by
such Term Documents and such assignment does not violate any applicable federal
or state securities laws) for purposes of all Term Documents and hereby agrees
that no further consent from such Grantor shall be required.

 

-30-



--------------------------------------------------------------------------------

(vi) In the absence of exigent circumstances, ABL Agent agrees that it will use
commercially reasonable efforts to give the Designated Term Representative five
(5) Business Days’ prior written notice of its intention to terminate the
revolving loan commitment under the ABL Documents or commence the exercise of
any of its rights or remedies with respect to the ABL Priority Collateral;
provided, that in the event exigent circumstances then exist, ABL Agent agrees
that it will use commercially reasonable efforts to give Designated Term
Representative concurrent written notice of the termination of the revolving
loan commitment or the commencement of the exercise of any of its rights or
remedies with respect to the ABL Priority Collateral, but ABL Agent shall have
no liability for any failure to provide such notice. In the event that during
such five (5) Business Day period, any Eligible Term Purchaser shall send to ABL
Agent the irrevocable written notice described in the preceding clause (ii), ABL
Agent shall not, absent exigent circumstances, continue or commence any
foreclosure or other action to sell or otherwise realize upon the ABL Priority
Collateral; provided, that ABL Agent’s forbearance shall terminate if the
purchase and sale with respect to the ABL Obligations provided for herein shall
not have closed, and ABL Agent shall not have received the purchase price
described in the preceding clause (i)(A), within ten (10) Business Days after
the date of the receipt by ABL Agent of such irrevocable written notice.

3.5 Insolvency or Liquidation Proceedings.

(a) Finance Issues. Until the payment in full of the ABL Obligations, if any
Grantor shall be subject to any Insolvency or Liquidation Proceeding and ABL
Agent shall desire to permit the use of “cash collateral” constituting ABL
Priority Collateral (“ABL Priority Cash Collateral”) or to permit ARC or any
other Grantor to obtain financing, whether from the ABL Secured Parties or any
other person or entity under Section 364 of the Bankruptcy Code or any
comparable provision under any other applicable Bankruptcy Law, secured by a
Lien on ABL Priority Collateral (“ABL Priority DIP Financing”), then each holder
of Term Obligations shall be deemed to have irrevocably and absolutely waived,
any objection to, and shall not otherwise in any manner be entitled to oppose
and shall be deemed to have consented to, such ABL Priority Cash Collateral use
or ABL Priority DIP Financing so long as such ABL Priority Cash Collateral use
or ABL Priority DIP Financing meets the following requirements: (A) the Term
Administrative Agent and the Term Secured Parties retain their respective Liens
on the Collateral with the same priority as existed prior to the commencement of
the Insolvency or Liquidation Proceeding, (B) to the extent that ABL Agent and
the ABL Secured Parties are granted adequate protection in the form of (x) a
Lien on Collateral arising after the commencement of the Insolvency or
Liquidation Proceeding and/or (y) a superpriority administrative expense claim
against any Grantor, the Designated Term Representative and the Term Secured
Parties are permitted to seek adequate protection in the form of Liens and/or
superpriority administrative expense claims (without objection from ABL Agent or
any ABL Secured Party) (so long as (I) with respect to the ABL Priority
Collateral, such Liens are junior to the Liens securing such ABL Priority DIP
Financing and any other Liens in favor of ABL Agent securing the ABL
Obligations, (II) in the case of the Term Secured Parties with respect to the
Term Priority Collateral, such Liens are senior to the Liens securing such ABL
Priority DIP Financing and any other Liens in favor of ABL Agent securing the
ABL Obligations, and (III) except as otherwise set forth in Sections 2.5(c)(ii)
and 3.5(c)(ii) hereof, any superpriority administrative expense claim granted to
the Term Secured Parties is pari passu with the superpriority administrative
expense claim granted to the ABL Secured Parties), (C) the terms of the ABL
Priority Cash Collateral use or the ABL Priority DIP Financing require that any
Lien on the Term Priority Collateral to secure such ABL Priority DIP Financing
is subordinate to the Lien of the Term Administrative Agent securing the Term
Obligations with respect thereto, (D) the terms of such ABL Priority DIP
Financing or use of ABL Priority Cash Collateral do not require any Grantor to
seek approval for any plan of reorganization that is inconsistent with this
Agreement, (E) the aggregate principal amount of the ABL Priority DIP Financing
plus the aggregate principal amount of the Term Obligations shall not exceed an
amount equal to 120% of (x) the aggregate commitments under the ABL Documents as
in effect immediately before the commencement of such Insolvency or Liquidation
Proceeding or (y) in the event all commitments under the ABL Documents have been
terminated prior to the commencement of such Insolvency or Liquidation
Proceeding, the aggregate outstanding principal amount of the ABL Obligations
immediately before the commencement of such Insolvency or Liquidation
Proceeding, (F) such ABL Priority DIP Financing or ABL Priority Cash Collateral
use is subject to the terms of this Agreement, (G) to the extent any holder of
unsecured claims could raise an objection on such grounds, such ABL Priority DIP
Financing or use of ABL Priority Cash Collateral is on commercially reasonable
terms, taken as a whole, and (H) the Liens securing the ABL Priority DIP
Financing are senior to or pari passu with the Liens securing the ABL
Obligations. With respect to any ABL Priority DIP Financing that satisfies the
conditions set forth in this Section 3.5(a), the Term Administrative Agent
agrees to subordinate and will subordinate its Liens in the ABL Priority
Collateral to the Liens securing such ABL Priority DIP Financing (and all
obligations relating thereto, including any “carve-out” granting administrative
priority status or Lien priority to secure repayment of fees and expenses of
professionals retained by any debtor or creditors’ committee that is consented
to in writing by ABL Agent to be paid prior to the payment in full of the ABL
Obligations) and will not request adequate protection or any other relief in
connection therewith (except as expressly provided in this Agreement). ABL
Agent, on behalf of itself and the ABL Secured Parties, agrees that no such
Person shall provide to ARC or any other Grantor any ABL Priority DIP Financing
to the extent that ABL Agent or any ABL Secured Party would, in connection with
such financing, be granted a Lien on the Term Priority Collateral senior to or
pari passu with the Liens of the Term Administrative Agent securing the Term
Obligations.

 

-31-



--------------------------------------------------------------------------------

(b) Relief from the Automatic Stay. Until the Discharge of ABL Obligations has
occurred, each Term Representative, on behalf of itself and the other Term
Secured Parties that it represents, agrees that (i) none of them shall oppose
any relief from the automatic stay or other stay in any Insolvency or
Liquidation Proceeding sought by ABL Agent in respect of the ABL Priority
Collateral, and (ii) except as otherwise set forth in this Section 3.5(b), none
of them shall seek relief from the automatic stay or any other stay in any
Insolvency or Liquidation Proceeding in respect of the ABL Priority Collateral;
provided, however, that if any or all of the ABL Secured Parties or ABL Agent
are seeking or have obtained relief from the automatic stay with respect to any
ABL Priority Collateral, the Designated Term Representative and the Term Secured
Parties may seek corresponding relief from the automatic stay with respect to
such ABL Priority Collateral, and, upon obtaining such relief, may join in any
foreclosure or other enforcement action commenced by any of the ABL Secured
Parties against any ABL Priority Collateral (even if the Term Standstill Period
has not expired) so long as such Term Secured Parties otherwise do not act in
contravention of the terms of this Agreement in connection with such foreclosure
or other enforcement action.

(c) Adequate Protection.

(i) Each Term Representative, on behalf of itself and the other Term Secured
Parties that it represents, agrees that none of them shall contest or object to
(or support any other Person contesting or objecting) (i) any request by ABL
Agent or the other ABL Secured Parties for adequate protection with respect to
any ABL Priority Collateral, provided, however, that such adequate protection
shall otherwise be consistent with the priorities and other provisions of this
Agreement, or (ii) any objection by ABL Agent or the other ABL Secured Parties
to any motion, relief, action or proceeding based on ABL Agent or the other ABL
Secured Parties claiming a lack of adequate protection with respect to the ABL
Priority Collateral, as nothing in this Agreement shall restrict ABL Agent from
seeking adequate protection in any form with respect to its interest in the ABL
Priority Collateral. Notwithstanding the foregoing provisions in this
Section 3.5(c)(i), in any Insolvency or Liquidation Proceeding, (A) if the ABL
Secured Parties (or any subset thereof) are granted adequate protection in the
form of a Lien on additional or replacement collateral in connection with the
ABL Obligations, then the Designated Term Representative, on behalf of itself or
any of the other Term Secured Parties, may seek or request adequate protection
in the form of a Lien on such additional or replacement collateral and (1) to
the extent any Lien so granted to the Term Secured Parties (or any subset
thereof) in accordance with this clause (A) is on ABL Priority Collateral, such
Lien will be subordinated to the Liens securing the ABL Obligations, all
adequate protection Liens granted to the ABL Secured Parties, and such ABL
Priority DIP Financing (and all obligations relating thereto) on the same basis
as the other Liens on ABL Priority Collateral securing the Term Obligations are
so subordinated to the ABL Obligations under this Agreement, and (2) to the
extent any Lien so granted to the ABL Secured Parties (or any subset thereof) in
accordance with this clause (A) is on Term Priority Collateral, the Term Secured
Parties are also granted an additional or replacement Lien thereon, and such
Lien of the ABL Secured Parties will be subordinated to the Liens securing the
Term Obligations and all adequate protection Liens on the Term Priority
Collateral granted to the Term Secured Parties on the same basis as the other
Liens on Term Priority Collateral securing the ABL Obligations are so
subordinated to the Term Obligations under this Agreement; and (B) in the event
any Term Representative, on behalf of itself and the other Term Secured Parties
that it represents, seeks or requests adequate protection in respect of ABL
Priority Collateral securing Term Obligations in connection with such use of ABL
Priority Cash Collateral or ABL Priority DIP Financing and such adequate
protection is granted in the form of additional or replacement collateral, then
such Term Representative, on behalf of itself or any of the other Term Secured
Parties it represents, agrees that ABL Agent shall also be granted a senior Lien
on such additional or replacement collateral as adequate protection for the ABL
Obligations and that any Lien on such additional or replacement collateral
securing or granted as adequate protection for the Term Obligations shall be
subordinated to the Liens on such collateral securing the ABL Obligations and
any such ABL Priority DIP Financing (and all obligations relating thereto) and
to any other Liens granted to the ABL Secured Parties as adequate protection on
the same basis as the other Liens on ABL Priority Collateral securing the Term
Obligations are so subordinated to the ABL Obligations under this Agreement. The
Designated Term Representative also may seek, without objection from the ABL
Secured Parties, adequate protection with respect to the Term Secured Parties’
rights in the ABL Priority Collateral in the form of reports, notices,
inspection rights, and similar forms of adequate protection to the extent also
granted to the ABL Secured Parties in connection with any use of ABL Priority
Cash Collateral or ABL Priority DIP Financing.

 

-32-



--------------------------------------------------------------------------------

(ii) No Term Representative or Term Secured Party shall contest (or support any
other Person in contesting) any request by ABL Agent or any ABL Secured Party to
obtain as adequate protection an administrative expense claim and/or a
superpriority administrative expense claim so long as the Term Administrative
Agent and the Term Secured Parties are also granted as adequate protection an
administrative expense claim and/or a superpriority administrative expense
claim; provided that the administrative expense claims and/or superpriority
administrative expense claims granted to ABL Agent and the ABL Secured Parties
with respect to the ABL Priority Collateral shall be pari passu with the
administrative expense claims and/or superpriority administrative expense claims
granted to the Term Administrative Agent and the Term Secured Parties with
respect to the Term Priority Collateral. Any administrative expense claims
and/or superpriority administrative expense claims granted to ABL Agent and the
ABL Secured Parties with respect to the Term Priority Collateral arising from
diminution in value of the Term Priority Collateral will be junior to the
administrative expense claims and/or superpriority administrative expense claims
granted to the Term Administrative Agent and the Term Secured Parties with
respect to the Term Priority Collateral.

(iii) Notwithstanding anything herein to the contrary, except as otherwise
provided in this Section 3.5(c), no ABL Secured Party may seek or assert any
right it may have for adequate protection of its interest in the Term Priority
Collateral without the prior written consent of the Designated Term
Representative; provided, however, ABL Agent and the ABL Secured Parties may
freely seek and obtain any relief upon a motion for adequate protection (or any
comparable relief), without any condition or restriction whatsoever, with
respect to their interest in the Term Priority Collateral at any time after the
associated Discharge of Term Obligations.

(d) No Waiver. Subject to the proviso in clause (ii) of Section 3.2(a), nothing
contained herein shall prohibit or in any way limit ABL Agent or any other ABL
Secured Party from objecting in any Insolvency or Liquidation Proceeding or
otherwise to any action taken by any Term Representative or any of the other
Term Secured Parties in respect of the ABL Priority Collateral, including the
seeking by such Term Representative or any other Term Secured Parties of
adequate protection in respect thereof or the asserting by such Term
Representative or any other Term Secured Parties of any of its rights and
remedies under the Term Documents or otherwise in respect thereof. Except as
otherwise expressly provided in this Agreement, nothing contained herein shall
prohibit or in any way limit ABL Agent or any ABL Secured Party from objecting
in any Insolvency or Liquidation Proceeding involving a Grantor to any action
taken by any Term Representative or any Term Secured Party.

(e) Post-Petition Interest. Neither any Term Representative nor any other Term
Secured Party shall oppose or seek to challenge any claim by ABL Agent or any
other ABL Secured Party for allowance in any Insolvency or Liquidation
Proceeding of ABL Obligations consisting of post-petition interest, premiums,
fees or expenses.

(f) Waiver. No Term Representative, for itself and on behalf of Term Secured
Parties, shall object to, oppose, support any objection, or take any other
action to impede, the rights of any ABL Secured Party or ABL Agent to make an
election under Section 1111(b)(2) of the Bankruptcy Code (or similar Bankruptcy
Law) with respect to the ABL Priority Collateral. Each Term Representative, for
itself and on behalf of the other Term Secured Parties that it represents,
waives any claim it may hereafter have against any ABL Secured Party arising out
of the election of any ABL Secured Party of the application of
Section 1111(b)(2) of the Bankruptcy Code (or similar Bankruptcy Law) with
respect to the ABL Priority Collateral.

(g) Reserved.

(h) Plan of Reorganization. If, in any Insolvency or Liquidation Proceeding
involving a Grantor, debt obligations of the reorganized debtor secured by Liens
upon any property of the reorganized debtor are distributed pursuant to a plan
of reorganization or similar dispositive restructuring plan, both on account of
ABL Obligations and on account of Term Obligations, then, to the extent the debt
obligations distributed on account of the ABL Obligations and on account of the
Term Obligations are secured by Liens upon the same property, the provisions of
this Agreement will survive the distribution of such debt obligations pursuant
to such plan and will apply with like effect to the Liens securing such debt
obligations.

 

-33-



--------------------------------------------------------------------------------

(i) Enforceability and Continuing Priority. This Agreement shall be applicable
both before and after the commencement of any Insolvency or Liquidation
Proceeding and all converted or succeeding cases in respect thereof. The
relative rights of Secured Parties in or to any distributions from or in respect
of any Collateral or proceeds of Collateral, shall continue after the
commencement of any Insolvency or Liquidation Proceeding. Accordingly, the
provisions of this Agreement are intended to be and shall be enforceable as a
subordination agreement within the meaning of Section 510 of the Bankruptcy Code
(or similar Bankruptcy Law).

(j) Asset Dispositions. Until the Discharge of ABL Obligations has occurred,
each Term Representative, for itself and on behalf of the other Term Secured
Parties that it represents, agrees that, in the event of any Insolvency or
Liquidation Proceeding, the Term Secured Parties will not object or oppose (or
support any Person in objecting or opposing) a motion for any Disposition of any
ABL Priority Collateral free and clear of the Liens of Term Representatives and
the other Term Secured Parties or other claims under Sections 363, 365 or 1129
of the Bankruptcy Code, or any comparable provision of any Bankruptcy Law (and
including any motion for bid procedures or other procedures related to the
Disposition of any ABL Priority Collateral that is the subject of such motion),
and shall be deemed to have consented to any such Disposition of ABL Priority
Collateral under Section 363(f) of the Bankruptcy Code or any comparable
provision of any Bankruptcy Law that has been consented to by ABL Agent;
provided, that, (i) the Proceeds of such Disposition of any Collateral to be
applied to the ABL Obligations or the Term Obligations are applied in accordance
with Section 5.2, (ii) the ABL Agent and the ABL Secured Parties have consented
to such Disposition of ABL Priority Collateral and (iii) the Liens of the Term
Agent and Term Secured Parties will attach to the Proceeds of the Disposition in
the same respective priorities set forth in this Agreement. The Term Secured
Parties agree that the ABL Secured Parties shall have the right to credit bid
under Section 363(k) of the Bankruptcy Code with respect to, or otherwise object
to any sale, transfer, or other disposition of the ABL Priority Collateral,
provided that Term Secured Parties shall not be deemed to have agreed to any
credit bid by the ABL Secured Parties in connection with the sale, transfer, or
other disposition of Collateral consisting of both ABL Priority Collateral and
Term Priority Collateral.

3.6 Reliance; Waivers; Etc.

(a) Reliance. Other than any reliance on the terms of this Agreement, each Term
Representative, on behalf of itself and the other Term Secured Parties that it
represents, acknowledges that it and such other Term Secured Parties have,
independently and without reliance on ABL Agent or any other ABL Secured
Parties, and based on documents and information deemed by them appropriate, made
their own credit analysis and decision to enter into such Term Documents and be
bound by the terms of this Agreement and they will continue to make their own
credit decisions in taking or not taking any action under the Term Documents or
this Agreement.

(b) No Warranties or Liability. Each Term Representative, on behalf of itself
and the other Term Secured Parties that it represents, acknowledges and agrees
that ABL Agent and the other ABL Secured Parties have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectability or enforceability of any of the ABL
Documents, the ownership of any Collateral or the perfection or priority of any
Liens thereon. The ABL Secured Parties will be entitled to manage and supervise
their respective loans and extensions of credit under their respective ABL
Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. ABL Agent and the other ABL Secured Parties shall
have no duty to the Term Representatives or any of the other Term Secured
Parties to act or refrain from acting in a manner which allows, or results in,
the occurrence or continuance of an event of default or default under any
agreements with one or more of ARC or any other Grantor (including the ABL
Documents and the Term Documents), regardless of any knowledge thereof which
they may have or be charged with.

(c) No Waiver of Lien Priorities.

(i) No right of ABL Agent, the other ABL Secured Parties or any of them to
enforce any provision of this Agreement or any ABL Document shall at any time in
any way be prejudiced or impaired by any act or failure to act on the part of
ARC or any other Grantor or by any act or failure to act by ABL Agent or any
other ABL Secured Party, or by any noncompliance by any Person with the terms,
provisions and covenants of this Agreement, any of the ABL Documents or any of
the Term Documents, regardless of any knowledge thereof which ABL Agent or the
other ABL Secured Parties, or any of them, may have or be otherwise charged
with.

 

-34-



--------------------------------------------------------------------------------

(ii) Without in any way limiting the generality of the foregoing paragraph (but
subject to the rights of ARC and the other Grantors under the ABL Documents and
subject to the other provisions of this Agreement), ABL Agent, the other ABL
Secured Parties and any of them, may, at any time and from time to time in
accordance with the ABL Documents and/or applicable law, without the consent of,
or notice to, the Term Representatives or any other Term Secured Party, without
incurring any liabilities to the Term Representatives or any other Term Secured
Party and without impairing or releasing the Lien priorities and other benefits
provided in this Agreement (even if any right of subrogation or other right or
remedy of the Term Administrative Agent or any other Term Secured Party is
affected, impaired or extinguished thereby) do any one or more of the following:

(A) sell, exchange, realize upon, enforce or otherwise deal with in any manner
(subject to the terms hereof and applicable law) and in any order any part of
the ABL Priority Collateral or any liability of ARC or any other Grantor to ABL
Agent or the other ABL Secured Parties, or any liability incurred directly or
indirectly in respect thereof;

(B) settle or compromise any ABL Obligation or any other liability of ARC or any
other Grantor or any security therefor or any liability incurred directly or
indirectly in respect thereof; and

(C) exercise or delay in or refrain from exercising any right or remedy against
ARC or any security or any other Grantor or any other Person, elect any remedy
and otherwise deal freely with ARC, any other Grantor or any ABL Priority
Collateral and any security and any guarantor or any liability of ARC or any
other Grantor to the ABL Secured Parties or any liability incurred directly or
indirectly in respect thereof.

(iii) Each Term Representative, on behalf of itself and the other Term Secured
Parties that it represents, also agrees that ABL Agent and the other ABL Secured
Parties shall have no liability to the Term Representatives or any other Term
Secured Party, and each Term Representative, on behalf of itself and the other
Term Secured Parties that it represents, hereby waives any claim against ABL
Agent and any other ABL Secured Party, arising out of any and all actions which
ABL Agent or the other ABL Secured Parties may take or permit or omit to take
with respect to:

(A) the ABL Documents (other than this Agreement);

(B) the collection of the ABL Obligations; or

(C) the foreclosure upon, or sale, liquidation or other Disposition of, any ABL
Priority Collateral in accordance with this Agreement and applicable law.

(iv) Each Term Representative, on behalf of itself and the other Term Secured
Parties that it represents, agrees that ABL Agent and the other ABL Secured
Parties have no duty to the Term Representative or the other Term Secured
Parties in respect of the maintenance or preservation of the ABL Priority
Collateral, the ABL Obligations or otherwise, except as otherwise provided in
this Agreement.

(v) Each Term Representative, on behalf of itself and the other Term Secured
Parties that it represents, agrees not to assert and hereby waives, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshaling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the ABL Priority Collateral or any other similar
rights a Junior secured creditor may have under applicable law.

(d) Obligations Unconditional. All rights, interests, agreements and obligations
of ABL Agent and the other ABL Secured Parties and the Term Representatives and
the other Term Secured Parties, respectively, under this Agreement shall remain
in full force and effect irrespective of:

 

-35-



--------------------------------------------------------------------------------

(i) except as otherwise provided this Agreement, any lack of validity or
enforceability of any ABL Document or any Term Document;

(ii) except as otherwise provided this Agreement, any change in the time, manner
or place of payment of, or in any other terms of, all or any of the ABL
Obligations or Term Obligations, or any amendment or waiver or other
modification, whether by course of conduct or otherwise, of the terms of any ABL
Document or any Term Document;

(iii) any exchange of any security interest in any ABL Priority Collateral or
any amendment, waiver or other modification permitted hereunder, whether in
writing or by course of conduct or otherwise, of all or any of the ABL
Obligations or Term Obligations; or

(iv) the commencement of any Insolvency or Liquidation Proceeding in respect of
one or more of ARC or any other Grantor.

Section 4. Cooperation with respect to ABL Priority Collateral and Term Priority
Collateral.

4.1 Access to Information. If any Representative takes actual possession of any
documentation of a Grantor (whether such documentation is in the form of a
writing or is stored in any data equipment or data record in the physical
possession of such Representative) following the occurrence of an Event of
Default, then upon request of the any other Representative and reasonable
advance notice, such Representative will permit each other Representative or its
representative to inspect and copy such documentation.

4.2 [Reserved].

4.3 Entry Upon Premises by ABL Agent and the ABL Secured Parties.

(a) In the event that, following the occurrence of an Event of Default, any Term
Representative shall acquire control or possession of any of Term Priority
Collateral or shall, through the exercise of remedies under the Term Security
Documents or otherwise, sell any of the Term Priority Collateral to any third
party (a “Third Party Purchaser”), such Term Representative shall permit ABL
Agent (or require as a condition of such sale to the Third Party Purchaser that
the Third Party Purchaser agree to permit ABL Agent), at ABL Agent’s option and
in accordance with applicable law and this Agreement, and at the sole cost and
expense of the ABL Secured Parties and upon reasonable advance notice to such
Term Representative: (i) to enter and use any or all of the Term Priority
Collateral under such control or possession (or sold to a Third Party Purchaser)
consisting of real property and the improvements, structures, buildings thereon
and all related rights during normal business hours in order to inspect, remove
or take any action with respect to the ABL Priority Collateral or to enforce ABL
Agent’s rights with respect thereto, including, but not limited to, the
examination and removal of ABL Priority Collateral and the examination and
duplication of the books and records of any Grantor related to the ABL Priority
Collateral, or to otherwise handle, deliver, ship, transport, deal with or
dispose of any ABL Priority Collateral, such right to include, without limiting
the generality of the foregoing, the right to conduct one or more public or
private sales or auctions thereon (provided that, in the case of any such public
or private sale or auction, ABL Agent shall provide such Term Representative
with reasonable advance notice and use reasonable efforts to hold such sale or
auction in a manner which would not unduly disrupt such Term Representative’s
use of the Term Priority Collateral) and (ii) use any of the Term Priority
Collateral under such control or possession (or sold to a Third Party Purchaser)
consisting of equipment (including computers or other data processing equipment)
to handle, deal with or dispose of any Term Priority Collateral pursuant to the
rights of ABL Agent and the other ABL Secured Parties as set forth in the ABL
Documents, the UCC of any applicable jurisdiction and other applicable law.

(b) The rights of ABL Agent set forth in clause (a) above as to the Term
Priority Collateral shall be irrevocable and without charge and shall continue
at ABL Agent’s option, with respect to such applicable Term Priority Collateral,
until the earliest to occur of (i) the date that is 180 days from the date on
which the applicable Term Representative has notified ABL Agent that such Term
Representative has either acquired possession or control of such Term Priority
Collateral or sold all or any portion of the Term Priority Collateral to a Third
Party Purchaser, (ii) the date on which all of the ABL Priority Collateral
located on such Term Priority Collateral is removed, sold, collected or
liquidated and (iii) the Discharge of ABL Obligations. The time periods set
forth herein shall be tolled during the pendency of any Insolvency or
Liquidation Proceeding pursuant to which ABL Agent is effectively stayed from
enforcing its rights against the ABL Priority Collateral; provided that ABL
Agent shall have used its commercially reasonable efforts to have such stay
lifted. In no event shall any Term Representative or any of the holders of Term
Obligations take any action to interfere, limit or restrict in any material
respect the rights of ABL Agent set forth above or the exercise of such rights
by ABL Agent pursuant to Section 4.3(a) prior to the expiration of such periods.
Without limiting the rights granted in this paragraph, ABL Agent, to the extent
that rights have been exercised under this Section 4.3 by ABL Agent, shall
cooperate with the Term Secured Parties in connection with any efforts made by
the Term Secured Parties to sell the Term Priority Collateral.

 

-36-



--------------------------------------------------------------------------------

(c) ABL Agent shall reimburse each Term Representative for all reasonable,
out-of-pocket costs and expenses (including for any physical damage to any Term
Priority Collateral) incurred by such Term Representative or any other holders
of Term Obligations in connection with or as a direct result of the actions of
ABL Agent (or its representatives) in exercising its access and use rights as
provided in Section 4.3(a) above (but not any diminution in value of the Term
Priority Collateral resulting from ABL Agent so dealing with any ABL First Lien
Collateral), and ABL Agent and ABL Secured Parties shall indemnify and hold
harmless each Term Representative and the holders of the Term Obligations from
any claim, loss, damage, cost or liability arising from any claim by a third
party against any or all of such Term Representative and the holders of the Term
Obligations as a direct result of any action by ABL Agent (or its
representatives) to the extent not covered by insurance or the applicable
insurer has denied coverage therefor, and so long as such loss, damage or
liability is not caused by the negligent acts or willful misconduct of Term
Representative or any Term Secured Parties as determined by a final order of a
court of competent jurisdiction. In addition, ABL Agent and the other ABL
Secured Parties shall (i) be responsible for the ordinary course third-party
expenses related thereto, including costs with respect to heat, light,
electricity, water and real property taxes with respect to that portion of any
premises so used or occupied, to the extent such costs would not have been
incurred but for the access and use by ABL Agent (or its representatives)
pursuant to this Section 4.3, and (ii) be obligated to repair at their expense
any physical damage to Term Priority Collateral or other assets or property
resulting from such occupancy, use or control, and to leave such Term Priority
Collateral or other assets or property in substantially the same condition as it
was at the commencement of such occupancy, use or control, ordinary wear and
tear excepted (and other than any diminution in value of the Term Priority
Collateral resulting from ABL Agent removing any ABL First Lien Collateral). The
Term Representatives and the holders of the Term Obligations shall not have any
responsibility or liability for the acts or omissions of ABL Agent or any of the
other ABL Secured Parties, and ABL Agent and the other ABL Secured Parties shall
not have any responsibility or liability for the acts or omissions of any Term
Representative, in each case arising in connection with such other Person’s use
and/or occupancy of any of the Term Priority Collateral.

(d) In addition to and not in limitation of Sections 4.3(a), (b) and (c), in
connection with any enforcement action by ABL Agent, each Term Representative
hereby grants to ABL Agent an irrevocable, non-exclusive, royalty free license
with respect to any Term Priority Collateral consisting of trademarks,
copyrights, patents, know-how or other intellectual property and pertaining to
the ABL First Lien Collateral solely for purposes of processing, producing,
completing, disposing, collecting, or otherwise realizing on any of the ABL
First Lien Collateral pursuant to the rights of ABL Agent and the other ABL
Secured Parties as set forth in the ABL Debt Documents, the UCC of any
applicable jurisdiction and other applicable law. Notwithstanding anything to
the contrary contained herein, any purchaser or assignee of ABL Priority
Collateral pursuant to the exercise by ABL Agent of any of its rights or
remedies with respect thereto in accordance with the terms of this Agreement
shall have the right to sell or otherwise dispose of any such ABL Priority
Collateral to which any such intellectual property is affixed; provided that the
Liens of the Term Secured Parties shall remain in place with respect to any such
proceeds of such sale, transfer or other disposition of such Collateral and such
proceeds shall be applied in accordance with Section 5.2.

(e) Grantor Consent. ARC and the other Grantors consent to the performance by
the Term Representatives of the obligations set forth in this Section 4 between
the Term Representatives and ABL Agent, and acknowledge and agree that they
shall look to ABL Agent (and not to the Term Representatives or any Term Secured
Party) for any accountability or liability in respect of any action taken or
omitted by ABL Agent or any other ABL Secured Party or its or any of their
officers, employees, agents, successors or assigns in connection with or
incidental to or in consequence of the aforesaid obligations under this
Section 4, including any improper use or disclosure of any Intellectual Property
by ABL Agent or any other ABL Secured Party or its or any of their officers,
employees, agents, successors or assigns or any other damage to or misuse or
loss of any property of the Grantors as a result of any action taken or omitted
by ABL Agent or any other ABL Secured Party or any of their officers, employees,
agents, successors or assigns, provided that nothing in this Section 4.3(e)
shall so limit ARC and the other Grantors if any Term Representative and/or any
Term Secured Party participated in any such actions, omission, improper uses or
disclosures or in causing any such damages, misuse or losses. Performance by any
Term Representative and/or any Term Secured Party of the undertakings in this
Section 4 will not be deemed to be participation in any such actions, omissions,
improper uses or disclosures or in causing any such damages, misuse or losses
referenced in the prior sentence.

 

-37-



--------------------------------------------------------------------------------

Section 5. Application of Proceeds.

5.1 Application of Proceeds in Distributions by the Designated Term
Representative.

(a) Prior to the Discharge of Term Obligations, whether or not any Insolvency or
Liquidation Proceeding has been commenced by or against any Grantor, all Term
Priority Collateral or proceeds thereof received at any time in connection with
the sale or other disposition of, or collection on, such Term Priority
Collateral upon any enforcement action or other exercise of remedies by any
Secured Party or in any Insolvency or Liquidation Proceeding, shall be delivered
to the Designated Term Representative and applied in the following order (except
as otherwise required in connection with any DIP Financing under Section 2.5):
first, to repay all Term Obligations in such order as is specified in the Term
Documents or as a court of competent jurisdiction may otherwise direct until the
Discharge of Term Obligations has occurred and second, to repay all outstanding
ABL Obligations in such order as specified in the ABL Documents or as a court of
competent jurisdiction may otherwise direct until the Discharge of ABL
Obligations has occurred.

(b) Sale of Non-Cash Proceeds. In connection with the application of Proceeds
pursuant to Section 5.1(a), the Designated Term Representative may sell any
non-Cash Proceeds for cash prior to the application of the Proceeds thereof.

(c) Collections Applicable to ABL Priority Collateral. If the Designated Term
Representative or any other Term Secured Party collects or receives any Proceeds
of such foreclosure, collection or other enforcement that, if received by ABL
Agent or any other ABL Secured Party, should have been applied to the payment of
the ABL Obligations in accordance with Section 5.2(a), whether after the
commencement of an Insolvency or Liquidation Proceeding or otherwise, such Term
Secured Party will forthwith deliver the same to ABL Agent, for the account of
the holders of the ABL Obligations, to be applied in accordance with
Section 5.2(a). Until so delivered, such Proceeds will be held by that Term
Secured Party for the benefit of the holders of the ABL Obligations.

5.2 Application of Proceeds in Distributions by ABL Agent.

(a) (i) Prior to the Discharge of ABL Obligations, whether or not any Insolvency
or Liquidation Proceeding has been commenced by or against any Grantor, all ABL
Priority Collateral or proceeds thereof received at any time in connection with
the sale or other disposition of, or collection on, such ABL Priority Collateral
upon any enforcement action or other exercise of remedies by any ABL Agent, Term
Representative or any Secured Party or in any Insolvency or Liquidation
Proceeding, shall be delivered to ABL Agent and shall be applied in the
following order (except as otherwise required in connection with any DIP
Financing under Section 3.5): first, to repay all ABL Obligations in such order
as is specified in the ABL Documents or as a court of competent jurisdiction may
otherwise direct until the Discharge of ABL Obligations has occurred and second,
to repay all outstanding Term Obligations in such order as specified in the Term
Security Documents or as a court of competent jurisdiction may otherwise direct
until the Discharge of Term Obligations has occurred.

(ii) In the event that proceeds of Collateral are received by any Secured Party
in connection with a sale, transfer or other disposition of Collateral that
directly or indirectly involves some or all of the ABL Priority Collateral and
some or all of the Term Priority Collateral, the Representatives shall use
commercially reasonable efforts in good faith to allocate the proceeds received
in connection with such sale, transfer or disposition of such Collateral to the
ABL Priority Collateral and the Term Priority Collateral. If the Representatives
are unable to agree on such allocation within thirty calendar days (or such
other period of time as the Representatives shall reasonably agree) of such
sale, transfer or disposition, the portion of such proceeds that shall be
allocated as proceeds of ABL Priority Collateral constituting accounts and
inventory shall be an amount equal to the lesser of (x) the aggregate amount of
all proceeds of Collateral subject to such sale, transfer or disposition and
(y) the book value of each such account and item of inventory (determined in
accordance with GAAP (A) at the time of such sale, transfer or disposition or
(B) in the event of any such sale, transfer or disposition following the
commencement of an Insolvency or Liquidation Proceeding, at the time of such
commencement).

 

-38-



--------------------------------------------------------------------------------

(b) Sale of Non-Cash Proceeds. In connection with the application of Proceeds
pursuant to Section 5.2(a), ABL Agent may sell any non-Cash Proceeds for cash
prior to the application of the Proceeds thereof.

(c) Collections Applicable to Term Priority Collateral. If ABL Agent or any
other ABL Secured Party collects or receives any Proceeds of such foreclosure,
collection or other enforcement that, if received by Designated Term
Representative or any Term Secured Party, should have been applied to the
payment of the Term Obligations in accordance with Section 5.1(a), whether after
the commencement of an Insolvency or Liquidation Proceeding or otherwise, such
ABL Secured Party will forthwith deliver the same to the Designated Term
Representative, for the account of the holders of the Term Obligations, to be
applied in accordance with Section 5.1(a). Until so delivered, such Proceeds
will be held by such ABL Secured Party for the benefit of the holders of the
Term Obligations.

5.3 Letters of Credit. Any distribution to be made in respect of undrawn amounts
of letters of credit (whether by cash collateralization or otherwise) pursuant
to Section 5.1 or Section 5.2 shall be made to ABL Agent, to be retained in a
separate account, for the ratable portion of the ABL Obligations consisting of
such undrawn amounts of outstanding letters of credit, it being understood that
(i) if any such letter of credit is drawn upon, ABL Agent shall pay to the
relevant ABL Secured Parties, on a ratable basis, the amount of cash held in
such separate account in respect of such letter of credit and (ii) if and to the
extent that any such letter of credit shall expire or terminate undrawn or drawn
only in part, the amount of cash held in such separate account therefor shall be
applied as if it were a newly received amount to be applied in accordance with
Section 5.1 or Section 5.2 (whichever was the applicable section for the
original distribution of such amount to such separate account).

Section 6. Miscellaneous.

6.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of the Term Documents or the ABL Documents, the
provisions of this Agreement shall govern and control. Each Secured Party
acknowledges and agrees that the terms and provisions of this Agreement do not
violate any term or provision of its respective Term Document or ABL Document.

6.2 Effectiveness; Continuing Nature of this Agreement; Severability.

(a) This Agreement shall become effective when executed and delivered by the
parties hereto. The terms of this Agreement shall survive, and shall continue in
full force and effect, in any Insolvency or Liquidation Proceeding but, as to
any Grantor and the rights of the Secured Parties with respect thereto, shall
not survive the effectiveness of any plan of reorganization adopted in
connection therewith (subject to Sections 2.5(h) and 3.5(h) hereof). Any
provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall not invalidate the remaining provisions hereof, and any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. All references to
ARC or any other Grantor shall include ARC or such Grantor as debtor and debtor
in possession and any receiver or trustee for ARC or any other Grantor (as the
case may be) in any Insolvency or Liquidation Proceeding.

(b) This Agreement shall terminate and be of no further force and effect:

(i) with respect to ABL Agent, the other ABL Secured Parties and the ABL
Obligations, upon the Discharge of ABL Obligations, subject to the rights of the
ABL Secured Parties under Section 6.17; and

 

-39-



--------------------------------------------------------------------------------

(ii) with respect to the Term Representatives, the other Term Secured Parties
and the Term Obligations, upon the Discharge of Term Obligations, subject to the
rights of the Term Secured Parties under Section 6.17.

6.3 Amendments; Waivers; Additional Debt.

(a) No amendment, modification or waiver of any of the provisions of this
Agreement by the Term Representative or ABL Agent shall be deemed to be made
unless the same shall be in writing signed on behalf of each party hereto or its
authorized agent and each waiver, if any, shall be a waiver only with respect to
the specific instance involved and shall in no way impair the rights of the
parties making such waiver or the obligations of the other parties to such party
in any other respect or at any other time. Notwithstanding the foregoing, ARC or
any other Grantor shall not have any right to consent to or approve any
amendment, modification or waiver of any provision of this Agreement except to
the extent its rights are directly affected (which includes any amendment to the
Grantors’ ability to cause additional obligations to constitute Term Obligations
or ABL Obligations as ARC and/or any other Grantor may designate).

(b) To the extent, but only to the extent, permitted by the provisions of the
ABL Documents and the Term Documents, any Grantor may incur or issue and sell
one or more series or classes of Additional Term Obligations. Any such
additional class or series of Additional Term Obligations (the “Term Class
Debt”) may be secured by a Lien on the Collateral, in each case under and
pursuant to the relevant Term Security Documents for such Term Class Debt, if
and subject to the condition that the Representative of any such Term Class Debt
(each, a “Term Class Debt Representative”), acting on behalf of the holders of
such Term Class Debt (such Representative and holders in respect of any Term
Class Debt being referred to as the “Term Class Debt Parties”), becomes a party
to this Agreement by satisfying conditions (i) through (iii), as applicable, of
the immediately succeeding paragraph.

In order for a Term Class Debt Representative to become a party to this
Agreement:

(i) such Term Class Debt Representative shall have executed and delivered an ABL
Intercreditor Agreement Joinder substantially in the form of Exhibit A (with
such changes as may be reasonably approved by the existing Representatives and
such Term Class Debt Representative) pursuant to which it becomes a
Representative hereunder, and the Term Class Debt in respect of which such Term
Class Debt Representative is the Representative and the related Term Class Debt
Parties become subject hereto and bound hereby;

(ii) ARC shall have delivered to the existing Representatives a certificate of
an authorized officer of ARC designating indebtedness as Additional Term
Obligations hereunder, certifying that the incurrence of such indebtedness and
its designation as such hereunder is permitted by each ABL Document and Term
Document and that the conditions set forth in this Section 6.03(b) are satisfied
with respect to such Term Class Debt and, true and complete copies of each of
the Term Documents relating to such Term Class Debt, certified as being true and
correct by an authorized officer of ARC; and

(iii) the Term Documents relating to such Term Class Debt shall provide that
each Term Class Debt Party with respect to such Term Class Debt will be subject
to and bound by the provisions of this Agreement in its capacity as a holder of
such Term Class Debt.

6.4 Information Concerning Financial Condition of ARC and its Subsidiaries. The
Term Representatives and the other Term Secured Parties, on the one hand, and
ABL Agent and the other ABL Secured Parties, on the other hand, shall each be
responsible for keeping themselves informed of (a) the financial condition of
ARC and its Subsidiaries and all endorsers and/or guarantors of the Term
Obligations or the ABL Obligations and (b) all other circumstances bearing upon
the risk of nonpayment of the ABL Obligations or the Term Obligations. The Term
Representatives and other Term Secured Parties shall have no duty to advise ABL
Agent or any other ABL Secured Parties of information known to it or them
regarding such condition or any such circumstances or otherwise. ABL Agent and
other ABL Secured Parties shall have no duty to advise the Term Representatives
or any other Term Secured Parties of information known to it or them regarding
such condition or any such circumstances or otherwise. In the event that either
any Term Representative or any of the other Term Secured Parties, on the one
hand or ABL Agent or any of the other ABL Secured Parties, on the other hand, in
its or their sole discretion, undertakes at any time or from time to time to
provide any such information to any other party hereto, it or they shall be
under no obligation (w) to make, and such informing party shall not make, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided, (x) to provide any additional information or to provide any such
information on any subsequent occasion, (y) to undertake any investigation or
(z) to disclose any information which, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

 

-40-



--------------------------------------------------------------------------------

6.5 Submission to Jurisdiction; Waivers.

(a) ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK BY EXECUTING AND
DELIVERING THIS AGREEMENT, EACH PARTY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY (a) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS; (b) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS; (c) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY
SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, TO THE APPLICABLE PARTY AT ITS ADDRESS PROVIDED IN ACCORDANCE WITH
SECTION 6.6; AND (d) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (c) ABOVE IS
SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE PARTY IN ANY SUCH
PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING
SERVICE IN EVERY RESPECT.

(b) TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES
HERETO HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING HEREUNDER. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY
COURT AND THAT RELATE TO THE SUBJECT MATTER HEREOF, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL INDUCEMENT
TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS ALREADY RELIED ON THIS
WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY ON
THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY HERETO FURTHER WARRANTS
AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT
IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 6.5(b) AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

6.6 Notices. All notices to the ABL Secured Parties and the Term Secured Parties
permitted or required under this Agreement shall also be sent to ABL Agent and
the Term Representatives, respectively. Unless otherwise specifically provided
herein, any notice hereunder shall be in writing and may be personally served,
telexed or sent by telefacsimile or United States mail or courier service and
shall be deemed to have been given when delivered in Person or by courier
service and signed for against receipt thereof, upon receipt of telefacsimile or
telex, or three Business Days after depositing it in the United States mail with
postage prepaid and properly addressed. For the purposes hereof, the addresses
of the parties hereto shall be as set forth below each party’s name on the
signature pages hereto, or, as to each party, at such other address as may be
designated by such party in a written notice to all of the other parties.

6.7 Further Assurances. Each Term Representative, on behalf of itself and the
other Term Secured Parties that it represents, and ABL Agent, on behalf of
itself and the other ABL Secured Parties, and each Grantor agrees that each of
them shall take such further action and shall execute (without recourse or
warranty) and deliver such additional documents and instruments (in recordable
form, if requested) as any Term Representative or ABL Agent may reasonably
request to effectuate the terms of and the lien priorities contemplated by this
Agreement. The parties hereto agree, subject to the other provisions of this
Agreement upon request by any Term Representative or ABL Agent, to cooperate in
good faith (and to direct their counsel to cooperate in good faith) from time to
time in order to determine the specific items included in the Term Priority
Collateral and the ABL Priority Collateral and the steps taken to perfect their
respective Liens thereon and the identity of the respective parties obligated
under the Term Documents and the ABL Documents.

 

-41-



--------------------------------------------------------------------------------

6.8 APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.

6.9 Binding on Successors and Assigns. This Agreement shall be binding upon the
parties hereto, the Term Secured Parties, the ABL Secured Parties and their
respective successors and assigns.

6.10 Specific Performance. Each of the Term Representatives and ABL Agent may
demand specific performance of this Agreement. Each Term Representative, on
behalf of itself and the other Term Secured Parties that it represents, and ABL
Agent, on behalf of itself and the other ABL Secured Parties, hereby irrevocably
waives any defense based on the adequacy of a remedy at law and any other
defense which might be asserted to bar the remedy of specific performance in any
action which may be brought by any Term Representative or ABL Agent, as the case
may be.

6.11 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

6.12 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy or other electronic method shall be effective as delivery of a manually
executed counterpart of this Agreement or such other document or instrument, as
applicable.

6.13 Authorization; No Conflict. Each of the parties represents and warrants to
all other parties hereto that the execution, delivery and performance by or on
behalf of such party to this Agreement has been duly authorized by all necessary
action, corporate or otherwise, does not violate any provision of law,
governmental regulation, or any agreement or instrument by which such party is
bound, and requires no governmental or other consent that has not been obtained
and is not in full force and effect.

6.14 No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of the Term Secured Parties, the ABL Secured
Parties and each of their respective successors and assigns. No other Person
shall have or be entitled to assert rights or benefits hereunder.

6.15 Provisions Solely to Define Relative Rights.

(a) The provisions of this Agreement are and are intended solely for the purpose
of defining the relative rights of the Term Secured Parties on the one hand and
the ABL Secured Parties on the other hand. None of ARC, any other Grantor or any
other creditor thereof shall have any rights hereunder. Nothing in this
Agreement is intended to or shall impair the obligations of ARC or any other
Grantor, which are absolute and unconditional, to pay the Term Obligations and
the ABL Obligations as and when the same shall become due and payable in
accordance with their terms.

(b) Nothing in this Agreement shall relieve ARC or any Grantor from the
performance of any term, covenant, condition or agreement on ARC’s, ARC’ or such
Grantor’s part to be performed or observed under or in respect of any of the
Collateral pledged by it or from any liability to any Person under or in respect
of any of such Collateral or impose any obligation on any Representative to
perform or observe any such term, covenant, condition or agreement on ARC’s or
such Grantor’s part to be so performed or observed or impose any liability on
any Representative for any act or omission on the part of ARC’s or such Grantor
relative thereto or for any breach of any representation or warranty on the part
of ARC or such Grantor contained in this Agreement or any ABL Document or any
Term Document, or in respect of the Collateral pledged by it. The obligations of
ARC and each Grantor contained in this paragraph shall survive the termination
of this Agreement and the discharge of ARC or such Grantor’s other obligations
hereunder.

 

-42-



--------------------------------------------------------------------------------

(c) Each of the Representatives acknowledge and agree that none has made any
representation or warranty with respect to the execution, validity, legality,
completeness, collectability or enforceability of any ABL Document or any Term
Document. Except as otherwise provided in this Agreement, each of the
Representatives will be entitled to manage and supervise their respective
extensions of credit to ARC or any of their Subsidiaries in accordance with law
and their usual practices, modified from time to time as they deem appropriate.

6.16 Additional Grantors. Each ARC will cause each Person that becomes a Grantor
or is a Subsidiary required by any Term Document or ABL Document to consent to
this Agreement, to execute and deliver to the parties hereto an ABL
Intercreditor Agreement Consent, whereupon such Person will be bound by the
terms hereof applicable to any of the Grantors in the Sections listed in that
ABL Intercreditor Agreement Consent to the same extent as if it had executed and
delivered a consent to this Agreement as of the date hereof. ARC shall promptly
provide each Representative with a copy of each ABL Intercreditor Agreement
Consent executed and delivered pursuant to this Section 6.16.

6.17 Avoidance Issues. If any ABL Secured Party or Term Secured Party is
required in any Insolvency or Liquidation Proceeding or otherwise to turn over
or otherwise pay to the estate of ARC or any other Grantor any amount (a
“Recovery”), then such ABL Secured Party or Term Secured Party, as applicable,
shall be entitled to a reinstatement of ABL Obligations or Term Obligations, as
applicable, with respect to all such recovered amounts. If this Agreement shall
have been terminated and/or the Discharge of ABL Obligations or the Discharge or
Term Obligations (as applicable) has occurred prior to such Recovery (except as
the result of the effectiveness of a plan of reorganization adopted in an
Insolvency or Liquidation Proceeding in a manner consistent with this
Agreement), this Agreement shall be reinstated in full force and effect and the
Discharge of the ABL Obligations or the Term Obligations (as applicable) shall
be deemed not to have occurred, and such prior termination or Discharge shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto from such date of reinstatement and, to the extent the ABL
Obligations and Term Obligations were decreased in connection with such payment
which gave rise to the Recovery, the ABL Obligations and Term Obligations, as
applicable, shall be increased to such extent.

6.18 ABL Intercreditor Agreement. This Agreement is the Intercreditor Agreement
referred to in the ABL Credit Agreement and the Term Credit Agreement. Nothing
in this Agreement shall be deemed to subordinate the right of any ABL Secured
Party to receive payment to the right of any Term Secured Party to receive
payment or of any Term Secured Party to receive payment to the right of any ABL
Secured Party to receive payment (whether before or after the occurrence of an
Insolvency or Liquidation Proceeding), it being the intent of the parties that
this Agreement shall effectuate a subordination of Liens but not a subordination
of Indebtedness. Each Representative agrees that each security agreement and
mortgage securing the ABL Obligations and Term Obligations, respectively, will
contain a legend with the following language (or substantially similar
language): “The liens and security interests securing the obligations as
evidenced hereby are subject to the provisions of the ABL Intercreditor
Agreement dated as of             , 2013 (as amended or modified from time to
time), by and among Wells Fargo Bank, National Association, as ABL Agent, and
JPMorgan Chase Bank, N.A., as Term Administrative Agent. In the event of any
conflict between the terms of the ABL Intercreditor Agreement and this
agreement, the terms of the ABL Intercreditor Agreement shall govern and
control.”

6.19 Separate Grants of Security and Separate Classification. Each Term
Representative, for itself and on behalf of the Term Secured Parties, and ABL
Agent, for itself and on behalf of the ABL Secured Parties, acknowledges and
agrees that the grants of Liens pursuant to the ABL Documents and the Term
Documents constitute separate and distinct grants of Liens, and because of,
among other things, their differing rights in the Collateral, the Term
Obligations are fundamentally different from, and are not “substantially
similar” to (within the meaning of Section 1122 of the Bankruptcy Code or any
comparable provision of any other Bankruptcy Law), the ABL Obligations and must
be separately classified in any plan of reorganization proposed or adopted in an
Insolvency or Liquidation Proceeding. In furtherance of the foregoing, each Term
Representative, for itself and on behalf of the Term Secured Parties, and ABL
Agent, for itself and on behalf of the ABL Secured Parties, each agrees that the
Term Secured Parties and the ABL Secured Parties will vote as separate classes
in connection with any plan of reorganization in any Insolvency or Liquidation
Proceeding and that no Representative nor any Secured Party will seek to vote
with the other as a single class in connection with any plan of reorganization
in any Insolvency or Liquidation Proceeding.

 

-43-



--------------------------------------------------------------------------------

6.21 Foreign Insolvency or Liquidation Proceedings. In the event that an
Insolvency or Liquidation Proceeding is filed in a jurisdiction other than the
United States or is governed by any Bankruptcy Law other than the Bankruptcy
Code, each reference in this Agreement to a section of the Bankruptcy Code shall
be deemed to refer to the substantially similar or corresponding provision of
the Bankruptcy Law applicable to such Insolvency or Liquidation Proceeding, or,
in the absence of any specific similar or corresponding provision of Bankruptcy
Law, such other general Bankruptcy Law as may be applied in order to achieve
substantially the same result as would be achieved under each applicable section
of the Bankruptcy Code.

[Signature Page to Follow]

 

-44-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this ABL Intercreditor
Agreement to be executed by their respective officers or representatives as of
the day and year first above written.

 

Address:     WELLS FARGO BANK, NATIONAL ASSOCIATION,     as ABL Agent Wells
Fargo Bank, National Association             By:  

 

        Name: Attn: Portfolio Manager       Title: Fax No.: (            )
        -              

With copies (but which shall not constitute notice) to:

Goldberg Kohn Ltd.

55 East Monroe, Suite 3300

Chicago, Illinois 60603

Attn: Randall Klein

Randall.klein@goldbergkohn.com

Fax No.: (312) 863-3974

 

[ARC Intercreditor Signature Page]



--------------------------------------------------------------------------------

Address:     JPMORGAN CHASE BANK, N.A.,     as Term Administrative Agent
JPMorgan Chase Bank, N.A.       10 Sout Dearborn, 7th Floor       Suite IL1-0054
    By:  

 

Chicago, IL 60603       Name: Attention: Teresita R. Siao       Title: Tel. No.:
(312) 385-7051       Facsimile: (888) 292-9533       Email:
jpm.agency.servicing.4@jpmorgan.com      

 

[ARC Intercreditor Signature Page]



--------------------------------------------------------------------------------

CONSENT

The undersigned hereby (i) acknowledge and consent to the terms of the ABL
Intercreditor Agreement, (ii) agree to the terms applicable to any of the
Grantors in the ABL Intercreditor Agreement, and (iii) have caused this Consent
to be executed by their respective officers or representatives as of
December 20, 2013.

 

ARC DOCUMENT SOLUTIONS, INC. By:  

 

  Name:   Title: AMERICAN REPROGRAPHICS COMPANY, L.L.C. BY:  

 

  NAME:   TITLE: ARC ACQUISITION CORPORATION BY:  

 

  NAME:   TITLE: ERS DIGITAL, INC. BY:  

 

  NAME:   TITLE: LICENSING SERVICES INTERNATIONAL, LLC BY:  

 

  NAME:   TITLE: MIRROR PLUS TECHNOLOGIES, INC. BY:  

 

  NAME:   TITLE:

 

[ARC Intercreditor Signature Page]



--------------------------------------------------------------------------------

PLANWELL, LLC BY:  

 

  NAME:   TITLE: REPROGRAPHICS FORT WORTH, INC. BY:  

 

  NAME:   TITLE: RIDGWAY’S, LLC BY:  

 

  NAME:   TITLE:



--------------------------------------------------------------------------------

EXHIBIT A

to ABL Intercreditor Agreement

[FORM OF] ABL INTERCREDITOR AGREEMENT JOINDER NO. [    ] dated as of
[            ], 201[    ] (this “Joinder Agreement”), to the ABL INTERCREDITOR
AGREEMENT dated as of December 20, 2013 (the “Intercreditor Agreement”), among
WELLS FARGO BANK, NATIONAL ASSOCIATION, as ABL Agent, JPMORGAN CHASE BANK, N.A.,
as Term Administrative Agent, and the additional Representatives from time to
time a party thereto.

A. Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the ABL Intercreditor Agreement.

B. As a condition to the ability of the Grantors to incur Additional Term
Obligations and to secure such Term Class Debt (and guarantees thereof) with
Liens on the Collateral, in each case under and pursuant to the Term Security
Documents, the Term Class Representative in respect of such Term Class Debt is
required to become a Representative under, and such Term Class Debt and the Term
Class Debt Parties in respect thereof are required to become subject to and
bound by, the Intercreditor Agreement. Section 6.3(b) of the ABL Intercreditor
Agreement provides that such Term Class Debt Representative may become a
Representative under, and such Term Class Debt and such Term Class Debt Parties
may become subject to and bound by, the ABL Intercreditor Agreement, pursuant to
the execution and delivery by the Term Class Debt Representative of an
instrument in the form of this ABL Intercreditor Agreement Joinder and the
satisfaction of the other conditions set forth in Section 6.3(b) of the
Intercreditor Agreement. The undersigned Term Class Debt Representative (the
“New Representative”) is executing this ABL Intercreditor Agreement Joinder in
accordance with the requirements of the ABL Documents and the Term Documents.

Accordingly, the existing Representatives and the New Representative agree as
follows:

SECTION 1. In accordance with Section 6.3(b) of the ABL Intercreditor Agreement,
the New Representative by its signature below becomes a Representative under,
and the related Term Class Debt and Term Class Debt Parties become subject to
and bound by, the ABL Intercreditor Agreement with the same force and effect as
if the New Representative had originally been named therein as a Representative,
and the New Representative, on behalf of itself and such Term Class Debt
Parties, hereby agrees to all the terms and provisions of the ABL Intercreditor
Agreement applicable to it as a Term Representative and to the Term Class Debt
Parties that it represents as Term Secured Parties. Each reference to a
“Representative” or “Term Representative” in the ABL Intercreditor Agreement
shall be deemed to include the New Representative. The ABL Intercreditor
Agreement is hereby incorporated herein by reference.

SECTION 2. The New Representative represents and warrants to the existing
Representatives and the other Secured Parties that (a) it has full power and
authority to enter into this ABL Intercreditor Agreement Joinder, in its
capacity as [agent] [trustee] under [describe new documents], (b) this ABL
Intercreditor Agreement Joinder has been duly authorized, executed and delivered
by it and constitutes its legal, valid and binding obligation, enforceable
against it in accordance with the terms of such ABL Intercreditor Agreement
Joinder and (c) the Term Documents relating to such Term Class Debt provide
that, upon the New Representative’s entry into this ABL Intercreditor Agreement
Joinder, the Term Class Debt Parties in respect of such Term Class Debt will be
subject to and bound by the provisions of the ABL Intercreditor Agreement as
Term Secured Parties.

SECTION 3. This ABL Intercreditor Agreement Joinder may be executed by one or
more of the parties to this ABL Intercreditor Agreement Joinder on any number of
separate counterparts (including by facsimile or other electronic image scan
transmission), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this ABL
Intercreditor Agreement Joinder signed by all the parties shall be lodged with
ARC, ABL Agent and the Designated Term Representative. Delivery of an executed
counterpart of a signature page of this ABL Intercreditor Agreement Joinder by
facsimile or in electronic (i.e., “pdf” or “tif”) format shall be effective as
delivery of a manually executed counterpart of this ABL Intercreditor Agreement
Joinder.

 

A-1



--------------------------------------------------------------------------------

SECTION 4. Except as expressly supplemented hereby, the ABL Intercreditor
Agreement shall remain in full force and effect.

SECTION 5. THIS ABL INTERCREDITOR AGREEMENT JOINDER AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS ABL INTERCREDITOR AGREEMENT JOINDER AND
ANY CLAIM, CONTROVERSY OR DISPUTE ARISING UNDER OR RELATED TO THIS ABL
INTERCREDITOR AGREEMENT JOINDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS
SOUNDING IN CONTRACT LAW OR TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF)
SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK.

SECTION 6. Any provision of this ABL Intercreditor Agreement Joinder that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or in the ABL Intercreditor
Agreement, and any such prohibition or unenforceability in any jurisdiction
shall not invalidate or render unenforceable such provision in any other
jurisdiction.

SECTION 7. All communications and notices hereunder shall be in writing and
given as provided in Section 6.06 of the Intercreditor Agreement. All
communications and notices hereunder to the New Representative shall be given to
it at the address set forth below its signature hereto.

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Representative and the existing Representatives have
duly executed this ABL Intercreditor Agreement Joinder as of the day and year
first above written.

 

[NAME OF NEW REPRESENTATIVE], as [            ] for the holders of
[            ] By:  

 

  Name:   Title:   Address for notices:         attention of:         Telecopy:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as ABL Agent

By:  

 

  Name:   Title:

JPMORGAN CHASE BANK, N.A.,

as Term Administrative Agent

By:  

 

  Name:   Title:

 

A-3



--------------------------------------------------------------------------------

Acknowledged by: ARC DOCUMENT SOLUTIONS, INC. By:  

 

  Name:   Title: [GUARANTORS]

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B

to ABL Intercreditor Agreement

FORM OF

ABL INTERCREDITOR AGREEMENT CONSENT

The undersigned hereby (i) acknowledge and consent to the terms of the ABL
Intercreditor Agreement dated as of December 20, 2013 (the “ABL Intercreditor
Agreement”) between WELLS FARGO BANK, NATIONAL ASSOCIATION, as ABL Agent, and
JPMORGAN CHASE BANK, N.A., as Term Administrative Agent, as amended, restated,
supplemented, amended and restated or otherwise modified and in effect from time
to time, for all purposes on the terms set forth therein, (ii) agree to be bound
by the terms of the ABL Intercreditor Agreement applicable to any of the
Grantors under the ABL Intercreditor Agreement as fully as if the undersigned
had executed and delivered a consent to the ABL Intercreditor Agreement as of
the date thereof, and (iii) have caused this Consent to be executed by their
respective officers or representatives as of the      day of             ,
        .

 

[                                         ] By:  

 

  Name:   Title:

 

B-1



--------------------------------------------------------------------------------

EXHIBIT G-1

 

 

FORM OF GUARANTY

[See Attached]

 

Ex. G-1-1



--------------------------------------------------------------------------------

EXECUTION VERSION

GUARANTY AGREEMENT

December 20, 2013

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to ARC DOCUMENT SOLUTIONS, INC. (the
“Borrower”) by JPMORGAN CHASE BANK, N.A. (the “Administrative Agent”) and the
other Secured Parties, the undersigned Guarantors (whether one or more the
“Guarantor”, and if more than one jointly and severally) hereby furnish their
guaranty of the Guaranteed Obligations (as hereinafter defined) as set forth
below.

Reference is made to that certain Term Loan Credit Agreement dated as of
December 20, 2013 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent and each lender from time to time party thereto (the
“Lenders”). Capitalized terms used and not defined in this Guaranty Agreement
(this “Guaranty”) (including, without limitation, the term “Secured
Obligations”, as used in Section 1 and elsewhere herein) are used with the
meanings assigned to such terms in the Credit Agreement.

1. Guaranty and Keepwell. The Guarantor hereby absolutely and unconditionally
guarantees, as a guaranty of payment and performance and not merely as a
guaranty of collection, prompt payment when due, whether at stated maturity, by
required prepayment, upon acceleration, demand or otherwise, and at all times
thereafter, of any and all of the Secured Obligations, whether for principal,
interest, premiums, fees, indemnities, damages, costs, expenses or otherwise, of
the Borrower to the Secured Parties, and whether arising under the Credit
Agreement or under any other Credit Document, or under any Secured Interest Rate
Protection Agreement (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Secured Parties in connection with the collection or
enforcement thereof), and whether recovery upon such indebtedness and
liabilities may be or hereafter become unenforceable or shall be an allowed or
disallowed claim under any proceeding or case commenced by or against the
Guarantor or the Borrower under the Debtor Relief Laws (as defined below), and
including interest that accrues after the commencement by or against the
Borrower of any proceeding under any Debtor Relief Laws (collectively, the
“Guaranteed Obligations” (which, for the avoidance of doubt, shall not include
the Excluded Swap Obligations (as defined below)). This Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the
Guaranteed Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty,
and the Guarantor hereby irrevocably waives any defenses (other than (i) the
defense of payment, (ii) the defense that the Termination Date has occurred and
(iii) the defense that such Guarantor has been released from its obligations in
accordance with the express terms of the Credit Agreement (the “Specified
Defenses”)) it may now have or hereafter acquire in any way relating to any or
all of the foregoing.



--------------------------------------------------------------------------------

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents or the other documents relating to the Secured
Obligations, the obligations of each Guarantor under this Guaranty and the other
Credit Documents shall not exceed an aggregate amount equal to the largest
amount that would not render such obligations subject to avoidance under
applicable Debtor Relief Laws.

Each Credit Party that is a Qualified ECP Guarantor (as defined below) hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Credit Party to honor all of its obligations under this Guaranty in
respect of Swap Obligations; provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 1 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 1, or otherwise under this Guaranty, voidable under
applicable law relating to fraudulent conveyance or fraudulent transfer, and not
for any greater amount. The obligations of each Qualified ECP Guarantor under
this paragraph of Section 1 shall remain in full force and effect until the
termination of this Guaranty in accordance with Section 7 hereof. Each Qualified
ECP Guarantor intends that this Section 1 constitute, and this Section 1 shall
be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Credit Party for all purposes of Section 1a(18)(A)(v)(II)
of the Commodity Exchange Act.

As used herein, the following terms shall be defined as follows:

“Debtor Relief Laws” means any proceeding or case commenced under Title 11 of
the United States Code, any successor statute or any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation of a Credit
Party that is not then an “eligible contract participant” under the Commodity
Exchange Act, each Credit Party that has total assets exceeding $10,000,000 at
the time the Guaranty or grant of the security interest under the Security
Documents becomes effective with respect to such Swap Obligation, or such other
person that qualifies at such time as an “eligible contract participant” under
the Commodity Exchange Act or any regulations promulgated thereunder and can
cause another person to qualify as an “eligible contract participant” at such
time by entering into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

“Termination Date” means the first date on which, with respect to the Guaranteed
Obligations: (a) the principal and interest accrued to date on such Obligations
shall have been paid in full; (b) all fees, expenses and other amounts then due
and payable which constituted Guaranteed Obligations (other than contingent
indemnification obligations as to which no claim has been asserted) shall have
been paid in full; and (c) the Commitments shall have expired or been
irrevocably terminated.

 

2



--------------------------------------------------------------------------------

2. No Setoff or Deductions; Taxes; Payments. The Guarantor shall make all
payments hereunder in accordance with Section 5.04 of the Credit Agreement. The
obligations of the Guarantor under this paragraph shall survive the payment in
full of the Guaranteed Obligations and termination of this Guaranty.

3. Rights of Lenders. The Guarantor consents and agrees that the Secured Parties
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Guaranteed Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) subject to the terms of the Credit Documents, apply
such security and direct the order or manner of sale thereof as the
Administrative Agent and the Lenders in their sole discretion may determine; and
(d) release or substitute one or more of any endorsers or other guarantors of
any of the Guaranteed Obligations. Without limiting the generality of the
foregoing, the Guarantor consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of the
Guarantor under this Guaranty or which, but for this provision, might operate as
a discharge of the Guarantor.

4. Certain Waivers. The Guarantor waives: (a) any defense arising by reason of
any disability or other defense of the Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of the Borrower; (b) any defense based on any
claim that the Guarantor’s obligations exceed or are more burdensome than those
of the Borrower; (c) the benefit of any statute of limitations affecting the
Guarantor’s liability hereunder; (d) any right to proceed against the Borrower,
proceed against or exhaust any security for the Guaranteed Obligations, or
pursue any other remedy in the power of any Secured Party whatsoever; (e) any
benefit of and any right to participate in any security now or hereafter held by
any Secured Party; and (f) to the fullest extent permitted by law, any and all
other defenses or benefits that may be derived from or afforded by applicable
law limiting the liability of or exonerating guarantors or sureties. The
Guarantor expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Guaranteed
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Guaranteed Obligations.

5. Obligations Independent. The obligations of the Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.

6. Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until the Termination Date. If any amounts
are paid to the Guarantor in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured.

 

3



--------------------------------------------------------------------------------

7. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until the Termination Date. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower or the
Guarantor is made, or any of the Secured Parties exercises its right of setoff,
in respect of the Guaranteed Obligations and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Secured Parties in their discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Secured
Parties are in possession of or have released this Guaranty and regardless of
any prior revocation, rescission, termination or reduction. The obligations of
the Guarantor under this paragraph shall survive termination of this Guaranty.

8. Subordination. During the continuance of any Event of Default, (a) the
Guarantor hereby subordinates the payment of all obligations and indebtedness of
the Borrower owing to the Guarantor, whether then existing or thereafter
arising, including, but not limited to, any obligation of the Borrower to the
Guarantor as subrogee of the Secured Parties or resulting from the Guarantor’s
performance under this Guaranty, to the payment in full in cash of all
Guaranteed Obligations and (b) if the Secured Parties so request, any such
obligation or indebtedness of the Borrower to the Guarantor shall be enforced
and performance received by the Guarantor as trustee for the Secured Parties and
the proceeds thereof shall be paid over to the Secured Parties on account of the
Guaranteed Obligations, but without reducing or affecting in any manner the
liability of the Guarantor under this Guaranty.

9. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Guarantor or the Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Secured Parties.

10. Expenses. The Guarantor shall pay all reasonable and invoiced out-of-pocket
expenses incurred by the Administrative Agent and any Lender (including the
reasonable, documented and invoiced fees, charges and disbursements of any one
primary counsel for the Secured Parties, taken as a whole, and of one local
counsel in any jurisdiction, solely to the extent that such counsel is
necessary), in connection with the enforcement or protection of its rights under
this Guaranty, including any incurred during any “workout” or restructuring in
respect of the Guaranteed Obligations and any incurred in the preservation,
protection or enforcement of any rights of the Lenders in any proceeding under
any Debtor Relief Laws. The agreements in this paragraph shall survive the
resignation of the Administrative Agent, the replacement of any Lender, and the
repayment, satisfaction or discharge of all the other Guaranteed Obligations,
until the termination of this Guaranty in accordance with Section 7 hereof.

 

4



--------------------------------------------------------------------------------

11. Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent and the Guarantor (with the consent of the Lenders or the
Required Lenders if required under the Credit Agreement). No failure by the
Administrative Agent to exercise, and no delay in exercising, any right, remedy
or power hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy or power hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein. Unless otherwise agreed by the Administrative Agent
and the Guarantor in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by the Guarantor for
the benefit of the Secured Parties or any term or provision thereof.

12. Guarantor Supplements. Upon the execution and delivery by any Person of a
Guaranty Supplement substantially in the form attached hereto as Exhibit A (a
“Guarantor Supplement”), (a) such Person shall be referred to as an “Additional
Guarantor” and shall become and be a Guarantor hereunder, and each reference in
this Guaranty to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and each reference in any other Credit Document to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(b) each reference herein to “this Guaranty”, “hereunder”, “hereof” or words of
like import referring to this Guaranty, and each reference in any other Credit
Document to the “Guaranty”, “thereunder”, “thereof” or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty as
supplemented by such Guaranty Supplement.

13. Other Guarantors. To the extent that any Guarantor shall be required
hereunder to pay a portion of the Guaranteed Obligations exceeding the greater
of (a) the amount of the economic benefit actually received by such Guarantor
from the Loans and (b) the amount such Guarantor would otherwise have paid if
such Guarantor had paid the aggregate amount of the Guaranteed Obligations
(excluding the amount thereof repaid by the Borrower) in the same proportion as
such Guarantor’s net worth at the date enforcement is sought hereunder bears to
the aggregate net worth of all the Guarantors (taken together with the aggregate
net worth of all other “Guarantors” (as such term is defined in the Credit
Agreement) obligated with respect to the Guaranteed Obligations (the “Other
Guarantors”)) at the date of enforcement is sought hereunder, then each Other
Guarantor shall reimburse such other Guarantors for the amount of such excess,
pro rata, based on the respective net worths of such Other Guarantors at the
date enforcement hereunder is sought.

14. Condition of Borrower. The Guarantor acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Borrower
and any other guarantor such information concerning the financial condition,
business and operations of the Borrower and any such other guarantor as the
Guarantor requires, and that none of the Secured Parties has any duty, and the
Guarantor is not relying on the Secured Parties at any time, to disclose to the
Guarantor any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (the Guarantor waiving any duty
on the part of the Secured Parties to disclose such information and any defense
relating to the failure to provide the same).

 

5



--------------------------------------------------------------------------------

15. Setoff. If and to the extent any payment is not made when due hereunder, the
Administrative Agent may setoff and charge from time to time any amount so due
against any or all of the Guarantor’s accounts or deposits with the
Administrative Agent.

16. Representations and Warranties. Each of the representations set forth in
Sections 8.01, 8.02, 8.03 and 8.04 of the Credit Agreement, insofar as they
relate directly to any Guarantor, are true and correct in all material respects
on and as of the Effective Date with the same effect as though made on and as of
such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in all
material respects as of such earlier date.

17. Indemnification and Survival. Without limitation on any other obligations of
the Guarantor or remedies of the Administrative Agent under this Guaranty, the
Guarantor shall, to the fullest extent permitted by law, indemnify, defend and
save and hold harmless the Secured Parties from and against, and shall pay on
demand, any and all damages, losses, liabilities and expenses (including actual,
reasonable fees and disbursements of attorneys’ fees and expenses of one primary
counsel, one local counsel in each relevant jurisdiction, solely to the extent
that such counsel is necessary, to the Secured Parties and, solely in the case
of an actual or potential conflict of interest, one additional primary counsel,
one additional local counsel in each relevant jurisdiction to the affected
Secured Parties, taken as a whole) that may be suffered or incurred by the
Secured Parties in connection with or as a result of any failure of any
Guaranteed Obligations to be the legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their terms;
provided, that this indemnification shall not be available if and to the extent
it would not be available under Section 13.01(a) of the Credit Agreement mutatis
mutandis, as if fully set forth herein. The obligations of the Guarantor under
this paragraph shall survive the payment in full of the Guaranteed Obligations
until termination of this Guaranty in accordance with Section 7.

18. GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL. The
parties hereto agree that Section 13.08 of the Credit Agreement is incorporated
herein, mutatis mutandis, as if fully set forth herein.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

Executed as of the first date written above.

 

AMERICAN REPROGRAPHICS COMPANY, L.L.C By:  

 

  Name:   Title: ARC ACQUISITION CORPORATION By:  

 

  Name:   Title: ERS DIGITAL, INC. By:  

 

  Name:   Title: LICENSING SERVICES INTERNATIONAL, LLC By:  

 

  Name:   Title: MIRROR PLUS TECHNOLOGIES, INC. By:  

 

  Name:   Title:

 

[SIGNATURE PAGE TO GUARANTY AGREEMENT]



--------------------------------------------------------------------------------

PLANWELL, LLC By:  

 

  Name:   Title: REPROGRAPHICS FORT WORTH, INC. By:  

 

  Name:   Title: RIDGWAY’S LLC By:  

 

  Name:   Title:

 

[SIGNATURE PAGE TO GUARANTY AGREEMENT]



--------------------------------------------------------------------------------

Accepted and Agreed:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

 

[SIGNATURE PAGE TO GUARANTY AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF GUARANTY SUPPLEMENT

[•], 20[•]

JPMorgan Chase Bank, N.A., as Administrative Agent

383 Madison Avenue

New York, NY 10017

Term Loan Credit Agreement, dated as of December 20, 2013 (as amended,

restated, extended, supplemented or otherwise modified in writing from time to

time, the “Credit Agreement”), among ARC DOCUMENT SOLUTIONS, INC.,

a Delaware corporation (the “Borrower”), each lender from time to time party

thereto (collectively, the “Lenders” and individually, a “Lender”), and

JPMORGAN CHASE BANK, N.A., as Administrative Agent.

Ladies and Gentlemen:

Reference is made to the above-captioned Credit Agreement and to the Guaranty
Agreement referred to therein (such Guaranty Agreement, as in effect on the date
hereof and as it may hereafter be amended, supplemented or otherwise modified
from time to time, together with this Guaranty Supplement (the “Guaranty
Supplement”), the “Guaranty”). The capitalized terms defined in the Guaranty or
in the Credit Agreement and not otherwise defined herein are used herein as
therein defined.

Section 1. Guaranty; Limitation of Liability. The undersigned hereby absolutely
and unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all of the Secured Obligations whether for
principal, interest, premiums, fees, indemnities, damages, costs, expenses or
otherwise, of the Borrower to the Secured Parties, and whether arising under the
Credit Agreement or under any other Credit Document, or under any Secured
Interest Rate Protection Agreement (including all renewals, extensions,
amendments, refinancings and other modifications thereof and all costs,
attorneys’ fees and expenses incurred by the Secured Parties in connection with
the collection or enforcement thereof), and whether recovery upon such
indebtedness and liabilities may be or hereafter become unenforceable or shall
be an allowed or disallowed claim under any proceeding or case commenced by or
against the Guarantor or the Borrower under the Debtor Relief Laws, and
including interest that accrues after the commencement by or against the
Borrower of any proceeding under any Debtor Relief Laws (collectively, the
“Guaranteed Obligations”). The Administrative Agent’s books and records showing
the amount of the Guaranteed Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon the Guarantor and conclusive for
the purpose of establishing the amount of the Guaranteed Obligations. This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Guaranteed Obligations or any instrument or agreement
evidencing any Guaranteed Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Guaranteed Obligations which
might otherwise constitute a defense to the obligations of the Guarantor under
this Guaranty, and the Guarantor hereby irrevocably waives any defenses (other
than any Specified Defenses) it may now have or hereafter acquire in any way
relating to any or all of the foregoing.



--------------------------------------------------------------------------------

(b) The undersigned hereby unconditionally and irrevocably agrees that in the
event any payment shall be required to be made to any Secured Party under this
Guaranty Supplement, the Guaranty, or any other guaranty, the undersigned will
contribute, to the maximum extent permitted by applicable law, such amounts to
each other Guarantor so as to maximize the aggregate amount paid to the Secured
Parties under or in respect of the Credit Documents.

(c) To the extent that any Guarantor shall be required hereunder to pay a
portion of the Guaranteed Obligations exceeding the greater of (a) the amount of
the economic benefit actually received by such Guarantor from the Loans and
(b) the amount such Guarantor would otherwise have paid if such Guarantor had
paid the aggregate amount of the Guaranteed Obligations (excluding the amount
thereof repaid by the Borrowers) in the same proportion as such Guarantor’s net
worth at the date enforcement is sought hereunder bears to the aggregate net
worth of all the Guarantors (taken together with the aggregate net worth of all
other “Guarantors” (as such term is defined in the Credit Agreement) obligated
with respect to the Guaranteed Obligations (the “Other Guarantors”)) at the date
enforcement is sought hereunder, then each Other Guarantor shall reimburse such
other Guarantors for the amount of such excess, pro rata, based on the
respective net worths of such Other Guarantors at the date enforcement hereunder
is sought.

(d) Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents or the other documents relating to the Secured
Obligations, the obligations of the undersigned under this Guaranty Supplement,
the Guaranty and the other Credit Documents shall not exceed an aggregate amount
equal to the largest amount that would not render such obligations subject to
avoidance under applicable Debtor Relief Laws.

Section 2. Obligations Under the Guaranty. The undersigned hereby agrees, as of
the date first above written, to be bound as a Guarantor and, if applicable, a
Qualified ECP Guarantor, by all of the terms and conditions of the Guaranty to
the same extent as each other Guarantor thereunder. The undersigned further
agrees, as of the date first above written, that each reference in the Guaranty
to an “Additional Guarantor” or a “Guarantor” shall also mean and be a reference
to the undersigned, and each reference in any other Credit Document to a “Credit
Party” or a “Guarantor” shall also mean and be a reference to the undersigned.

Section 3. Delivery by Telecopier. Delivery of an executed counterpart of a
signature page to this Guaranty Supplement by telecopier shall be effective as
delivery of an original executed counterpart of this Guaranty Supplement.



--------------------------------------------------------------------------------

Section 4. Governing Law, Submission to Jurisdiction, etc. The parties hereto
agree that Section 18 of the Guaranty is incorporated herein, mutatis mutandis,
as if fully set forth herein.

 

Very truly yours, [NAME OF ADDITIONAL GUARANTOR], By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

Accepted and Agreed:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT G-2

 

 

FORM OF COLLATERAL AGREEMENT

[See Attached]

 

Ex. G-2-1



--------------------------------------------------------------------------------

EXECUTION VERSION

SECURITY AGREEMENT

This SECURITY AGREEMENT (as amended, restated, supplemented, or otherwise
modified from time to time, this “Agreement”), dated as of December 20, 2013
among the Persons listed on the signature pages hereof as “Grantors” and those
additional entities that hereafter become parties hereto by executing the form
of Joinder attached hereto as Annex 1 (each, a “Grantor” and collectively, the
“Grantors”), and JPMORGAN CHASE BANK, N.A., in its capacity as Collateral Agent
for the Secured Parties (in such capacity, together with its successors and
assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Term Loan Credit Agreement of even date
herewith (as amended, restated, supplemented, or otherwise modified from time to
time, the “Credit Agreement”) by and among ARC Document Solutions, Inc., a
Delaware corporation (the “Borrower”), the lenders party thereto as “Lenders”
(each of such Lenders, together with its successors and permitted assigns, is
referred to hereinafter as a “Lender”) and Agent, Agent and the Lenders have
agreed to make certain financial accommodations available to the Borrower from
time to time pursuant to the terms and conditions thereof; and

WHEREAS, Agent has agreed to act as collateral agent for the benefit of the
Secured Parties in connection with the transactions contemplated by the Credit
Agreement and this Agreement;

WHEREAS, in order to induce Agent and the Lenders to enter into the Credit
Agreement and the other Credit Documents, to induce the Hedge Banks to enter
into the Secured Interest Rate Protection Agreements, and to induce the Secured
Parties to make financial accommodations to the Borrower as provided for in the
Credit Agreement, the other Credit Documents and the Secured Interest Rate
Protection Agreements, each Grantor has agreed to grant to Agent, for the
benefit of the Secured Parties, a continuing security interest in and to the
Collateral in order to secure the prompt and complete payment, observance and
performance of, among other things, the Secured Obligations; and

WHEREAS, each Grantor is a Subsidiary of the Borrower and, as such, will benefit
by virtue of the financial accommodations extended to the Borrower by the
Secured Parties.

NOW, THEREFORE, for and in consideration of the recitals made above and other
good and valuable consideration, the receipt, sufficiency and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

1. Definitions; Construction.

(a) All initially capitalized terms used herein (including in the preamble and
recitals hereof) without definition shall have the meanings ascribed thereto in
the Credit Agreement. Any terms (whether capitalized or lower case) used in this
Agreement that are defined in the Code shall be construed and defined as set
forth in the Code unless otherwise defined herein or in the Credit Agreement;
provided that to the extent that the Code is used to define any term used herein
and if such term is defined differently in different Articles of the Code, the
definition of such term contained in Article 9 of the Code shall govern. In
addition to those terms defined elsewhere in this Agreement, as used in this
Agreement, the following terms shall have the following meanings:



--------------------------------------------------------------------------------

(i) “Account” means an account (as that term is defined in Article 9 of the
Code).

(ii) “Account Debtor” means an account debtor (as that term is defined in the
Code).

(iii) “Activation Instruction” means any notice to the bank directing
disposition of funds in a deposit account.

(iv) “Agent” has the meaning specified therefor in the preamble to this
Agreement.

(v) “Agent’s Account” means a deposit account under the sole dominion and
control of Agent.

(vi) “Agent’s Lien” means the Liens granted by the Borrower or the other
Grantors to Agent under the Credit Documents.

(vii) “Agreement” has the meaning specified therefor in the preamble to this
Agreement.

(viii) “Books” means books and records (including each Grantor’s Records
indicating, summarizing, or evidencing such Grantor’s assets (including the
Collateral) or liabilities, each Grantor’s Records relating to such Grantor’s
business operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information).

(ix) “Borrower” has the meaning specified therefor in the recitals to this
Agreement.

(x) “Cash Equivalents” has the meaning specified therefor in the Credit
Agreement.

(xi) “Chattel Paper” means chattel paper (as that term is defined in the Code),
and includes tangible chattel paper and electronic chattel paper.

(xii) “Claim” has the meaning specified therefor in Section 25(c).

(xiii) “Code” means the New York Uniform Commercial Code, as in effect from time
to time; provided, however, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, priority, or
remedies with respect to any Agent’s Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority, or
remedies;

 

-2-



--------------------------------------------------------------------------------

(xiv) “Collateral” has the meaning specified therefor in Section 3.

(xv) “Collections” means all cash, checks, notes, instruments, and other items
of payment (including insurance proceeds, cash proceeds of asset sales, rental
proceeds, and tax refunds).

(xvi) “Commercial Tort Claims” means commercial tort claims (as that term is
defined in the Code), and includes those commercial tort claims listed on
Schedule 1.

(xvii) “Control Agreement” means a control agreement, in form and substance
reasonably satisfactory to Agent, executed and delivered by the Borrower or one
of its Domestic Subsidiaries, Agent, and the applicable securities intermediary
(with respect to a Securities Account) or bank (with respect to a Deposit
Account).

(xviii) “Controlled Account Bank” means any bank or securities intermediary that
maintains a Deposit Account or Securities Account required to be subject to a
Control Agreement hereunder.

(xix) “Copyrights” means any and all rights in any works of authorship,
including (A) copyrights and moral rights, (B) copyright registrations and
recordings thereof and all applications in connection therewith including those
listed on Schedule 2, (C) income, license fees, royalties, damages, and payments
now and hereafter due or payable under and with respect thereto, including
payments under all licenses entered into in connection therewith and damages and
payments for past, present, or future infringements thereof, (D) the right to
sue for past, present, and future infringements thereof, and (E) all of each
Grantor’s rights corresponding thereto throughout the world.

(xx) “Copyright Security Agreement” means each Copyright Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in substantially
the form of Exhibit A.

(xxi) “Court” has the meaning specified therefor in Section 25(f).

(xxii) “Credit Agreement” has the meaning specified therefor in the recitals to
this Agreement.

(xxiii) “Credit Document” has the meaning specified therefor in the Credit
Agreement.

(xxiv) “Deposit Account” means a deposit account (as that term is defined in the
Code).

(xxv) “Equipment” means equipment (as that term is defined in the Code).

 

-3-



--------------------------------------------------------------------------------

(xxvi) “Equity Interests” has the meaning specified therefor in the Credit
Agreement.

(xxvii) “Event of Default” has the meaning specified therefor in the Credit
Agreement.

(xxviii) “Excluded Property” has the meaning specified therefor in Section 3.

(xxix) “Farm Products” means farm products (as that term is defined in the
Code).

(xxx) “Fixtures” means fixtures (as that term is defined in the Code).

(xxxi) “General Intangibles” means general intangibles (as that term is defined
in the Code), and includes payment intangibles, software, contract rights,
rights to payment, rights under Hedge Agreements (including the right to receive
payment on account of the termination (voluntarily or involuntarily) of such
Hedge Agreements), rights arising under common law, statutes, or regulations,
choses or things in action, goodwill, Intellectual Property, Intellectual
Property Licenses, purchase orders, customer lists, monies due or recoverable
from pension funds, route lists, rights to payment and other rights under any
royalty or licensing agreements, including Intellectual Property Licenses,
infringement claims, pension plan refunds, pension plan refund claims, insurance
premium rebates, tax refunds, and tax refund claims, interests in a partnership
or limited liability company which do not constitute a security under Article 8
of the Code, and any other personal property other than Commercial Tort Claims,
money, Accounts, Chattel Paper, Deposit Accounts, goods, Investment Property,
Negotiable Collateral, and oil, gas, or other minerals before extraction.

(xxxii) “Grantor” and” Grantors” have the respective meanings specified therefor
in the preamble to this Agreement.

(xxxiii) “Insolvency or Liquidation Proceeding” has the meaning specified
therefor in the Credit Agreement.

(xxxiv) “Intellectual Property” means any and all Patents, Copyrights,
Trademarks, trade secrets, know-how, inventions (whether or not patentable),
algorithms, software programs (including source code and object code),
processes, product designs, industrial designs, blueprints, drawings, data,
customer lists, URLs and domain names, specifications, documentations, reports,
catalogs, literature, and any other forms of technology or proprietary
information of any kind, including all rights therein and all applications for
registration or registrations thereof.

(xxxv) “Intellectual Property Licenses” means, with respect to any Person (the
“Specified Party”), (A) any licenses or other similar rights provided to the
Specified Party in or with respect to Intellectual Property owned or controlled
by any other Person, and (B) any licenses or other similar rights provided to
any other Person in or with respect to Intellectual Property owned or controlled
by the Specified Party, in each case, including (x) any software license
agreements (other than license agreements for commercially available
off-the-shelf software that is generally available to the public which have been
licensed to a Grantor pursuant to end-user licenses), (y) the license agreements
listed on Schedule 3, and (z) the right to use any of the licenses or other
similar rights described in this definition in connection with the enforcement
of the Secured Parties’ rights under the Credit Documents; provided, however,
that “Intellectual Property Licenses” shall not include any license that is
excluded from the definition of Collateral as set forth in the last paragraph of
Section 3 of this Agreement.

 

-4-



--------------------------------------------------------------------------------

(xxxvi) “Intercreditor Agreement” has the meaning specified therefor in the
Credit Agreement.

(xxxvii) “Inventory” means inventory (as that term is defined in the Code).

(xxxviii) “Investment Property” means (A) any and all investment property (as
that term is defined in the Code), and (B) any and all of the following
(regardless of whether classified as investment property under the Code): all
Pledged Interests, Pledged Operating Agreements, and Pledged Partnership
Agreements.

(xxxix) “Joinder” means each Joinder to this Agreement executed and delivered by
Agent and each of the other parties listed on the signature pages thereto, in
substantially the form of Annex 1.

(xl) “Lender” and” Lenders” have the respective meanings specified therefor in
the recitals to this Agreement.

(xli) “Negotiable Collateral” means letters of credit, letter-of-credit rights,
instruments, promissory notes, drafts and documents (as each such term is
defined in the Code).

(xlii) “Obligations” has the meaning specified therefor in the Credit Agreement.

(xliii) “Patents” means patents and patent applications, including (A) the
patents and patent applications listed on Schedule 4, (B) all continuations,
divisionals, continuations-in-part, re-examinations, reissues, and renewals
thereof and improvements thereon, (C) all income, royalties, damages and
payments now and hereafter due or payable under and with respect thereto,
including payments under all licenses entered into in connection therewith and
damages and payments for past, present, or future infringements thereof, (D) the
right to sue for past, present, and future infringements thereof, and (E) all of
each Grantor’s rights corresponding thereto throughout the world.

(xliv) “Patent Security Agreement” means each Patent Security Agreement executed
and delivered by Grantors, or any of them, and Agent, in substantially the form
of Exhibit B.

(xlv) “Permitted Investments” means any of the Investments that the Borrower
and/or its Restricted Subsidiaries are authorized to make pursuant to
Section 10.05 of the Credit Agreement.

 

-5-



--------------------------------------------------------------------------------

(xlvi) “Permitted Liens” has the meaning specified therefor in the Credit
Agreement.

(xlvii) “Person” has the meaning specified therefor in the Credit Agreement.

(xlviii) “Pledged Companies” means each Person listed on Schedule 5 as a
“Pledged Company,” together with each other Person, all or a portion of whose
Equity Interests are acquired or otherwise owned by a Grantor after the
Effective Date; provided, however, that Pledged Companies shall not include any
company whose stock (or portion thereof) is excluded from the definition of
Collateral as set forth in the last paragraph of Section 3 of this Agreement.

(xlix) “Pledged Interests” means all of each Grantor’s right, title and interest
in and to all of the Equity Interests now owned or hereafter acquired by such
Grantor, regardless of class or designation, including in each of the Pledged
Companies, and all substitutions therefor and replacements thereof, all proceeds
thereof and all rights relating thereto, also including any certificates
representing the Equity Interests, the right to receive any certificates
representing any of the Equity Interests, all warrants, options, share
appreciation rights and other rights, contractual or otherwise, in respect
thereof and the right to receive all dividends, distributions of income,
profits, surplus, or other compensation by way of income or liquidating
distributions, in cash or in kind, and all cash, instruments, and other property
from time to time received, receivable, or otherwise distributed in respect of
or in addition to, in substitution of, on account of, or in exchange for any or
all of the foregoing; provided, however, that with respect to the Equity
Interests in ARC Canada, or any other Foreign Subsidiary or foreign joint
venture, such Pledged Interests shall be limited to 65% of the outstanding
voting Equity Interests of ARC Canada, or any other Foreign Subsidiary or
foreign joint venture; and provided, further, that Pledged Interests shall not
include any Equity Interests excluded from the definition of Collateral as set
forth in the last paragraph of Section 3 of this Agreement.

(l) “Pledged Interests Addendum” means a Pledged Interests Addendum
substantially in the form of Exhibit C.

(li) “Pledged Notes” has the meaning specified therefor in Section 6(l).

(lii) “Pledged Operating Agreements” means all of each Grantor’s rights, powers,
and remedies under the limited liability company operating agreements of each of
the Pledged Companies that are limited liability companies.

(liii) “Pledged Partnership Agreements” means all of each Grantor’s rights,
powers, and remedies under the partnership agreements of each of the Pledged
Companies that are partnerships.

(liv) “Pro Rata Share” means, when calculating a Secured Party’s portion of any
distribution or amount, that amount (expressed as a percentage) equal to a
fraction the numerator of which is the then unpaid amount of such Secured
Party’s Secured Obligations and the denominator of which is the then outstanding
amount of all Secured Obligations.

 

-6-



--------------------------------------------------------------------------------

(lv) “Proceeds” has the meaning specified therefor in Section 3(r).

(lvi) “PTO” means the United States Patent and Trademark Office.

(lvii) “Real Property” means any estates or interests in real property now owned
or hereafter acquired by any Grantor or any Subsidiary of any Grantor and the
improvements thereto.

(lviii) “Record” means information that is inscribed on a tangible medium or
which is stored in an electronic or other medium and is retrievable in
perceivable form.

(lix) “Representative” has the meaning specified therefor in Section 18(a).

(lx) “Rescission” has the meaning specified therefor in Section 7(k).

(lxi) “Secured Obligations” means all Obligations (as defined in the Credit
Agreement) and all obligations of the Grantors under the Secured Interest Rate
Protection Agreements (including any interest, fees and expenses accruing
subsequent to the commencement of any Insolvency or Liquidation Proceeding at
the rate provided for in the Credit Agreement, the other Credit Documents or
Secured Interest Rate Protection Agreements, as applicable, whether or not such
interest, fees or expenses are allowed claims under any such proceeding or under
applicable state, federal or foreign law).

(lxii) “Secured Parties” means, collectively, the Lenders, the Hedge Banks and
Agent.

(lxiii) “Securities Account” means a securities account (as that term is defined
in the Code).

(lxiv) “Security Interest” has the meaning specified therefor in Section 3.

(lxv) “Specified Party” has the meaning specified therefor in the definition of
Intellectual Property Licenses.

(lxvi) “Supporting Obligations” means supporting obligations (as such term is
defined in the Code), and includes letters of credit and guaranties issued in
support of Accounts, Chattel Paper, documents, General Intangibles, instruments
or Investment Property.

(lxvii) “Trademarks” means any and all trademarks, trade names, registered
trademarks, trademark applications, service marks, registered service marks and
service mark applications, including (A) the trade names, registered trademarks,
trademark applications, registered service marks and service mark applications
listed on Schedule 6, (B) all renewals thereof, (C) all income, royalties,
damages and payments now and hereafter due or payable under and with respect
thereto, including payments under all licenses entered into in connection
therewith and damages and payments for past or future infringements or dilutions
thereof, (D) the right to sue for past, present and future infringements and
dilutions thereof, (E) the goodwill of each Grantor’s business symbolized by the
foregoing or connected therewith, and (F) all of each Grantor’s rights
corresponding thereto throughout the world.

 

-7-



--------------------------------------------------------------------------------

(lxviii) “Trademark Security Agreement” means each Trademark Security Agreement
executed and delivered by Grantors, or any of them, and Agent, in substantially
the form of Exhibit D .

(lxix) “URL” means “uniform resource locator,” an internet web address.

(b) Unless the context of this Agreement clearly requires otherwise, references
to the plural include the singular, references to the singular include the
plural, the terms “includes” and “including” are not limiting, and the term “or”
has, except where otherwise indicated, the inclusive meaning represented by the
phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Section, subsection, clause,
schedule, and exhibit references herein are to this Agreement unless otherwise
specified. Any reference in this Agreement to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein or in
the Credit Agreement). The words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties. Any reference herein to the satisfaction,
repayment, or payment in full of the Secured Obligations shall mean
(i) termination of all Commitments, (ii) the payment or repayment in full in
cash or immediately available funds of (A) the principal amount of, and interest
accrued with respect to, all outstanding Loans, together with the payment of any
premium applicable to the repayment of the Loans, (B) all expenses of Secured
Parties in connection with the Credit Documents and the Secured Interest Rate
Protection Agreements that have accrued regardless of whether demand has been
made therefor, (C) all fees or charges that have accrued hereunder or under any
other Credit Document, (iii) the receipt by Agent of cash collateral in order to
secure any other contingent Secured Obligations for which a claim or demand for
payment has been made at such time or in respect of matters or circumstances
known to Agent or a Lender at the time that are reasonably expected to result in
any loss, cost, damage or expense (including attorneys’ fees and legal
expenses), such cash collateral to be in such amount as Agent reasonably
determines is appropriate to secure such contingent Secured Obligations, and
(iv) the payment or repayment in full in immediately available funds of all
other Secured Obligations (including the payment of any termination amount then
applicable (or which would or could become applicable as a result of the
repayment of the other Secured Obligations) under Secured Interest Rate
Protection Agreements provided by Hedge Banks) other than (A) unasserted
contingent indemnification obligations and (B) any obligations under Secured
Interest Rate Protection Agreements that, at such time, are allowed by the
applicable Hedge Bank to remain outstanding without being required to be repaid.
Any reference herein to any Person shall be construed to include such Person’s
successors and assigns. Any requirement of a writing contained herein or in any
other Credit Document shall be satisfied by the transmission of a Record.

 

-8-



--------------------------------------------------------------------------------

(c) All of the schedules and exhibits attached to this Agreement shall be deemed
incorporated herein by reference.

2. Reserved.

3. Grant of Security. Each Grantor hereby unconditionally grants, assigns, and
pledges to Agent, for the benefit of each of the Secured Parties, to secure the
Secured Obligations, a continuing security interest (hereinafter referred to as
the “Security Interest”) in all of such Grantor’s right, title, and interest in
and to the following, whether now owned or hereafter acquired or arising and
wherever located (the “Collateral”):

(a) all of such Grantor’s Accounts;

(b) all of such Grantor’s Books;

(c) all of such Grantor’s Chattel Paper;

(d) all of such Grantor’s Commercial Tort Claims;

(e) all of such Grantor’s Deposit Accounts;

(f) all of such Grantor’s Equipment;

(g) all of such Grantor’s Farm Products;

(h) all of such Grantor’s Fixtures;

(i) all of such Grantor’s General Intangibles;

(j) all of such Grantor’s Inventory;

(k) all of such Grantor’s Investment Property;

(l) all of such Grantor’s Intellectual Property and Intellectual Property
Licenses;

(m) all of such Grantor’s Negotiable Collateral (including all of such Grantor’s
Pledged Notes);

(n) all of such Grantor’s Pledged Interests (including all of such Grantor’s
Pledged Operating Agreements and Pledged Partnership Agreements);

(o) all of such Grantor’s Securities Accounts;

(p) all of such Grantor’s Supporting Obligations;

(q) all of such Grantor’s money, Cash Equivalents, or other assets of such
Grantor that now or hereafter come into the possession, custody, or control of
Agent (or its agent or designee) or any Lender; and

 

-9-



--------------------------------------------------------------------------------

(r) all of the proceeds (as such term is defined in the Code) and products,
whether tangible or intangible, of any of the foregoing, including proceeds of
insurance or Commercial Tort Claims covering or relating to any or all of the
foregoing, and any and all Accounts, Books, Chattel Paper, Deposit Accounts,
Equipment, Fixtures, General Intangibles, Inventory, Investment Property,
Intellectual Property, Negotiable Collateral, Pledged Interests, Securities
Accounts, Supporting Obligations, money, or other tangible or intangible
property resulting from the sale, lease, license, exchange, collection, or other
disposition of any of the foregoing, the proceeds of any award in condemnation
with respect to any of the foregoing, any rebates or refunds, whether for taxes
or otherwise, and all proceeds of any such proceeds, or any portion thereof or
interest therein, and the proceeds thereof, and all proceeds of any loss of,
damage to, or destruction of the above, whether insured or not insured, and, to
the extent not otherwise included, any indemnity, warranty, or guaranty payable
by reason of loss or damage to, or otherwise with respect to any of the
foregoing (the “Proceeds”). Without limiting the generality of the foregoing,
the term “Proceeds” includes whatever is receivable or received when Investment
Property or proceeds are sold, exchanged, collected, or otherwise disposed of,
whether such disposition is voluntary or involuntary, and includes proceeds of
any indemnity or guaranty payable to any Grantor or Agent from time to time with
respect to any of the Investment Property.

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include (collectively, “Excluded Property”):
(i) Investment Property or General Intangibles constituting the voting Equity
Interests of a Grantor in or to any foreign joint venture or any Foreign
Subsidiary, except solely to the extent that such Equity Interests represent 65%
or less of the outstanding voting Equity Interests of ARC Canada or any other
Foreign Subsidiary directly owned by a Grantor; (ii) any property subject to any
negative pledge clauses or other restrictions on assignment pursuant to
Capitalized Lease Obligations, Synthetic Lease Obligations or documentation
regarding purchase money Indebtedness or other purchase money security interests
or other property as contemplated under Section 10.04(iii) of the Credit
Agreement, if the Liens granted pursuant to such Capitalized Lease Obligations,
Synthetic Lease Obligations or documentation regarding purchase money
Indebtedness or other purchase money security interests or documentation are
Permitted Liens and the Indebtedness incurred thereunder is permitted to be
incurred under Section 10.04(iii) of the Credit Agreement (provided that such
property shall be considered Collateral immediately and automatically when such
property is not subject to such documentation); (iii) any rights or interest in
any contract, lease, permit, license, or license agreement covering real or
personal property of any Grantor (including any Investment Property constituting
Equity Interests of Unis Document Solutions Co., Ltd to the extent a pledge
thereof would violate any organizational documents of such Person) if under the
terms of such contract, lease, permit, license, or license agreement, or
applicable law with respect thereto, the grant of a security interest or lien
therein would result in the abandonment, invalidation, unlawfulness or
unenforceability of any right or interest of any Grantor therein or is
prohibited as a matter of law or under the terms of such contract, lease,
permit, license, or license agreement and such prohibition or restriction has
not been waived or the consent of the other party to such contract, lease,
permit, license, or license agreement has not been obtained (provided, that,
(A) the foregoing exclusions of this clause (ii) shall in no way be construed
(1) to apply to the extent that any described prohibition or restriction is
ineffective under Section 9-406, 9-407, 9-408, or 9-409 of the Code or other
applicable law, or (2) to apply to the extent that any consent or waiver has
been obtained that would permit Agent’s security interest or lien to attach
notwithstanding the prohibition or restriction on the pledge of such contract,
lease, permit, license, or license agreement and (B) the foregoing exclusions of
clauses (i) and (ii) shall in no way be construed to limit, impair, or otherwise
affect any of Agent’s, any other Secured Party’s continuing security interests
in and liens upon any rights or interests of any Grantor in or to (1) monies due
or to become due under or in connection with any described contract, lease,
permit, license, license agreement, or Equity Interests (including any Accounts
or Equity Interests), or (2) any proceeds from the sale, license, lease, or
other dispositions of any such contract, lease, permit, license, license
agreement, or Equity Interests); (iii) any United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law,
provided that upon submission and acceptance by the PTO of an amendment to
allege use pursuant to 15 U.S.C. Section 1060(a) (or any successor provision),
such intent-to-use trademark application shall be considered Collateral;
(iv) any fee or leasehold interests in Real Property prior to Agent’s request
for a Mortgage; or (v) any motor vehicles.

 

-10-



--------------------------------------------------------------------------------

4. Security for Secured Obligations. The Security Interest created hereby
secures the payment and performance of the Secured Obligations, whether now
existing or arising hereafter. Without limiting the generality of the foregoing,
this Agreement secures the payment of all amounts which constitute part of the
Secured Obligations and would be owed by Grantors, or any of them, to the
Secured Parties or any of them, but for the fact that they are unenforceable or
not allowable (in whole or in part) as a claim in an Insolvency or Liquidation
Proceeding involving any Grantor due to the existence of such Insolvency or
Liquidation Proceeding.

5. Grantors Remain Liable. Anything herein to the contrary notwithstanding,
(a) each of the Grantors shall remain liable under the contracts and agreements
included in the Collateral, including the Pledged Operating Agreements and the
Pledged Partnership Agreements, to perform all of the duties and obligations
thereunder to the same extent as if this Agreement had not been executed,
(b) the exercise by Agent or any other Secured Party of any of the rights
hereunder shall not release any Grantor from any of its duties or obligations
under such contracts and agreements included in the Collateral, and (c) none of
the Secured Parties shall have any obligation or liability under such contracts
and agreements included in the Collateral by reason of this Agreement, nor shall
any of the Secured Parties be obligated to perform any of the obligations or
duties of any Grantors thereunder or to take any action to collect or enforce
any claim for payment assigned hereunder. Until an Event of Default shall occur
and be continuing, except as otherwise provided in this Agreement, the Credit
Agreement, or any other Credit Document, the Grantors shall have the right to
possession and enjoyment of the Collateral for the purpose of conducting the
ordinary course of their respective businesses, subject to and upon the terms
hereof and of the Credit Agreement and the other Credit Documents. Without
limiting the generality of the foregoing, it is the intention of the parties
hereto that record and beneficial ownership of the Pledged Interests, including
all voting, consensual, dividend, and distribution rights, shall remain in the
applicable Grantor until (i) the occurrence and continuance of an Event of
Default and (ii) Agent has notified the applicable Grantor of Agent’s election
to exercise such rights with respect to the Pledged Interests pursuant to
Section 16.

 

-11-



--------------------------------------------------------------------------------

6. Representations and Warranties. In order to induce Agent to enter into this
Agreement for the benefit of the Secured Parties, each Grantor makes the
following representations and warranties to the Secured Parties which shall be
true, correct, and complete, in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof), as of the Effective Date, and shall be true, correct, and complete, in
all material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof), as of the date of the making of
each Loan made thereafter, as though made on and as of the date of such Loan
(except to the extent that such representations and warranties relate solely to
an earlier date, in which case such representations and warranties shall be true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) as of such earlier
date) and such representations and warranties shall survive the execution and
delivery of this Agreement:

(a) The name (within the meaning of Section 9-503 of the Code) and jurisdiction
of organization of each Grantor is set forth on Schedule 7 (as such Schedule may
be updated from time to time to reflect changes resulting from transactions
permitted under the Credit Documents).

(b) The chief executive office of each Grantor is located at the address
indicated on Schedule 7 (as such Schedule may be updated from time to time to
reflect changes resulting from transactions permitted under the Credit
Documents).

(c) Each Grantor’s tax identification numbers and organizational identification
numbers, if any, are identified on Schedule 7 (as such Schedule may be updated
from time to time to reflect changes resulting from transactions permitted under
the Credit Documents).

(d) As of the Effective Date, no Grantor holds any commercial tort claims that
exceed $500,000 in amount, except as set forth on Schedule 1.

(e) Set forth on Schedule 9 (as such Schedule may be updated from time to time
subject to Section 7(k)(iii) with respect to Controlled Accounts and provided
that Grantors comply with Section 7(c) hereof) is a listing of all of Grantors’
Deposit Accounts and Securities Accounts, including, with respect to each bank
or securities intermediary (a) the name and address of such Person, and (b) the
account numbers of the Deposit Accounts or Securities Accounts maintained with
such Person.

(f) Schedule 8 sets forth all Real Property owned by any of the Grantors as of
the Effective Date.

(g) As of the Effective Date: (i) Schedule 2 provides a complete and correct
list of all registered Copyrights owned by any Grantor, all applications for
registration of Copyrights owned by any Grantor; (ii) Schedule 3 provides a
complete and correct list of all Intellectual Property Licenses entered into by
any Grantor pursuant to which (A) any Grantor has provided any license or other
rights in Intellectual Property owned or controlled by such Grantor to any other
Person (other than non-exclusive software licenses granted in the ordinary
course of business) or (B) any Person has granted to any Grantor any license or
other rights in Intellectual Property owned or controlled by such Person that is
material to the business of such Grantor, including any Intellectual Property
that is incorporated in any Inventory, software, or other product marketed,
sold, licensed, or distributed by such Grantor; (iii) Schedule 4 provides a
complete and correct list of all Patents owned by any Grantor and all
applications for Patents owned by any Grantor; and (iv) Schedule 6 provides a
complete and correct list of all registered Trademarks owned by any Grantor, all
applications for registration of Trademarks owned by any Grantor, and all other
Trademarks owned by any Grantor and material to the conduct of the business of
any Grantor.

 

-12-



--------------------------------------------------------------------------------

(h) (i) (A) each Grantor owns exclusively or holds licenses in all Intellectual
Property that is necessary in the conduct of its business, and (B) all employees
and contractors of each Grantor who were involved in the creation or development
of any Intellectual Property for such Grantor that is necessary in the business
of such Grantor have signed agreements containing assignment of Intellectual
Property rights to such Grantor and obligations of confidentiality, in each
case, except where failure to do so either individually or in the aggregate
could not reasonably be expected to result in a Material Adverse Effect;

(ii) to each Grantor’s knowledge after reasonable inquiry, no Person has
infringed or misappropriated or is currently infringing or misappropriating any
Intellectual Property rights owned by such Grantor, in each case, that either
individually or in the aggregate could reasonably be expected to result in a
Material Adverse Effect;

(iii) (A) to each Grantor’s knowledge after reasonable inquiry, except where
such infringement either individually or in the aggregate could not reasonably
be expected to result in a Material Adverse Effect, (1) such Grantor has never
infringed or misappropriated and is not currently infringing or misappropriating
any Intellectual Property rights of any Person, and (2) no product manufactured,
used, distributed, licensed, or sold by or service provided by such Grantor has
ever infringed or misappropriated or is currently infringing or misappropriating
any Intellectual Property rights of any Person, in each case, except where such
infringement either individually or in the aggregate could not reasonably be
expected to result in a Material Adverse Effect, and (B) there are no
infringement or misappropriation claims or proceedings pending, or to any
Grantor’s knowledge after reasonable inquiry, threatened in writing against any
Grantor, and no Grantor has received any written notice or other communication
of any actual or alleged infringement or misappropriation of any Intellectual
Property rights of any Person, in each case, except where such infringement
either individually or in the aggregate could not reasonably be expected to
result in a Material Adverse Effect;

(iv) to each Grantor’s knowledge after reasonable inquiry, all registered
Copyrights, registered Trademarks, and issued Patents that are owned by such
Grantor and necessary in the conduct of its business are valid, subsisting and
enforceable and in compliance with all legal requirements, filings, and payments
and other actions that are required to maintain such Intellectual Property in
full force and effect, except where the failure to do so either individually or
in the aggregate could not reasonably be expected to result in a Material
Adverse Effect; and

 

-13-



--------------------------------------------------------------------------------

(v) each Grantor has taken reasonable steps to maintain the confidentiality of
and otherwise protect and enforce its rights in all trade secrets owned by such
Grantor that are necessary in the conduct of the business of such Grantor,
except where the failure to do so either individually or in the aggregate could
not reasonably be expected to result in a Material Adverse Effect.

(i) This Agreement creates a valid security interest in the Collateral of each
Grantor, to the extent a security interest therein can be created under the
Code, securing the payment of the Secured Obligations. Except to the extent a
security interest in the Collateral cannot be perfected by the filing of a
financing statement under the Code, all filings and other actions necessary or
desirable to perfect and protect such security interest have been duly taken or
will have been taken upon the filing of financing statements listing each
applicable Grantor, as a debtor, and Agent, as secured party, in the
jurisdictions listed next to such Grantor’s name on Schedule 11. Upon the making
of such filings, Agent shall have a perfected security interest in the
Collateral of each Grantor (prior to all other Liens, except for Liens having
priority pursuant to the Intercreditor Agreement and Permitted Liens which are
non-consensual Permitted Liens, permitted purchase money Liens or, the interests
of lessors under Capitalized Lease Obligations or permitted pursuant to
Section 10.01 of the Credit Agreement) to the extent such security interest can
be perfected by the filing of a financing statement under the Code. Upon filing
of the Copyright Security Agreement with the United States Copyright Office,
filing of the Patent Security Agreement and the Trademark Security Agreement
with the PTO, and the filing of appropriate financing statements in the
jurisdictions listed on Schedule 11, all actions necessary or desirable to
protect and perfect the Security Interest in and on each Grantor’s Patents,
Trademarks, or Copyrights has been taken and such perfected Security Interest is
enforceable as such as against any and all creditors of and purchasers from any
Grantor to the extent the Security Interest in such Patents, Trademarks and
Copyrights are able to be perfected by such filings. All action by any Grantor
necessary to protect and perfect such security interest on each item of
Collateral has been duly taken.

(j) (i) Except for the Security Interest created hereby, (A) each Grantor has
good and marketable title to (with respect to personal property) its portion of
the Collateral, free and clear of all Liens other than Permitted Liens, and
(B) each Grantor is and will at all times be the sole holder of record and the
legal and beneficial owner, free and clear of all Liens other than Permitted
Liens, of the Pledged Interests indicated on Schedule 5 as being owned by such
Grantor and, when acquired by such Grantor, any Pledged Interests acquired after
the Effective Date; (ii) all of the Pledged Interests are duly authorized,
validly issued, fully paid and nonassessable and the Pledged Interests
constitute or will constitute the percentage of the issued and outstanding
Equity Interests of the Pledged Companies of such Grantor identified on Schedule
5 as supplemented or modified by any Pledged Interests Addendum or any Joinder
to this Agreement; (iii) such Grantor has the right and requisite authority to
pledge the Investment Property pledged by such Grantor to Agent as provided
herein; (iv) all actions necessary or desirable to perfect and establish the
priority (set forth in Section 6.(i)) under the Code of, or otherwise protect,
any Agent’s Liens in the Investment Property, and the proceeds thereof, have
been duly taken, upon (A) the execution and delivery of this Agreement; (B) the
taking of possession by Agent (or its agent or designee) of any certificates
representing the Pledged Interests, together with undated powers (or other
documents of transfer acceptable to Agent) endorsed in blank by the applicable
Grantor; (C) the filing of financing statements in the applicable jurisdiction
set forth on Schedule 11 for such Grantor with respect to the Pledged Interests
of such Grantor that are not represented by certificates or which are
represented by certificates but are not securities pursuant to Article 8 of the
Uniform Commercial Code in effect in any jurisdiction; and (D) with respect to
any Securities Accounts, the delivery of Control Agreements with respect
thereto; and (v) each Grantor has delivered to and deposited with Agent all
certificates representing the Pledged Interests owned by such Grantor to the
extent such Pledged Interests are represented by certificates, and undated
powers (or other documents of transfer acceptable to Agent) endorsed in blank
with respect to such certificates. None of the Pledged Interests owned or held
by such Grantor has been issued or transferred in violation of any securities
registration, securities disclosure, or similar laws of any jurisdiction to
which such issuance or transfer may be subject.

 

-14-



--------------------------------------------------------------------------------

(k) No consent, approval, authorization, or other order or other action by, and
no notice to or filing with, any Governmental Authority or any other Person is
required (i) for the grant of a Security Interest by such Grantor in and to the
Collateral pursuant to this Agreement or for the execution, delivery, or
performance of this Agreement by such Grantor, except for consents, approvals,
authorizations, orders, other actions, notices and filings that (A) by their
nature can only be obtained or made after the date hereof, (B) the failure of
which to obtain could not reasonably be expected to result in a Material Adverse
Effect, or (C) as may be required by foreign laws affecting the pledge of the
Pledged Interests of Foreign Subsidiaries or foreign joint ventures, or (ii) for
the exercise by Agent of the voting or other rights provided for in this
Agreement with respect to the Investment Property or the remedies in respect of
the Collateral pursuant to this Agreement, except (A) as may be required in
connection with such disposition of Investment Property by laws affecting the
offering and sale of securities generally and except for consents, approvals,
authorizations, or other orders or actions that have been obtained or given (as
applicable) and that are still in force or (B) as may be required by foreign
laws affecting the pledge of the Pledged Interests of Foreign Subsidiaries or
foreign joint ventures. No Intellectual Property License of any Grantor that is
necessary in or material to the conduct of such Grantor’s business requires any
consent of any other Person that has not been obtained in order for such Grantor
to grant the security interest granted hereunder in such Grantor’s right, title
or interest in or to such Intellectual Property License.

(l) There is no default, breach, violation, or event of acceleration existing
under any promissory note (as defined in the Code) constituting Collateral and
pledged hereunder (each a “Pledged Note”) and no event has occurred or
circumstance exists which, with the passage of time or the giving of notice, or
both, would constitute a default, breach, violation, or event of acceleration
under any Pledged Note. No Grantor that is an obligee under a Pledged Note has
waived any default, breach, violation, or event of acceleration under such
Pledged Note.

 

-15-



--------------------------------------------------------------------------------

(m) As to all limited liability company or partnership interests, issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby represents and warrants that the Pledged Interests issued pursuant to
such agreement (A) are not dealt in or traded on securities exchanges or in
securities markets, (B) do not constitute investment company securities, and
(C) are not held by such Grantor in a Securities Account. In addition, none of
the Pledged Operating Agreements, the Pledged Partnership Agreements, or any
other agreements governing any of the Pledged Interests issued under any Pledged
Operating Agreement or Pledged Partnership Agreement, provides that such Pledged
Interests are securities governed by Article 8 of the Uniform Commercial Code as
in effect in any relevant jurisdiction.

7. Covenants. Each Grantor, jointly and severally, covenants and agrees with
Agent that from and after the date of this Agreement and until the date of
termination of this Agreement in accordance with Section 23:

(a) Possession of Collateral. In the event that any Collateral, including
Proceeds, is evidenced by or consists of Negotiable Collateral, Investment
Property, or Chattel Paper having an aggregate value or face amount of $250,000
or more for all such Negotiable Collateral, Investment Property, or Chattel
Paper, the Grantors shall promptly (and in any event within five (5) Business
Days after receipt thereof) notify Agent thereof, and if and to the extent that
perfection or priority of Agent’s Security Interest is dependent on or enhanced
by possession, the applicable Grantor, promptly (and in any event within five
(5) Business Days) after request by Agent, shall execute such other documents
and instruments as shall be requested by Agent or, if applicable, endorse and
deliver physical possession of such Negotiable Collateral, Investment Property,
or Chattel Paper to Agent that does not constitute ABL Priority Collateral (as
defined in the Intercreditor Agreement), together with such undated powers (or
other relevant document of transfer acceptable to Agent) endorsed in blank as
shall be requested by Agent, and shall do such other acts or things deemed
necessary or desirable by Agent to protect Agent’s Security Interest therein;

(b) Chattel Paper.

(i) Subject to the terms of the Intercreditor Agreement, promptly (and in any
event within five (5) Business Days) after request by Agent, each Grantor shall
take all steps reasonably necessary to grant Agent control of all electronic
Chattel Paper in accordance with the Code and all “transferable records” as that
term is defined in Section 16 of the Uniform Electronic Transaction Act and
Section 201 of the federal Electronic Signatures in Global and National Commerce
Act as in effect in any relevant jurisdiction, to the extent that the aggregate
value or face amount of such electronic Chattel Paper equals or exceeds
$250,000;

(ii) If any Grantor retains possession of any Chattel Paper or instruments
(which retention of possession shall be subject to the extent permitted hereby
and by the Credit Agreement), promptly upon the request of Agent, such Chattel
Paper and instruments shall be marked with the following legend: “This writing
and the obligations evidenced or secured hereby are subject to the Security
Interest of JPMorgan Chase Bank, N.A., as Agent for the benefit of the Secured
Parties”;

 

-16-



--------------------------------------------------------------------------------

(c) Control Agreements.

(i) Except to the extent otherwise excused by Section 7(k)(iv), each Grantor
shall obtain an authenticated Control Agreement from each bank maintaining a
Deposit Account or Securities Account for such Grantor;

(ii) Except to the extent otherwise excused by Section 7(k)(iv), each Grantor
shall obtain an authenticated Control Agreement from each issuer of
uncertificated securities, securities intermediary, or commodities intermediary
issuing or holding any financial assets or commodities to or for any Grantor, or
maintaining a Securities Account for such Grantor; and

(iii) Except to the extent delivered to the possession of Agent or otherwise
excused by Section 7(k)(iv), each Grantor shall obtain an authenticated Control
Agreement with respect to all of such Grantor’s investment property that
constitutes Collateral hereunder;

(d) Letter-of-Credit Rights. If the Grantors (or any of them) are or become the
beneficiary of letters of credit having a face amount or value of $250,000 or
more in the aggregate, then the applicable Grantor or Grantors shall promptly
(and in any event within five (5) Business Days after becoming a beneficiary)
notify Agent thereof and, promptly (and in any event within five (5) Business
Days) after request by Agent, use its or their commercially reasonable efforts
to enter into a tri-party (or, subject to the terms of the Intercreditor
Agreement, a four-party) agreement with Agent and the issuer or confirming bank
with respect to letter-of-credit rights assigning such letter-of-credit rights
to Agent and directing all payments thereunder to Agent’s Account or an account
of the ABL Agent (as defined in the Intercreditor Agreement), all in form and
substance reasonably satisfactory to Agent;

(e) Commercial Tort Claims. If the Grantors (or any of them) obtain Commercial
Tort Claims having a value, or involving an asserted claim, in the amount of
$250,000 or more in the aggregate for all Commercial Tort Claims, then the
applicable Grantor or Grantors shall promptly (and in any event within five
(5) Business Days of obtaining such Commercial Tort Claim), notify Agent upon
incurring or otherwise obtaining such Commercial Tort Claims and, promptly (and
in any event within five (5) Business Days) after request by Agent, amend
Schedule 1 to describe such Commercial Tort Claims in a manner that reasonably
identifies such Commercial Tort Claims and which is otherwise reasonably
satisfactory to Agent, and hereby authorizes the filing of additional financing
statements or amendments to existing financing statements describing such
Commercial Tort Claims, and agrees to do such other acts or things deemed
necessary or desirable by Agent to give Agent a perfected security interest in
any such Commercial Tort Claim with the priority required by Section 6(i);

(f) Government Contracts. Other than Accounts and Chattel Paper the aggregate
value of which does not at any one time exceed $500,000, if any Account or
Chattel Paper arises out of a contract or contracts with the United States of
America or any department, agency, or instrumentality thereof, the Grantors
shall promptly (and in any event within five (5) Business Days of the creation
thereof) notify Agent thereof and, promptly (and in any event within five
(5) Business Days) after request by Agent if and to the extent required in order
to establish the priority required by Section 6(i), execute any instruments or
take any steps reasonably required by Agent in order that all moneys due or to
become due under such contract or contracts shall be assigned to Agent, for the
benefit of the Secured Parties, and shall provide written notice thereof under
the Assignment of Claims Act or other applicable law; provided that, so long as
no Event of Default shall have occurred, Agent shall not require the Grantors to
execute any such instruments or take any such steps with respect to such
contracts;

 

-17-



--------------------------------------------------------------------------------

(g) Intellectual Property.

(i) Upon the request of Agent, in order to facilitate filings with the PTO and
the United States Copyright Office, each Grantor shall execute and deliver to
Agent one or more Copyright Security Agreements, Trademark Security Agreements,
or Patent Security Agreements to further evidence any Agent’s Lien on such
Grantor’s Patents, Trademarks, or Copyrights, and the General Intangibles of
such Grantor relating thereto or represented thereby;

(ii) Subject to such Grantor’s past business practice and reasonable business
judgment regarding the appropriate use of its resources, each Grantor shall have
the duty, with respect to Intellectual Property that is necessary in or material
to the conduct of such Grantor’s business, to protect and diligently enforce and
defend at such Grantor’s expense its Intellectual Property, including (A) to
diligently enforce and defend, including promptly suing for infringement,
misappropriation, or dilution and to recover any and all damages for such
infringement, misappropriation, or dilution, and filing for opposition,
interference, and cancellation against conflicting Intellectual Property rights
of any Person, (B) to prosecute diligently any trademark application or service
mark application that is part of the Trademarks pending as of the date hereof or
hereafter until the termination of this Agreement, (C) to prosecute diligently
any patent application that is part of the Patents pending as of the date hereof
or hereafter until the termination of this Agreement, (D) to take all reasonable
and necessary action to preserve and maintain all of such Grantor’s Trademarks,
Patents, Copyrights, Intellectual Property Licenses, and its rights therein,
including paying all maintenance fees and filing of applications for renewal,
affidavits of use, and affidavits of noncontestability, and (E) to require all
employees, consultants, and contractors of each Grantor who were involved in the
creation or development of such Intellectual Property to sign agreements
containing assignment of Intellectual Property rights and obligations of
confidentiality. Subject to such Grantor’s past business practice and reasonable
business judgment regarding the appropriate use of its resources, each Grantor
further agrees not to abandon any Intellectual Property or Intellectual Property
License that is necessary in or material to the conduct of such Grantor’s
business. Each Grantor hereby agrees to take the steps described in this
Section 7(g)(ii) with respect to all new or acquired Intellectual Property to
which it is now or later becomes entitled that is necessary in or material to
the conduct of such Grantor’s business;

 

-18-



--------------------------------------------------------------------------------

(iii) The Grantors acknowledge and agree that the Lender Group shall have no
duties with respect to any Intellectual Property or Intellectual Property
Licenses of any Grantor. Without limiting the generality of this
Section 7(g)(iii), the Grantors acknowledge and agree that no Secured Party
shall be under any obligation to take any steps necessary to preserve rights in
the Collateral consisting of Intellectual Property or Intellectual Property
Licenses against any other Person, but any Secured Party may do so at its option
from and after the occurrence and during the continuance of an Event of Default,
and all expenses incurred in connection therewith (including reasonable fees and
expenses of attorneys and other professionals) shall constitute Secured
Obligations;

(iv) On each date on which a Compliance Certificate is to be delivered pursuant
to Section 9.01(f) of the Credit Agreement in respect of a fiscal quarter (or,
if an Event of Default has occurred and is continuing, more frequently if
requested by Agent), each Grantor shall provide Agent with a written report of
all new Patents, Trademarks or Copyrights that are registered or the subject of
pending applications for registrations, and of all Intellectual Property
Licenses that are material to the conduct of such Grantor’s business, in each
case, which were acquired, registered, or for which applications for
registration were filed by any Grantor during the prior period and any statement
of use or amendment to allege use with respect to intent-to-use trademark
applications. In the case of such registrations or applications therefor, which
were acquired by any Grantor, each such Grantor shall file the necessary
documents with the appropriate Governmental Authority identifying the applicable
Grantor as the owner (or as a co-owner thereof, if such is the case) of such
Intellectual Property. In each of the foregoing cases, the applicable Grantor
shall promptly cause to be prepared, executed, and delivered to Agent
supplemental schedules to the applicable Credit Documents to identify such
Patent, Trademark and Copyright registrations and applications therefor (with
the exception of Trademark applications filed on an intent-to-use basis for
which no statement of use or amendment to allege use has been filed) and
Intellectual Property Licenses as being subject to the security interests
created thereunder;

(v) Anything to the contrary in this Agreement notwithstanding, in no event
shall any Grantor, either itself or through any agent, employee, licensee, or
designee, file an application for the registration of any Copyright with the
United States Copyright Office or any similar office or agency in another
country without giving Agent written notice thereof at least five (5) Business
Days prior to such filing and complying with Section 7(g)(i). Upon receipt from
the United States Copyright Office of notice of registration of any Copyright,
each Grantor shall promptly (but in no event later than five (5) Business Days
following such receipt) notify (but without duplication of any notice required
by Section 7(g)(v)) Agent of such registration by delivering, or causing to be
delivered, to Agent, documentation sufficient for Agent to perfect its Liens on
such Copyright. If any Grantor acquires from any Person any Copyright registered
with the United States Copyright Office or an application to register any
Copyright with the United States Copyright Office, such Grantor shall promptly
(but in no event later than five (5) Business Days following such acquisition)
notify Agent of such acquisition and deliver, or cause to be delivered, to
Agent, documentation sufficient for Agent to perfect its Liens on such
Copyright. In the case of such Copyright registrations or applications therefor
which were acquired by any Grantor, each such Grantor shall promptly (but in no
event later than five (5) Business Days following such acquisition) file the
necessary documents with the appropriate Governmental Authority identifying the
applicable Grantor as the owner (or as a co-owner thereof, if such is the case)
of such Copyrights;

 

-19-



--------------------------------------------------------------------------------

(vi) Subject to such Grantor’s past business practice and reasonable business
judgment regarding the appropriate use of its resources, each Grantor shall take
reasonable steps to maintain the confidentiality of, and otherwise protect and
enforce its rights in, the Intellectual Property that is necessary in or
material to the conduct of such Grantor’s business, including, as applicable
(A) protecting the secrecy and confidentiality of its confidential information
and trade secrets by having and enforcing a policy requiring all current
employees, consultants, licensees, vendors and contractors with access to such
information to execute appropriate confidentiality agreements; (B) taking
actions reasonably necessary to ensure that no trade secret falls into the
public domain; and (C) protecting the secrecy and confidentiality of the source
code of all software programs and applications of which it is the owner or
licensee by having and enforcing a policy requiring any licensees (or
sublicensees) of such source code to enter into license agreements with
commercially reasonable use and non-disclosure restrictions; and

(vii) No Grantor shall enter into any Intellectual Property License material to
the conduct of the business to receive any license or rights in any Intellectual
Property of any other Person unless such Grantor has used commercially
reasonable efforts to permit the assignment of or grant of a security interest
in such Intellectual Property License (and all rights of Grantor thereunder) to
Agent (and any transferees of Agent).

(h) Investment Property.

(i) If any Grantor shall acquire, obtain, receive or become entitled to receive
any Pledged Interests after the Effective Date, it shall promptly (and in any
event within five (5) Business Days of acquiring or obtaining such Collateral)
deliver to Agent a duly executed Pledged Interests Addendum identifying such
Pledged Interests;

(ii) Upon the occurrence and during the continuance of an Event of Default,
following the request of Agent, all sums of money and property paid or
distributed in respect of the Investment Property that are received by any
Grantor shall be held by the Grantors in trust for the benefit of Agent
segregated from such Grantor’s other property, and such Grantor shall deliver it
forthwith to Agent in the exact form received;

(iii) Each Grantor shall promptly deliver to Agent a copy of each material
notice or other material communication received by it in respect of any Pledged
Interests;

(iv) No Grantor shall make or consent to any amendment or other modification or
waiver with respect to any Pledged Interests, Pledged Operating Agreement, or
Pledged Partnership Agreement, or enter into any agreement or permit to exist
any restriction with respect to any Pledged Interests if the same is prohibited
pursuant to the Credit Documents;

(v) Each Grantor agrees that it will cooperate with Agent in obtaining all
necessary approvals and making all necessary filings under federal, state,
local, or foreign law to effect the perfection of the Security Interest on the
Investment Property or to effect any sale or transfer thereof;

 

-20-



--------------------------------------------------------------------------------

(vi) As to all limited liability company or partnership interests issued under
any Pledged Operating Agreement or Pledged Partnership Agreement, each Grantor
hereby covenants that the Pledged Interests issued pursuant to such agreement
(A) are not and shall not be dealt in or traded on securities exchanges or in
securities markets, (B) do not and will not constitute investment company
securities, and (C) are not and will not be held by such Grantor in a securities
account. In addition, none of the Pledged Operating Agreements, the Pledged
Partnership Agreements, or any other agreements governing any of the Pledged
Interests issued under any Pledged Operating Agreement or Pledged Partnership
Agreement, provides or shall provide that such Pledged Interests are securities
governed by Article 8 of the Uniform Commercial Code as in effect in any
relevant jurisdiction.

(i) Real Property; Fixtures. No Grantor shall (i) grant, assign, or pledge to
any Person security interest in all or any portion of such Grantor’s right,
title, and interest in and to its Real Property, or (ii) create or permit to
exist any Lien upon or with respect to any of the Real Property of any Grantor,
except for Permitted Liens. Each Grantor acknowledges and agrees that, to the
extent permitted by applicable law, all of the Collateral shall remain personal
property regardless of the manner of its attachment or affixation to real
property;

(j) Transfers and Other Liens. Grantors shall not (i) sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option with respect
to, any of the Collateral, except as expressly permitted by the Credit
Agreement, or (ii) create or permit to exist any Lien upon or with respect to
any of the Collateral of any Grantor, except for Permitted Liens. The inclusion
of Proceeds in the Collateral shall not be deemed to constitute Agent’s or any
other Lender’s consent to any sale or other disposition of any of the Collateral
except as expressly permitted in this Agreement or the other Credit Documents;

(k) Controlled Accounts; Controlled Investments.

(i) [Reserved].

(ii) Agent agrees not to issue an Activation Instruction with respect to any
account subject to a Control Agreement unless an Event of Default has occurred
and is continuing at the time such Activation Instruction is issued. Agent
agrees to use commercially reasonable efforts to rescind an Activation
Instruction (the “Rescission”) if, after the occurrence of such Event of
Default, thirty (30) consecutive days have passed during which no Event of
Default has occurred and is continuing.

(iii) So long as no Default or Event of Default has occurred and is continuing,
the Borrower may amend Schedule 9 and Schedule 10 to add or replace a Controlled
Account Bank or an account and shall upon such addition or replacement provide
to Agent an amended Schedule 9 and Schedule 10; provided, however, except as
provided in Section 7(k)(iv), that (A) such prospective Controlled Account Bank
shall be reasonably satisfactory to Agent, and (B) prior to the time of the
opening of such account, the applicable Grantor and such prospective Controlled
Account Bank shall have executed and delivered to Agent a Control Agreement.

 

-21-



--------------------------------------------------------------------------------

(iv) Starting 60 days (or such later date as Agent may agree to in its sole and
absolute discretion) after the Effective Date, other than (i) an aggregate
amount of not more than $500,000 for any overnight balances, in the case of
Grantors and their Domestic Subsidiaries, or (ii) amounts deposited into Deposit
Accounts specially and exclusively used for (x) payroll, payroll taxes and other
employee wage and benefit payments to or for any Grantor’s or its Domestic
Subsidiaries’ employees, or (y) disbursements other than the master disbursement
account identified on Schedule 9 (to the extent such other disbursement accounts
are linked to a master disbursement account (subject to a Control Agreement) as
zero balance accounts), no Grantor will, and no Grantor will permit its
Subsidiaries to, make, acquire, or permit to exist Permitted Investments
consisting of cash, Cash Equivalents, or amounts credited to Deposit Accounts or
Securities Accounts unless Grantor or its Domestic Subsidiary, as applicable,
and the applicable bank or securities intermediary have entered into Control
Agreements with Agent governing such Permitted Investments in order to perfect
(and further establish) any Agent’s Liens in such Permitted Investments (or,
with respect to newly opened Deposit Accounts or Securities Accounts opened for
the sole purpose of effectuating a repurchase of Equity Interests of the
Borrower permitted under the Credit Agreement and containing less than
$2,000,000, within ten (10) Business Days after opening such account).

(l) Name, Etc. Except as otherwise provided in Section 10.02 of the Credit
Agreement, no Grantor will change its legal name, chief executive office, tax
identification number, organizational identification number (if any),
jurisdiction of organization or organizational identity except upon at least 10
days’ prior written notice to Agent of such change.

(m) Reserved.

(n) Pledged Notes. Grantors (i) without the prior written consent of Agent, with
respect to Pledged Notes with an original principal amount of $1,000,000 in the
aggregate by any Person, will not (A) waive or release any material obligation
of any Person that is obligated under any of the Pledged Notes, (B) take or omit
to take any action or knowingly suffer or permit any action to be omitted or
taken, the taking or omission of which would result in any material right of
offset against sums payable under the Pledged Notes, or (C) other than as
permitted under the Credit Agreement, assign or surrender their rights and
interests under any of the Pledged Notes or terminate, cancel, modify, change,
supplement or amend the Pledged Notes, and (ii) shall provide to Agent copies of
all material written notices (including notices of default) given or received
with respect to the Pledged Notes promptly after giving or receiving such
notice.

Notwithstanding anything in this Agreement or any other Credit Document to the
contrary, no Grantor shall be required to execute and deliver any pledge
agreement, charge, or similar agreement governed by any law other than the laws
of the United States or a political subdivision thereof.

 

-22-



--------------------------------------------------------------------------------

8. Relation to Other Security Documents. The provisions of this Agreement shall
be read and construed with the other Credit Documents referred to below in the
manner so indicated.

(a) Credit Agreement. In the event of any conflict between any provision in this
Agreement and a provision in the Credit Agreement, such provision of the Credit
Agreement shall control.

(b) Patent, Trademark, Copyright Security Agreements. The provisions of the
Copyright Security Agreements, Trademark Security Agreements, and Patent
Security Agreements are supplemental to the provisions of this Agreement, and
nothing contained in the Copyright Security Agreements, Trademark Security
Agreements, or the Patent Security Agreements shall limit any of the rights or
remedies of Agent hereunder. In the event of any conflict between any provision
in this Agreement and a provision in a Copyright Security Agreement, Trademark
Security Agreement or Patent Security Agreement, such provision of this
Agreement shall control.

9. Further Assurances.

(a) Each Grantor agrees that from time to time, at its own expense, such Grantor
will promptly execute and deliver all further instruments and documents, and
take all further action, that Agent may reasonably request, in order to perfect
and protect the Security Interest granted hereby, to create, perfect or protect
the Security Interest purported to be granted hereby or to enable Agent to
exercise and enforce its rights and remedies hereunder with respect to any of
the Collateral in a manner that is consistent with the priority required to be
established pursuant to Section 6(i).

(b) Each Grantor authorizes the filing by Agent of financing or continuation
statements, or amendments thereto, and such Grantor will execute and deliver to
Agent such other instruments or notices, as Agent may reasonably request, in
order to perfect and preserve the Security Interest granted or purported to be
granted hereby.

(c) Each Grantor authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments
(i) describing the Collateral as “all personal property of debtor” or “all
assets of debtor” or words of similar effect, (ii) describing the Collateral as
being of equal or lesser scope or with greater detail, or (iii) that contain any
information required by part 5 of Article 9 of the Code for the sufficiency or
filing office acceptance. Each Grantor also hereby ratifies any and all
financing statements or amendments previously filed by Agent in any
jurisdiction.

(d) Each Grantor acknowledges that it is not authorized to file any financing
statement or amendment or termination statement with respect to any financing
statement filed in connection with this Agreement without the prior written
consent of Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of
the Code.

 

-23-



--------------------------------------------------------------------------------

10. Agent’s Right to Perform Contracts, Exercise Rights, etc. Upon the
occurrence and during the continuance of an Event of Default, Agent (or its
designee) (a) may proceed to perform any and all of the obligations of any
Grantor contained in any contract, lease, or other agreement and exercise any
and all rights of any Grantor therein contained as fully as such Grantor itself
could, (b) shall have the right to use any Grantor’s rights under Intellectual
Property Licenses in connection with the enforcement of Agent’s rights
hereunder, including the right to prepare for sale and sell any and all
Inventory and Equipment now or hereafter owned by any Grantor and now or
hereafter covered by such licenses, and (c) shall have the right to request that
any Equity Interests that are pledged hereunder be registered in the name of
Agent or any of its nominees.

11. Agent Appointed Attorney-in-Fact. Each Grantor hereby irrevocably appoints
Agent its attorney-in-fact, with full authority in the place and stead of such
Grantor and in the name of such Grantor or otherwise, at such time as an Event
of Default has occurred and is continuing under the Credit Agreement, to take
any action and to execute any instrument which Agent may reasonably deem
necessary or advisable to accomplish the purposes of this Agreement, including:

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in connection
with the Accounts or any other Collateral of such Grantor;

(b) to receive and open all mail addressed to such Grantor and to notify postal
authorities to change the address for the delivery of mail to such Grantor to
that of Agent;

(c) to receive, indorse, and collect any drafts or other instruments, documents,
Negotiable Collateral or Chattel Paper;

(d) to file any claims or take any action or institute any proceedings which
Agent may deem necessary or desirable for the collection of any of the
Collateral of such Grantor or otherwise to enforce the rights of Agent with
respect to any of the Collateral;

(e) to repair, alter, or supply goods, if any, necessary to fulfill in whole or
in part the purchase order of any Person obligated to such Grantor in respect of
any Account of such Grantor;

(f) to use any Intellectual Property or Intellectual Property Licenses of such
Grantor, including but not limited to any labels, Patents, Trademarks, trade
names, URLs, domain names, industrial designs, Copyrights, or advertising
matter, in preparing for sale, advertising for sale, or selling Inventory or
other Collateral and to collect any amounts due under Accounts, contracts or
Negotiable Collateral of such Grantor; and

(g) Agent, on behalf of the Secured Parties, shall have the right, but shall not
be obligated, to bring suit in its own name to enforce the Intellectual Property
and Intellectual Property Licenses and, if Agent shall commence any such suit,
the appropriate Grantor shall, at the request of Agent, do any and all lawful
acts and execute any and all proper documents reasonably required by Agent in
aid of such enforcement.

To the extent permitted by law, each Grantor hereby ratifies all that such
attorney-in-fact shall lawfully do or cause to be done by virtue hereof. This
power of attorney is coupled with an interest and shall be irrevocable until
this Agreement is terminated.

 

-24-



--------------------------------------------------------------------------------

12. Agent May Perform. If any Grantor fails to perform any agreement contained
herein, Agent may itself perform, or cause performance of, such agreement, and
the reasonable expenses of Agent incurred in connection therewith shall be
payable, jointly and severally, by Grantors.

13. Agent’s Duties. The powers conferred on Agent hereunder are solely to
protect Agent’s interest in the Collateral, for the benefit of the Secured
Parties, and shall not impose any duty upon Agent to exercise any such powers.
Except for the safe custody of any Collateral in its actual possession and the
accounting for moneys actually received by it hereunder, Agent shall have no
duty as to any Collateral or as to the taking of any necessary steps to preserve
rights against prior parties or any other rights pertaining to any Collateral.
Agent shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its actual possession if such Collateral is
accorded treatment substantially equal to that which Agent accords its own
property.

14. Collection of Accounts, General Intangibles and Negotiable Collateral. At
any time upon the occurrence and during the continuance of an Event of Default,
Agent or Agent’s designee may (a) notify Account Debtors of any Grantor that the
Accounts, General Intangibles, Chattel Paper or Negotiable Collateral of such
Grantor have been assigned to Agent, for the benefit of the Secured Parties, or
that Agent has a security interest therein, and (b) collect the Accounts,
General Intangibles and Negotiable Collateral of any Grantor directly, and any
collection costs and expenses shall constitute part of such Grantor’s Secured
Obligations under the Credit Documents.

15. Disposition of Pledged Interests by Agent. None of the Pledged Interests
existing as of the date of this Agreement are, and none of the Pledged Interests
hereafter acquired on the date of acquisition thereof will be, registered or
qualified under the various federal or state securities laws of the United
States and disposition thereof after an Event of Default may be restricted to
one or more private (instead of public) sales in view of the lack of such
registration. Each Grantor understands that in connection with such disposition,
Agent may approach only a restricted number of potential purchasers and further
understands that a sale under such circumstances may yield a lower price for the
Pledged Interests than if the Pledged Interests were registered and qualified
pursuant to federal and state securities laws and sold on the open market. Each
Grantor, therefore, agrees that: (a) if Agent shall, pursuant to the terms of
this Agreement, sell or cause the Pledged Interests or any portion thereof to be
sold at a private sale, Agent shall have the right to rely upon the advice and
opinion of any nationally recognized brokerage or investment firm (but shall not
be obligated to seek such advice and the failure to do so shall not be
considered in determining the commercial reasonableness of such action) as to
the best manner in which to offer the Pledged Interest or any portion thereof
for sale and as to the best price reasonably obtainable at the private sale
thereof; and (b) such reliance shall be conclusive evidence that Agent has
handled the disposition in a commercially reasonable manner.

 

-25-



--------------------------------------------------------------------------------

16. Voting and Other Rights in Respect of Pledged Interests.

(a) Upon the occurrence and during the continuation of an Event of Default,
(i) Agent may, at its option, and with two (2) Business Days prior notice to any
Grantor, and in addition to all rights and remedies available to Agent under any
other agreement, at law, in equity, or otherwise, exercise all voting rights, or
any other ownership or consensual rights (including any dividend or distribution
rights) in respect of the Pledged Interests owned by such Grantor, but under no
circumstances is Agent obligated by the terms of this Agreement to exercise such
rights, and (ii) if Agent duly exercises its right to vote any of such Pledged
Interests, each Grantor hereby appoints Agent, such Grantor’s true and lawful
attorney-in-fact and IRREVOCABLE PROXY to vote such Pledged Interests in any
manner Agent deems advisable for or against all matters submitted or which may
be submitted to a vote of shareholders, partners or members, as the case may be.
The power-of-attorney and proxy granted hereby is coupled with an interest and
shall be irrevocable.

(b) For so long as any Grantor shall have the right to vote the Pledged
Interests owned by it, such Grantor covenants and agrees that it will not,
without the prior written consent of Agent, vote or take any consensual action
with respect to such Pledged Interests which would materially adversely affect
the rights of Agent, the other Secured Parties, or the value of the Pledged
Interests.

17. Remedies. Upon the occurrence and during the continuance of an Event of
Default:

(a) Agent may, and, at the instruction of the Required Lenders, shall exercise
in respect of the Collateral, in addition to other rights and remedies provided
for herein, in the other Credit Documents, or otherwise available to it, all the
rights and remedies of a secured party on default under the Code or any other
applicable law. Without limiting the generality of the foregoing, each Grantor
expressly agrees that, in any such event, Agent without demand of performance or
other demand, advertisement or notice of any kind (except a notice specified
below of time and place of public or private sale) to or upon any Grantor or any
other Person (all and each of which demands, advertisements and notices are
hereby expressly waived to the maximum extent permitted by the Code or any other
applicable law), may take immediate possession of all or any portion of the
Collateral and (i) require Grantors to, and each Grantor hereby agrees that it
will at its own expense and upon request of Agent forthwith, assemble all or
part of the Collateral as directed by Agent and make it available to Agent at
one or more locations where such Grantor regularly maintains Inventory, and
(ii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of Agent’s
offices or elsewhere, for cash, on credit, and upon such other terms as Agent
may deem commercially reasonable. Each Grantor agrees that, to the extent
notification of sale shall be required by law, at least ten (10) days’
notification by mail to the applicable Grantor of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification and specifically such notification shall
constitute a reasonable “authenticated notification of disposition” within the
meaning of Section 9-611 of the Code. Agent shall not be obligated to make any
sale of Collateral regardless of notification of sale having been given. Agent
may adjourn any public sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned. Each Grantor agrees that (A) the
internet shall constitute a “place” for purposes of Section 9-610(b) of the Code
and (B) to the extent notification of sale shall be required by law,
notification by mail of the URL where a sale will occur and the time when a sale
will commence at least ten (10) days prior to the sale shall constitute a
reasonable notification for purposes of Section 9-611(b) of the Code. Each
Grantor agrees that any sale of Collateral to a licensor pursuant to the terms
of a license agreement between such licensor and a Grantor is sufficient to
constitute a commercially reasonable sale (including as to method, terms,
manner, and time) within the meaning of Section 9-610 of the Code.

 

-26-



--------------------------------------------------------------------------------

(b) Agent is hereby granted a license or other right to use, without liability
for royalties or any other charge, each Grantor’s Intellectual Property,
including but not limited to, any labels, Patents, Trademarks, trade names,
URLs, domain names, industrial designs, Copyrights, and advertising matter,
whether owned by any Grantor or with respect to which any Grantor has rights
under license, sublicense, or other agreements (including any Intellectual
Property License), as it pertains to the Collateral, in preparing for sale,
advertising for sale and selling any Collateral, and each Grantor’s rights under
all licenses and all franchise agreements shall inure to the benefit of Agent.

(c) Agent may, in addition to other rights and remedies provided for herein, in
the other Credit Documents, or otherwise available to it under applicable law
and without the requirement of notice to or upon any Grantor or any other Person
(which notice is hereby expressly waived to the maximum extent permitted by the
Code or any other applicable law), (i) with respect to any Grantor’s Deposit
Accounts in which any Agent’s Liens are perfected by control under Section 9-104
of the Code, instruct the bank maintaining such Deposit Account for the
applicable Grantor to pay the balance of such Deposit Account to or for the
benefit of Agent, and (ii) with respect to any Grantor’s Securities Accounts in
which any Agent’s Liens are perfected by control under Section 9-106 of the
Code, instruct the securities intermediary maintaining such Securities Account
for the applicable Grantor to (A) transfer any cash in such Securities Account
to or for the benefit of Agent, or (B) liquidate any financial assets in such
Securities Account that are customarily sold on a recognized market and transfer
the cash proceeds thereof to or for the benefit of Agent.

(d) Any cash held by Agent as Collateral and all cash proceeds received by Agent
in respect of any sale of, collection from, or other realization upon all or any
part of the Collateral shall be applied against the Secured Obligations in the
order set forth in the Credit Agreement. In the event the proceeds of Collateral
are insufficient to satisfy all of the Secured Obligations in full, each Grantor
shall remain jointly and severally liable for any such deficiency.

(e) Each Grantor hereby acknowledges that the Secured Obligations arise out of a
commercial transaction, and agrees that if an Event of Default shall occur and
be continuing Agent shall have the right to an immediate writ of possession
without notice of a hearing. Agent shall have the right to the appointment of a
receiver for the properties and assets of each Grantor, and each Grantor hereby
consents to such rights and such appointment and hereby waives any objection
such Grantor may have thereto or the right to have a bond or other security
posted by Agent.

 

-27-



--------------------------------------------------------------------------------

18. Application of Proceeds and Remedies Cumulative.

(a) Application of Proceeds:

(i) After the exercise of remedies provided for in Section 17 above and
irrespective of any other provisions of any Credit Document to the contrary, any
amounts (including cash, equity securities, debt securities or any other
property; provided that if any such amounts are not in the form of cash, then
the amount of such securities or other property applied to each of clause
(i) through (vi) below shall be an amount with a fair market value equal to the
stated amount required to be applied pursuant to each such clause) received on
account of the Secured Obligations (whether as a result of a payment under a
Guaranty, any realization on the Collateral, any setoff rights or any
distribution in connection with any Insolvency or Liquidation Proceeding
(including, without limitation, payments (I) in respect of “adequate protection”
for the use of Collateral during such proceeding, (II) in respect of
post-petition interest, fees or expenses, (III) in respect of any waiver of any
rights to receive distributions in any Insolvency or Liquidation Proceeding,
(IV) under any Plan of Reorganization or (V) on account of any liquidation of
any Credit Party or otherwise)) shall be turned over by the Grantors and any
Secured Party to the Agent (to the extent not received directly by the Agent)
and applied by the Agent in the following order:

(1) first, to the payment of all reasonable and documented out-of-pocket costs
and expenses incurred by, and all documented indemnity and fee obligations owed
to, the Agent and the Administrative Agent in connection with such collection or
sale or otherwise in connection with, or pursuant to, this Agreement, any other
Credit Document or any of the Secured Obligations, in each case, to the extent
reimbursable under the Credit Agreement, including all court costs and the
reasonable and documented fees and documented out-of-pocket expenses of its
agents, advisors, consultants and Cahill Gordon & Reindel LLP (including one
local counsel to the Administrative Agent in each relevant jurisdiction and one
regulatory counsel to the Administrative Agent in each relevant jurisdiction),
the repayment of all advances made by the Agent hereunder or under any other
Credit Document on behalf of any Grantor and any other costs or expenses
incurred in connection with the exercise of any right or remedy hereunder or
under any other Credit Document;

(2) second, to the extent proceeds remain after the application pursuant to the
preceding clause (i), an amount equal to the outstanding Secured Obligations
shall be paid to the Secured Parties as provided in Section 18(a)(iii) hereof,
with each Secured Party receiving an amount equal to its outstanding Secured
Obligations or, if the proceeds are insufficient to pay in full all such Secured
Obligations, its Pro Rata Share of the amount remaining to be distributed; and

(3) third, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) and (ii), to the relevant Grantor or to whomever may be
lawfully entitled to receive such surplus.

 

-28-



--------------------------------------------------------------------------------

(ii) If any payment to any Secured Party of its Pro Rata Share of any
distribution would result in overpayment to such Secured Party, such excess
amount shall instead be distributed in respect of the unpaid Secured Obligations
of the other Secured Parties, with each Secured Party whose Secured Obligations
not been paid in full to receive an amount equal to such excess amount
multiplied by a fraction the numerator of which is the unpaid Secured
Obligations of such Secured Party and the denominator of which is the unpaid
Secured Obligations of all Secured Parties entitled to such distribution.

(iii) All payments required to be made hereunder shall be made (x) if to the
Secured Parties (other than the Hedge Banks), to the Administrative Agent for
the account of the Secured Parties and (y) if to the Hedge Banks, to the
trustee, paying agent or other similar representative (each, a “Representative”)
for the Hedge Banks or, in the absence of such a Representative, directly to the
Hedge Banks.

(iv) For purposes of applying payments received in accordance with this
Section 18(a), the Agent shall be entitled to rely upon (i) the Administrative
Agent and (ii) the Representative or, in the absence of such a Representative,
upon the Hedge Banks for a determination (which the Administrative Agent, each
Representative and the Hedge Banks agree (or shall agree) to provide upon
request of the Agent) of the outstanding Secured Obligations owed to such
Secured Parties. Unless it has received written notice from a Secured Party to
the contrary, the Administrative Agent, each Representative and each Hedge Bank,
in furnishing information pursuant to the preceding sentence, and the Agent, in
acting hereunder, shall be entitled to assume that no Secured Obligations are
outstanding.

(v) It is understood that the Grantors shall remain jointly and severally liable
to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Secured Obligations.

(vi) Upon any sale of Collateral by the Agent (including pursuant to a power of
sale granted by statute or under a judicial proceeding), the receipt of the
Agent or of the officer making the sale shall be a sufficient discharge to the
purchaser or purchasers of the Collateral so sold and such purchaser or
purchasers shall not be obligated to see to the application of any part of the
purchase money paid over to the Agent or such officer or be answerable in any
way for the misapplication thereof.

(v) If any Secured Party collects or receives any amounts on account of the
Secured Obligations to which it is not entitled under this Section 18(a), such
Secured Party shall hold the same in trust for the Secured Parties and shall
forthwith deliver the same to the Agent, for the account of the Secured Parties,
to be applied in accordance with this Section 18(a).

(b) Remedies Cumulative: Each right, power, and remedy of Agent or, any other
Secured Party as provided for in this Agreement, the other Credit Documents or
any Secured Interest Rate Protection Agreement now or hereafter existing at law
or in equity or by statute or otherwise shall be cumulative and concurrent and
shall be in addition to every other right, power, or remedy provided for in this
Agreement, the other Credit Documents and the Secured Interest Rate Protection
Agreements or now or hereafter existing at law or in equity or by statute or
otherwise, and the exercise or beginning of the exercise by Agent or any Secured
Party of any one or more of such rights, powers, or remedies shall not preclude
the simultaneous or later exercise by Agent or such other Secured Party of any
or all such other rights, powers, or remedies.

 

-29-



--------------------------------------------------------------------------------

19. Marshaling. Agent shall not be required to marshal any present or future
collateral security (including but not limited to the Collateral) for, or other
assurances of payment of, the Secured Obligations or any of them or to resort to
such collateral security or other assurances of payment in any particular order,
and all of its rights and remedies hereunder and in respect of such collateral
security and other assurances of payment shall be cumulative and in addition to
all other rights and remedies, however existing or arising. To the extent that
it lawfully may, each Grantor hereby agrees that it will not invoke any law
relating to the marshaling of collateral which might cause delay in or impede
the enforcement of Agent’s rights and remedies under this Agreement or under any
other instrument creating or evidencing any of the Secured Obligations or under
which any of the Secured Obligations is outstanding or by which any of the
Secured Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, each Grantor hereby irrevocably waives the
benefits of all such laws.

20. Indemnity and Expenses.

(a) Each Grantor agrees to indemnify Agent and the Secured Parties from and
against all claims, lawsuits and liabilities (including reasonable attorneys’
fees) arising out of or resulting from this Agreement (including enforcement of
this Agreement) or any other Credit Document to which such Grantor is a party,
except claims, losses or liabilities resulting from the gross negligence, bad
faith, willful misconduct or material breach of the Credit Documents of or by
the party seeking indemnification as determined by a final non-appealable order
of a court of competent jurisdiction. This provision shall survive the
termination of this Agreement and the Credit Agreement and the repayment of the
Secured Obligations.

(b) Grantors, jointly and severally, shall, upon demand, pay to Agent all the
expenses which Agent may incur in connection with (i) the administration of this
Agreement, (ii) the custody, preservation, use or operation of, or, upon an
Event of Default, the sale of, collection from, or other realization upon, any
of the Collateral in accordance with this Agreement and the other Credit
Documents, (iii) the exercise or enforcement of any of the rights of Agent
hereunder or (iv) the failure by any Grantor to perform or observe any of the
provisions hereof.

21. Merger, Amendments; Etc. THIS AGREEMENT, TOGETHER WITH THE OTHER CREDIT
DOCUMENTS, REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. No waiver of any
provision of this Agreement, and no consent to any departure by any Grantor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by Agent, and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. No amendment
of any provision of this Agreement shall be effective unless the same shall be
in writing and signed by Agent and each Grantor to which such amendment applies.

 

-30-



--------------------------------------------------------------------------------

22. Addresses for Notices. All notices and other communications provided for
hereunder shall be given in the form and manner and delivered to Agent at its
address specified in the Credit Agreement, and to any of the Grantors at their
respective addresses specified in the Credit Agreement, or, as to any party, at
such other address as shall be designated by such party in a written notice to
the other party.

23. Continuing Security Interest: Assignments under Credit Agreement.

(a) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the Secured Obligations have
been paid in full in accordance with the provisions of the Credit Agreement,
(ii) be binding upon each Grantor, and their respective successors and assigns,
and (iii) inure to the benefit of, and be enforceable by, Agent, and its
successors, transferees and assigns. Without limiting the generality of the
foregoing clause (iii), any Lender may, in accordance with the provisions of the
Credit Agreement, assign or otherwise transfer all or any portion of its rights
and obligations under the Credit Agreement to any other Person, and such other
Person shall thereupon become vested with all the benefits in respect thereof
granted to such Lender herein or otherwise. Upon payment in full of the Secured
Obligations in accordance with the provisions of the Credit Agreement and the
expiration or termination of the Commitments, the Security Interest granted
hereby shall terminate and all rights to the Collateral shall revert to Grantors
or any other Person entitled thereto. At such time, upon the Borrower’s request,
Agent will authorize the filing of appropriate termination statements to
terminate such Security Interest. Upon (i) the consummation of any sale,
transfer or other disposition of Collateral to any Person other than a Grantor
pursuant to a transaction permitted by the Credit Agreement, and (ii) delivery
by such Grantor of a certificate to Agent certifying that such sale, transfer or
other disposition is permitted by the Credit Agreement, the Security Interest
granted hereby with respect to such Collateral shall terminate (but shall attach
to the proceeds or products thereof) and Agent shall provide evidence of such
termination. No transfer or renewal, extension, assignment, or termination of
this Agreement or of the Credit Agreement, any other Credit Document, or any
other instrument or document executed and delivered by any Grantor to Agent nor
any loans made by any Lender to the Borrower, nor the taking of further
security, nor the retaking or re-delivery of the Collateral to Grantors, or any
of them, by Agent, nor any other act of the Secured Parties, or any of them,
shall release any Grantor from any obligation, except a release or discharge
executed in writing by Agent in accordance with the provisions of the Credit
Agreement. Agent shall not by any act, delay, omission or otherwise, be deemed
to have waived any of its rights or remedies hereunder, unless such waiver is in
writing and signed by Agent and then only to the extent therein set forth. A
waiver by Agent of any right or remedy on any occasion shall not be construed as
a bar to the exercise of any such right or remedy which Agent would otherwise
have had on any other occasion.

(b) Each Grantor agrees that, if any payment made by any Grantor or other Person
and applied to the Secured Obligations is at any time annulled, avoided, set,
aside, rescinded, invalidated, declared to be fraudulent or preferential or
otherwise required to be refunded or repaid, or the proceeds of any Collateral
are required to be returned by Agent or any other Lender to such Grantor, its
estate, trustee, receiver or any other party, including any Grantor, under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, any Lien or other Collateral securing
such liability shall be and remain in full force and effect, as fully as if such
payment had never been made. If, prior to any of the foregoing, any Lien or
other Collateral securing such Grantor’s liability hereunder shall have been
released or terminated by virtue of the foregoing clause (a), such Lien or other
Collateral shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Grantor in respect of any
Lien or other Collateral securing such obligation or the amount of such payment.

 

-31-



--------------------------------------------------------------------------------

24. Survival. All representations and warranties made by the Grantors in this
Agreement and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that Agent or any
Lender may have had notice or knowledge of any Default or Event of Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any loan or any fee or any other amount payable
under the Credit Agreement is outstanding and unpaid.

25. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER; JUDICIAL REFERENCE PROVISION.
THIS AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND
VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 13.08 OF
THE CREDIT AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.

26. New Subsidiaries. Pursuant to Section 9.12(e) of the Credit Agreement,
certain Subsidiaries (whether by acquisition or creation) of any Grantor are
required to enter into this Agreement by executing and delivering in favor of
Agent a Joinder to this Agreement in substantially the form of Annex 1. Upon the
execution and delivery of Annex 1 by any such new Subsidiary, such Subsidiary
shall become a Grantor hereunder with the same force and effect as if originally
named as a Grantor herein. The execution and delivery of any instrument adding
an additional Grantor as a party to this Agreement shall not require the consent
of any Grantor hereunder. The rights and obligations of each Grantor hereunder
shall remain in full force and effect notwithstanding the addition of any new
Grantor hereunder.

27. Agent. Each reference herein to any right granted to, benefit conferred upon
or power exercisable by the “Agent” shall be a reference to Agent, for the
benefit of each of the Secured Parties.

28. Miscellaneous.

(a) This Agreement is a Credit Document. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which, when executed and delivered, shall be deemed to be an original, and
all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement. The foregoing shall apply to each other Credit Document mutatis
mutandis.

 

-32-



--------------------------------------------------------------------------------

(b) Any provision of this Agreement which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof in that jurisdiction or affecting
the validity or enforceability of such provision in any other jurisdiction. Each
provision of this Agreement shall be severable from every other provision of
this Agreement for the purpose of determining the legal enforceability of any
specific provision.

(c) Headings and numbers have been set forth herein for convenience only. Unless
the contrary is compelled by the context, everything contained in each Section
applies equally to this entire Agreement.

(d) Neither this Agreement nor any uncertainty or ambiguity herein shall be
construed against any Lender or any Grantor, whether under any rule of
construction or otherwise. This Agreement has been reviewed by all parties and
shall be construed and interpreted according to the ordinary meaning of the
words used so as to accomplish fairly the purposes and intentions of all parties
hereto

(e) IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS OF THIS AGREEMENT AND THE
INTERCREDITOR AGREEMENT, THE TERMS OF THE INTERCREDITOR AGREEMENT SHALL GOVERN
AND CONTROL EXCEPT WITH RESPECT TO ANY TERMS NOT CONSENTED TO BY THE BORROWER
THAT, PURSUANT TO THE INTERCREDITOR AGREEMENT, REQUIRES THE CONSENT OF THE
BORROWER.

[signature pages follow]

 

-33-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned parties hereto have caused this Agreement to
be executed and delivered as of the day and year first above written.

 

GRANTORS:     ARC DOCUMENT SOLUTIONS, INC.     BY:  

 

      NAME:       TITLE:     AMERICAN REPROGRAPHICS COMPANY, L.L.C.     BY:  

 

      NAME:       TITLE:     ARC ACQUISITION CORPORATION     BY:  

 

      NAME:       TITLE:     ERS DIGITAL, INC.     BY:  

 

      NAME:       TITLE:     LICENSING SERVICES INTERNATIONAL, LLC     BY:  

 

      NAME:       TITLE:

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

    MIRROR PLUS TECHNOLOGIES, INC.     BY:  

 

      NAME:       TITLE:     PLANWELL, LLC     BY:  

 

      NAME:       TITLE:     REPROGRAPHICS FORT WORTH, INC.     BY:  

 

      NAME:       TITLE:     RIDGWAY’S, LLC     BY:  

 

      NAME:       TITLE:

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

AGENT:     JPMORGAN CHASE BANK, N.A.     BY:  

 

      NAME:       TITLE:

 

[SIGNATURE PAGE TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

ANNEX 1 TO SECURITY AGREEMENT

FORM OF JOINDER

Joinder No. (this “Joinder”), dated as of             20     , to the Security
Agreement, dated as of December 20, 2013 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Security Agreement”), by and among
each of the parties listed on the signature pages thereto and those additional
entities that thereafter become parties thereto (collectively, jointly and
severally, “Grantors” and each, individually, a “Grantor”) and JPMORGAN CHASE
BANK, N.A., in its capacity as Collateral Agent for the Secured Parties (in such
capacity, together with its successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Term Loan Credit Agreement dated as of
December 20, 2013 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”) by and among ARC Document Solutions,
Inc., a Delaware corporation (the “Borrower”), the lenders party thereto as
“Lenders” (each of such Lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender”) and Agent, the Lenders have
agreed to make certain financial accommodations available to the Borrower from
time to time pursuant to the terms and conditions thereof; and

WHEREAS, initially capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Security Agreement
or, if not defined therein, in the Credit Agreement, and this Joinder shall be
subject to the rules of construction set forth in Section 1(b) of the Security
Agreement, which rules of construction are incorporated herein by this
reference, mutatis mutandis; and

WHEREAS, Grantors have entered into the Security Agreement in order to induce
the Secured Parties to make certain financial accommodations to the Borrower as
provided for in the Credit Agreement, the other Credit Documents and the Bank
Product Agreements; and

WHEREAS, pursuant to Section 9.12(e) of the Credit Agreement and Section 26 of
the Security Agreement, certain Subsidiaries of the Credit Parties must execute
and deliver certain Credit Documents, including the Security Agreement, and the
joinder to the Security Agreement by the undersigned new Grantor or Grantors
(collectively, the “New Grantors”) may be accomplished by the execution of this
Joinder in favor of Agent, for the benefit of the Secured Parties; and

WHEREAS, each New Grantor (a) is [an Affiliate] [a Subsidiary] of the Borrower
and, as such, will benefit by virtue of the financial accommodations extended to
the Borrower by the Secured Parties and (b) by becoming a Grantor will benefit
from certain rights granted to the Grantors pursuant to the terms of the Credit
Documents;

 

Annex 1-1



--------------------------------------------------------------------------------

NOW, THEREFORE, for and in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each New Grantor hereby agrees as follows:

1. In accordance with Section 26 of the Security Agreement, each New Grantor, by
its signature below, becomes a “Grantor” under the Security Agreement with the
same force and effect as if originally named therein as a “Grantor” and each New
Grantor hereby (a) agrees to all of the terms and provisions of the Security
Agreement applicable to it as a “Grantor” thereunder and (b) represents and
warrants that the representations and warranties made by it as a “Grantor”
thereunder are true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that are already qualified or modified by materiality in the text
thereof) on and as of the date hereof. In furtherance of the foregoing, each New
Grantor hereby unconditionally grants, assigns, and pledges to Agent, for the
benefit of the Secured Parties, to secure the Secured Obligations, a continuing
security interest in and to all of such New Grantor’s right, title and interest
in and to the Collateral. Each reference to a “Grantor” in the Security
Agreement shall be deemed to include each New Grantor. The Agreement is
incorporated herein by reference.

2. Schedule 1, “Commercial Tort Claims”, Schedule 2, “Copyrights”, Schedule 3,
“Intellectual Property Licenses”, Schedule 4, “Patents”, Schedule 5, “Pledged
Companies”, Schedule 6, “Trademarks”, Schedule 7, Name; Chief Executive Office;
Tax Identification Numbers and Organizational Numbers, Schedule 8, “Owned Real
Property”, Schedule 9, “Deposit Accounts and Securities Accounts”, Schedule 10,
“Controlled Account Banks”, and Schedule 11, “List of Uniform Commercial Code
Filing Jurisdictions”, attached hereto supplement Schedule 1, Schedule 2,
Schedule 3, Schedule 4, Schedule 5, Schedule 6, Schedule 7, Schedule 8, Schedule
9, Schedule 10, and Schedule 11, respectively, to the Security Agreement and
shall be deemed a part thereof for all purposes of the Security Agreement.

3. Each New Grantor authorizes Agent at any time and from time to time to file,
transmit, or communicate, as applicable, financing statements and amendments
thereto (i) describing the Collateral as “all personal property of debtor” or
“all assets of debtor” or words of similar effect, (ii) describing the
Collateral as being of equal or lesser scope or with greater detail, or
(iii) that contain any information required by part 5 of Article 9 of the Code
for the sufficiency or filing office acceptance. Each New Grantor also hereby
ratifies any and all financing statements or amendments previously filed by
Agent in any jurisdiction in connection with the Credit Documents.

4. Each New Grantor represents and warrants to Agent and the Secured Parties
that this Joinder has been duly executed and delivered by such New Grantor and
constitutes its legal, valid, and binding obligation, enforceable against it in
accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium, or
other similar laws affecting creditors’ rights generally and general principles
of equity (regardless of whether such enforceability is considered in a
proceeding at law or in equity).

 

Annex 1-2



--------------------------------------------------------------------------------

5. This Joinder is a Credit Document. This Joinder may be executed in any number
of counterparts and by different parties on separate counterparts, each of
which, when executed and delivered, shall be deemed to be an original, and all
of which, when taken together, shall constitute but one and the same Joinder.
Delivery of an executed counterpart of this Joinder by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Joinder. Any party delivering an
executed counterpart of this Joinder by telefacsimile or other electronic method
of transmission also shall deliver an original executed counterpart of this
Joinder but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Joinder.

6. The Security Agreement, as supplemented hereby, shall remain in full force
and effect.

7. THIS JOINDER SHALL BE SUBJECT TO THE PROVISIONS REGARDING CHOICE OF LAW AND
VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN SECTION 25 OF THE
SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED HEREIN BY THIS
REFERENCE, MUTATIS MUTANDIS.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

Annex 1-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Joinder to the Security
Agreement to be executed and delivered as of the day and year first above
written.

 

NEW GRANTORS:     [NAME OF NEW GRANTOR]     By:  

 

      Name:       Title:     [NAME OF NEW GRANTOR]     By:  

 

      Name:       Title: AGENT:     JPMORGAN CHASE BANK, N.A.     By:  

 

      Name:       Title:

 

[SIGNATURE PAGE TO JOINDER NO. TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 1

Commercial Tort Claims

 

[SIGNATURE PAGE TO JOINDER NO. TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 2

Copyrights

 

[SIGNATURE PAGE TO JOINDER NO. TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 3

Intellectual Property Licenses

 

[SIGNATURE PAGE TO JOINDER NO. TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 4

Patents

 

[SIGNATURE PAGE TO JOINDER NO. TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 5

Pledged Companies

 

[SIGNATURE PAGE TO JOINDER NO. TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 6

Trademarks

 

[SIGNATURE PAGE TO JOINDER NO. TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 7

Legal Names; Chief Executive Offices

 

[SIGNATURE PAGE TO JOINDER NO. TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 8

Real Property

 

[SIGNATURE PAGE TO JOINDER NO. TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 9

Deposit Accounts and Securities Accounts

 

[SIGNATURE PAGE TO JOINDER NO. TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 10

Controlled Account Banks

 

[SIGNATURE PAGE TO JOINDER NO. TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE 11

Filing Offices

 

[SIGNATURE PAGE TO JOINDER NO. TO SECURITY AGREEMENT]



--------------------------------------------------------------------------------

EXHIBIT A

COPYRIGHT SECURITY AGREEMENT

This COPYRIGHT SECURITY AGREEMENT (this “Copyright Security Agreement”) is made
this day of             , 20    , by and among Grantors listed on the signature
pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and JPMORGAN CHASE BANK, N.A., in its capacity as
Collateral Agent for the Secured Parties (in such capacity, together with its
successors and assigns in such capacity, “Agent”).

WITNESSETH:

WHEREAS, pursuant to that certain Term Loan Credit Agreement dated as of
December 20, 2013 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”) by and among ARC Document Solutions,
Inc., a Delaware corporation (the “Borrower”), the lenders party thereto as
“Lenders” (each of such Lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender”) and Agent, the Lenders have
agreed to make certain financial accommodations available to the Borrower from
time to time pursuant to the terms and conditions thereof; and

WHEREAS, the Secured Parties are willing to make the financial accommodations to
the Borrower as provided for in the Credit Agreement, the other Credit Documents
and the Secured Interest Rate Protection Agreements, but only upon the
condition, among others, that Grantors shall have executed and delivered to
Agent, for the benefit of the Secured Parties, that certain Security Agreement,
dated as of December 20, 2013 (including all annexes, exhibits or schedules
thereto, as from time to time amended, restated, supplemented or otherwise
modified, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Secured Parties, this Copyright
Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Grantors hereby agree as follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or, if not
defined therein, in the Credit Agreement, and this Copyright Security Agreement
shall be subject to the rules of construction set forth in Section 1(b) of the
Security Agreement, which rules of construction are incorporated herein by this
reference, mutatis mutandis.

 

A-1



--------------------------------------------------------------------------------

2. GRANT OF SECURITY INTEREST IN COPYRIGHT COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit of each
of the Secured Parties, to secure the Secured Obligations, a continuing security
interest (referred to in this Copyright Security Agreement as the “Security
Interest”) in all of such Grantor’s right, title and interest in and to the
following, whether now owned or hereafter acquired or arising (collectively, the
“Copyright Collateral”):

(a) all of such Grantor’s Copyrights and Copyright Intellectual Property
Licenses to which it is a party including those referred to on Schedule I ;

(b) all renewals or extensions of the foregoing; and

(c) all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Copyright or any Copyright exclusively licensed under any Intellectual Property
License, including the right to receive damages, or the right to receive license
fees, royalties, and other compensation under any Copyright Intellectual
Property License.

3. SECURITY FOR SECURED OBLIGATIONS. This Copyright Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Copyright Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the other Secured Parties
or any of them, whether or not they are unenforceable or not allowable due to
the existence of an Insolvency or Liquidation Proceeding involving any Grantor.

4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Copyright
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of the Secured Parties, pursuant to the Security
Agreement. Each Grantor hereby acknowledges and affirms that the rights and
remedies of Agent with respect to the Security Interest in the Copyright
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. To the extent there is any inconsistency
between this Copyright Security Agreement and the Security Agreement, the
Security Agreement shall control.

5. AUTHORIZATION TO SUPPLEMENT. Grantors shall give Agent prior written notice
of no less than five (5) Business Days before filing any additional application
for registration of any copyright and prompt notice in writing of any additional
copyright registrations granted therefor after the date hereof. Without limiting
Grantors’ obligations under this Section, Grantors hereby authorize Agent
unilaterally to modify this Copyright Security Agreement by amending Schedule I
to include any future United States registered copyrights or applications
therefor of each Grantor. Notwithstanding the foregoing, no failure to so modify
this Copyright Security Agreement or amend Schedule I shall in any way affect,
invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

6. COUNTERPARTS. This Copyright Security Agreement is a Credit Document. This
Copyright Security Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Copyright Security Agreement.
Delivery of an executed counterpart of this Copyright Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Copyright
Security Agreement. Any party delivering an executed counterpart of this
Copyright Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Copyright Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Copyright Security Agreement.

 

A-2



--------------------------------------------------------------------------------

7. CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE PROVISION.
THIS COPYRIGHT SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 25 OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED
HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[signature page follows]

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Copyright Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:    

 

    By:         Name:         Title:         By:         Name:         Title:  
      ACCEPTED AND ACKNOWLEDGED BY: AGENT:     JPMORGAN CHASE BANK, N.A.     By:
        Name:         Title:    

[SIGNATURE PAGE TO COPYRIGHT SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

Copyright Registrations

       

Grantor

 

Country

 

Copyright

 

Registration No.

 

Registration Date

Copyright Licenses



--------------------------------------------------------------------------------

EXHIBIT B

PATENT SECURITY AGREEMENT

This PATENT SECURITY AGREEMENT (this “Patent Security Agreement”) is made this
day of             , 20    , by and among the Grantors listed on the signature
pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and JPMORGAN CHASE BANK, N.A., in its capacity as
Collateral Agent for the Secured Parties (in such capacity, together with its
successors and assigns in such capacity, “Agent”).

WITNESSETH:

WHEREAS, pursuant to that certain Term Loan Credit Agreement dated as of
December 20, 2013 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”) by and among ARC Document Solutions,
Inc., a Delaware corporation (the “Borrower”), the lenders party thereto as
“Lenders” (each of such Lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender”) and Agent, the Lenders have
agreed to make certain financial accommodations available to the Borrower from
time to time pursuant to the terms and conditions thereof; and

WHEREAS, the Secured Parties are willing to make the financial accommodations to
the Borrower as provided for in the Credit Agreement, the other Credit Documents
and the Secured Interest Rate Protection Agreements, but only upon the
condition, among others, that the Grantors shall have executed and delivered to
Agent, for the benefit of the Secured Parties, that certain Security Agreement,
dated as of December 20, 2013 (including all annexes, exhibits or schedules
thereto, as from time to time amended, restated, supplemented or otherwise
modified, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Secured Parties, this Patent
Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or, if not
defined therein, in the Credit Agreement, and this Patent Security Agreement
shall be subject to the rules of construction set forth in Section 1(b) of the
Security Agreement, which rules of construction are incorporated herein by this
reference, mutatis mutandis.

 

B-1



--------------------------------------------------------------------------------

2. GRANT OF SECURITY INTEREST IN PATENT COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit of each
of the Lenders and each of the Bank Product Providers, to secure the Secured
Obligations, a continuing security interest (referred to in this Patent Security
Agreement as the “Security Interest”) in all of such Grantor’s right, title and
interest in and to the following, whether now owned or hereafter acquired or
arising (collectively, the “Patent Collateral”):

(a) all of its Patents and Patent Intellectual Property Licenses to which it is
a party including those referred to on Schedule I;

(b) all divisionals, continuations, continuations-in-part, reissues,
reexaminations, or extensions of the foregoing; and

(c) all products and proceeds of the foregoing, including any claim by such
Grantor against third parties for past, present or future infringement of any
Patent or any Patent exclusively licensed under any Intellectual Property
License, including the right to receive damages, or right to receive license
fees, royalties, and other compensation under any Patent Intellectual Property
License.

3. SECURITY FOR SECURED OBLIGATIONS. This Patent Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Patent Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the other Secured Parties
or any of them, whether or not they are unenforceable or not allowable due to
the existence of an Insolvency or Liquidation Proceeding involving any Grantor.

4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Patent
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of the Secured Parties, pursuant to the Security
Agreement. Each Grantor hereby acknowledges and affirms that the rights and
remedies of Agent with respect to the Security Interest in the Patent Collateral
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. To the extent there is any inconsistency between this Patent
Security Agreement and the Security Agreement, the Security Agreement shall
control.

5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
patent application or issued patent or become entitled to the benefit of any
patent application or patent for any divisional, continuation,
continuation-in-part, reissue, or reexamination of any existing patent or patent
application, the provisions of this Patent Security Agreement shall
automatically apply thereto. Grantors shall give ten (10) Business Days’ notice
in writing to Agent after acquisition of any such new patent rights. Without
limiting Grantors’ obligations under this Section, Grantors hereby authorize
Agent unilaterally to modify this Patent Security Agreement by amending Schedule
I to include any such new patent rights of each Grantor. Notwithstanding the
foregoing, no failure to so modify this Patent Security Agreement or amend
Schedule I shall in any way affect, invalidate or detract from Agent’s
continuing security interest in all Collateral, whether or not listed on
Schedule I.

 

B-2



--------------------------------------------------------------------------------

6. COUNTERPARTS. This Patent Security Agreement is a Credit Document. This
Patent Security Agreement may be executed in any number of counterparts and by
different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Patent Security Agreement.
Delivery of an executed counterpart of this Patent Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Patent
Security Agreement. Any party delivering an executed counterpart of this Patent
Security Agreement by telefacsimile or other electronic method of transmission
also shall deliver an original executed counterpart of this Patent Security
Agreement but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Patent Security
Agreement.

7. CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE PROVISION.
THIS PATENT SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 25 OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED
HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[signature page follows]

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Patent Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:           By:  

 

    Name:  

 

    Title:  

 

   

 

    By:  

 

    Name:  

 

    Title:  

 

    ACCEPTED AND ACKNOWLEDGED BY: AGENT:     JPMORGAN CHASE BANK, N.A.     By:  

 

    Name:  

 

    Title:  

 

[SIGNATURE PAGE TO PATENT SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

Patents

 

Grantor

 

Country

 

Patent

 

Application /

Patent No.

 

Filing Date

Patent Licenses



--------------------------------------------------------------------------------

EXHIBIT C

PLEDGED INTERESTS ADDENDUM

This Pledged Interests Addendum, dated as of             , 20     (this “Pledged
Interests Addendum”), is delivered pursuant to Section 7 of the Security
Agreement referred to below. The undersigned hereby agrees that this Pledged
Interests Addendum may be attached to that certain Security Agreement, dated as
of December 20, 2013 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Security Agreement”), made by the undersigned, together
with the other Grantors named therein, to JPMORGAN CHASE BANK, N.A., as Agent.
Initially capitalized terms used but not defined herein shall have the meaning
ascribed to such terms in the Security Agreement or, if not defined therein, in
the Credit Agreement (as defined in the Security Agreement), and this Pledged
Interests Addendum shall be subject to the rules of construction set forth in
Section 1(b) of the Security Agreement, which rules of construction are
incorporated herein by this reference, mutatis mutandis. The undersigned hereby
agrees that the additional interests listed on Schedule I shall be and become
part of the Pledged Interests pledged by the undersigned to Agent in the
Security Agreement and any pledged company set forth on Schedule I shall be and
become a “Pledged Company” under the Security Agreement, each with the same
force and effect as if originally named therein.

This Pledged interests Addendum is a Credit Document. Delivery of an executed
counterpart of this Pledged Interests Addendum by telefacsimile or other
electronic method of transmission shall be equally as effective as delivery of
an original executed counterpart of this Pledged Interests Addendum. If the
undersigned delivers an executed counterpart of this Pledged Interests Addendum
by telefacsimile or other electronic method of transmission, the undersigned
shall also deliver an original executed counterpart of this Pledged Interests
Addendum but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Pledged
Interests Addendum.

The undersigned hereby certifies that the representations and warranties set
forth in Section 6 of the Security Agreement of the undersigned are true and
correct as to the Pledged Interests listed herein on and as of the date hereof.

THIS PLEDGED INTERESTS ADDENDUM SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 25 OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED
HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[signature page follows]

 

C-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Pledged Interests Addendum
to be executed and delivered as of the day and year first above written.

 

 

By:  

 

Name:  

 

Title:  

 

[SIGNATURE PAGE TO PLEDGED INTERESTS ADDENDUM]



--------------------------------------------------------------------------------

SCHEDULE I

to

PLEDGED INTERESTS ADDENDUM

Pledged Interests

 

Name of

Grantor

 

Name of Pledged

Company

 

Number of

Shares/Units

 

Class of

Interests

 

Percentage of Class
Owned

 

Certificate

Nos.



--------------------------------------------------------------------------------

EXHIBIT D

TRADEMARK SECURITY AGREEMENT

This TRADEMARK SECURITY AGREEMENT (this “Trademark Security Agreement”) is made
this day of             , 20    , by and among Grantors listed on the signature
pages hereof (collectively, jointly and severally, “Grantors” and each
individually “Grantor”), and JPMORGAN CHASE BANK, N.A., in its capacity as
Collateral Agent for the Secured Parties (in such capacity, together with its
successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to that certain Term Loan Credit Agreement dated as of
December 20, 2013 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”) by and among ARC Document Solutions,
Inc., a Delaware corporation (the “Borrower”), the lenders party thereto as
“Lenders” (each of such Lenders, together with its successors and permitted
assigns, is referred to hereinafter as a “Lender”) and Agent, the Lenders have
agreed to make certain financial accommodations available to the Borrower from
time to time pursuant to the terms and conditions thereof; and

WHEREAS, the Secured Parties are willing to make the financial accommodations to
the Borrower as provided for in the Credit Agreement, the other Credit Documents
and the Secured Interest Rate Protection Agreements, but only upon the
condition, among others, that Grantors shall have executed and delivered to
Agent, for the benefit of the Secured Parties, that certain Security Agreement,
dated as of December 20, 2013 (including all annexes, exhibits or schedules
thereto, as from time to time amended, restated, supplemented or otherwise
modified, the “Security Agreement”); and

WHEREAS, pursuant to the Security Agreement, Grantors are required to execute
and deliver to Agent, for the benefit of the Secured Parties, this Trademark
Security Agreement;

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the Security Agreement or, if not
defined therein, in the Credit Agreement, and this Trademark Security Agreement
shall be subject to the rules of construction set forth in Section 1(b) of the
Security Agreement, which rules of construction are incorporated herein by this
reference, mutatis mutandis.

 

D-1



--------------------------------------------------------------------------------

2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit of each
of the Secured Parties, to secure the Secured Obligations, a continuing security
interest (referred to in this Trademark Security Agreement as the “Security
Interest”) in all of such Grantor’s right, title and interest in and to the
following, whether now owned or hereafter acquired or arising (collectively, the
“Trademark Collateral”):

(a) all of its Trademarks and Trademark Intellectual Property Licenses to which
it is a party including those referred to on Schedule I;

(b) all goodwill of the business connected with the use of, and symbolized by,
each Trademark and each Trademark Intellectual Property License; and

(c) all products and proceeds (as that term is defined in the Code) of the
foregoing, including any claim by such Grantor against third parties for past,
present or future (i) infringement or dilution of any Trademark or any
Trademarks exclusively licensed under any Intellectual Property License,
including right to receive any damages, (ii) injury to the goodwill associated
with any Trademark, or (iii) right to receive license fees, royalties, and other
compensation under any Trademark Intellectual Property License.

3. SECURITY FOR SECURED OBLIGATIONS. This Trademark Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent the other Secured Parties or
any of them, whether or not they are unenforceable or not allowable due to the
existence of an Insolvency or Liquidation Proceeding involving any Grantor.

4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Trademark
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of the Secured Parties, pursuant to the Security
Agreement. Each Grantor hereby acknowledges and affirms that the rights and
remedies of Agent with respect to the Security Interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein. To the extent there is any inconsistency
between this Trademark Security Agreement and the Security Agreement, the
Security Agreement shall control.

5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give notice in writing to Agent
within ten (10) Business Days after the acquisition of any such new trademarks
or renewal or extension of any trademark registration. Without limiting
Grantors’ obligations under this Section, Grantors hereby authorize Agent
unilaterally to modify this Trademark Security Agreement by amending Schedule I
to include any such new trademark rights of each Grantor. Notwithstanding the
foregoing, no failure to so modify this Trademark Security Agreement or amend
Schedule I shall in any way affect, invalidate or detract from Agent’s
continuing security interest in all Collateral, whether or not listed on
Schedule I.

 

D-2



--------------------------------------------------------------------------------

6. COUNTERPARTS. This Trademark Security Agreement is a Credit Document. This
Trademark Security Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Trademark Security Agreement.
Delivery of an executed counterpart of this Trademark Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Trademark
Security Agreement. Any party delivering an executed counterpart of this
Trademark Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Trademark Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Trademark Security Agreement.

7. CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE PROVISION.
THIS TRADEMARK SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 25 OF THE SECURITY AGREEMENT, AND SUCH PROVISIONS ARE INCORPORATED
HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[signature page follows]

 

D-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:    

 

    By:  

 

    Name:  

 

    Title:  

 

   

 

    By:  

 

    Name:  

 

    Title:  

 

    ACCEPTED AND ACKNOWLEDGED BY: AGENT:     JPMORGAN CHASE BANK, N.A.     By:  

 

    Name:  

 

    Title:  

 

[SIGNATURE PAGE TO TRADEMARK SECURITY AGREEMENT]



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

Trademark Registrations/Applications

 

Grantor

 

Country

 

Mark

 

Application /

Registration No.

 

App / Reg Date

Trade Names

Common Law Trademarks

Trademarks Not Currently In Use

Trademark Licenses



--------------------------------------------------------------------------------

EXHIBIT H

SOLVENCY CERTIFICATE

December 20, 2013

To the Administrative Agent and

each of the Lenders party to the

Term Loan Credit Agreement referred to below:

This Certificate is furnished to the Administrative Agent and the Lenders
pursuant to Section 6.12(i) of the Term Loan Credit Agreement, dated as of
December 20, 2013 among ARC Document Solutions, Inc. (the “Borrower”), the
lenders from time to time party thereto (each, a “Lender” and, collectively, the
“Lenders”) and JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”) (the “Credit Agreement”). Unless otherwise defined
herein, capitalized terms used in this Certificate shall have the meanings set
forth in the Credit Agreement.

For purposes of this Certificate, the terms below shall have the following
definitions:

 

  (a) “debt” means any liability on a claim.

 

  (b) “claim” means right to payment, whether or not such a right is reduced to
judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured.

I, the undersigned, the Chief Financial Officer of the Borrower, in that
capacity only and not in my individual capacity (and without personal
liability), do hereby certify on behalf of Borrower as of the date hereof that,
based upon current assumptions which I do not believe to be unreasonable in
light of the circumstances applicable thereto, on and as of the date hereof and
after giving effect to all Indebtedness (including the Loans) being incurred or
assumed and Liens created by the Credit Parties in connection therewith on the
date hereof, it is my opinion that: (i) the sum of the assets, at a fair
valuation, of the Borrower and its Restricted Subsidiaries taken as a whole will
exceed their respective debts; (ii) the Borrower and its Restricted Subsidiaries
taken as a whole have not incurred and do not intend to incur, and do not
believe that they will incur, debts beyond its or their respective ability to
pay such debts as such debts mature in the ordinary course of business; and
(iii) the Borrower and its Restricted Subsidiaries taken as a whole will have
sufficient capital with which to conduct their respective businesses.

 

Ex. H-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Borrower has caused this certificate to be executed on
its behalf by the Chief Financial Officer of the Borrower as of the date first
listed above.

 

ARC DOCUMENT SOLUTIONS, INC. By:  

 

  Name:   Title:   Chief Financial Officer

 

Ex. H-2



--------------------------------------------------------------------------------

EXHIBIT I

COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you pursuant to Section 9.01(f) of
the Term Loan Credit Agreement, dated as of December 20, 2013 (as amended,
restated, supplemented and/or modified, extended or replaced from time to time,
the “Credit Agreement”), by and among ARC Document Solutions, Inc. (the
“Borrower”), the lenders from time to time party thereto and JPMorgan Chase
Bank, N.A., as Administrative Agent. Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Credit Agreement.

1. I am the duly elected, qualified and acting [Insert title of the Authorized
Financial Officer] of the Borrower and deliver this Compliance Certificate
solely in such capacity and not in my individual capacity.

2. I have reviewed and am reasonably familiar with the contents of this
Compliance Certificate. The matters set forth herein are true to the best of my
knowledge after due inquiry.

3. I have made or caused to be made under my supervision a review in reasonable
detail of the transactions and condition of the Borrower and its Subsidiaries
during the accounting period covered by the financial statements described in
ANNEX 1 hereto and delivered in accordance with Section 9.01 of the Credit
Agreement (the “Financial Statements”). Such review did not disclose the
existence at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Compliance Certificate, of any condition or event which constitutes a Default or
an Event of Default[, except as set forth below].

4. Attached hereto as ANNEX 2 is the information required by Section 9.01(f)(ii)
of the Credit Agreement as of the date of this Compliance Certificate and the
Borrower and its Subsidiaries have taken all actions required to be taken by
them pursuant to the respective Security Documents in connection with the
information set forth on ANNEX 2.

5. Attached hereto as ANNEX 3 is the information required by Section 9.01(f)(i)
of the Credit Agreement as of the date of this Compliance Certificate.1

6. The Borrower and its Restricted Subsidiaries are in compliance with the
financial covenants contained in Section 10.13 of the Credit Agreement as shown
on such ANNEX 4.

IN WITNESS WHEREOF, I have executed this Compliance Certificate this
            day of             , 20    .

 

ARC DOCUMENT SOLUTIONS, INC. By:  

 

  Name:   Title:

 

1  Excess Cash Flow to be calculated for the respective Excess Cash Flow Payment
Period and, to the extent utilized pursuant to Sections 10.03(viii), 10.08(i)(A)
or 10.05(xix) of the Credit Agreement, Cumulative Retained Excess Cash Flow
Amount to be calculated as of the Excess Cash Flow Payment Date in respect of
the respective Excess Cash Flow Payment Period.

 

Ex. I-1



--------------------------------------------------------------------------------

ANNEX 1

[Describe applicable financial statements]

 

Ex. I Annex 1



--------------------------------------------------------------------------------

ANNEX 2

1. It is hereby certified that no changes are required to be made pursuant to
the terms of the Security Documents to any of Schedule 1 through Schedule 11,
inclusive, in each case of the Collateral Agreement so as to make the
information set forth therein accurate and complete as of date of this
Certificate[, except as specifically set forth below:]

 

 

 

 

 

Ex. I Annex 2



--------------------------------------------------------------------------------

ANNEX 3

1. For the applicable Excess Cash Flow Payment Period, (i) the Excess Cash Flow
(See Schedule 1) is $            , and (ii) the Applicable Excess Cash Flow
Repayment Percentage is %            .

2. As of the Computation Date, the Cumulative Retained Excess Cash Flow Amount
(See Schedule 2) is $            .

 

Ex. I Annex 3



--------------------------------------------------------------------------------

Schedule 1

to Annex 3 o

fCompliance Certificate

 

    

Excess Cash Flow

   Fiscal Year Ended                 Consolidated EBITDA (see Schedule I to
Annex 4)   

+

   The amount, if any, by which the Consolidated Net Working Capital decreased
  

-

   Consolidated Interest Expense   

-

   Payments of Indebtedness permitted to be deducted under clause (d) of the
defintion of Excess Cash Flow   

-

   Amounts paid to make Investments permitted to be deducted under clause (e) of
the defintion of Excess Cash Flow   

-

   Amounts paid to make Capital Expenditures permitted to be deducted under
clause (f) of the defintion of Excess Cash Flow   

-

   Restricted Payments permitted to be deducted under clause (g) of the
defintion of Excess Cash Flow   

-

   All Taxes actually paid in cash by the Borrower or its Restricted
Subsidiaries   

-

   Any earn-out, indemnification, purchase price or similar adjustments paid in
cash in connection with any disposition or Investment permitted under the Credit
Agreement (including any Permitted Acquisition)   

-

   The amount paid in cash during such period on account of (A) items that were
accounted for as non-cash reductions of Consolidated Net Income or Consolidated
EBITDA and (B) reserves or amounts established in purchase accounting   

-

   The aggregate amount of all costs, fees and expenses (including prepayment
premiums) incurred in connection with the Transactions and other transactions
for which expenses are permitted to be deducted under clause (k) of the
definition of Excess Cash Flow   

 

Schedule 1



--------------------------------------------------------------------------------

    

Excess Cash Flow

   Fiscal Year Ended             

-

   An amount equal to the amount of extraordinary, unusual or non-recurring cash
losses, charges or expenses and cash losses during such period   

-

   The amount, if any, by which the Consolidated Net Working Capital increased
  

+

   An amount equal to the amount of extraordinary, unusual or non-recurring cash
gains and cash gains during such period       Total       Applicable Excess Cash
Flow Repayment Percentage: [    ]%   

 

Schedule 1



--------------------------------------------------------------------------------

Schedule 2

to Annex 3

of Compliance Certificate

 

    

Cumulative Retain Excess Cash Flow Amount

   Fiscal Year Ended             $5,000,000   

+

   (a) The cumulative amount of Excess Cash Flow (which amount shall not be less
than zero in any fiscal quarter) generated from and after December 31, 2013 to
the last day of the most recently completed fiscal year to the extent such
Excess Cash Flow was not applied in accordance with Section 5.02(d) of the
Credit Agreement   

+

   (b) To the extent not (A) included in clause (a) above or clause (c) below or
(B) already reflected as a return of capital with respect to such Investment for
purposes of determining the amount of such Investment, the aggregate amount of
all cash dividends and other cash distributions received by the Borrower or any
Restricted Subsidiary from any minority investments or Unrestricted Subsidiaries
during the period from and including the Business Day immediately following the
Effective Date through and including the Reference Date   

+

   (c) To the extent not (A) included in clauses (a) or (b) above or (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment, the aggregate amount of all cash
repayments of principal received by the Borrower or any Restricted Subsidiary
from any minority investments or Unrestricted Subsidiaries during the period
from and including the Business Day immediately following the Effective Date
through and including the Reference Date in respect of loans or advances made by
the Borrower or any Restricted Subsidiary to such minority investments or
Unrestricted Subsidiaries   

 

Schedule 2



--------------------------------------------------------------------------------

    

Cumulative Retain Excess Cash Flow Amount

   Fiscal Year Ended         

+

   (d) (i) To the extent not (A) included in clause (a) above, (B) already
reflected as a return of capital with respect to such Investment for purposes of
determining the amount of such Investment or (C) required to be applied to
prepay Term Loans in accordance with Section 5.02(c) of the Credit Agreement,
the aggregate amount of all Net Sale Proceeds received by the Borrower or any
Restricted Subsidiary in connection with any Asset Sale permitted under Section
10.02 of the Credit Agreement of its ownership interest in any minority
investment or Unrestricted Subsidiary during the period from and including the
Business Day immediately following the Effective Date through and including the
Reference Date; plus (ii) any Declined Proceeds of a prepayment of Term Loans in
accordance with Section 5.02(c) or (e) of the Credit Agreement    +    (e) In
the event any Unrestricted Subsidiary originally designated as such pursuant to
Section 10.05(xix) of the Credit Agreement becomes a Restricted Subsidiary or
has been merged, consolidated or amalgamated with or into, or transfers or
conveys its assets to, or is liquidated into, the Borrower or any Restricted
Subsidiary, the lesser of (a) the fair market value of the Investments of the
Borrower and the Restricted Subsidiaries in such Unrestricted Subsidiary at the
time such Unrestricted Subsidiary becomes a Restricted Subsidiary or at the time
of such merger, consolidation, amalgamation, transfer or liquidation (or of the
assets transferred or conveyed, as applicable) and (b) the fair market value of
the original Investments by the Borrower and the Restricted Subsidiaries in such
Unrestricted Subsidiary, in each case, as determined by the Borrower in good
faith   

-

   (f) Any Restricted Payments made utilizing a portion of the Cumulative
Retained Excess Cash Flow Amount pursuant to Section 10.03(vii) of the Credit
Agreement, voluntary or optional repayments of Junior Indebtedness made
utilizing a portion of the Cumulative Retained Excess Cash Flow Amount pursuant
to Section 10.08(i)(A) of the Credit Agreement or Investments made utilizing a
portion of the Cumulative Retained Excess Cash Flow Amount pursuant to Section
10.05(xix) of the Credit Agreement, in each case, during the period commencing
on the Effective Date and ending on the Reference Date (and, for purposes of
this clause (f), without taking account of the intended usage of the Cumulative
Retained Excess Cash Flow Amount on such Reference Date in the contemplated
trans-action)       Total   

 

Schedule 2



--------------------------------------------------------------------------------

ANNEX 4

For the trailing four consecutive fiscal quarters             (the “Statement
Date”)

 

A. Section 10.13(a) Interest Expense Coverage Ratio of the Borrower and its
Restricted Sub- sidiaries

        (I )    Consolidated EBITDA for the period of four (4) consecutive      
  fiscal quarters ending on or immediately prior to the Statement         Date
(See Schedule 1 below)    $           (II )    Consolidated Cash Interest
Expense    $           (III )    Line A.(I) divided by Line A.(II)      to 1.00
        (IV )    Maximum permitted Interest Expense Coverage Ratio         as
set forth in Section 10.13(a) of the Credit Agreement      to 1.00         (V ) 
  In Compliance?      Yes/No   

B. Section 10.13(b) Total Leverage Ratio of the Borrower and its Restricted
Subsidiaries

        (I )    Consolidated Indebtedness as of the Statement Date    $        
  (II )    Consolidated EBITDA for the last period of four (4) consecutive      
  fiscal quarters ending on or before the Statement         Date (See Schedule 1
below)    $           (III )    Line B.(I) divided by Line B.(II)      to 1.00
        (IV )    Maximum permitted Total Leverage Ratio as set         forth in
Section 10.13(b) of the Credit Agreement      to 1.00         (V )    In
Compliance?      Yes/No   

 

Ex. I Annex 4



--------------------------------------------------------------------------------

Schedule 1

to Annex 4 of

Compliance Certificate

 

    

Consolidated EBITDA

   Quarter 1
ended
    /    /        Quarter 2
ended
    /    /        Quarter 3
ended
    /    /        Quarter 4
ended
    /    /        Total
(Quarters
1-4)    Consolidated Net Income                +    Consolidated Interest
Expense                +    Provisions for taxes based on income               
+    Total depreciation expense                +    Total amortization expense
               +    any non-cash non-recurring costs and expenses related to any
transaction permitted under this Agreement or the issuance of Equity Interests
of the Borrower                +    restructuring and severance expenses
disclosed in the Borrower’s periodic reports filed with the SEC                +
   other non-cash items reducing Consolidated Net Income (excluding any such non
cash item to the extent that it represents an accrual or reserve for potential
cash items in any future period or amortization of a prepaid cash item that were
paid in a prior period)                -    other non-cash items increasing
Consolidated Net Income for such Test Period (excluding any such non cash item
to the extent it represents the reversal of an accrual or reserve for potential
cash item in any prior period)                -    All cash interest income   
               Total               

 

Schedule 1



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF ASSIGNMENT

AND

ASSUMPTION AGREEMENT1

This Assignment and Assumption Agreement (this “Assignment”), is dated as of the
Effective Date set forth below, and is entered into by and between [the] [each]
Assignor identified in item [1] [2] below ([the] [each, an] “Assignor”) and
[[the] [each] Assignee identified in item 2 below ([the] [each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of such [Assignees]
[and Assignors] hereunder are several and not joint.] Capitalized terms used
herein but not defined herein shall have the meanings given to them in the Term
Loan Credit Agreement identified below (as amended, restated, supplemented,
modified, extended or replaced from time to time, the “Credit Agreement”). The
Standard Terms and Conditions for this Assignment set forth in Annex 1 hereto
(the “Standard Terms and Conditions”) are hereby agreed to and incorporated
herein by reference and made a part of this Assignment as if set forth herein in
full.

For an agreed consideration, [the] [each] Assignor hereby irrevocably sells and
assigns to [the] [each] Assignee, and [the] [each] Assignee hereby irrevocably
purchases and assumes from [the] [each] Assignor, subject to and in accordance
with the Standard Terms and Conditions and the Credit Agreement, as of the
Effective Date inserted by the Administrative Agent as contemplated below, the
interest in and to all of [the] [each] Assignor’s rights and obligations under
the Credit Agreement and any other documents or instruments delivered pursuant
thereto that represent the amount and percentage interest identified below of
all of the respective Assignor’s outstanding rights and obligations under the
respective Tranches identified below ([the] [each, an] “Assigned Interest”).
[Each] [Such] sale and assignment is without recourse to [the] [any] Assignor
and, except as expressly provided in this Assignment, without representation or
warranty by [the] [any] Assignor.

 

[1.    Assignor:    2.    Assignee:                                          
          ]2 [1.][3.]    Credit Agreement:    Term Loan Credit Agreement, dated
as of December 20, 2013, among ARC Document Solutions, Inc. (the “Borrower”),
the Lenders party thereto from time to time and JPMorgan Chase Bank, N.A., as
Administrative Agent.

 

1  This Form of Assignment and Assumption Agreement should be used by Lenders
for an assignment to a single Assignee or to funds managed by the same or
related investment managers.

2  If the form is used for a single Assignor and Assignee, items 1 and 2 should
list the Assignor and Assignee, respectively. In the case of an assignment to
funds managed by the same or related investment managers, or an assignment by
multiple Assignors, the Assignors and the Assignees should be listed in the
table under bracketed item 2 below.

 

Ex. J-1



--------------------------------------------------------------------------------

[2. Assigned Interest:3

 

          Tranche
Assigned4    Aggregate Amount of
Commitment/Loans under
Relevant Tranche for all Lenders      Amount of Commitment/Loan
under Relevant Tranche Assigned  

[Name of Assignor]

   [Name of Assignee]       $         $     

[Name of Assignor]

   [Name of Assignee]       $         $     

 

[4. Assigned Interest:5

 

Tranche Assigned

   Aggregate Amount of Commitment/Loans
under Relevant Tranche for all Lenders      Amount of Commitment/Loan under
Relevant Tranche Assigned  

Term Loans6

   $         $     

Effective Date                 ,             , 20    

 

3  Insert this chart if this Form of Assignment and Assumption Agreement is
being used for assignments to funds managed by the same or related investment
managers or for an assignment by multiple Assignors. Insert additional rows as
needed.

4  For complex multi-Tranche assignments a separate chart for each Tranche
should be used for ease of reference.

5  Insert this chart if this Form of Assignment and Assumption Agreement is
being used by a single Assignor for an assignment to a single Assignee.

6  Insert rows for additional Tranches of Term Loans as needed.

 

Ex. J-2



--------------------------------------------------------------------------------

Assignor[s] Information     Assignee[s] Information   Payment Instructions:  

 

  Payment Instructions:  

 

 

 

   

 

 

 

   

 

  Reference:                                        
Reference:                                     Notice Instructions:  

 

  Notice Instructions:  

 

 

 

   

 

 

 

   

 

  Reference:                                        
Reference:                                    

The terms set forth in this Assignment are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

   

ASSIGNEE

[NAME OF ASSIGNEE]1

By:  

 

    By:  

 

  Name:       Name:   Title:       Title:

 

[Consented to and]2 Accepted: JPMorgan Chase Bank, N.A., as Administrative Agent
By:  

 

  Name:   Title:

 

[ARC DOCUMENT SOLUTIONS, INC. By:  

 

  Name:   Title:         ]3

 

 

1  Add additional signature blocks, as needed, if this Form of Assignment and
Assumption Agreement is being used by funds managed by the same or related
investment managers.

2  Insert to the extent required by Section 13.04 of the Credit Agreement.

3  Insert to the extent required by Section 13.04 of the Credit Agreement.

 

Ex. J-3



--------------------------------------------------------------------------------

ANNEX A

to

ASSIGNMENT AND ASSUMPTION AGREEMENT

ARC DOCUMENT SOLUTIONS, INC.

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR ASSIGNMENT

AND ASSUMPTION AGREEMENT

1. Representations and Warranties.

1.1. Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the] [its] Assigned Interest, (ii) [the]
[its] Assigned Interest is free and clear of any lien, encumbrance or other
adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with any Credit Document, (ii) the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Credit Agreement, any
other Credit Document or any other instrument or document delivered pursuant
thereto (other than this Assignment) or any collateral thereunder, (iii) the
financial condition of the Borrower or any of its Subsidiaries or affiliates or
any other Person obligated in respect of any Credit Document, or (iv) the
performance or observance by the Borrower or any of its Subsidiaries or
affiliates or any other Person of any of their respective obligations under any
Credit Document.

1.2. Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) confirms that it is
(A) a Lender, (B) a parent company and/or an affiliate of [the] [each] Assignor
which is at least 50% owned by [the][each] Assignor or its parent company, (C) a
fund that invests in bank loans and is managed by the same investment advisor as
a Lender or by an affiliate of such investment advisor, or (D) an Eligible
Transferee under Section 13.04(b) of the Credit Agreement, (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
and, to the extent of the Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it has received a copy of the Credit Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 9.01 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and to purchase [the] [its] Assigned Interest on the basis
of which it has made such analysis and decision, and (v) it has attached to this
Assignment any tax documentation required to be delivered by it pursuant to the
terms of the Credit Agreement, duly completed and executed by it; (b) agrees
that (i) it will, independently and without reliance upon the Administrative
Agent, [the] [each] Assignor or any other Lender, and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(c) appoints and authorizes each of the Administrative Agent and the Collateral
Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement and the other Credit Documents as are delegated to or
otherwise conferred upon the Administrative Agent or the Collateral Agent, as
the case may be, by the terms thereof, together with such powers as are
reasonably incidental thereto; and (d) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Documents are required to be performed by it as a Lender.

 

Ex. J Annex A -1



--------------------------------------------------------------------------------

2. Payment. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the] [each] Assigned Interest (including
payments of principal, interest, fees, commissions and other amounts) to [the]
[each] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the] [each] Assignee for amounts which have accrued from and after
the Effective Date.

3. Effect of Assignment. Upon the delivery of a fully executed electronic copy
hereof to the Administrative Agent, as of the Effective Date, (i) [the] [each]
Assignee shall be a party to the Credit Agreement and, to the extent provided in
this Assignment, have the rights and obligations of a Lender thereunder and
under the other Credit Documents, and (ii) [the][each] Assignor shall, to the
extent provided in this Assignment, relinquish its rights and be released from
its obligations under the Credit Agreement and the other Credit Documents.

4. General Provisions. This Assignment shall be binding upon, and inure to the
benefit of, the parties hereto and their respective successors and assigns. This
Assignment may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment by telecopy (or other form of electronic transmission
permitted under the Credit Agreement) shall be effective as delivery of a
manually executed counterpart of the Assignment. THIS ASSIGNMENT AND THE
OBLIGATIONS HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES).

 

Ex. J Annex A-2



--------------------------------------------------------------------------------

EXHIBIT K

 

 

 

FORM OF

SELLER SUBORDINATION AGREEMENT

[See attached]

 

 

 

 

Ex. K-1



--------------------------------------------------------------------------------

EXHIBIT K

SELLER SUBORDINATION AGREEMENT

This Seller Subordination Agreement (this “Agreement”), dated as of
[            , 20    ] is entered into by and between [Name of Entity], a
[jurisdiction] [type of entity] (the “Company”), [Name of Entity], a
[jurisdiction] [type of entity] (“Seller”), and [Name of Entity], a
[jurisdiction] [type of entity], and [Name of Entity], a [jurisdiction] [type of
entity], collectively constituting all of the [members or shareholders] of
Seller (collectively, “Seller Members”1), for the benefit of the Senior Lenders
(as defined herein).

WHEREAS, the Company, Seller and Seller Members have entered into that certain
Asset Purchase Agreement dated as of [            ,20    ] (the “Asset Purchase
Agreement”), whereby the Company agrees to pay to the Seller at the Closing and
thereafter, in the aggregate, an amount up to [            ] Dollars
($[            ]) for substantially all of the assets of Seller used in
connection with Seller’s business by delivery to Seller of: (A) cash in the
amount of [            ] Dollars ($[            ]), payable to Seller by wire
transfer or delivery of other immediately available funds (the “Cash Payment”)
at the Closing, and (B) a subordinated promissory note from the Company, as
Maker (the “Subordinated Note”), in the principal amount of [            ]
Dollars ($            ), all as subject to adjustment as set forth in the Asset
Purchase Agreement; and

WHEREAS, Seller has agreed to subordinate the Subordinated Obligations (as
defined below) to the Senior Indebtedness (as defined below) on the terms and
subject to the conditions hereof;

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Seller agree as follows;

1. Definitions. As used herein, the following terms shall have the following
meanings:

“Bankruptcy Event” has the meaning provided in Section 2(b) hereof.

“Holdings” ARC Document Solutions, Inc., a Delaware corporation.

“Paid in Full,” “Payment in Full,” “paid in full” or “payment in full” shall
mean, as of any date of determination with respect to the Senior Indebtedness,
that: (a) all of such Senior Indebtedness (other than (i) contingent
indemnification obligations not yet due and payable or with respect to which a
claim has not been asserted has been paid in full in cash and (ii) Secured
Interest Rate Protection Agreement Obligations not yet due and payable); (b) no
Person has any further right to obtain any loans, letters of credit or other
extensions of credit under the Senior Debt Documents; (c) any and all Secured
Interest Rate Protection Agreement Obligations have been cancelled (or backed by
standby letters of credit (issued by a bank, and in form and substance,
acceptable to the Senior Agent); and (d) any costs, expenses and contingent
indemnification obligations which are not yet due and payable but with respect
to which a claim has been or may reasonably be expected to be asserted by Senior
Agent or a Senior Lender, are backed by standby letters of credit (issued by a
bank, and in form and substance, acceptable to Senior Agent) or cash
collateralized, in each case in an amount reasonably estimated by Senior Agent
to be the amount of costs, expenses and contingent indemnification obligations
that may become due and payable.

 

 

1  If Seller is a corporation, this should be changed to “Seller Shareholders”.



--------------------------------------------------------------------------------

“Person” means any individual, partnership, joint venture, firm, corporation,
association, limited liability company, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

“Secured Interest Rate Protection Agreement Obligations” means Obligations (as
defined in the Senior Credit Agreement) under Secured Interest Rate Protection
Agreements (as defined in the Senior Credit Agreement).

“Senior Agent” shall mean JPMorgan Chase Bank, N.A., as administrative agent and
collateral agent for the Senior Lenders under the Senior Credit Agreement, and
its successors and assigns in such capacities, or if there is then no acting
administrative agent or collateral agent under the Senior Credit Agreement,
financial institutions or other Persons holding a majority in principal amount
of the outstanding Senior Indebtedness under the Senior Credit Agreement.

“Senior Credit Agreement” shall mean the Credit Agreement dated December 20,
2013, by and among Holdings, the financial institutions and other Persons listed
therein as lenders, JPMorgan Chase Bank, N.A., as Senior Agent, as amended,
restated, modified or supplemented from time to time, together with any credit
agreement or similar document from time to time executed by Holdings and/or any
of their respective subsidiaries to evidence any Refinancing (as defined in the
definition of Senior Indebtedness) or successive Refinancings.

“Senior Debt Documents” shall mean the “Credit Documents” (as defined in the
Senior Credit Agreement).

“Senior Indebtedness” shall mean (i) all Obligations (as defined in the Senior
Credit Agreement) now or hereafter incurred pursuant to and in accordance with
the Senior Debt Documents relating to the Senior Credit Agreement, including any
principal, prepayment charges, interest (including, without limitation, interest
accruing after the filing of a petition initiating any proceeding under title 11
of the United States Code, whether or not allowed as a claim in such
proceeding), fees, Secured Interest Rate Protection Agreement Obligations,
indemnities and reimbursement of fees, expenses and other amounts, and (ii) any
indebtedness and other obligations incurred for the purpose of refinancing,
restructuring, extending or renewing (collectively, “Refinancing”) the
obligations of Holdings under the Senior Credit Agreement as set forth in clause
(i) above.

“Senior Lenders” shall mean the financial institutions and/or other Persons
party to, or holders of any Indebtedness outstanding under, the Senior Credit
Agreement as “Lenders” from time to time.

 

-2-



--------------------------------------------------------------------------------

“Subordinated Obligations” has the meaning provided in Section 2(a) hereof.

“Transferee” has the meaning provided in Section 2(m) hereof.

Capitalized terms not otherwise defined herein shall have the meanings given in
the Asset Purchase Agreement.

2. Subordination.

(a) Agreement to Subordinate. The Company and Seller (each for itself and each
future holder of Subordinated Obligations) hereby agree that the indebtedness of
the Company and any of its subsidiaries and affiliates evidenced by the Asset
Purchase Agreement and the Subordinated Note and all rights or claims arising
out of or associated with such indebtedness (the “Subordinated Obligations”),
shall be junior and subordinate in right of payment to the prior Payment in Full
of all Senior Indebtedness, in accordance with the provisions of this Section 2;
provided, however, that except as provided in Sections 2(b) and 2(c) below, the
Company may pay and Seller may receive and retain scheduled payments which are
currently due under the Subordinated Obligations. Each holder of Senior
Indebtedness shall be deemed to have acquired Senior Indebtedness in reliance
upon the agreements of the Company and the Seller contained in this Section 2.
The provisions of this Section 2 shall be reinstated if at any time any payment
of any of the Senior Indebtedness is rescinded or must otherwise be returned by
any holder of Senior Indebtedness or any representative of such Seller upon the
insolvency, bankruptcy or reorganization of the Company or any affiliate of the
Company. In no event shall the Seller commence any action or proceeding to
contest the provisions of this Section 2 or the priority of the Liens (as
defined in the Senior Credit Agreement) granted to the holders of the Senior
Indebtedness by the Company. Seller shall not take, accept or receive any
collateral security from the Company for the payment of the Subordinated
Obligations.

(b) Liquidation, Dissolution, Bankruptcy. In the event of any insolvency,
bankruptcy, dissolution, winding up, liquidation, arrangement, reorganization,
marshalling of assets or liabilities, composition, assignment for the benefit of
creditors or other similar proceedings relating to the Company, its debts, its
property or its operations, whether voluntary or involuntary, including, without
limitation the filing of any petition or the taking of any action to commence
any of the foregoing (which, in the case of action by a third party, is not
dismissed within 60 days) (a “Bankruptcy Event”), all Senior Indebtedness shall
first be Paid in Full before Seller shall be entitled to receive or retain any
payment or distribution of assets of the Company with respect to any
Subordinated Obligations. In the event of any such Bankruptcy Event, any payment
or distribution of assets to which Seller would be entitled if the Subordinated
Obligations were not subordinated to the Senior Indebtedness in accordance with
this Section 2, whether in cash, property, securities or otherwise, shall be
paid or delivered by the debtor, custodian, trustee or agent or other Person
making such payment or distribution, or by Seller if received by it, directly to
the Senior Agent on behalf of the holders of the Senior Indebtedness (subject to
any intercreditor agreement or arrangement among such holders) for application
to the payment of the Senior Indebtedness remaining unpaid, to the extent
necessary to make Payment in Full of all Senior Indebtedness remaining unpaid,
after giving effect to any concurrent payment or distribution to or for the
holders of the Senior Indebtedness.

 

-3-



--------------------------------------------------------------------------------

(c) No Payments with Respect to Subordinated Obligations in Certain
Circumstances.

(i) In circumstances in which Section 2(b) is not applicable, no payment of any
nature (including, without limitation, any distribution of assets) in respect of
the Subordinated Obligations (including, without limitation, pursuant to any
judgment with respect thereto or on account of the purchase or redemption or
other acquisition of Subordinated Obligations, by setoff, prepayment, exchange
or other manner) shall be made by or on behalf of the Company if, at the time of
such payment, (x) the Company shall have received notice from the Senior Agent
of the occurrence of one or more “Events of Default” (as defined in the Senior
Credit Agreement) in respect of the Senior Indebtedness and (y) any such Event
of Default shall not have been cured or waived in accordance with the terms of
the Senior Debt Documents.

The Company may resume payments (and may make any payments missed due to the
application of Section 2(c)(i)) in respect of the Subordinated Obligations or
any judgment with respect thereto upon a cure or waiver thereof in accordance
with the terms of the Senior Debt Documents.

(ii) Following any acceleration of the maturity of any Senior Indebtedness and
as long as such acceleration shall continue unrescinded and unannulled, such
Senior Indebtedness shall first be Paid in Full before any payment is made on
account of or applied on the Subordinated Obligations.

(iii) The Company shall give prompt written notice to Seller of (i) any Event of
Default in respect of Senior Obligations.

(d) When Distribution Must Be Paid Over. In the event that Seller shall receive
any payment or distribution of assets that it is not entitled to receive or
retain under the provisions of this Agreement in respect of the Subordinated
Obligations, Seller shall hold any amount so received in trust for the holders
of Senior Indebtedness, shall segregate such assets from other assets held by
Seller and shall forthwith turn over such payment or distribution (without
liability for interest thereon) to the Senior Agent on behalf of the holders of
Senior Indebtedness (subject to any intercreditor agreement or arrangement among
such holders) in the form received (with any necessary endorsement) to be
applied to Senior Indebtedness.

(e) Exercise of Remedies. So long as any Senior Indebtedness is outstanding
(including any loans, any commitments to lend or any lender guarantees), Seller
shall not exercise any rights or remedies in respect of the Subordinated
Obligations, including, without limitation, any action (1)to demand or sue for
collection of amounts payable under any Purchase Document in respect of the
Subordinated Obligations or (2) to commence or join with any other creditor
(other than the holder of a majority in principal amount of the Senior
Indebtedness) in commencing any proceeding in connection with or premised on the
occurrence of a Bankruptcy Event prior to the earliest of:

(A) the Payment in Full in cash or other immediately available funds of all
Senior Indebtedness;

 

-4-



--------------------------------------------------------------------------------

(B) the initiation of a proceeding (other than a proceeding prohibited by clause
(2) of this Section 2(e)) in connection with or premised upon the occurrence of
a Bankruptcy Event; and

(C) the acceleration of the maturity of all of the Senior Indebtedness;

provided, however, that if, with respect to (B) and (C) above, such proceeding
or acceleration, respectively, is rescinded, the prohibition against taking the
actions described in this Section 2(e) shall automatically be reinstated as of
the date of the rescission, cure or waiver, as applicable.

(f) Amending Senior Indebtedness. Any holder of Senior Indebtedness may, at any
time and from time to time, without the consent of or notice to Seller,
(i) modify or amend the terms of the Senior Indebtedness, (ii)sell, exchange,
release, fail to perfect a lien on or a security interest in or otherwise in any
manner deal with or apply any property pledged or mortgaged to secure, or
otherwise securing, the Senior Indebtedness, (iii)release any guarantor or any
other person liable in any manner for the Senior Indebtedness, (iv) exercise or
refrain from exercising any rights against the Company, Holdings or any other
Person, (v) apply any sums by whomever paid or however realized to Senior
Indebtedness or (vi)take any other action that might be deemed to impair in any
way the rights of Seller. Any and all of such actions may be taken by the
holders of Senior Indebtedness without incurring responsibility to Seller and
without impairing or releasing the obligations of Seller to the holders of
Senior Indebtedness.

(g) Certain Rights in Bankruptcy. In order to enable each holder of Senior
Indebtedness to enforce their rights hereunder in any bankruptcy, insolvency or
similar proceeding, Seller hereby irrevocably authorizes and empowers the Senior
Agent (and its representative or representatives) to demand, sue for, collect
and receive all payments and distributions in respect of the Subordinated
Obligations, to file and prove all claims (including claims in bankruptcy)
relating to the Subordinated Obligations, to exercise any right to vote arising
with respect to the Subordinated Obligations and any claims hereunder in any
bankruptcy, insolvency or similar proceeding and take any and all other actions
in the name of Seller, as the Senior Agent determines to be necessary or
appropriate.

(h) Subrogation. No payment or distribution to any holder of Senior Indebtedness
pursuant to the provisions of this Agreement shall entitle Seller to exercise
any right of subrogation in respect thereof until (i) all Senior Indebtedness
shall have been Paid in Full or (ii) all holders of Senior Indebtedness have
consented in writing to the taking of such action.

(i) Obligations Hereunder Not Affected. All rights and interest of the holders
of Senior Indebtedness hereunder, and all agreements and obligations of Seller
Members and the Company hereunder, shall remain in full force and effect
irrespective of:

(A) any lack of validity or enforceability of any Senior Debt Document;

(B) any change in the time, manner or place of payment of, or any other term of,
all or any of the Senior Indebtedness, or any other amendment or waiver of or
any release or consent to departure from any of the Senior Debt Documents;

 

-5-



--------------------------------------------------------------------------------

(C) any exchange, subordination, release or non-perfection of any collateral for
all or any of the Senior Indebtedness;

(D) any failure of any holder of Senior Indebtedness to assert any claim or to
enforce any right or remedy against any other party hereto under the provisions
of this Agreement or any Senior Debt Document [other than this Agreement];

(E) any reduction, limitation, impairment or termination of the Senior
Indebtedness for any reason, including any claim of waiver, release, surrender,
alteration or compromise, and shall not be subject to (and Company and Seller
Members hereby waive any right to or claim of) any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of invalidity,
illegality, nongenuineness, irregularity, compromise, unenforceability of, or
any other event or occurrence affecting, any Senior Indebtedness; and

(F) any other circumstance which might otherwise constitute a defense available
to, or a discharge of, Company or its subsidiaries or affiliates in respect of
the Senior Indebtedness or Seller Members in respect of this Agreement.

Seller Members acknowledge and agree that the holders of Senior Indebtedness may
in accordance with the terms of the Senior Debt Documents, without notice or
demand and without affecting or impairing Seller Members’ obligations hereunder:
(i) modify the Senior Debt Documents; (ii) take or hold security for the payment
of the Senior Indebtedness and exchange, enforce, foreclose upon, waive and
release any such security; (iii) apply such security and direct the order or
manner of sale thereof as Senior Agent and Senior Lenders, in their sole
discretion, may determine; (iv) release and substitute one or more endorsers,
warrantors, borrowers or other obligors; and (v) exercise or refrain from
exercising any rights against the Company, Holdings or any other Person. The
Senior Indebtedness shall continue to be treated as Senior Indebtedness and the
provisions of this Agreement shall continue to govern the relative rights and
priorities of Senior Agent and Senior Lenders on the one and hand and Seller
Members on the other hand, even if all or part of the Senior Indebtedness or the
security interests securing the Senior Indebtedness are subordinated, set aside,
avoided, invalidated or disallowed.

(j) Subordination of Liens and Security Interests; Agreement to Release Liens.

Until the Senior Indebtedness has been Paid in Full, any liens and security
interests of any Seller Member in any collateral which may exist shall be and
hereby are subordinated for all purposes and in all respects to the liens and
security interests of Senior Agent in such Collateral, regardless of the time,
manner or order of perfection of any such liens and security interests. In the
event that any Seller Member obtains any liens on or security interests in the
collateral securing the Senior Indebtedness or any portion thereof, (i) Senior
Agent shall be deemed authorized by Seller Members to file Uniform Commercial
Code termination statements necessary to terminate such liens and security
interests and (ii)Seller Members shall promptly execute and deliver to Senior
Agent such releases and terminations as Senior Agent shall reasonably request to
effect the release of such liens and security interests.

 

-6-



--------------------------------------------------------------------------------

(k) Modifications to Seller Documents. Until the Senior Indebtedness has been
Paid in Full, and notwithstanding anything to the contrary contained in the
Seller Note or the Asset Purchase Agreement, Seller Members shall not, without
the prior written consent of Senior Agent, amend, modify or supplement the
Seller Note or Asset Purchase Agreement.

(l) Relative Rights. The provisions of this Section 2 are for the benefit of the
holders of Senior Indebtedness (and their successors and assigns) and shall be
enforceable by them directly against Seller. Seller acknowledges and agrees that
any breach of the provisions of this Section 2 will cause irreparable harm for
which the payment of monetary damages may be inadequate. For this reason, Seller
agrees that, in addition to any remedies at law or equity to which a holder of
the Senior Indebtedness may be entitled, a holder of the Senior Indebtedness
will be entitled to an injunction or other equitable relief to prevent breaches
of the provisions of this Section 2 and/or to compel specific performance of
such provisions. The provisions of this Section 2 shall continue to be effective
or be reinstated, as the case may be, if at any time any payment of Senior
Indebtedness is rescinded or must otherwise be returned by any holder of Senior
Indebtedness upon the occurrence of a Bankruptcy Event or otherwise, all as
though such payment had not been made. The provisions of this Section 2 are not
intended to impair and shall not impair, as between the Company and Seller, the
obligation of the Company to pay Seller all amounts owing under the Asset
Purchase Agreement in respect of the Subordinated Obligations, which obligation
is absolute and unconditional.

(m) Transfers. Seller agrees that it will not (a)sell, assign or otherwise
transfer, in whole or in part, the Subordinated Obligations owed to it or any
interest therein to any other person or entity (a “Transferee”) or (b) create,
incur or suffer to exist any security interest, lien, charge or other
encumbrance whatsoever upon any Subordinated Obligations owed to it in favor of
any Transferee unless, in either case, such Transferee expressly acknowledges to
the Senior Lenders in writing the subordination provided for herein and agrees
to be bound by all of the terms hereof.

(n) Amendment. So long as any Senior Indebtedness (including any lender
guarantee) is outstanding or there is a commitment to lend any Senior
Indebtedness (including any commitment under the Senior Debt Documents), the
terms of this Agreement may be amended only with the consent of the Senior
Agent.

(o) Acknowledgment of Security Interest. Seller hereby acknowledges, and agrees
to, the Company’s grant of its interest herein to the Senior Lenders to
collaterally secure the Company’s obligations under the Senior Credit Agreement.

(p) Governing Law. The construction, validity and interpretation of the
provisions of Section 2 of this Agreement shall be governed by and construed in
accordance with the domestic laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York.

[Signatory Page to Follow]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, Seller and Seller Members have executed and
delivered this Agreement on the date first written above.

 

COMPANY: [ARC Entity], a [jurisdiction] [type of entity] By:  

 

  Name:   Title: SELLER: [Entity Name], a [jurisdiction] [type of entity] By:  

 

  Name:   Title: SELLER MEMBERS: [Entity Name], a [jurisdiction] [type of
entity] By:  

 

  Name:   Title: [Entity Name], a [jurisdiction][type of entity] By:  

 

  Name:   Title:

[SIGNATORY PAGE FOR SELLER SUBORDINATION AGREEMENT]]



--------------------------------------------------------------------------------

EXHIBIT L

 

 

 

FORM OF

INTERCOMPANY SUBORDINATION AGREEMENT

[See attached]

 

 

 

 

Ex. L-1



--------------------------------------------------------------------------------

EXHIBIT L

EXECUTION VERSION

INTERCOMPANY SUBORDINATION AGREEMENT

THIS INTERCOMPANY SUBORDINATION AGREEMENT (this “Agreement”), dated as of
December 20, 2013 is made among the Credit Parties (as defined hereinafter) and
JPMorgan Chase Bank, N.A., as administrative agent and collateral agent (in such
capacities, together with its successors, if any, in such capacities, “Agent”)
for the Secured Parties.

ARC Document Solutions, Inc., a Delaware corporation (“Borrower”), Agent (for
itself and on behalf of the Secured Parties) and the Lenders are parties to that
certain Term Loan Credit Agreement dated as of even date herewith (as amended,
modified, renewed, extended, or replaced from time to time, the “Credit
Agreement”), pursuant to which the Lenders have agreed to make certain financial
accommodations to the Credit Parties;

WHEREAS, American Reprographics Company, L.L.C., a California limited liability
company, ARC Acquisition Corporation, a California corporation, ERS Digital,
Inc., a Minnesota corporation, Licensing Services International, LLC, a
California limited liability company, Mirror Plus Technologies, Inc., a
California corporation, Planwell, LLC, a California limited liability company,
REPROGRAPHICS FORT WORTH, INC., a Delaware corporation, and Ridgway’s, LLC, a
Texas limited liability company (each a “Guarantor” and collectively,
“Guarantors”; Borrower and Guarantors are each a “Credit Party” and
collectively, “Credit Parties”) have each executed and delivered to Agent a
guaranty of the obligations of Borrower to Agent and the Secured Parties;

WHEREAS, ARC REPROGRAPHICS CANADA CORP., a British Columbia corporation, ARC
DIGITAL CANADA CORP., a British Columbia corporation, AMERICAN REPROGRAPHICS
COMPANY INDIA PRIVATE LIMITED, a company organized under the laws of India, UNIS
Document Solutions Co., Ltd., a company organized under the laws of China, Henan
UNIS Waytron Document Technology Co., Ltd., a company organized under the laws
of China, Shanghai UNIS––Printing Technology Co., Ltd., a company organized
under the laws of China, Shenzhen UNIS—Printgnl Document Solutions Co., Ltd., a
company organized under the laws of China, ARC DOCUMENT SOLUTIONS AUSTRALIA PTY
LIMITED, a company organized under the laws of Australia, ARC Reprographics Hong
Kong, Limited, a company organized under the laws of Hong Kong, ARC Technology
Bermuda, Ltd., a company organized under the laws of Bermuda, and ARC—UK
TECHNOLOGIES LIMITED, a company organized under the laws of England and Wales
(each a “Foreign Subsidiary, and collectively, the “Foreign Subsidiaries”; the
Credit Parties and the Foreign Subsidiaries are herein referred to collectively
as the “Company Entities”, and each a “Company Entity”), are each a Foreign
Subsidiary of Borrower;

WHEREAS, each Company Entity has made or may make from time to time certain
loans or advances (the “Intercompany Loans”) to one or more other Company
Entities; and

WHEREAS, each Company Entity has agreed to the subordination of the Intercompany
Loans, upon the terms and subject to the conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the mutual promises, covenants, conditions,
representations, and warranties set forth herein and for other good and valuable
consideration, the parties hereto agree as follows:



--------------------------------------------------------------------------------

SECTION 1. Definitions; Interpretation.

(a) Certain Defined Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed thereto in the Credit Agreement.
As used in this Agreement, the following terms shall have the following
meanings:

“Subordinated Debt” means, with respect to each Company Entity, all
indebtedness, liabilities, and other obligations of any Credit Party owing to
such Company Entity in respect of any and all loans or advances made by such
Company Entity to such other Credit Party whether now existing or hereafter
arising, and whether due or to become due, absolute or contingent, liquidated or
unliquidated, determined or undetermined, including all fees and all other
amounts payable by any other Credit Party to such Company Entity under or in
connection with any documents or instruments related thereto, and including,
without limitation, the Intercompany Loans.

“Subordinated Debt Payment” means any payment or distribution by or on behalf of
any Credit Party, directly or indirectly, of assets of such Credit Party of any
kind or character, whether in cash, property, or securities, including on
account of the purchase, redemption, or other acquisition of Subordinated Debt,
as a result of any collection, sale, or other disposition of collateral, or by
setoff, exchange, or in any other manner, for or on account of the Subordinated
Debt.

(b) Interpretation. Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the term “including” is not limiting, and the term
“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or.” The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement. Section, subsection, clause,
schedule, and exhibit references are to this Agreement unless otherwise
specified. References to agreements and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto.
References to statutes or regulations are to be construed as including all
statutory and regulatory provisions consolidating, amending, or replacing the
statute or regulation referred to. The captions and headings are for convenience
of reference only and shall not affect the construction of this Agreement.

 

SECTION 2. Subordination to Payment of the Secured Obligations.

As to each Credit Party, all payments on account of the Subordinated Debt shall
be subject, subordinate, and junior, in right of payment and exercise of
remedies, to the extent and in the manner set forth herein, to the prior
payment, in full, in cash of the Secured Obligations.

 

SECTION 3. Subordination Upon Any Distribution of Assets of Company Entities.

As to each Company Entity, in the event of any payment or distribution of assets
of any Credit Party of any kind or character, whether in cash, property, or
securities, upon an Insolvency or Liquidation Proceeding relating to such Credit
Party or its property: (i) all amounts owing on account of the Secured
Obligations shall first be paid, in full, in cash, before any Subordinated Debt
Payment is made; and (ii) any Subordinated Debt Payment to which such Company
Entity would be entitled, except for the provisions hereof, shall, subject to
the Intercreditor Agreement, be paid or delivered by the trustee in bankruptcy,
receiver, assignee for the benefit of creditors, or other liquidating agent
making such payment or distribution directly to Agent for application to the
payment of the Secured Obligations in accordance with clause (i) and the terms
of the Credit Agreement, after giving effect to any concurrent payment or
distribution or provision therefor to Agent in respect of such Secured
Obligations.

 

2



--------------------------------------------------------------------------------

SECTION 4. Payments on Subordinated Debt.

(a) Permitted Payments. So long as no Event of Default has occurred and is
continuing, each Credit Party may make, and each other Company Entity shall be
entitled to accept and receive, payments on account of the Subordinated Debt in
the ordinary course of business, to the extent such payments are permitted under
the Credit Agreement.

(b) No Payment Upon Default of the Secured Obligations. Upon the occurrence of
any Event of Default, and until such Event of Default is cured or waived, no
Credit Party shall make, and no other Company Entity shall accept or receive,
any Subordinated Debt Payment; provided, however, that a Credit Party may
continue to make Subordinated Debt Payments to any other Credit Party until
Agent has provided the Credit Parties with notice that Credit Parties shall not
make any Subordinated Debt Payments.

 

SECTION 5. Subordination of Remedies.

As long as any Secured Obligations shall remain outstanding and unpaid, no
Company Entity shall, without the prior written consent of Agent:

(a) accelerate, make demand, or otherwise make due and payable prior to the
original due date thereof any Subordinated Debt or bring suit or institute any
other actions or proceedings to enforce its rights or interests in respect of
the obligations of any Credit Party owing to such Company Entity;

(b) exercise any rights under or with respect to guaranties of the Subordinated
Debt made by a Credit Party, if any;

(c) exercise any rights to set-offs and counterclaims in respect of any
indebtedness, liabilities, or obligations of a Credit Party to any other Company
Entity against any of the Subordinated Debt, other than netting of payments
between the Company Entities in the ordinary course of business so long as no
Event of Default shall have occurred; or

(d) commence, or cause to be commenced, or join with any creditor other than
Agent on behalf thereof in commencing, any bankruptcy, insolvency, or
receivership proceeding against the other Credit Party.

 

SECTION 6. Payment Over to Agent.

In the event that, notwithstanding the provisions of Sections 3, 4, and 5 any
Subordinated Debt Payments shall be received in contravention of any such
Sections 3, 4, or 5 by any Company Entity before all Secured Obligations are
paid in full, in cash, such Subordinated Debt Payments shall be held in trust
for the benefit of Agent and shall be paid over or delivered to Agent for
application to the payment, in full, in cash, of all Secured Obligations
remaining unpaid to the extent necessary to give effect to such Sections 3, 4,
and 5, the application thereof to be in Agent’s sole discretion (in accordance
with the Credit Agreement) and after giving effect to any concurrent payments or
distributions to Agent in respect of the Secured Obligations.

 

3



--------------------------------------------------------------------------------

SECTION 7. Authorization to Agent.

If, while any Subordinated Debt is outstanding, any Insolvency or Liquidation
Proceeding shall occur and be continuing with respect to an obligor Credit Party
or its property (except with respect to obligations of a Foreign Subsidiary to
another Foreign Subsidiary): (i) Agent is hereby irrevocably authorized and
empowered (in the name of the applicable obligee Company Entity or otherwise),
but shall have no obligation, to demand, sue for, collect, and receive every
payment or distribution in respect of the Subordinated Debt and give acquittance
therefor and to file claims and proofs of claim and take such other action
(including voting the Subordinated Debt) as it may deem necessary or advisable
for the exercise or enforcement of any of the rights or interests of the Secured
Parties; and (ii) such obligee Company Entity shall promptly take such action as
Agent may reasonably request (A) to collect the Subordinated Debt for the
account of the Secured Parties and to file appropriate claims or proofs of claim
in respect of the Subordinated Debt, (B) to execute and deliver to Agent such
powers of attorney, assignments, and other instruments as it may reasonably
request to enable it to enforce any and all claims with respect to the
Subordinated Debt, and (C) to collect and receive any and all Subordinated Debt
Payments.

 

SECTION 8. Certain Agreements of Each Company Entity.

(a) No Benefits. Each Company Entity understands that there may be various
agreements between Agent, the Secured Parties and the Credit Parties evidencing
and governing the Secured Obligations, and each Company Entity acknowledges and
agrees that such agreements are not intended to confer any benefits on such
Company Entity (unless such Company Entity is party thereto) and that the
Secured Parties and Agent, on behalf thereof, shall have no obligation to such
Company Entity or any other Person to exercise any rights, enforce any remedies,
or take any actions which may be available to them under such agreements.

(b) No Interference. Each Company Entity acknowledges that each Credit Party has
granted to Agent, for itself and for the benefit of the Secured Parties,
security interests in certain of such Credit Party’s assets as set forth in the
Credit Agreement and the other Credit Documents, and agrees not to interfere
with or in any manner oppose a disposition of any Collateral by Agent on behalf
thereof in accordance with applicable law.

(c) Reliance by the Lenders. Each Company Entity acknowledges and agrees that
the Secured Parties will have relied upon and will continue to rely upon the
subordination provisions provided for herein and the other provisions hereof in
entering into the Credit Documents and making or issuing the Loans thereunder,
and in entering into the Hedge Agreements and providing any Swap Obligations.

(d) Waivers. Each Company Entity hereby waives any and all notice of the
incurrence of the Secured Obligations or any part thereof and any right to
require marshaling of assets.

(e) Obligations of Each Company Entity Not Affected. Each Company Entity hereby
agrees that at any time and from time to time, without notice to or the consent
of such Company Entity, without incurring responsibility to such Credit Party,
and without impairing or releasing the subordination provided for herein or
otherwise impairing the rights of Agent or the Secured Parties hereunder:
(i) the time for any Credit Party’s performance of or compliance with any of its
agreements contained in the Credit Documents may be extended or such performance
or compliance may be waived by the Lenders or Agent on behalf thereof; (ii) the
agreements of any Credit Party with respect to the Credit Documents may from
time to time be modified by such Credit Party and the Secured Parties or Agent
on behalf thereof, in each case, pursuant to the terms of the applicable Credit
Document; (iii) the manner, place, or terms for payment of the Secured
Obligations or any portion thereof may be altered or the terms for payment
extended, or the Secured Obligations may be renewed in whole or in part;
(iv) the maturity of the Secured Obligations may be accelerated in accordance
with the terms of any present or future agreement by any Credit Party and the
Secured Parties or Agent on behalf thereof; (v) any Collateral may be sold,
exchanged, released, or substituted and any Lien in favor of Agent for the
benefit of the Secured Parties may be terminated, subordinated, or fail to be
perfected or become unperfected; (vi) any Person liable in any manner for the
Secured Obligations may be discharged, released, or substituted; and (vii) all
other rights against any Credit Party, any other Person, or with respect to any
Collateral may be exercised (or the Secured Parties or Agent, on behalf thereof,
may waive or refrain from exercising such rights).

 

4



--------------------------------------------------------------------------------

(f) Rights of the Lenders Not to Be Impaired. No right of the Secured Parties or
Agent, on behalf thereof, to enforce the subordination provided for herein or to
exercise its other rights hereunder shall at any time in any way be prejudiced
or impaired by any act or failure to act by any Company Entity, the Secured
Parties or Agent hereunder or under or in connection with the other Credit
Documents or by any noncompliance by any other Company Entity with the terms and
provisions and covenants herein or in any other Credit Document, regardless of
any knowledge thereof that the Secured Parties or Agent may have or otherwise be
charged with.

(g) Financial Condition of Company Entities. Except as expressly permitted under
the Credit Agreement, no Company Entity shall have a right to require the
Secured Parties to obtain or disclose any information with respect to: (i) the
financial condition or character of any Credit Party or the ability of such
Credit Party to pay and perform the Secured Obligations; (ii) the Secured
Obligations; (iii) the Collateral or other security for any or all of the
Secured Obligations; (iv) the existence or nonexistence of any guarantees of, or
any other subordination agreements with respect to, all or any part of the
Secured Obligations; (v) any action or inaction on the part of the Secured
Parties or any other Person; or (vi) any other matter, fact, or occurrence
whatsoever.

(h) Acquisition of Liens or Guaranties. Except as otherwise permitted by the
Credit Documents, no Company Entity shall, without the prior written consent of
Agent, acquire any right or interest in or to any Collateral not owned by such
Company Entity or accept any guaranties for the Subordinated Debt.

 

SECTION 9. Subrogation.

Until the payment and performance in full of all Secured Obligations and the
termination of the Credit Agreement, no Company Entity shall have, or shall
directly or indirectly exercise, any rights that it may acquire by way of
subrogation under this Agreement, by any payment or distribution to the Secured
Parties hereunder or otherwise. Upon the payment and performance in full of all
Secured Obligations and termination of the Credit Agreement, each Company Entity
shall be entitled to exercise in full any subrogated rights it may possess with
respect to the rights of the Secured Parties to receive payments or
distributions applicable to the Secured Obligations until the Subordinated Debt
shall be paid in full. For the purposes of the foregoing subrogation, no
payments or distributions to the Secured Parties of any cash, property, or
securities to which any Company Entity would be entitled except for the
provisions of Section 3, 4, or 5 shall, as among such Company Entity, its
creditors (other than the Secured Parties), and the other Company Entity, be
deemed to be a payment by the other Company Entity to or on account of the
Secured Obligations.

 

5



--------------------------------------------------------------------------------

SECTION 10. Continuing Agreement; Reinstatement.

(a) Continuing Agreement. This Agreement is a continuing agreement of
subordination and shall continue in effect and be binding upon each Company
Entity until the Secured Obligations are paid and performed in full and the
Credit Agreement is terminated in accordance with its terms. The subordination,
agreements, and priorities set forth herein shall remain in full force and
effect regardless of whether any party hereto in the future seeks to rescind,
amend, terminate, or reform, by litigation or otherwise, its respective
agreements with the other Company Entities.

(b) Reinstatement. This Agreement shall continue to be effective or shall be
reinstated, as the case may be, if, for any reason, any payment of the Secured
Obligations by or on behalf of any Credit Party shall be rescinded or must
otherwise be restored by Agent or the Secured Parties, whether as a result of an
Insolvency or Liquidation Proceeding or otherwise.

 

SECTION 11. Transfer of Subordinated Debt.

Except as expressly permitted under the Credit Agreement, no Company Entity may
assign or transfer its rights and obligations in respect of the Subordinated
Debt without the prior written consent of Agent and any such transferee or
assignee, as a condition to acquiring an interest in the Subordinated Debt,
shall agree to be bound hereby, in form and substance reasonably satisfactory to
Agent.

 

SECTION 12. Obligations of Credit Parties Not Affected.

The provisions of this Agreement are intended solely for the purpose of defining
the relative rights of each Company Entity against the other Company Entities,
on the one hand, and of the Secured Parties and Agent on behalf thereof against
the other Company Entities, on the other hand. Nothing contained in this
Agreement shall (i) impair, as between each Company Entity and the other Company
Entities, the obligation of the other Company Entities to pay their respective
obligations with respect to the Subordinated Debt as and when the same shall
become due and payable, or (ii) otherwise affect the relative rights of each
Company Entity against the other Company Entities, on the one hand, and of the
creditors (other than the Secured Parties) of the other Company Entities against
the other Company Entities, on the other hand.

 

SECTION 13. Endorsement of Company Entity Documents; Further Assurances and
Additional Acts.

(a) Endorsement of Credit Party Documents. At the request of Agent, all
documents and instruments evidencing any of the Subordinated Debt, if any, shall
be endorsed with a legend noting that such documents and instruments are subject
to this Agreement, and each Company Entity shall promptly deliver to Agent
evidence of the same.

(b) Further Assurances and Additional Acts. Each Company Entity shall execute,
acknowledge, deliver, file, notarize, and register, at its own expense, all such
further agreements, instruments, certificates, financing statements, documents
and assurances, and perform such acts as Agent reasonably shall deem necessary
or appropriate to effectuate the purposes of this Agreement, and promptly
provide Agent with evidence of the foregoing in form and substance reasonably
satisfactory to Agent.

 

6



--------------------------------------------------------------------------------

SECTION 14. Notices.

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including by facsimile transmission) and
shall be mailed, sent, or delivered, in the case of a notice or communication to
a Company Entity, to such Company Entity in care of Borrower in accordance with
the notice provisions contained in the Credit Agreement, and in the case of a
notice or communication to Agent, to Agent in accordance with the notice
provisions contained in the Credit Agreement.

 

SECTION 15. No Waiver; Cumulative Remedies.

No failure on the part of the Secured Parties or Agent on behalf thereof to
exercise, and no delay in exercising, any right, remedy, power, or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, remedy, power, or privilege preclude any other or
further exercise thereof or the exercise of any other right, remedy, power, or
privilege. The rights and remedies under this Agreement are cumulative and not
exclusive of any rights, remedies, powers, and privileges that may otherwise be
available to the Secured Parties or Agent.

 

SECTION 16. Costs and Expenses.

Each Credit Party jointly and severally agrees to pay to Agent, for itself and
for the benefit of the Secured Parties, upon demand by Agent, or the Secured
Parties, all costs and expenses of Agent and the Secured Parties, and the
reasonable fees and disbursements of counsel to Agent and the Secured Parties,
in connection with (i) the negotiation, preparation, execution, delivery, and
administration of this Agreement, and any amendments, modifications, or waivers
of the terms thereof and (ii) the enforcement or attempted enforcement of, and
preservation of rights or interests under, this Agreement, including any losses,
costs and expenses sustained by Agent or the Secured Parties as a result of any
failure by any Company Entity to perform or observe its obligations contained in
this Agreement.

 

SECTION 17. Survival.

All covenants, agreements, representations and warranties made in this Agreement
shall, except to the extent otherwise provided herein, survive the execution and
delivery of this Agreement, and shall continue in full force and effect so long
as any Secured Obligations remain unpaid. Without limiting the generality of the
foregoing, the obligations of each Credit Party under Section 16 shall survive
the satisfaction of the Secured Obligations.

 

SECTION 18. Benefits of Agreement.

This Agreement is entered into for the sole protection and benefit of the
parties hereto and their successors and assigns, and no other Person shall be a
direct or indirect beneficiary of, or shall have any direct or indirect cause of
action or claim in connection with, this Agreement.

 

SECTION 19. Binding Effect.

This Agreement shall be binding upon, inure to the benefit of and be enforceable
by each Company Entity, Agent and the Lenders and their respective successors
and permitted assigns.

 

7



--------------------------------------------------------------------------------

SECTION 20. GOVERNING LAW.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

 

SECTION 21. SUBMISSION TO JURISDICTION.

EACH PARTY HERETO HEREBY (i) SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE COURTS
OF THE STATE OF NEW YORK AND THE FEDERAL COURTS OF THE UNITED STATES SITTING IN
THE COUNTY OF NEW YORK, STATE OF NEW YORK, FOR THE PURPOSE OF ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, (ii) AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN SUCH COURTS, OR AT THE SOLE OPTION OF AGENT, IN ANY OTHER COURT IN WHICH
AGENT SHALL INITIATE LEGAL OR EQUITABLE PROCEEDINGS AND WHICH HAS SUBJECT MATTER
JURISDICTION OVER THE MATTER IN CONTROVERSY, (iii) IRREVOCABLY WAIVES (TO THE
EXTENT PERMITTED BY APPLICABLE LAW) ANY OBJECTION WHICH IT NOW OR HEREAFTER MAY
HAVE TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY OF
THE FOREGOING COURTS, AND ANY OBJECTION ON THE GROUND THAT ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND
(iv) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PERMITTED BY LAW.

 

SECTION 22. Entire Agreement; Amendments and Waivers.

(a) Entire Agreement. This Agreement constitutes the entire agreement of each of
the Company Entities, Agent and the Secured Parties with respect to the matters
set forth herein and supersedes any prior agreements, commitments, drafts,
communications, discussions, and understandings, oral or written, with respect
thereto.

(b) Amendments and Waivers. No amendment to any provision of this Agreement
shall in any event be effective unless the same shall be in writing and signed
by each of the Company Entities and Agent; and no waiver of any provision of
this Agreement, or consent to any departure by any Company Entity therefrom,
shall in any event be effective unless the same shall be in writing and signed
by Agent. Any such amendment, waiver, or consent shall be effective only in the
specific instance and for the specific purpose for which given.

 

SECTION 23. Conflicts.

In case of any conflict or inconsistency between any terms of this Agreement, on
the one hand, and any documents or instruments in respect of the Subordinated
Debt, on the other hand, then the terms of this Agreement shall control.

 

SECTION 24. Severability.

Whenever possible, each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under all applicable laws and regulations.
If, however, any provision of this Agreement shall be prohibited by or invalid
under any such law or regulation in any jurisdiction, it shall, as to such
jurisdiction, be deemed modified to conform to the minimum requirements of such
law or regulation, or, if for any reason it is not deemed so modified, it shall
be ineffective and invalid only to the extent of such prohibition or invalidity
without affecting the remaining provisions of this Agreement or the validity or
effectiveness of such provision in any other jurisdiction.

 

8



--------------------------------------------------------------------------------

SECTION 25. Interpretation.

This Agreement is the result of negotiations between, and has been reviewed by
the respective counsel to, Company Entities and Agent and is the product of all
parties hereto. Accordingly, this Agreement shall not be construed against any
of Agent or the Secured Parties merely because of their involvement in the
preparation hereof.

 

SECTION 26. Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

 

SECTION 27. Termination of Agreement.

Upon payment and performance in full of the Obligations and the termination of
Credit Agreement, this Agreement shall terminate and Agent, on behalf of the
Secured Parties, shall promptly execute and deliver to each Company Entity such
documents and instruments as shall be necessary to evidence such termination;
provided, however, that the obligations of each Company Entity under Section 16
shall survive such termination.

 

SECTION 28. Future Subsidiaries.

Any Subsidiary of the Borrower acquired or created after the date hereof may
become a party hereto by signing a joinder agreement in the form reasonably
acceptable to Agent.

[Signature pages follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Agreement as of the date first written above.

 

ARC DOCUMENT SOLUTIONS, INC., a Delaware corporation By:  

 

  Name:   Title:

ARC REPROGRAPHICS CANADA CORP.,

a British Columbia corporation

By:  

 

  Name:   Title:

ARC DIGITAL CANADA CORP.,

a British Columbia corporation

By:  

 

  Name:   Title: AMERICAN REPROGRAPHICS COMPANY, L.L.C. By:  

 

  Name:   Title: ARC ACQUISITION CORPORATION By:  

 

  Name:   Title:

Signature Pages to Intercompany Subordination Agreement



--------------------------------------------------------------------------------

ERS DIGITAL, INC. By:  

 

  Name:   Title: LICENSING SERVICES INTERNATIONAL, LLC By:  

 

  Name:   Title: MIRROR PLUS TECHNOLOGIES, INC. By:  

 

  Name:   Title: PLANWELL, LLC By:  

 

  Name:   Title: REPROGRAPHICS FORT WORTH, INC. By:  

 

  Name:   Title:

Signature Pages to Intercompany Subordination Agreement



--------------------------------------------------------------------------------

RIDGWAY’S, LLC By:  

 

  Name:   Title: AMERICAN REPROGRAPHICS COMPANY INDIA PRIVATE LIMITED By:  

 

  Name:   Title: UNIS DOCUMENT SOLUTIONS CO., LTD. By:  

 

  Name:   Title: HENAN UNIS WAYTRON DOCUMENT TECHNOLOGY CO., LTD. By:  

 

  Name:   Title: SHANGHAI UNIS PRINTING TECHNOLOGY CO., LTD. By:  

 

  Name:   Title: SHENZHEN UNIS — PRINTGNL DOCUMENT SOLUTIONS CO., LTD. By:  

 

  Name:   Title:

Signature Pages to Intercompany Subordination Agreement



--------------------------------------------------------------------------------

ARC DOCUMENT SOLUTIONS AUSTRALIA PTY LIMITED By:  

 

  Name:   Title: ARC TECHNOLOGY BERMUDA, LTD. By:  

 

  Name:   Title: ARC - UK TECHNOLOGIES LIMITED By:  

 

  Name:   Title: ARC REPROGRAPHICS HONG KONG, LIMITED By:  

 

  Name:   Title:

Signature Pages to Intercompany Subordination Agreement



--------------------------------------------------------------------------------

AGENT: JPMORGAN CHASE BANK, N.A., on behalf of the Secured Parties By:  

 

  Name:   Title:

Signature Pages to Intercompany Subordination Agreement